Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 1 of 294


                                                                            Page 1
                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.:9:18-cv-80176-BB/BR

      ----------------------------------------
      IRA KLEIMAN, as the personal             )
      representative of the Estate of David    )
      Kleiman, and W&K Info Defense            )
      Research, LLC                            )
                          Plaintiffs,.         )
                                               )
              v.                               )
                                               )
      CRAIG WRIGHT                             )
                          Defendant.           )
      ----------------------------------------

                         VIDEO-TAPED DEPOSITION OF

                            DR. CRAIG WRIGHT

                                      On

                           Monday March 16, 2020

                              At the offices of:
                         Boies Schiller Flexner LLP
                             5 New Street Square
                              London EC4A 3BF
                                 England
                              United Kingdom


      Taken by:
      AMY COLEY, Court Reporter
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 2 of 294

                                                          Page 2                                                    Page 4
 1                APPEARANCES                                       1         (The Deposition commenced at 1.33 p m.)
 2   For the Plaintiffs (via telephone):
 3   ROCHE CYRULNIK FREEDMAN LLP                                    2              THE VIDEOGRAPHER: We are now on the
     200 S Biscayne Blvd, Suite 5500
 4   Miami, Florida 33131                                           3   record. This begins media number one in the
 5
     Telephone: (305) 357-3861
     Email: Vel@rcfllp com
                                                                    4   deposition of Dr. Craig Wright, in the matter of
 6   By: Velvel (Devin) Freedman, Esq                               5   Ira Kleiman et al v Craig Wright in the United
 7
     ROCHE CYRULNIK FREEDMAN LLP                                    6   States District Court of Florida. Case Number
 8   99 Park Avenue, Suite 1910                                     7   918-CV-80176BB/BR. Today is March 16, 2020. The
     New York City, NY 10016
 9   Email: Kyle@rcfllp com                                         8   time on the video monitor is 1.33 pm. This
     Email: Jdelich@rcfllp com
10
                                                                    9   deposition is being taken at Boies Schiller
     By: Kyle W Roche, Esq                                         10   Flexner LLP, 5 New Street Square, London EC4A 3BF,
11   Joseph M Delich, Esq
12                                                                 11   United Kingdom. The Videographer is Linda Fleet
     BOIES SCHILLER FLEXNER LLP
13   100 SE 2nd Street, Suite 2800
                                                                   12   of Magna Legal Services. The Court Reporter is
     Miami, Florida 33131                                          13   Amy Coley. Will counsel and all parties present
14   Tel 305-539-8400
     Email: Abrenner@bsfllp com                                    14   state their appearances and who they represent.
15
     By: Andrew S Brenner, Esq
                                                                   15              MR. FREEDMAN: This is Velvel
16                                                                 16   Freedman for the Plaintiff.
17   For the Defendants (via telephone):
18   RIVERO MESTRE LLP                                             17              MR. BRENNER: Andrew Brenner for
19
     2525 Ponce de Leon Boulevard, Suite 1000
     Miami, Florida 33134
                                                                   18   the plaintiff.
     Phone: 305 445 2500                                           19              MR. DELICH: Joseph Delich for the
     E-mail: Arivero@riveromestre com
20
21   By: Andrés Rivero, Esq
                                                                   20   plaintiff.
     Julio Paez, Esq                                               21              MR. ROCHE: Mr. Roche for the
22
     Also present:                                                 22   plaintiff.
     Judge Reinhardt (via telephone)
23
     Simon Cohen, Esq (SCA Ontier UK) (in person)
                                                                   23              MR. RIVERO: Andreas Rivero for
24   Amy Coley (Court Reporter on behalf of Magna Legal            24   Dr. Wright and Julio, Paez, also representing
     Services)
25   Linda Fleet (Videographer on behalf of Magna Legal            25   Dr. Wright.
                                                          Page 3                                                    Page 5
 1
                  INDEX                                             1             MR. COHEN: Simon Cohen from SCA
 2
     Exhibit No                    Page
                                                                    2   Ontier also representing Dr. Wright for the
 3
     1       -- Photo of Dr Wright -- 15
                                                                    3   purposes of this deposition.
 4   2
     3
             -- Art by Dr Wright -- 17
             -- Post about Bitcoin -- 19
                                                                    4             DR. WRIGHT, Sworn
 5   DEF 52139
     DEF 52143
                  --
                  --
                                  -- 29
                                  -- 36
                                                                    5             MR. RIVERO: Correction of the
 6   DEF 52146
     DEF 52148
                  --
                  --
                                  -- 37
                                  -- 39
                                                                    6   spelling of Mr. Paez.
 7   DEF 172557 --                 -- 41                            7   BY MR. FREEDMAN:
     DEF 52372    --              -- 44
 8   DEF 722110 --                 -- 46                            8         Q. Good afternoon, Dr. Wright.
     DEF 1729562 --                 -- 52
 9   DEF 172753 --                 -- 59                            9         A. Good afternoon where I am at the
     DEF 172509 --                 -- 65
10   DEF 172510 --                 -- 66                           10   moment, and good morning for you.
11
     DEF 172523 --
     DEF 172528 --
                                   -- 69
                                   -- 70
                                                                   11         Q. You have had your deposition taken
12
     DEF 115950 --
     CONTROL1268220 --
                                   -- 127
                                          -- 134
                                                                   12   before; isn't that right?
13
     CONTROL1277609 --
     KLEIMAN 4288 --
                                          -- 134
                                       -- 141
                                                                   13         A. Yes.
14
     KLEIMAN 8178 --
     AUS81546     --
                                       -- 144
                                  -- 158
                                                                   14         Q. Do you remember the rules of the
15
     DEF 1369334 --
     DEFAUS115950 --
                                    -- 159
                                       -- 161,179
                                                                   15   deposition, so to speak, where I need you to
     BITCOIN P2PE --                  -- 167                       16   answer audibly any questions that I ask you?
16   DEFAUS112712 --                   -- 168
     KLEIMAN0385767 --                   -- 170                    17         A. I do.
     DEF 13694    --              -- 173
                                                                              Q. To the extent that you do not
17
     DEF 65750    --              -- 195                           18
     Z10       --             -- 200
18
     DEFAUS550141 --                   -- 208                      19   understand a question I need you to let me know
19   DEF 1597497 --
     DEF 1667260 --
                                    -- 213
                                    -- 217
                                                                   20   that you do not understand that question, is that
20   DEF 01097415 --
     DEF 01597484 --
                                     -- 228
                                     -- 233
                                                                   21   fair?
21   DEF 1597598 --
     DEFAUS516701 --
                                    -- 238
                                       -- 242
                                                                   22         A. Yes, I will ask you the question
22   DEFAUS115519 --
     DEF 52514    --
                                       -- 245
                                  -- 246
                                                                   23   again and ask you to explain if I do not
23
24
     DEF 01859475 --                 -- 252                        24   understand.
25                                                                 25         Q. If you do not ask me to repeat it,




                                                                                                 2 (Pages 2 to 5)
 Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 3 of 294

                                                 Page 6                                                    Page 8
 1   I will assume that you understood the question and    1   any knowledge of who the other person is, and not
 2   I will rely on it; right?                             2   that it is a contract, such as Blackstone would
 3         A. I understand that.                           3   say "without recording identity", for instance it
 4         Q. You understand that your testimony           4   is a small transaction where a mere receipt is
 5   is being taken via video and via a court reporter     5   sufficient.
 6   and it may be shown at some point to a jury or a      6         Q. Do you have a Twitter account with
 7   judge?                                                7   the username "Dr Craig S Wright"?
 8         A. I understand that. I understand              8         A. No, I do not.
 9   the magistrate is listening in. I can see the         9         Q. Let me rephrase that -- there is
10   camera in front of me and the court reporter as      10   some terrible feedback coming through the line.
11   well.                                                11         A. Many years ago I had an account of
12         Q. If at any time you need a break,            12   that name, but that was hacked and taken over.
13   Dr. Wright, just let us know and we will take a      13   The last person I know who was running it was Uyen
14   break and use the restroom if that is necessary?     14   Nguyen.
15         A. Certainly and thank you.                    15         Q. When was it hacked?
16         Q. Finally, before we get started, are         16         A. Back in 2015 ----
17   you on any medications today that will affect your   17               THE COURT REPORTER: Sorry.
18   ability to testify?                                  18         Q. Before that you were controlling
19         A. Not that will affect my ability to          19   that Twitter account?
20   testify.                                             20         A. No, it was only partly under my
21         Q. Are you on any medications that             21   control. I had staff members running much of my
22   would affect your ability to recall certain facts?   22   social media.
23         A. No, I am not.                               23         Q. Did you have a Twitter account with
24         Q. Okay. Dr. Wright, do you mind               24   the name "A Prof. Faustus"?
25   saying your name and date of birth for the record?   25         A. Yes, I did.
                                                 Page 7                                                    Page 9
 1         A. Dr. Craig Steven Wright, 23                  1         Q. When I speak I here a feedback
 2   October 1970.                                         2   through the line. Perhaps something is the -- are
 3         Q. Dr. Wright, can participants in              3   the IT folks in the room? We will carry on.
 4   Bitcoin be anonymous?                                 4             Did you write the tweets that came
 5         A. It depends on what you term                  5   from that Prof. Faustus or did you have other
 6   "anonymous". If you are talking about Black's Law     6   people write them for you?
 7   Dictionary of a small transaction without a name,     7         A. A combination of both.
 8   then yes. But the idea of "anonymous" that has        8         Q. Did you ever have a Facebook
 9   come from the cipher punk idea, then no. A            9   account in the name "Craig S Wright"?
10   digital signature requires identity to be stored.    10         A. Depends on how the "Craig S Wright"
11   For instance, under the Digital Signatures Act       11   is actually written, but there was a Facebook
12   here in the UK, that has an equivalent in the USA,   12   account under that name at one stage.
13   you must first have identity and then identity       13         Q. That belonged to you?
14   follows with a digital signature algorithm. In       14         A. It actually belongs to Facebook if
15   section 10 of the White Paper, identity is           15   you read the terms of service and whatever else
16   firewalled from the rest of the transaction          16   but I was the person who updated it, along with
17   processing and the identities are exchanged          17   other staff members in my organization.
18   between the individuals who are engaged in trade.    18         Q. Did you author the book "Satoshi's
19         Q. So, would you use the word                  19   Vision" that was published in August 2019?
20   "anonymous" to describe Bitcoin?                     20         A. That was taken from various blogs
21         A. No, I would not. I have used that           21   and other things I had written and edited into
22   word but unfortunately that is misconstrued, not     22   that book.
23   many people who generally use it will take it as     23             (Off the record from 1.42 p.m.)
24   if they have done a legal course. They will take     24             (On the record at 1.55 p.m.))
25   it to be something that means they can act without   25   BY MR. FREEDMAN:




                                                                                        3 (Pages 6 to 9)
 Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 4 of 294

                                               Page 10                                                   Page 12
 1         Q. Dr. Wright, Satoshi's Vision                 1   I am seeking a publisher for what will be my book.
 2   book -- sorry, but the echo is back.                  2   BY MR. FREEDMAN:
 3              (Off the record at 1.56 p.m.)              3         Q. Have you gone around signing copies
 4              (On the record at 1.58 p.m.)               4   of that book?
 5   BY MR. FREEDMAN:                                      5         A. I have signed copies of that book
 6         Q. Satoshi's Vision book that you               6   for people, yes.
 7   published ---                                         7         Q. Have you read that book?
 8         A. I did not publish it.                        8         A. I have read the blogs that made
 9         Q. Right. Let me rephrase that. The             9   that book. I wrote the blogs that made that book.
10   book was taken from various blogs and other things   10         Q. Have you allowed the book to be
11   that you had written; is that correct?               11   marketed under your name?
12         A. That is correct.                            12         A. I do not know what you mean by
13         Q. It was edited into that book; did           13   "marketed under my name". There are people
14   you have an editor do that for you?                  14   selling it, yes. Am I getting paid for it? No.
15         A. No, I did not. Another person               15         Q. The cover of the book says
16   asked if they could use my blogs and create the      16   "Satoshi's Vision, the art of Bitcoin". Right
17   book using those. I said yes.                        17   underneath in big white block letters it says
18         Q. Does the sum and substance of the           18   "Craig Wright". Did you authorize the use of your
19   book reflect your intent?                            19   name on this book?
20              MR. RIVERO: Object to the form.           20         A. Yes, I did. As I said, it is my
21   You may answer.                                      21   blog posts, taken and edited into something else.
22         A. Very mildly. It has been difficult          22         Q. Dr. Wright are you familiar with
23   to try to explain things to the average person.      23   the website called "Craigwright.net"?
24   Bitcoin should not be a difficult topic, it is not   24         A. Yes.
25   magic internet money like some people say. It is     25         Q. Did you write the contents in those
                                               Page 11                                                   Page 13
 1   basically a very simple system with an evidentiary    1   audibles or did you pay someone to ghost write
 2   trail attached. But getting that through              2   everything for you?
 3   explanations without trying to use legal terms        3          A. No, I write the content in those
 4   like following through mixtures or tracing or         4   articles. They come from my medium blog and then
 5   anything like this, in trying to get it to            5   get loaded formally into that blog.
 6   something that I can have understood by the           6          Q. Are you an administrator in a slot
 7   general populous has proven difficult for for me.     7   channel called Metanet ICU?
 8              JUDGE REINHARDT: I noted that              8          A. No.
 9   Mr. Rivero objected on form and there was a pause,    9          Q. Under the ---
10   I do not know if you were waiting me to rule. Let    10               THE COURT REPORTER: Repeat the
11   me just make clear on the record, I will not be      11   question.
12   ruling on form objection, I will only rule on        12   BY MR. FREEDMAN:
13   objections based upon relevance, scope or            13          Q. Are you an administrator in a slot
14   privilege. So we are clear, if there is a form       14   channel called Metanet ICU under the screening
15   objection, continue as you ordinarily would.         15   CSW?
16              MR. RIVERO: Thank you, your Honor.        16          A. No.
17   Had you completed your questions, Mr. Freedman?      17          Q. Are you an administrator in a slot
18   BY MR. FREEDMAN:                                     18   channel called Metanet ICU?
19         Q. Thank you, your Honor. No, I was            19               MR. RIVERO: I do not know what
20   going to go back and look at what it was.            20   equipment you are using, but sometimes I do not
21   Dr. Wright, do you consider it to be your book?      21   know if it is diction or the transmission, it is a
22              MR. RIVERO: Object to the form.           22   little bit hard to understand. I am reading the
23         A. No, I do not consider it to be my           23   transcript, the transcript says "slot channel".
24   book. As I said, a third party edited blog pages     24          A. Slack channel.
25   that I had written into that book. At present,       25               MR. RIVERO: Could you enunciate




                                                                                    4 (Pages 10 to 13)
 Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 5 of 294

                                                 Page 14                                                   Page 16
 1   clearly, if you can?                                   1   admin" under your picture?
 2   BY MR. FREEDMAN:                                       2         A. I do.
 3         Q. Are you an administrator in a slack           3         Q. Are you an administrator of the
 4   channel called Metanet ICU?                            4   slack channel ICU?
 5         A. No, I am not an administrator in              5         A. No, I am not, it is a work space.
 6   any slack channel.                                     6   I do not manage people, I do not run the system,
 7              MR. RIVERO: Objection. I do not             7   etc.
 8   know if you said "slag" or "slack" channel but I       8         Q. Do you have other people comment
 9   am watching the live feed and it says "slack           9   under your name in Metanet ICU?
10   channel". I need to make sure these questions are     10         A. No, I do not.
11   understood and I am not hearing you well. I do        11         Q. Only you comment as "CSW"?
12   not know if you can speak slower and more clearly,    12         A. To the best of my knowledge, yes.
13   I think that would help.                              13         Q. Dr. Wright, I am going to upload
14   BY MR. FREEDMAN:                                      14   another document to the share file here. It is a
15         Q. I can try, there are limitations             15   copy of an article that you wrote called "the
16   doing this via video, I am still hearing myself       16   story of Bitcoin continued" which you published on
17   echoing back, we are all trying to do our best,       17   your blog Craigwright.net in February 2019. When
18   Mr. Rivero.                                           18   this populates, can you tell me if you recognize
19              Dr. Wright, are you a member of the        19   that article?
20   slack channel called Metanet ICU?                     20         (Exhibit 2 marked for identification)
21         A. Yes.                                         21         A. Yes, I recognize that.
22         Q. Do you use the screen name "CSW"?            22         Q. In the final paragraph of that
23         A. I am not sure what my screen name            23   story, you say --
24   is, but everyone knows who I am in the slack          24         A. It is at the final paragraph.
25   there.                                                25         Q. In the final paragraph you say:
                                                 Page 15                                                   Page 17
 1          Q. Okay. Dr. Wright, I am going to              1   "I am the issuer for Bitcoin"; do you see that?
 2   hand you -- we will get uploaded on to the             2         A. Yes, it is correct.
 3   computer there -- what I am going to call exhibit      3         Q. What does that mean "I am the
 4   1. For purposes the of the deposition, if a            4   issuer for Bitcoin"?
 5   document has a Bates label I will identify it by       5         A. It means under the terms of law
 6   the Bates label because I think getting everything     6   with issuance all Bitcoin were issued as of the
 7   to be kept track of is going to be very difficult.     7   launch of the system in January 9, 2009, I am the
 8   If it does not have a Bates label then I will give     8   sole issuer. All tokens, all 21 million times 100
 9   it an exhibit number.                                  9   million individual tokens that existed, existed as
10              Dr. Wright, if you can take a look         10   of that date. Bitcoin is not minted; Bitcoin is
11   at plaintiff's exhibit 1, on the share file?          11   not recreated. So there is one individual, not
12        (Exhibit 1 marked for identification)            12   minus, not nodes as people call them, that created
13          Q. Are you able to bring that up?              13   Bitcoins, that issued Bitcoins. That is myself,
14          A. I am not but I believe people are           14   with all of the legal ramifications that being an
15   doing it for me, yes.                                 15   issuer of a source of money comes with.
16          Q. Do you have that in front of you?           16         Q. Some might argue with you and say
17          A. Yes.                                        17   that coins are issued by the majority; do you not
18              MR. RIVERO: I want to make sure,           18   agree with that statement?
19   does this have a photograph of Dr. Wright.            19             MR. RIVERO: Object to the form.
20              MR. FREEDMAN: It does.                     20         A. No, that would be basically false.
21   BY MR. FREEDMAN:                                      21   The code itself has all of the coins issued. If
22          Q. Is this the profile that you used           22   you read my original website that was issued back
23   in Metanet ICU?                                       23   in January, or actually a little earlier, 2009,
24          A. Used no; use yes.                           24   and the White Paper and the source code, you will
25          Q. You say that it says "work space            25   see that coins are distributed. The reason that




                                                                                      5 (Pages 14 to 17)
 Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 6 of 294

                                               Page 18                                                  Page 20
 1   21 million Bitcoin, with all the associated token     1   happens if I go to prison for ten years? Will the
 2   distribution, is set in stone, that cannot be         2   government be able to seize my Bitcoin? Will they
 3   changed is because the actual tokens are              3   be able to take it? Since 2012 when that happened
 4   completely issued. There is no way to change that     4   there has been a constant attack on what Bitcoin
 5   without making a new system copying Bitcoin,          5   is seeking to change it into liberty reserve,
 6   copying the database and passing off as if it is a    6   E-gold and other criminal sources so that the
 7   Bitcoin on a completely alternate system. So, no,     7   American government, the British government, the
 8   there is only one way to look at it. If anyone        8   European governments and others under FATF Rules
 9   tells you that it has been issued at each block,      9   cannot seize criminal proceeds, so, no, none of
10   then they are either ignorant of the way Bitcoin     10   those people are knowledgeable and, if they are,
11   works, or disingenuous and lying for an agenda, as   11   they are disingenuous.
12   many do, seeking to say that Bitcoin is about an     12   BY MR. FREEDMAN:
13   antigovernment system. Bitcoin was never             13         Q. I asked if you try to keep answers
14   antigovernment.                                      14   in response to the question. I know that you did
15             The reason they want this is               15   touch on my question in that answer but there was
16   because Bitcoin can be seized by government, not     16   a lot in there that was not necessarily
17   because of private keys. Once a judge knows public   17   responsive. We have a lot to get through. It
18   keys, a judge can order anything they want to        18   would help both of us if you try to move it along.
19   happen to those and the nodes will follow.           19         A. Sorry, but I do not agree that that
20   BY MR. FREEDMAN:                                     20   was not necessary. I believe it was cogent and
21         Q. Dr. Wright, there are some pretty           21   related.
22   knowledgeable people about Bitcoin that disagree     22         Q. OK. People say the coins issued by
23   with you and say that coins are issued by the        23   the majority falls into this category of the
24   majority?                                            24   individuals you have just described?
25             MR. RIVERO: Pause for a moment to          25              THE COURT REPORTER: Repeat the
                                               Page 19                                                  Page 21
 1   let me state an objection. Object to the form.        1   question please.
 2   Go ahead and answer.                                  2        Q. Never mind, strike the question.
 3         A. No, there are not some pretty                3   I am going to hand you what I am going to be
 4   knowledgeable about Bitcoin. There are people         4   marking as exhibit 3. You forgot to label the
 5   like Erik Voorhees who was a convicted money          5   previous blog exhibit 2. This I am handing you
 6   launderer and securities fraudster, who was fined     6   what has been marked about exhibit 3?
 7   around $50,000 by the SEC for millions of dollars     7       (Exhibit 3 marked for identification)
 8   worth of profit. Of course if you make millions       8        Q. Do you have that on the screen?
 9   of dollars worth of profit the last thing you will    9        A. Yes.
10   ever decide to do is quit because you get a          10        Q. Do you know what this is?
11   $50,000 fine. There are people who seek to           11        A. Yes, I know what it is.
12   facilitate crime, there are people who are funded    12        Q. What is it?
13   by criminals, there are people running Ponzis and    13        A. It is a post about Bitcoin. It was
14   bucket shops. There are people who seek to have a    14   made in February 2009, shortly after I launched
15   money that cannot be seized by the US government,    15   the platform. The bit I would suspect that you
16   by FATF Rules. There are people who seek             16   are going to bring down is where I mentioned
17   something, for instance the recent Irish case of     17   anonymity where I said people could be anonymous
18   €56 million that is being sought to be frozen on     18   in that page. In that I had just completed a law
19   exchanges under proceeds of crime to not be          19   degree and believed that the meaning of
20   seizable. All of this happened, including people     20   "anonymous" was very simple which is "without name
21   like Mr. Antonopoulos in 2011/2012 when they         21   publicly".
22   fought things like the alert key that I              22             MR. RIVERO: Mr. Freedman has asked
23   implemented to be able to freeze Bitcoin and         23   you that you address his question, and I would ask
24   fought to have it changed. This came about after     24   the same just to move this along.
25   a person involved with Silk Road announced what      25             A. My apologies.




                                                                                    6 (Pages 18 to 21)
 Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 7 of 294

                                               Page 22                                                   Page 24
 1   BY MR. FREEDMAN:                                      1   with Gavin Andresen, do you recall that?
 2         Q. Let me break that down. This is a            2         A. I met with him then, yes.
 3   post on the P2P Foundation; is that correct?          3         Q. Do you recall that during that
 4         A. That is correct.                             4   meeting you were able to satisfy him that you were
 5         Q. It is a post by Satoshi Nakamoto;            5   in fact Satoshi Nakamoto?
 6   is that correct?                                      6         A. No.
 7         A. That is correct, which is me.                7         Q. You do not recall that?
 8         Q. Is it only you?                              8         A. I had already satisfied him that I
 9         A. Yes, it is only me.                          9   was a Satoshi Nakamoto before we had the meeting.
10         Q. I ask if you could scroll down to           10   He came out because I had satisfied him.
11   page 5 of 8, but actually if you could just go to    11         Q. One way or the other you were able
12   4 of 8 and look at the top of page 5 of 8. This      12   to convince Gavin that you were Satoshi Nakamoto;
13   is a post by Satoshi. If you take a look at the      13   is that correct?
14   second line from the top of that page, can you       14         A. That is correct.
15   read me what Satoshi Nakamoto wrote?                 15         Q. Dr. Wright, that meeting with Gavin
16         A. Yes. "You could say coins are               16   Andresen was part of a broader effort of you
17   issued by the majority. They are issued in a         17   coming out publicly as Satoshi Nakamoto, is that
18   limited, predetermined amount." In that I made an    18   fair?
19   error and people misunderstood me, which is not      19         A. No, that is not fair.
20   uncommon.                                            20         Q. Why did you meet with Gavin
21         Q. Dr. Wright, you just said that you          21   Andresen?
22   posted coins are issued by the majority. Is that     22         A. I wanted to meet Gavin Andresen
23   not right?                                           23   because Gavin had taken over and run the project
24         A. Yes. At times I say things that             24   for a time after I was off trying to experiment
25   are not clear.                                       25   and ensure that I was correct in my assertions
                                               Page 23                                                   Page 25
 1         Q. Are you ignorant, Dr. Wright, as             1   about Bitcoin.
 2   you describe --                                       2         Q. Was there a time in early 2016 when
 3             MR. RIVERO: Objection to the form.          3   you were preparing to come out publicly as Satoshi
 4         A. No, I am autistic, I have                    4   Nakamoto?
 5   Asperger's and I am very much someone who does not    5         A. No, other people wanted me to come
 6   clarify what I say.                                   6   out as Satoshi Nakamoto, I did not.
 7   BY MR. FREEDMAN:                                      7         Q. I did not ask if you wanted to do
 8         Q. Are you disingenuous?                        8   this, I just asked if there was a time when you
 9         A. No, and that would not be                    9   were preparing to come out publicly as Satoshi
10   disingenuous.                                        10   Nakamoto?
11         Q. A moment ago you told me that if            11              MR. RIVERO: Objection asked and
12   somebody says coins are issued by the majority       12   answered you may answer.
13   they are either disingenuous or ignorant?            13         A. Again you asked me if I was
14         A. No, that is not what I said. And            14   preparing and that would imply that I am seeking
15   what the comment said is that they are issued in a   15   something. My seeking something means that I am
16   predefined or predetermined amount. If they are      16   actively going out there and doing and if I am not
17   predetermined that means it has already happened.    17   preparing, if I do not want to do it, if I am not
18         Q. Was this Dave posting this?                 18   seeking to do something then I am not, by
19         A. No, this was not Dave posting this.         19   definition, preparing. If other people are
20   Dave never posted a Satoshi. Dave never had the      20   seeking to have me come out and I am seeking not
21   account, he never had the e-mail and he never had    21   to be then I am not, by definition of the word
22   anything to do with this. Dave would not be          22   preparing, preparing.
23   possible to post as this, as Dave was actually in    23   BY MR. FREEDMAN:
24   hospital at the time this was posted.                24         Q. Did you participate in meetings
25         Q. Dr. Wright, in early 2016 you met           25   toward you coming out as Satoshi Nakamoto?




                                                                                    7 (Pages 22 to 25)
 Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 8 of 294

                                              Page 26                                                     Page 28
 1         A. I was in meetings where other                1   Mr. Matthews in 2016. Next question, please.
 2   people wanted to promote me as Satoshi Nakamoto.      2             MR. FREEDMAN: Mr. Rivero, I would
 3         Q. Who were those people?                       3   ask that you do not do that. This is a
 4         A. I have been in thousands of                  4   deposition.
 5   meetings, I have meetings every week, we currently    5             MR. RIVERO: Mr. Freedman, he has
 6   have around 200 staff. At the time we were            6   just answered the question. I am trying to move
 7   setting up a new London office. Who was in            7   this along. We will stipulate that as a fact.
 8   meetings? I am sorry, without any particular          8   For the record, please ask the next question.
 9   notes, I am not able to answer you.                   9   BY MR. FREEDMAN:
10         Q. Let me be a little more precise.            10         Q. Did Stefan Matthews want you to
11   Who were the people that wanted you or the primary   11   come out as Satoshi Nakamoto in early 2016?
12   -- let me phrase it this way because I know you      12         A. To my knowledge, no.
13   are a very particular person with your words: who    13         Q. Were you in touch with Calvin Ayre
14   were the primary people that were behind this        14   in early 2016?
15   effort to have you come out publicly as Satoshi      15         A. Calvin Ayre was my mentor but, no,
16   Nakamoto?                                            16   I was not in talks in that manner with Calvin Ayre
17         A. There were multiple things trying           17   about this.
18   to get me out as Satoshi Nakamoto. The first one     18         Q. I did not add the words, I know you
19   I know about was something called Project            19   are very precise with words so I am going to ask
20   Prometheus, Uyen Nguyen, Ian Greig and others.       20   my question again, were you in touch with Calvin
21         Q. Dr. Wright, let me be careful about         21   Ayre in early 2016?
22   my timeframe, I am talking about in early 2016.      22         A. Yes, again, yes, Calvin was my
23   We were discussing people in early 2016. My          23   mentor.
24   question to you is: in early 2016 who are the        24         Q. And did Calvin want you to come out
25   primary people that arranged these meetings that     25   as Satoshi Nakamoto in early 2016?
                                              Page 27                                                     Page 29
 1   you attended, who were the ones that wanted you to    1         A. No.
 2   come out as Satoshi Nakamoto?                         2         Q. Were you in touch with Robert
 3        A. You are again asking me who wanted            3   McGregor in early 2016?
 4   me to come out. There were multiple people,           4         A. Yes.
 5   multiple things happening. All of this happened       5         Q. Did Robert McGregor want you to
 6   because of things in 2015 and 2016. Mr. Greig and     6   come out as Satoshi Nakamoto?
 7   others in 2016 were arranging things. Uyen Nguyen     7         A. Unfortunately, yes.
 8   in 2016 were arranging things. If you let me          8         Q. Did Robert McGregor make
 9   finish, I will say the different groups; would you    9   arrangements for that to happen?
10   like me to continue?                                 10         A. Yes.
11        Q. I really just want you to answer             11         Q. Did Robert McGregor hire PR
12   that one little question. I am having difficulty     12   consultants to help co-ordinate precedents to
13   in understanding where the disconnect between you    13   facilitate you coming out as Satoshi Nakamoto?
14   and I is because I think it is a simple question.    14         A. Yes.
15   Let me try to be more precise. In early 2016, you    15         Q. Do you recall whether you retained
16   were in correspondence with a gentleman called       16   an organization called the "Outside Organization"?
17   Stefan Matthews; is that correct?                    17         A. I do not know if it was him or a
18        A. I am in correspondence with him              18   group he was associated with.
19   now, I was in 2007, and I have been between that     19         Q. Somebody retained the Outside
20   entire period.                                       20   Organization to help facilitate this press
21        Q. The answer to my question is just            21   release?
22   yes, you were in contact with Stefan Matthews in     22         A. Yes.
23   early 2016?                                          23         Q. Do you recall specifically a
24              MR. RIVERO: We have stipulated            24   gentleman called Nick Caley from the Outside
25   that Dr. Wright was in communication with            25   Organization -- C A L E Y?




                                                                                     8 (Pages 26 to 29)
 Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 9 of 294

                                                Page 30                                                 Page 32
 1        A. No.                                           1   out as Satoshi Nakamoto?
 2        Q. I am going to hand you what has               2         A. I do not know who Nick Caley is,
 3   been produced in this litigation by you as the        3   I do not remember him.
 4   defense 52366?                                        4         Q. I am going to populate to the share
 5             MR. RIVERO: Is that the 6-page              5   file, Dr. Wright, what you produced in this
 6   document ES0052366?                                   6   litigation as defense 52129.
 7             MR. FREEDMAN: Yes.                          7         A. I can see it but it needs to be
 8   BY MR. FREEDMAN:                                      8   zoomed in.
 9        Q. Dr. Wright, do you have that in               9              MR. RIVERO: I heard 52169 but I am
10   front of you?                                        10   seeing 52129.
11        A. Yes.                                         11              MR. FREEDMAN: 52139, thank you for
12        Q. Do you recognize this an e-mail              12   clarifying that.
13   from you to Victoria Brookes?                        13         (Exhibit Defense 52139 marked for
14        A. That is what it is.                          14   identification)
15        Q. There is a CC to a bunch of other            15   BY MR. FREEDMAN:
16   folks?                                               16         Q. Is it zoomed in?
17        A. I can see it is CCed to other                17         A. Yes, it is now.
18   people, yes.                                         18         Q. This is an e-mail from you to
19        Q. The last name on that line is Nick           19   Stefan Matthews?
20   Caley, do you see that?                              20         A. Yes.
21        A. Yes.                                         21         Q. CCed to, amongst other people,
22        Q. You wrote "great work"?                      22   Nicolasscottcaley@                     ?
23        A. Yes.                                         23         A. It is a reply all with those other
24        Q. And if you look down below you are           24   people on it, yes.
25   responding to an e-mail from Victoria Brookes; is    25         Q. In it you say: "The people working
                                                Page 31                                                 Page 33
 1   that not right?                                       1   for ethereum and blockchain are the ones trying as
 2         A. Yes.                                         2   hard as they can to ensure that Satoshi remains
 3         Q. If you look right underneath that            3   dead. I really think that the last thing we need
 4   do you see the first bracket it says "press team      4   to do is have them involved right now. Offering
 5   Alan Edwards, Nick Caley, Victoria Brookes, all       5   them a platform is a risk that I see no upside to.
 6   working on Monday"?                                   6   Craig"; do you see that?
 7         A. Yes.                                         7         A. I see that.
 8         Q. Nick Caley was a member of the               8         Q. You are here discussing if you look
 9   press team that was hired for this press release;     9   on the e-mail underneath that, you are discussing
10   isn't that a true statement?                         10   whether or not it will be work involved Nick Szabo
11         A. I do not know.                              11   into the efforts to come out as Satoshi Nakamoto,
12         Q. Do you have reason to doubt this            12   is that fair?
13   e-mail is true or real?                              13              MR. RIVERO: Objection to the form.
14         A. That is a separate question.                14         A. No, that was not what I was
15         Q. Do you have reason to doubt it is           15   discussing.
16   real?                                                16   BY MR. FREEDMAN:
17         A. Not at the moment, no.                      17         Q. What were you discussing?
18         Q. Is it a fair assumption that Nick           18         A. Basically there are a lot of other
19   Caley was a member of the press team?                19   people who wanted to invite Nick Szabo and Vitalik
20              MR. RIVERO: Objection to the form.        20   Buterin and others to work with me which I thought
21         A. I am not going to make assumptions,         21   was a terrible idea.
22   I do not know.                                       22         Q. Can you take a look at Stefan
23   BY MR. FREEDMAN:                                     23   Matthews' e-mail from March 2016 at March 9.29
24         Q. Do you remember if Nick Caley was           24   a.m., it says: "We also will have a potential
25   involved in strategic decisions related to coming    25   reveal with Nick Szabo that could involve Andrew?




                                                                                    9 (Pages 30 to 33)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 10 of
                                           294
                                               Page 34                                                     Page 36
 1          A. Hmm hmm.                                     1         A. I can see that.
 2          Q. You were talking about involving             2         Q. It starts at the bottom of the
 3    Nick Szabo in your coming out as Satoshi Nakamoto,    3   e-mail chain with an e-mail from you that
 4    were you not?                                         4   discusses leaks. It relates to a thread about
 5          A. No, I was not, nor does that say             5   Craig Wright being a Nigerian prince; do you see
 6    that I was, that is Stefan talking to other           6   that?
 7    people.                                               7         A. I see that.
 8          Q. And you are responding to that, is           8         Q. Alan Edwards from the Outside
 9    that not right?                                       9   Organization responds to that e-mail that this
10          A. That is me, on receiving it, saying         10   kind of docket(?) is not helpful; do you see that?
11    I do not want anything to do with Nick Szabo.        11         A. Yes, we had another hack in the
12          Q. You involve Mr. Caley in these              12   organization and I responded saying that I did not
13    communications?                                      13   want -- again, documents were being hacked and
14          A. Sorry, I did not hear the question.         14   leaked in our organization, and I sent it round
15              MR. RIVERO: Object to the form.            15   for someone to do something.
16    BY MR. FREEDMAN:                                     16             MR. RIVERO: Mr. Freedman, it is
17          Q. You involved Mr. Caley in these             17   not an issue, I do not really care, if you are
18    communications; is that fair?                        18   going to rely on links, which I do not think you
19          A. I hit "reply all", I have no idea           19   are doing here, for the future please make sure
20    who Mr. Caley is.                                    20   that we are able to access the link. I do not
21              MR. RIVERO: Sorry, I want to make          21   want to interfere; just keep going.
22    sure there was an objection that I stated before     22             MR. FREEDMAN: Then Dr. Wright you
23    that question. I know that there was some            23   respond saying "yes, but this is more than
24    over-talk, sorry about that.                         24   gossip".
25    BY MR. FREEDMAN:                                     25         A. Yes, there are leaks. There are
                                               Page 35                                                     Page 37
 1          Q. I am going to hand you -- upload             1   people actually putting out internal documentation
 2    into the share file what you produced in this         2   from the organization and posting it on "read it";
 3    litigation as defense 52143; please take a look at    3   that is not a leak -- that is not gossip, that is
 4    that e-mail when it populates.                        4   a leak.
 5          (Exhibit marked for identification)             5         Q. Then Mr. Matthews responds saying
 6          Q. Is it zoomed in for you?                     6   that it might be involving Uyen Nguyen, is that
 7          A. Yes, it is.                                  7   fair?
 8          Q. Is it fair to say this is another            8         A. That is what he said, yes.
 9    e-mail from you with a CC to Nick Caley?              9         Q. Then your wife, Ramona Watts,
10          A. Again, it is a "reply all".                 10   responds saying that: "Staff do not know what we
11          Q. Again you are discussing no to              11   discussed in our media meetings." Addressed
12    Nick, no to Maxwell, no to any of the people         12   Craig, "you think Nick is a concern, approach and
13    working for firms that are opposed to do what "we    13   knowledge of the company...(reads to the
14    are doing"?                                          14   words)...related." Do you see that in the e-mail?
15          A. Yes, as I said, what I was saying           15         A. I can see that in the e-mail.
16    is there is no way on earth I wanted to have         16         Q. Do you see that Ms Watts CC's Nick
17    anything to do with Nick Szabo or Greg Maxwell or    17   Caley again in what was a concern that you had
18    Vitalik Buterin, or any of these people who seek     18   about coming out as Satoshi Nakamoto?
19    to have a version of Bitcoin that acts outside of    19         A. I see once again someone who I do
20    government control, so correct.                      20   not know CCed on a general CC.
21          Q. Dr. Wright, I am going to upload            21         Q. Dr. Wright, I am going to upload
22    into the share file what you produced as the         22   what you produce in this litigation as defense
23    defense 52146.                                       23   52148?
24          (Exhibit Defense 52146 marked for              24         (Exhibit Defense 52148 marked for
25    identification)                                      25   identification)




                                                                                    10 (Pages 34 to 37)
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 11 of
                                      294
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 12 of
                                           294
                                                Page 42                                                  Page 44
 1    is that fair?                                         1         Q. Dr. Wright, all I asked you is that
 2          A. He forwarded it, I do not know if I          2   this appears to be the plan Robert McGregor wanted
 3    saw it, I do not see everything on my phone. The      3   you to follow out to come out as Satoshi Nakamoto.
 4    way Google works is that it does not scroll down      4         A. No, that is not what you asked me.
 5    all the other things, so all I would have seen is     5             MR. RIVERO: Object, misstates the
 6    that there would have been a response from another    6   question previously stated.
 7    e-mail. So, what I can say is Robert McGregor         7             Mr. Freedman, I suggest that you
 8    forwarded me an e-mail saying he wanted a quick       8   ask another question.
 9    call in 90 minutes.                                   9   BY MR. FREEDMAN:
10          Q. Dr. Wright, all I asked you is: did         10         Q. Thank you for that suggestion.
11    Robert McGregor forward that to you? I know you      11   Dr. Wright, let me rephrase the question that I
12    are very precise with words, so I am being just as   12   just asked you again. Does this appear to be the
13    precise with the questions I am asking you. It is    13   plan that Robert McGregor wanted you to follow to
14    a true statement that Robert McGregor forwarded      14   come out as Satoshi Nakamoto?
15    this e-mail to you?                                  15         A. I cannot answer that because I was
16          A. Yes, it is a true statement that            16   not involved in the plan that Mr. McGregor wanted
17    that top section there, with the comment about a     17   me to do. If I am not involved in the plan,
18    quick call, was forwarded to me.                     18   I cannot say that this is the plan.
19          Q. Thank you, Dr. Wright. I am                 19         Q. Does this lay out a series of
20    handing you, or uploading into the share file what   20   interviews that you were intended by some people
21    has been Bates labeled and produced by you as        21   to attend?
22    Defense 52372?                                       22         A. I cannot speak for the intentions
23          (Exhibit Defense 52372 marked for              23   of other people.
24    identification)                                      24         Q. You did not have any conversations
25          A. Yes, I see that.                            25   with Robert McGregor about what he wanted you to
                                                Page 43                                                  Page 45
 1          Q. Can you scroll down with me to the           1   do?
 2    first e-mail in the chain down the bottom of the      2         A. I did. I told Robert to stick it
 3    first page from Victoria Brookes on April 29,         3   up his arse, to quote fairly correctly.
 4    2016, let me know when you see that?                  4         Q. During that conversation when you
 5          A. The Victoria "hi all" you mean?              5   told Robert McGregor that did he not express what
 6          Q. Yes, if you just take a moment to            6   he wanted you to do?
 7    scan that e-mail so you are familiar with it.         7         A. Robert and I yelled at each other
 8               MR. RIVERO: Mr. Freedman, are you          8   for quite some time.
 9    referring to a multipage e-mail that starts 57372     9         Q. Is this the schedule of interviews
10    at the bottom saying "Hi all".                       10   of you by various media?
11    BY MR. FREEDMAN:                                     11             MR. RIVERO: Object to the form.
12          Q. Yes. This appears to layout a               12         A. Media interviews were put together,
13    schedule of interviews where you would be            13   which I was led to believe would be for a
14    fulfilling Robert McGregor's plan for you to come    14   different purpose.
15    out as Satoshi Nakamoto; is that fair?               15         Q. This is a list of some of those
16          A. No, that is not fair.                       16   interviews that were put together?
17          Q. What was it you were supposed to do         17         A. This is a list of interviews
18    at 7.30 a.m. in London on 2 May 2016?                18   I attended.
19          A. You are assuming that I had been            19         Q. Okay. Above that do you see Ms
20    told all of what they had planned to happened,       20   Watts responds to Ms Brookes?
21    that is not the case. What was happening under       21         A. Yes.
22    what Rob was planning and putting together and       22         Q. She says: "Thanks for this, it all
23    what actually I was told, they thought they could    23   reads really well ...(reads to the words)...the
24    manage me and have me do what they wanted. That      24   wider media will be appearing on Monday, as well
25    did not work out.                                    25   as the actual articles". Does this describe the




                                                                                   12 (Pages 42 to 45)
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 13 of
                                      294
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 14 of
                                           294
                                                 Page 50                                                    Page 52
 1          Q. He is forwarding you feedback about          1             MR. RIVERO: Mr. Freedman, I am
 2    a story that is being run, is that fair?              2   going to restate my objection with more
 3          A. Again, I would not characterize              3   specificity, this is not a complete document as
 4    that as being fair. The word is not fair.             4   produced. I object to its use in this form.
 5          Q. Accurate?                                    5   Please proceed.
 6          A. Thank you.                                   6   BY MR. FREEDMAN:
 7          Q. Is it accurate?                              7        Q. And there is an attachment to this
 8          A. That is an accurate portrayal of             8   e-mail listed right below the subject, right?
 9    what is said in the e-mail, yes.                      9        A. There is a comment saying that
10          Q. I am now going to upload defense            10   there is an attachment, I do not know if there is
11    172559                                               11   an attachment.
12          (Exhibit Defense 172559 marked for             12        Q. The comments of the attachment is
13    identification)                                      13   called "Inventor of Bitcoin goes public as Dr.
14          Q. Do you have that?                           14   Craig Wright", is that fair?
15          A. I am just waiting, sorry.                   15        A. No, because I do not have the
16    Technology! If you could zoom in please. Thank       16   attachment.
17    you. I have that.                                    17        Q. Accurate. I am not asking you
18          Q. Do you have that in front of you?           18   about the attachment, asking whether the e-mail
19          A. I have that in front of me.                 19   has an indication on it that there was an
20          Q. This is an e-mail from Stefan               20   attachment entitled "Inventor of Bitcoin goes
21    Matthews to you CCed to Ms Watts, do you see that?   21   public as Dr. Craig Wright." Is that an accurate
22          A. I see that.                                 22   representation of what you are looking at?
23          Q. It is a copy of a press release?            23        A. No.
24          A. It is not ----                              24        Q. What is inaccurate about it?
25          Q. Is that accurate?                           25        A. It is file name, that is not what
                                                 Page 51                                                    Page 53
 1          A. No.                                          1   the title of the document may necessarily be. You
 2          Q. Take a look at the e-mail below,             2   would have to open the document to see the title,
 3    e-mail forwarded from Nick Caley?                     3   so, no, that is a file name called that doc.x.
 4              MR. RIVERO: I have an objection to          4          Q. Stefan Matthews forwarded you an
 5    this document as incomplete because the               5   e-mail which has the file name "Inventor of
 6    attachments -- I do not see the attachments. Go       6   Bitcoin goes public as Dr. Craig Wright"; is that
 7    ahead.                                                7   fair -- accurate?
 8    BY MR. FREEDMAN:                                      8              MR. RIVERO: Object to all
 9          Q. He was not produced it with an               9   questions on this document based on the rule of
10    attachment, it was produced in litigation?           10   completeness.
11              MR. RIVERO: I still have the same          11   BY MR. FREEDMAN:
12    objection.                                           12          Q. Your objection is noted for the
13    BY MR. FREEDMAN:                                     13   third time now, Mr. Rivero.
14          Q. Do you see that this is an e-mail           14              MR. RIVERO: I wanted to make sure.
15    from Nick Caley and it says "thanks for your         15   BY MR. FREEDMAN:
16    feedback, please find updated release with the       16          Q. Dr. Wright, you may answer the
17    changes we discussed."                               17   question.
18          A. I see that Stefan has responded to          18          A. Again without seeing the actual
19    an e-mail from Nick Caley, that I will assume is     19   file, I cannot say whether that is even just
20    what he responded to.                                20   something typed saying "attachments". It is
21          Q. He actually forwarded right, would          21   possible to type attachments in that name.
22    that be accurate?                                    22          Q. Dr. Wright, do you have reason to
23          A. A forward is a form of response,            23   believe that Stefan Matthews would type an
24    yes, I did not say reply.                            24   attachment that was not really on the e-mail?
25          Q. He forward --                               25          A. He has done it before, yes.




                                                                                    14 (Pages 50 to 53)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 15 of
                                           294
                                                 Page 54                                                     Page 56
 1          Q. Stefan Matthews sent you an e-mail           1   with the subject "forward updated press release";
 2    that appears to indicate that there is a file         2   is that accurate?
 3    attached with the name "Inventor of Bitcoin goes      3         A. Again, I cannot say whether that is
 4    public as Dr. Craig Wright"; is that accurate?        4   true. I do not have the original e-mail so
 5          A. That appears to be that as                   5   I cannot respond on that.
 6    displayed on screen, yes.                             6         Q. You produce this to us with this
 7          Q. He says to you: "Hi mate, ponder             7   e-mail having that attachment; have you any reason
 8    this and we can discuss and submit changes on         8   to doubt that?
 9    Sunday"; is that accurate?                            9         A. I did not produce it, it was a
10          A. Is that a question? If so, yes.             10   forensic copy of machines from various areas that
11          Q. Dr. Wright, let us upload the               11   were given to my lawyers; my lawyers produced it.
12    attachment to the share file that was attached to    12   Where you are saying I produced, I have not
13    that e-mail. I think that is defense 172560?         13   produced anything. My lawyers have worked with
14              MR. RIVERO: The very next Bates            14   forensic experts to capture all of the machines
15    number, yes.                                         15   that are owned by myself, by many of my staff and
16    (Exhibit Defense 1729560 marked for                  16   others and then have submitted documents based on
17    identification)                                      17   that.
18              MR. RIVERO: For the record, this           18         Q. So you do not know whether this is
19    was produced incomplete as a new exhibit.            19   a press release or not?
20    BY MR. FREEDMAN:                                     20         A. I do not know of that alone whether
21          Q. We are trying to get it up. The             21   this is a press release or not.
22    technology is not co-operating. Shall we take the    22         Q. Okay. Okay, I am --
23    break.                                               23              MR. RIVERO: Just to make sure the
24          (A short recess from 3.03 p.m. to 3.16         24   record is clear because I objected previously. We
25    p.m.)                                                25   produced in consecutive order these ending in 59
                                                 Page 55                                                     Page 57
 1    BY MR. FREEDMAN:                                      1   and 60 and they speak for themselves.
 2           Q. Before the break we were looking at         2   BY MR. FREEDMAN:
 3    an e-mail that had been forwarded to you by Stefan    3        Q. Dr. Wright, I am uploading to the
 4    Matthews with an attachment; is that accurate?        4   share file what you produced as 172753?
 5           A. I see an attachment. I am assuming          5        (Exhibit Defense 172753 referred to)
 6    it is the same one that you are saying is on the      6              MR. RIVERO: April 26, 2016.
 7    e-mail.                                               7        A. I have a document in front of me,
 8           Q. Right. It the titled "leading               8   yes.
 9    scientist and academic, Dr. Wright, goes public as    9   BY MR. FREEDMAN:
10    the inventor of Bitcoin and the blockchain"?         10        Q. The front page says "Dr. Craig
11           A. That is what the title is.                 11   Wright media training"?
12           Q. Clearly a press release to fulfil          12        A. I see that.
13    Robert McGregor's plan to come out as Satoshi        13        Q. Second page "media training notes",
14    Nakamoto?                                            14   do you see that?
15           A. It is not a press release, it is a         15        A. I see that.
16    document. It does not say "press release" or         16        Q. If you go down to page 7 for me,
17    anything else. It is potentially something that      17   top of page 7 there is "Tuesday 26 April 2016
18    could be made into a press release.                  18   media sessions", do you see that?
19           Q. The title of the e-mail that this          19        A. I see "26 April media sessions".
20    was attached to is "updated press release", right,   20        Q. Below that is a list of media
21    Dr. Wright?                                          21   sessions, do you see that?
22           A. No, the title is "leading scientist        22        A. No, I see times when I was
23    and academic..."                                     23   overseas, so "meeting interview on camera etc.,
24           Q. It was attached to defense 172559,         24   27th April", I do not know if that date is correct
25    which is an e-mail from Stefan Matthews to you       25   or not, it may have been updated. I do not think




                                                                                     15 (Pages 54 to 57)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 16 of
                                           294
                                                Page 58                                                   Page 60
 1    it was off recollection.                              1   BY MR. FREEDMAN:
 2         Q. It says: "Attending Dr. Craig                 2         Q. Whether you remember him or not
 3    Wright, Jon Matonis, Nick Caley, Andrew O'Hagan"?     3   Nick Caley was on a lot of e-mails discussing the
 4         A. Yes, I see that comment.                      4   corporate media plan, correct?
 5         Q. Do you see The Economist on 11.30             5         MR. RIVERO: Object to the form.
 6    attended Dr. Craig Wright, Jon Matonis, Nick Caley    6         A. He is listed on a lot of documents,
 7    and Andrew O'Hagan?                                   7   you have said.
 8         A. I see that document says this.                8   BY MR. FREEDMAN:
 9         Q. There is a break for lunch from               9         Q. This press release turned out to be
10    12.30 to 13.00?                                      10   a fairly big event, Dr. Wright, is that accurate?
11         A. No, I see there is a statement in a          11         A. I do not believe that is accurate,
12    document that says that. That is not a break for     12   no.
13    lunch, it is a ---                                   13         Q. As part of it, you are expected to
14         Q. There is then an -- sorry, are you           14   conduct certain interviews, right?
15    finished?                                            15         A. No, people sought that to be with
16         A. I am now.                                    16   me but being that I was not agreeing to all of
17         Q. There is then an interview with GQ           17   that, and they thought they could shoehorn me into
18    from 13:00 to 16:00; do you see that?                18   it, then, no, I do not agree with what you just
19         A. I see that.                                  19   said.
20         Q. Again attending Dr. Craig Wright,            20         Q. Did you attend any interviews?
21    Jon Matonis and Nick Caley?                          21         A. Yes, I have attended many
22         A. Yes.                                         22   interviews.
23         Q. Do you still not remember Nick               23         Q. Did you attend the interviews
24    Caley, Dr. Wright?                                   24   listed in this document?
25               MR. RIVERO: Object to the form.           25         A. I do not remember if the days are
                                                Page 59                                                   Page 61
 1          A. Once again, after this meeting               1   correct, but I attended interviews along the lines
 2    I have met many people here and even there had        2   of what was in this document.
 3    been a multiple times I will not remember them.       3         Q. Did you prepare for those
 4    One of the things I have is facial aphasia and        4   interviews at all?
 5    that means I do not recognize people.                 5         A. I had people try and prepare me.
 6    BY MR. FREEDMAN:                                      6   It wasn't for those interviews, so that would be a
 7          Q. It is a yes or no question?                  7   no. But, people had tried to tell me that if I
 8              MR. RIVERO: Mr. Freedman, please            8   was going to run a company I had to be able to
 9    do not interrupt the witness in the middle of an      9   stand in front of media and answer questions
10    answer. He was not finished with that answer.        10   calmly etc. the way they wanted. And I was
11    BY MR. FREEDMAN:                                     11   informed that I would be being trained to stand in
12          Q. Please finish.                              12   front of media as the sea level I was and that I
13          A. That is not a yes or no question            13   had to do it.
14    and answer. You are wanting me to make it a yes      14         Q. And part of that was mock
15    or no question and answer. My answer is very         15   interviews?
16    simple: you are asking if I recognized a person.     16         A. It was not really mock interviews,
17    I have facial aphasia. I can be with someone in      17   that is not how they did the training.
18    the room a hundred times and if I am not             18         Q. How did they do the training?
19    concentrating on remembering the facial features     19         A. People threw questions back and
20    of that person and actually mapping a model in my    20   forth at me but it was not like I would say an
21    mind of what to remember, it does not matter,        21   interview was.
22    I will not remember that person. I do not            22         Q. People would throw questions, you
23    remember, and will not ever say I recognize, Nick    23   would respond, they would throw another question
24    Caley. I do not know who Nick Caley is, I do not     24   and you would respond; is that accurate?
25    recognize him, I do not remember him.                25         A. That was one thing that they were




                                                                                    16 (Pages 58 to 61)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 17 of
                                           294
                                                Page 62                                                     Page 64
 1    doing. It would be as if I was -- I guess on a US     1         A. That is correct.
 2    presidential campaign where people would stand in     2         Q. Do you see in bold and then not
 3    front and ask questions from a media thing            3   bold underneath it, just read the first one for
 4    randomly, but that is not how any of these media      4   the record, the question and answer?
 5    meetings actually occurred, so.                       5         A. The bolded one?
 6         Q. Do you recall if these training               6         Q. Yes.
 7    sessions were recorded?                               7         A. "Craig, how much does a White Paper
 8         A. I do not know.                                8   take to construct? I know it's a daft question...
 9         Q. Do you remember a training session            9   it could be hundreds of thousands of dollars?
10    you had on March 18, 2016?                           10   Quite easily, including patenting, yes".
11         A. I do not.                                    11         Q. Do you recall that question and
12         Q. Do you recall a training session             12   answer?
13    you had on March 22, 2016?                           13         A. No.
14         A. I do not.                                    14             MR. RIVERO: Object to the form.
15         Q. Dr. Wright, I am going to upload to          15   BY MR. FREEDMAN:
16    the share file 172509?                               16         Q. Can you go down to page 14 for me.
17         (Exhibit Defense 172509 referred to)            17   This is a note, the answers across the top, let me
18    BY MR. FREEDMAN:                                     18   know when you get there, Bates label 172523?
19         Q. Do you have that there?                      19         A. I am on page 14, "notes and
20         A. I have an e-mail up on screen.               20   alternative answers".
21         Q. Okay, who is that e-mail from?               21         Q. Can you read that bold paragraph
22         A. The from statement is a Nick Caley.          22   under the word overview for the record?
23         Q. Who is it to?                                23         A. I can. I assume you want me to
24         A. Multiple people including myself,            24   read it?
25    Ramona, Catherine Kauchemann, Robert McGregor,       25         Q. Please.
                                                Page 63                                                     Page 65
 1    Stefan Matthews, which is "Stefan nCrypt" in          1        A. "Our second training session was
 2    there, Alan Edwards and Victoria Brookes.             2   different to the first in that rather than a full
 3           Q. What is the subject?                        3   on mock interview, we moved on to analysis of
 4           A. "Media training notes".                     4   harder questions and how they might be better
 5           Q. Can you read it for the record?             5   answered. We then picked up the mock interview as
 6           A. Yes, I can.                                 6   the answered were practiced. The session saw a
 7           Q. Can you go ahead and do that?               7   real move forward for CW in terms of both tone and
 8           A. "Hello, Craig and Ramona. Please            8   content. He was far less defensive on difficult
 9    find the attached notes and transcripts from the      9   questions. He dominated the interview in the
10    first two media training session[s] to consider      10   right way and he shows humility at the right
11    ahead of our next one on Thursday 7th April. Also    11   level. Even on technical subjects he made
12    it would be useful if we could see a draft of what   12   complicated matters (to the layperson) very clear.
13    you might say at the press conference on 26th        13   His passion drew you in and he importantly didn't
14    April so we can discuss that in the session next     14   lose his temper on the tricky subjects."
15    week also. Many thanks. Nick."                       15        Q. CW in that paragraph is Craig
16           Q. I am uploading to the share file           16   Wright?
17    defense 172510?                                      17        A. I didn't write the document.
18           (Exhibit Defense 172510 referred to)          18        Q. Do you take that as a reference to
19           Q. Do you guys have the document in           19   Craig Wright?
20    the share file? I am seeing the file in the share    20        A. It's not my document, I'm not going
21    file.                                                21   to make an assumption.
22           A. I have a document "media training          22        Q. Does this help to refresh your
23    session two" in front of me.                         23   recollection that you did engage in mock
24           Q. The date on that is 22 March in the        24   interviews?
25    top left corner?                                     25        A. Again, I sat in what other people




                                                                                    17 (Pages 62 to 65)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 18 of
                                           294
                                                 Page 66                                                   Page 68
 1    were documenting as I was basically made to be a      1   e-mail as one of the attachments to that e-mail.
 2    lab rat. So you are characterizing my knowledge       2              MR. RIVERO: Object to the use of
 3    as different to what other people's knowledge         3   the document in this way.
 4    would be.                                             4   BY MR. FREEDMAN:
 5          Q. Do you have any reason to believe            5         Q. Go to page -- can you read that
 6    that CW there is referring to anybody else,           6   first question and answer and let me know if you
 7    Dr. Wright?                                           7   recognize or recall this conversation?
 8          A. No, but I am also not going to make          8         A. Yes, I can read it and no, I do not
 9    the assumption as the document can stands for         9   recall it.
10    itself on its own merit.                             10         Q. I wanted to ask you some specific
11          Q. Does this help you recollect                11   questions and answers that you gave in these
12    whether or not these interview sessions, these       12   interviews. If you could turn for me, it is on
13    training sessions were recorded?                     13   that first page number 1. It is defense 172528?
14          A. I have no idea whether they were            14              MR. RIVERO: Object to the
15    recorded. I wasn't involved with the recording.      15   question.
16          Q.     If we look at the second to last        16   BY MR. FREEDMAN:
17    paragraph of this note section of the document, do   17         Q. Can you read the second bold
18    you see where it says "as transcribed during the     18   paragraph, read that bold question for the record?
19    session, you make the point that admitting a         19         A. Yes, I can read it and for the
20    mistake and making it clear you haven't done         20   record: "So, it was a committee of people, for
21    everything right is quite ...(reads to the           21   want of a better word? You are not trying to
22    words)...for journalists."                           22   claim all the credit, it's not about you, it's a
23               THE COURT REPORTER: Sorry. I am           23   combination of people and minds."
24    not ----                                             24         Q. Can you read your answer?
25          A. I am not at the paragraph, so               25              MR. RIVERO: Object to the form.
                                                 Page 67                                                   Page 69
 1    I cannot answer that question.                        1         A. No, I cannot read my answer, I do
 2              MR. RIVERO: Can I get a reference           2   not know that this is my answer.
 3    so I can find it?                                     3         Q. Can you read the answer?
 4              MR. FREEDMAN: Second to last                4         A. The document states: "I've had a
 5    paragraph on the bottom of that same page, Defense    5   lot of help. In particular a friend of mine who
 6    172523, starts off "this answer was a great leap".    6   died a few years ago, Dave Kleiman, gave me a lot
 7          A. I see that.                                  7   of help but there have been many other people
 8          Q. Do you see the second sentence I             8   along the way, and more than that it has been all
 9    just read "as transcribed during the session"?        9   the people who have continued since I left. These
10          A. You are assuming I knew someone was         10   people have actually put in a lot of time and
11    recording me, because what you are suggesting that   11   effort into making Bitcoin what is it. The fact
12    I must have known. If I am a fish in a goldfish      12   I do not -- wanted to see is important to me but
13    bowl I do not know there is a camera on me, so the   13   it does not mean that is all there is. I do not
14    answer you will receive in any of this is I have     14   want to be in charge; I didn't and I still don't."
15    no idea whether I was recorded or not. The fact      15         Q. Do you recall saying that?
16    that you are showing me notes, showing that other    16         A. No.
17    people recorded me without my authorization is       17         Q. Do you agree with that statement
18    actually troubling in that it is not actually        18   today?
19    allowable in Europe?                                 19         A. Never have I never agreed with that
20          Q. I am going to upload into the share         20   statement.
21    file defense 172528?                                 21         Q. Did Dave Kleiman give you a lot of
22          (Exhibit Defense 172528 referred to)           22   help?
23          A. There is a document up that is              23         A. Dave Kleiman gave me a lot of help.
24    titled "media training session 1, 18 March '16".     24         Q. Go to page 6, defense 172533.
25          Q. This was attached to Nick Caley's           25             MR. RIVERO: Page 6.




                                                                                    18 (Pages 66 to 69)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 19 of
                                           294
                                                  Page 70                                                  Page 72
 1    BY MR. FREEDMAN:                                       1   not know if I'd say I was David and Goliath
 2           Q. Can you read the second to last              2   (inaudible from interviewer)"; can you see that?
 3    bold paragraph for the record and question?            3          A. I can see it. If you want to say
 4           A. I can.                                       4   this is what I was responding to, it is not.
 5           Q. Please go ahead.                             5   There were other people who talked and did things
 6           A. "Exactly, how many Bitcoins did you          6   so if this is a recording or a transcription, it
 7    mine"?                                                 7   is people giving examples to me of what they think
 8           Q. Read the answer?                             8   I should be saying. I had plenty of those. I had
 9           A. No, I cannot, it's not an answer,            9   people sit there and give mock interviews and
10    it's a statement, not a transcription from myself.    10   I watched and they told me what to say and Rob
11    It is a statement that I guess people wanted me to    11   wanted me to say a whole load of things about "be
12    say, so that's not an answer.                         12   humble" "say that you created Bitcoin with other
13           Q. Can you read it, Dr. Wright?                13   people", "say that all these people helped you",
14           A. I can read it, yes.                         14   etc. So if you are doing a transcription and if
15           Q. What is the transcription as put            15   this was a transcription -- which I do not know if
16    down?                                                 16   it is -- then it would be people in the room
17                MR. RIVERO: Objection.                    17   talking back and forwards saying "Craig, this is
18           A. Again, this is not a transcription,         18   what you need to do". So, if you ----
19    no, I cannot read what a transcription has put        19          Q. I am a little confused, are you
20    down.                                                 20   conceding it is a transcript, you are just not
21           Q. How do you know this is a not a             21   saying it is you who is talking?
22    transcription, Dr. Wright?                            22          A. No, I did not at any point say this
23           A. Because this is not what I would            23   was a transcript. If you had listened to my
24    ever have said. This is what people like Rob          24   answer you would hear that I said "if". "If" does
25    wanted me to say.                                     25   not mean that I concede. I said in the event that
                                                  Page 71                                                  Page 73
 1          Q. Dr. Wright, why don't we take one             1   it turns out that this was a transcript, what did
 2    second detour off the last question, we will come      2   occur in any of the meetings I remember was people
 3    back to it in a moment. Can go ahead and look at       3   sitting over the table talking back and forwards,
 4    page 8 for me, Bates labeled defense 173525?           4   telling me this is how I need to act. "If you get
 5          A. I am looking at page 8.                       5   this question respond this way." "Craig, you will
 6          Q. Can you take a look in the last               6   learn how to speak to people and you will learn
 7    paragraph on that page, there is an annotation,        7   how to be humble." "Craig, you will learn how to
 8    "interrupted". Do you see that?                        8   be human." "Craig, do not say that, it doesn't
 9          A. I can see the word "interrupted".             9   sound right." "Craig, let other people talk and
10          Q. Can you go to page 10 for me, that           10   be part of your invention." So, no, I disagree
11    is Bates 172537, do you see the second paragraph      11   with you.
12    from the top; let me know when you are on that        12             MR. RIVERO: I am not sure that
13    page, are you on that page?                           13   I am speaking loudly enough. I had stated an
14          A. I see the second paragraph.                  14   objection at 71 line 12 and I think our court
15          Q. Do you see where it says                     15   reporter is doing a great job, but it didn't get
16    "(inaudible)"?                                        16   picked up in the live stream. For the record,
17          A. Nothing says "inaudible", it is a            17   I actually stated a contemporaneous objection to
18    header that has in brackets the words "inaudible".    18   the last question.
19          Q. As if the transcriber could not              19   BY MR. FREEDMAN:
20    hear what was being said.                             20         Q. Let us go back to page 6, defense
21              MR. RIVERO: Object to the form.             21   172533, let me know when you are there?
22          A. This isn't a transcription.                  22         A. I am there.
23    BY MR. FREEDMAN:                                      23         Q. Can you please read the second to
24          Q. Dr. Wright, one paragraph down from          24   last bolded line on that page for the record?
25    that, do you see the answer where it says "I do       25         A. "Exactly how many Bitcoins did you




                                                                                     19 (Pages 70 to 73)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 20 of
                                           294
                                                Page 74                                                    Page 76
 1    mine"?                                                1         A. People such as Rob and other people
 2          Q. Can you read the response                    2   working for Rob. I do not know the names of
 3    underneath that?                                      3   people working for Rob.
 4          A. I can read the text underneath               4         Q. So people such as Rob and people
 5    that, I cannot say that that is a response.           5   working for Rob, they told you that you needed to
 6          Q. Go ahead, please.                            6   be appear humble and share credit, is that an
 7          A. The statement is a comment:                  7   accurate statement?
 8    "I mined quite a number and I was with my partner,    8         A. Yes.
 9    so to speak, in all this, Dave, we mined quite a      9         Q. You have no idea why they referred
10    lot."                                                10   to as -- Dave is referred to as your partner here?
11          Q. Do you recall saying that,                  11              MR. RIVERO: Object to the form.
12    Dr. Wright?                                          12         A. I can make suppositions.
13          A. I have never said that.                     13   BY MR. FREEDMAN:
14          Q. Do you agree with that statement            14         Q. What is the supposition?
15    today?                                               15              MR. RIVERO: Object to the form.
16          A. I do not agree with that statement          16         A. People liked Dave more than they
17    ever.                                                17   liked me.
18          Q. You have no idea what was meant by          18   BY MR. FREEDMAN:
19    "I was with my partner, so to speak, in all of       19         Q. Therefore?
20    this, Dave"?                                         20         A. Therefore Dave becomes someone who
21               MR. RIVERO: Object to the form.           21   is fluffier, nicer, more able to be liked than me.
22          A. I have a suspicion about all of             22   By extension, maybe I can be liked more because
23    this and this was meeting 1, as you saw in the       23   Dave liked me.
24    other document you showed me, meeting 2, this is     24         Q. Therefore -- I do not understand
25    where I was angry and in the second one they said    25   the connection being Dave being fluffy and the
                                                Page 75                                                    Page 77
 1    I was far less angry. I was having people in          1   reference to him as your partner?
 2    these meetings tell me "this is how you need to       2             MR. RIVERO: Object to the form.
 3    respond, Craig". "If you want the media to like       3   Same objection, continuous objection.
 4    you and you want the company to be successful and     4   BY MR. FREEDMAN:
 5    you are a CEO, you do not want to come across like    5        Q. Can you explain that to me?
 6    a Mark Zuckerberg; people hate him. You need to       6        A. I do not think I am able to.
 7    say these people helped you." I told them             7        Q. Do you have any idea what was meant
 8    basically in all of those sort of things to fuck      8   by "we mined quite a lot"?
 9    off. And fairly much not trying to swear or           9             MR. RIVERO: Objection.
10    anything here, but that would have been exactly      10        A. I do not suppose what other people
11    what I would have told them.                         11   think.
12    BY MR. FREEDMAN:                                     12   BY MR. FREEDMAN:
13          Q. They encouraged you to give credit,         13        Q. Dr. Wright, can you read the next
14    did they, where credit was not due?                  14   bold line, the last bold line on page defense
15              MR. RIVERO: Object to the form.            15   172533?
16          A. All people like Rob wanted was to           16        A. The last line in bold?
17    have me up there looking nice on camera so that he   17        Q. Correct.
18    could have pumped the price of the company before    18        A. "How many people were involved in
19    I had developed anything and made a quick return.    19   creating Bitcoin?"
20          Q. They wanted you to share credit to          20        Q. Can you read the response
21    appear humble?                                       21   underneath that?
22          A. Who is "they"?                              22        A. The --
23          Q. You told me people were telling you         23             MR. RIVERO: Object to the form.
24    that if you are humble you do not want to look       24        A. The text states: "In creating
25    like Mark Zuckerberg, those people, who were they?   25   Bitcoin? A lot. How many people were involved in




                                                                                    20 (Pages 74 to 77)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 21 of
                                           294
                                                  Page 78                                                  Page 80
 1    Satoshi is probably a better question. That was        1   and he is sorely missed. But the only way to
 2    two of us."                                            2   really look at this is to look at the information
 3    BY MR. FREEDMAN:                                       3   that we'll be supplying in the papers from that, I
 4          Q. Do you recall saying that?                    4   am not asking you to do anything or believe me
 5          A. No, I would not say that. And it              5   I am asking you to judge based on the
 6    is technically incorrect anyway in every way you       6   information."
 7    could think about it.                                  7        Q. Do you recall saying that?
 8          Q. Were you mad when you said this?              8        A. I did not say that.
 9              MR. RIVERO: Objection to the form.           9        Q. Do you agree with that statement
10          A. If you mean angry -- mad has a               10   today?
11    different connotation -- no, I was not mad and        11        A. I do not.
12    being that I did not say it, you are implying that    12        Q. Do you know what is meant by "Dave
13    I did, then, no, I couldn't be angry when I said      13   was a key part of everything that I did"?
14    it.                                                   14             MR. RIVERO: Object to the form.
15          Q. Do you know what it meant "there             15        A. Again, no Dave was not a key part
16    were two of us involved in Satoshi"?                  16   of everything that I did. Dave basically acted as
17              MR. RIVERO: Object to the form.             17   a person I could rant to, talk to and he was my
18          A. Seeing as there is no two of us              18   friend. I spoke to Dave multiple times a week
19    involved in Satoshi, I would suppose that the         19   when he was alive. He didn't really tell me much
20    thing was to want people to be involved with me.      20   about his life but he let me talk about mine and
21          Q. So this was another statement that           21   I needed that.
22    McGregor and his people wanted you to say?            22   BY MR. FREEDMAN:
23          A. It is generally the statement that           23        Q. Do you know what was meant by "Dave
24    everyone over time keeps wanting me to say.           24   spoke as Satoshi"?
25    Everyone keeps saying "we can be part of your         25   BY MR. RIVERO:
                                                  Page 79                                                  Page 81
 1    invention and people will like you". That doesn't      1         A. No, Dave could not speak as
 2    change the fact that they are not part of my           2   Satoshi. In all the key areas where Satoshi was
 3    invention, so I do not give up the truth to be         3   speaking Dave was hospitalized and did not have a
 4    liked.                                                 4   computer and at parts not even a phone. Dave was
 5          Q. Dr. Wright, can you turn to the               5   under operations while he was in conversations
 6    next page, page 7 of this document, defense            6   with Mike Hearn -- that Satoshi was having
 7    172534. When you are there can you read the first      7   conversations with Mike Hearn, so it is not
 8    bold line on the top of that page?                     8   possible to have a hip operation while actually
 9          A. Yes, I can.                                   9   writing on the Bitcoin forum. On top of that,
10          Q. Please do.                                   10   while Satoshi was communicating with Hal Finney,
11          A. "Some people say that perhaps you            11   coding which Dave was never a C-coder; the
12    are not Satoshi but that Dave is Satoshi, but of      12   communications between Hal Finney where when Dave
13    course he is dead and he cannot speak for himself.    13   was in hospital. So, being that Dave was in
14    How do we know it's actually you?"                    14   hospital without access to the internet in some of
15          Q. Can you go ahead and read the                15   these things, and being that Dave was literally
16    response underneath that?                             16   under the knife during of some of it, it is not
17          A. Yes, I can.                                  17   possible that Dave spoke as Satoshi, as much as
18               MR. RIVERO: Object to the form.            18   some people want that.
19          A. Yes, I can.                                  19         Q. Did Robert McGregor and his people
20    BY MR. FREEDMAN:                                      20   specifically want you to say that "Dave was a key
21          Q. Please do.                                   21   part of everything that I did"?
22          A. "Dave was a key part of everything           22         A. Robert would have loved me to have
23    that I did. Dave spoke as Satoshi and I have to       23   said that.
24    admit that Dave was always far better and far         24         Q. Would he have also loved you to
25    calmer to be in this area of dealing with people      25   have said "Dave spoke as Satoshi"?




                                                                                     21 (Pages 78 to 81)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 22 of
                                           294
                                                Page 82                                                     Page 84
 1          A. He would love that because then he           1         A. I do not know. I assume from what
 2    could argue that Craig was just a mathematician       2   you told me -- I assume ----
 3    and coder sitting in the background, just ignore      3         Q. There were PR people who ran these
 4    this guy, and I am really going to be a spokesman     4   training sessions?
 5    and do what I want for Bitcoin, yes.                  5         A. I do not know. I didn't
 6          Q. Dr. Wright, can you move down to             6   investigate their background.
 7    the second bold on the same page defense 172534,      7         Q. Dr. Wright, are you the only person
 8    and can you read for the record the second bold       8   responsible for Satoshi Nakamoto?
 9    line?                                                 9         A. Yes.
10          A. Yes, reading for the record is:             10         Q. Can you go to page 16, defense
11    "So would you actually admit that you are            11   172543; do you see the second to last bold
12    Satoshi".                                            12   paragraph from the bottom?
13          Q. Can you read your response?                 13         A. Not at the moment.
14          A. Yes.                                        14         Q. Let me know when you get there.
15          Q. What does it say?                           15         A. I can now.
16          A. The text says: "Dave and myself".           16         Q. Can you read that for me?
17          Q. Do you recall saying that,                  17         A. Yes, I can.
18    Dr. Wright?                                          18         Q. What does it say?
19          A. No.                                         19         A. "The Bitcoin paper that was
20          Q. Do you agree with that statement            20   released to the mailing list, did you write it?"
21    today that you and Dave were Satoshi?                21         Q. What do you respond?
22          A. I do not agree with that statement.         22         A. I did not respond.
23          Q. Would this have been something that         23         Q. What does the response say?
24    Robert would have loved you to have said?            24         A. There is text on the document
25          A. I am not going to say what I just           25   saying" "I wrote the majority of it. Dave and
                                                Page 83                                                     Page 85
 1    thought but, yes, Rob would love that.                1   others helped."
 2          Q. Dr. Wright, can you turn to page 15          2         Q. Do you remember saying that,
 3    for me, that is defense -- before we move down, do    3   Dr. Wright?
 4    you know what was meant by "Dave and myself were      4         A. I have never said that nor typed
 5    Satoshi"?                                             5   that.
 6          A. Again I'm sure I would have had Rob          6         Q. Do you agree with that statement
 7    very happy if he could make me just a secondary       7   today?
 8    coder and mathematician rather than being the         8         A. I do not agree with that statement
 9    other. Dave didn't want me, the person who            9   today, nor in the past.
10    submitted the half of the White Paper in 2007 as     10         Q. Dave did not help you write this
11    part of my law degree, he didn't want me, the        11   White Paper?
12    mathematician, he didn't want me, he wanted a        12         A. Dave helped me edit part of the
13    system he could control. If he could give a          13   White Paper as with other people, including Doug
14    "Dave", then it would have enabled Rob to            14   Lynam, some of my other family, some other
15    basically have me as the background person and not   15   professors. The first half of the White Paper was
16    have me control or be controlled -- sorry to be      16   submitted in 2007 as part of my proposal for an
17    controlled and not have any say.                     17   LLM before Dave even knew that I was doing that
18          Q. So Rob wanted you to state that you         18   degree. My supervisor at Northumbria edited that
19    and Dave were the key forces behind Satoshi?         19   half of the paper first. I changed that based on
20          A. Rob wanted me to just be in the             20   feedback from my supervisors, I extended it to
21    background much more than that; I think Rob wanted   21   make an LLM thesis; that was submitted and awarded
22    to effectively flip a quick deal with someone like   22   in the beginning of 2008, previous to the
23    Google and retire on a beach.                        23   completion of the later White Paper. Other parts
24          Q. Rob hired PR people to help                 24   of it include work that was in my Masters degree
25    communicate that message?                            25   in statistics. That was edited, first of all, by




                                                                                    22 (Pages 82 to 85)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 23 of
                                           294
                                                  Page 86                                                   Page 88
 1    a different Robert -- I can't remember his last        1   the simple fact that Dave never would have
 2    name unfortunately. He was a computational             2   believed he was part of the creation of Bitcoin.
 3    statistician -- I really should remember his name.     3         Q. So you didn't tell me he was part
 4    I remember other aspects, but, sorry, I have           4   of the creation of Bitcoin?
 5    forgotten his last name. That then was the             5         A. Once again, there would be no need
 6    Poisson area of the paper. Dave could not edit         6   to tell that so, no, I have never told someone
 7    the mathematics at all, but Dave was very good at      7   they are not part of the creation of Bitcoin when
 8    talking me through how to try and make certain         8   they are not part of the creation of Bitcoin.
 9    areas clearer, so I did speak to Dave after I'd        9         Q. Is that because you were the only
10    sent him a copy before the first half of 2008         10   one responsible for the creation of Bitcoin?
11    ended.                                                11         A. The word "responsible" in that
12          Q. What was the name of your                    12   sense, yes, I am completely utterly responsible,
13    supervisor at Northumbria that edited the first       13   although there are ancillary things that happened
14    half of your paper?                                   14   in time and space and whatever else. Yes, the
15          A. I do not remember. The LLM                   15   simple answer is that is correct.
16    dissertation is -- was still kept by Northumbria.     16         Q. Turn to page 20 of the document in
17    They managed to find a copy in the basement. I'm      17   front of you, and the Bates label is defense
18    glad they still had a copy, I do not know if I'm      18   172547, look at the top of the page it says: "And
19    glad that it was in a moldy basement. My British      19   we've asked you today, are you Satoshi." Skip
20    counsel received a copy directly from the             20   that question and read for the record the second
21    university. I do not remember the name of my law      21   bold paragraph on that page; can you please read
22    degree supervisor, sorry.                             22   that for the record?
23          Q. Did you ever tell Dave that he was           23         A. I can. "Who created that
24    not part of Satoshi Nakamoto?                         24   pseudonym."
25          A. I do not see why that would ever be          25         Q. Can you read the response?
                                                  Page 87                                                   Page 89
 1    relevant. I would not tell Dave "you're not part       1       A.     Yes.
 2    of Craig Wright".                                      2             MR. RIVERO: Object to the form.
 3          Q. You did not tell Dave that he was             3   BY MR. FREEDMAN:
 4    not part of Satoshi Nakamoto?                          4         Q. Please go ahead.
 5          A. Again, I would never tell someone,            5         A. "Well, mostly myself and a little
 6    anyone "you're not part of Craig Wright". I do         6   bit with Dave. Both of us acted. Dave was the
 7    not know why you would say "you're not part of         7   nice version of Satoshi."
 8    me."                                                   8         Q. Do you recall saying that?
 9          Q. I am not asking about why you would           9         A. I have never said that.
10    do something, I am just asking if you did, it is a    10         Q. Do you agree with that statement
11    simple question. Did you ever tell Dave Kleiman       11   today?
12    that he was not part of Satoshi Nakamoto?             12         A. I do not agree with that statement
13          A. I believe I have answered it twice.          13   today, I have not agreed with that statement in
14          Q. What is the answer?                          14   the past and I will never agree with that
15          A. Again, I would never tell, and               15   statement in the future because it is blatantly
16    I said never, any person that they are not part of    16   false.
17    me.                                                   17         Q. Did Dave create that pseudonym?
18          Q. Did you tell Dave Kleiman that he            18         A. Dave was not into Japanese culture.
19    was part of Satoshi Nakamoto?                         19   I was since, I was young, I have used pseudonyms
20          A. I did not tell Dave Kleiman that he          20   that are Japanese in nature since, well, the
21    is part of me.                                        21   beginning of the worldwide web in 1994 and before
22          Q. Did you ever tell Dave he was not            22   that on news net.
23    part of the creation of Bitcoin?                      23         Q. What do you mean by "both of us
24          A. There was no need to ever tell Dave          24   acted as Satoshi"?
25    that he was part of the creation of Bitcoin for       25         A. I do not mean anything because




                                                                                     23 (Pages 86 to 89)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 24 of
                                           294
                                                   Page 90                                                  Page 92
 1    I did not say that statement.                           1         Q. Do you agree with that statement?
 2          Q. What do you think that means "both             2         A. Again, I do not agree with that
 3    of us acted as Satoshi"?                                3   statement now or in the past. Excuse me for a two
 4          A. I think what that means is Rob and             4   seconds; my apologies.
 5    others wanted me to basically be part of a group        5         Q. Who else helped you come up with
 6    so that they could say "Craig is the arse-hole,         6   the idea of that pseudonym?
 7    ignore him, he just sticks in the back room             7              MR. RIVERO: Objection.
 8    inventing stuff but do not worry there's nicer          8         A. Nobody helped me come up with the
 9    people here too."                                       9   idea of that pseudonym.
10          Q. Or?                                           10   BY MR. FREEDMAN:
11              MR. RIVERO: Just one moment.                 11         Q. Turn to page 24 of the same
12    I had made an objection that did not get noted.        12   document, Defense 172551. Do you see, let me know
13    I wanted to make sure that you can hear me. I may      13   when you are there and you see it, the section
14    have made a mistake on muting.                         14   that starts off "notes and alternative answers";
15    BY MR. FREEDMAN:                                       15   do you see that?
16          Q. Did Dave ever act as Satoshi?                 16         A. I see that.
17          A. No, Dave did not act as Satoshi.              17         Q. This is the section where the PR
18          Q. Dave had access to the Satoshi                18   consultant is giving feedback on your performance
19    Nakamoto e-mail accounts, right?                       19   or whoever's performance; is that fair?
20          A. No, Dave had access to his own                20              MR. RIVERO: Object to the form.
21    e-mail accounts, not to the Satoshi Nakamoto           21         A. Again, no, "fair" is not an
22    e-mail accounts.                                       22   accurate term in any sense of the word.
23          Q. Not to any of the Satoshi e-mail              23   BY MR. FREEDMAN:
24    accounts?                                              24         Q. Why don't you go ahead and read the
25          A. There are only two.                           25   feedback in the first bold paragraph "in session
                                                   Page 91                                                  Page 93
 1          Q. What are the two Satoshi e-mail                1   one", can you read that for the record?
 2    account?                                                2             MR. RIVERO: Object to the form.
 3          A. GMX and Vistomail.                             3        A. Yes.
 4          Q. Was there not an anonymous speech              4   BY MR. FREEDMAN:
 5    e-mail account?                                         5        Q. Go ahead and read it for the
 6          A. Anonymous speech is Vistomail.                 6   record?
 7          Q. There were only two, there were not            7        A. "In session one it was clear where
 8    three Satoshi e-mail accounts; is that an accurate      8   CW felt less comfortable answering as the replies
 9    statement?                                              9   came far shorter and more clipped. The notes
10          A. Yes.                                          10   below pick out the answers that need more work,
11          Q. Dr. Wright, can you move down to              11   both terms in tone and content. Overall the
12    the next full line in that page and read the bold      12   question of being Satoshi and how much of a team
13    line for the record please?                            13   effort the Bitcoin project was is a critical area
14          A. Paragraph 3?                                  14   to address."
15          Q. Yes.                                          15        Q. Dr. Wright is "CW" a reference to
16          A. "Who came up with the idea in the             16   Craig Wright?
17    first place?"                                          17        A. I didn't write that so I cannot
18          Q. Can you read the response?                    18   say.
19          A. Yes.                                          19        Q. Do you know who else they could
20               MR. RIVERO: Object to the form.             20   have been referring to?
21    BY MR. FREEDMAN:                                       21        A. I am not going to make
22          Q. Please do.                                    22   suppositions, it is not my document.
23          A. "Mostly myself."                              23        Q. Was there anyone in the room that
24          Q. Do you remember saying that?                  24   had the initials CW besides you?
25          A. No, I did not say that.                       25             MR. RIVERO: Object to the form.




                                                                                     24 (Pages 90 to 93)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 25 of
                                           294
                                               Page 94                                                    Page 96
 1           A. I do not remember the session, I do         1   and answer we already had you read for the record
 2    not remember the time, so, therefore, I cannot say    2   about whether Satoshi Nakamoto had a committee of
 3    who might have been there. Even if I did remember     3   people, for want of a better word, do not try not
 4    the session, I do not remember the names of people    4   trying -- not trying to claim all the credit. A
 5    that were in half of my meetings a month ago so,      5   response that you say you do not know was your
 6    it is not something I can answer.                     6   that says: "I had a lot of help from a particular
 7    BY MR. FREEDMAN:                                      7   friend of mine who died a few years ago; Dave
 8           Q. Is it your position, Dr. Wright,            8   Kleiman gave me a lot of help". Do you see that
 9    that you were silent throughout this entire media     9   there in the record?
10    session?                                             10         A. If you are implying that it is a
11                MR. RIVERO: Object to the form.          11   quote, then, no, I don't see that; I see text on
12           A. I have not said that one time.             12   the page.
13    BY MR. FREEDMAN:                                     13         Q. Why don't we do the simplest way
14           Q. So you did speak during this media         14   then, Dr. Wright, why don't you go ahead and read
15    session?                                             15   the question and answer there for me so we can get
16                MR. RIVERO: Object to the form.          16   to the note section. Please read the Q and A for
17           A. If I do not recall a meeting I do          17   the record?
18    not recall a meeting, I cannot sit there and tell    18         A. "Q: so it was a committee of
19    you what I did not or did not do when I do not       19   people, for want of a better word? You're not
20    recall it, to do so would be lying.                  20   trying to claim all the credit, it's not all about
21    BY MR. FREEDMAN:                                     21   you, it's a combination of people and minds? A.
22           Q. You have no recollection of this           22   I had a lot of help. In particular a friend of
23    meeting; is that an accurate statement?              23   mine who died a few years ago, Dave Kleiman, gave
24                MR. RIVERO: Objection.                   24   me a lot of help but there have been other people
25           A. I know meetings happened, I know           25   along the way and, more than that, it has been the
                                               Page 95                                                    Page 97
 1    people talked at me, I know people wanted me to       1   people who have continued since I left. These
 2    say certain things, I know people were coaching me    2   people have actually put in a lot of time and
 3    to try and say "I'm a team".                          3   effort in making Bitcoin what it is."
 4    BY MR. FREEDMAN:                                      4         Q. Can you read the note section
 5          Q. Do you agree with that assessment            5   recorded by the PR consultant, please?
 6    of CW's performance?                                  6         A. "Notes: although it is right to
 7              MR. RIVERO: Objection.                      7   acknowledge that there was a team involved, CW
 8          A. I do not see why I would care about          8   needs to be stronger on his leading role e.g.
 9    what these people think about my performance.         9   I led the project and I was the person who drove
10    That would assume that I have some care about it.    10   the original idea."
11    I have no care about these people at all.            11         Q. So the PR consultant is telling you
12    BY MR. FREEDMAN:                                     12   to advocate you were the leader of the group, is
13          Q. Dr. Wright, do you agree that               13   that fair?
14    answers needed more work in both terms of both       14              MR. RIVERO: Objection.
15    tone and content?                                    15   BY MR. FREEDMAN:
16              MR. RIVERO: Objection.                     16         Q. Accurate?
17          A. You are asking me do I remember             17         A. No.
18    something that I do not remember. Do you want me     18         Q. What was he telling you?
19    to answer that?                                      19              MR. RIVERO: Objection.
20    BY MR. FREEDMAN:                                     20         A. I do not know that that was a he.
21          Q. If you can.                                 21         Q. What was the PR consultant telling
22          A. No, I do not remember something             22   you?
23    that I do not remember.                              23              MR. RIVERO: Objection.
24          Q. Dr. Wright, can you look down under         24         A. I do not know if that was a PR
25    bullet number 1, and it is a quote of a question     25   consultant and nobody is telling me anything




                                                                                   25 (Pages 94 to 97)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 26 of
                                           294
                                                 Page 98                                                  Page 100
 1    there.                                                1        A. I can.
 2    BY MR. FREEDMAN:                                      2        Q. Please go ahead.
 3         Q. What is the author of this document           3        A. "Notes: this section is one that
 4    trying to say?                                        4   needs the most work as it essentially says both he
 5              MR. RIVERO: Object to the form.             5   and Dave were Satoshi. Again, although
 6         A. I do not know. .                              6   acknowledging Dave's role is the right thing to
 7    BY MR. FREEDMAN:                                      7   do, CW needs to be clearer that we was the driving
 8         Q. Can you turn to page 25 for me,               8   force and the originator e.g. Dave and myself
 9    defense 172552?                                       9   worked together but I was Satoshi, and Bitcoin and
10         A. Is this 552? Yes. I am there.                10   Blockchain are "my inventions" otherwise there is
11         Q. You see where it says "5"?                   11   a real danger that the story collapses, also need
12         A. Yes.                                         12   to avoid saying there is no Satoshi."
13         Q. This is a list of questions and              13        Q. Dr. Wright, can you summarize in
14    answers we have just asked you about, isn't it?      14   your own words what you just read?
15         A. Is it?                                       15        A. Yes, a media session from a group
16         Q. Why don't we go ahead and read it.           16   of people who were seeking to coach me to say
17    Please read the questions and answer for the         17   things in a particular way that I was not willing
18    record please?                                       18   to say.
19         A. Yes.                                         19        Q. So they were coaching you to say
20         Q. We are waiting for you, Dr. Wright?          20   what?
21         A. "Q: how many people are involved in          21             MR. RIVERO: Objection.
22    creating Bitcoin? A: in creating Bitcoin? A lot.     22        A. Again, I am not these people.
23    How many people were involved in Satoshi is          23   Mostly for the sessions, for the small amounts of
24    probably a better question, that was two of us.      24   recollection that I have, and which parts I do not
25    A: some people say that perhaps you are not          25   remember were yelling and screaming and telling
                                                 Page 99                                                  Page 101
 1    Satoshi but Dave is Satoshi but of course he's        1   people where to go.
 2    dead and cannot speak for himself, how do we know     2   BY MR. FREEDMAN:
 3    it's actually you? Q: Dave was a key part of          3         Q. As I read this it says "although
 4    everything that I did. Dave spoke as Satoshi and      4   acknowledging Dave's role is the right thing to
 5    I had to admit that Dave was always far better and    5   do, Craig Wright needs to be clear on the fact he
 6    far calmer to be in this area of dealing with         6   was the driving force and the originator." Do you
 7    people and he is sorely missed. The only way to       7   see that?
 8    really look at is this is to look at the              8         A. I see that.
 9    information supplying: the papers, from that I am     9         Q. So McGregor and his media people
10    not asking you to do anything or believe me, I am    10   wanted you to be Satoshi alone; is that not right?
11    asking you to judge based on the information. Q:     11               MR. RIVERO: Object to the form.
12    You actually admit that you are Satoshi? A: Dave     12         A. You are making suppositions on
13    and myself. Q: and as we asked you today are you     13   other people's thoughts that are not mine.
14    Satoshi? Answer: as I said, there's not really a     14   BY MR. FREEDMAN:
15    Satoshi. We have a White Paper and we're behind      15         Q. The author of the document wanted
16    that but there are many people that took Bitcoin     16   you to take a leading role as Satoshi, is that
17    to where it is now. Q: who created the pseudonym?    17   fair -- is that accurate?
18    A: well, mostly myself and a little bit with Dave.   18               MR. RIVERO: Object to the form.
19    Both of us acted. Dave was the nice version of       19         A. I do not believe that is accurate.
20    Satoshi. Q: who came up with the idea in the         20   They wanted me to say certain things and no, I do
21    first place? A: mostly myself."                      21   not accept your presuppositions and what other
22          Q. Dr. Wright, can you read for me the         22   people were thinking.
23    note section that the author of the document         23   BY MR. FREEDMAN:
24    inserted into this document following that           24         Q. How else do you interpret the words
25    question and answer?                                 25   "CW needs to be clear on the fact that he was the




                                                                                  26 (Pages 98 to 101)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 27 of
                                           294
                                              Page 102                                                   Page 104
 1    driving force and the originator"?                    1   it suits your purpose, so, no, I do not.
 2              MR. RIVERO: Object to the form.             2   BY MR. FREEDMAN:
 3         A. I do not.                                     3         Q. You know what this looks like, you
 4    BY MR. FREEDMAN:                                      4   are covering up the statements that you previously
 5         Q. The author of this paragraph                  5   made under the guise of it being statements from a
 6    thought that the story would collapse if you gave     6   PR consultant that was telling you what to say and
 7    Dave too much credit as Satoshi Nakamoto; do you      7   then, when we got to the bottom of this document,
 8    see that?                                             8   it shows that the PR consultant didn't want you to
 9              MR. RIVERO: Object to the form.             9   say anything of the sort, he didn't want you to
10         A. I see the words.                             10   give credit to Dave as Satoshi, you were giving
11    BY MR. FREEDMAN:                                     11   Dave credit as Satoshi, is that not true?
12         Q. Didn't McGregor want a story?                12              MR. RIVERO: That is speech and
13         A. I do not care what McGregor wanted.          13   argument, I am going to object. Dr. Wright, under
14    McGregor ended up not being part of the company at   14   the rules unfortunately you even have to answer
15    all.                                                 15   that improper question.
16    BY MR. FREEDMAN:                                     16         A. Do I answer the speech or just the
17         Q. You told me today, Dr. Wright, that          17   question?
18    Rob McGregor would have loved you to have said       18              MR. RIVERO: You have to answer
19    that you and Dave were Satoshi; do you recall that   19   that improper speech, yes.
20    testimony?                                           20         A. I do not know how to answer the
21              MR. RIVERO: Objection.                     21   speech. To the question, my answer is no.
22         A. I said that, yes.                            22   BY MR. FREEDMAN:
23    BY MR. FREEDMAN:                                     23         Q. Do you agree with the statement in
24         Q. And now Rob McGregor's PR                    24   this document that you need to change the
25    consultant is telling you that Dave should not       25   retelling of the story so that you became the
                                              Page 103                                                   Page 105
 1    have too much credit as Satoshi or the story will     1   driving force and the originator of Bitcoin?
 2    collapse; do you see that, Dr. Wright?                2             MR. RIVERO: Object to the form.
 3              MR. RIVERO: Object to the form.             3        A. I do not agree with anything in any
 4         A. No, I do not. I see that you are              4   of these documents.
 5    presuming that certain people making certain          5   BY MR. FREEDMAN:
 6    responses in teams basically saying one thing and     6        Q. Did you in fact change your story
 7    when there's a group of people obviously in this      7   following this critique?
 8    e-mail discussing what should be said and you are     8        A. No, I did not have my story
 9    saying that that is Rob McGregor's choice or the      9   following this critique.
10    other person's choice, where there is no context     10             MR. RIVERO: Object to the form.
11    to that so, no, I do not agree with anything you     11        A. Following this, the media company
12    are proposing.                                       12   that Rob hired were fired and kicked out of the
13    BY MR. FREEDMAN:                                     13   organization and Rob was removed from the
14         Q. Dr. Wright, earlier today you told           14   organization.
15    me that the statements in this document reflect      15   BY MR. FREEDMAN:
16    what Rob McGregor wanted you to say; that gave       16        Q. Do you recall ----
17    credit to Dave because that is what Rob McGregor     17             THE COURT REPORTER: Repeat the
18    wanted you to do; is that accurate?                  18   question.
19              MR. RIVERO: Object to the form.            19        Q. Do you recall the Australian Tax
20         A. No, it is not accurate, you have,            20   Office (ATO) auditing your companies in 2014 and
21    again, mischaracterized me. You are taking two       21   2015?
22    things, the statement of this document and Rob       22        A. In 2014 and 2015 companies, of
23    McGregor, and mixing them together were in parts     23   which I was one of many shareholders, including a
24    they mix and parts they do not, and attempting to    24   public company where I was one of those
25    have me state something that is not true because     25   shareholders, underwent audits with the Australian




                                                                                27 (Pages 102 to 105)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 28 of
                                           294
                                               Page 106                                                  Page 108
 1    Tax Office.                                           1   these audits?
 2         Q. During that time your companies               2        A. You are asking about discussions
 3    worked with Clayton Utz to represent you in those     3   with my law firm in Australia; is that correct?
 4    audits, right?                                        4        Q. Dr. Wright, please just listen to
 5         A. No, my companies used a law firm              5   the question that I am asking and answer it. Did
 6    called Clayton Utz and they represented us as our     6   Clayton Utz, the law firm, help your companies
 7    solicitors.                                           7   prepare documents that were sent to the Australian
 8         Q. Specifically your companies worked            8   Tax Office in connection with the audits they
 9    with Andrew Summer at Clayton Utz?                    9   undertook in 2014 and 2015?
10         A. No, our counsel was Andrew Summer            10             MR. RIVERO: Object to the form.
11    who was the lead lawyer for a number of companies    11   Dr. Wright, I am not asserting a privilege to that
12    and myself personally.                               12   question, do not go into conversations with
13         Q. And John Cheshur also worked for             13   counsel, I think you can answer that without doing
14    those companies and interacted with the ATO on       14   so.
15    those companies' behalf, is that accurate?           15        A. I have to, sorry, be the petant and
16         A. John Cheshur was the CFO or chief            16   say the way you are asking that with the "helped"
17    financial officer of a company called deMorgan,      17   and whatever else is technically incorrect.
18    prior to that of hotwire, and had been an            18   Clayton Utz were our legal counsel and Clayton Utz
19    accountant with me going back until 2009 in          19   worked with people in the creation and review of
20    information defense, and prior to that had worked    20   documents, checking the legal aspects of those and
21    with Ridge's Estate in contract.                     21   checking the sort of legal opinion on the
22         Q. He interacted with the ATO for               22   presentation of documents that would be submitted
23    those companies, is that accurate?                   23   both in tribunals and also in general response.
24         A. As chief financial officer and               24   BY MR. FREEDMAN:
25    previous to that as tax auditor, then John had       25        Q. Did Andrew Summer attend the
                                               Page 107                                                  Page 109
 1    acted with the Australian Tax Office as it was his    1   meetings with the ATO where you were present?
 2    job to file returns and to conduct engagements        2         A. Yes.
 3    with the tax office.                                  3         Q. Did John Cheshur attend meetings
 4         Q. Clayton Utz helped your companies             4   with the ATO where you were present?
 5    to prepare documents that were sent to the            5         A. Yes.
 6    Australian Tax Office in connection with these        6         Q. Did the ATO record some of those
 7    audit; is that accurate?                              7   meetings?
 8         A. No.                                           8         A. I do not know.
 9         Q. Claytons did not help your company            9             MR. RIVERO: Object to the form.
10    prepare documents that were sent so the Australian   10   BY MR. FREEDMAN:
11    Tax Office?                                          11         Q. Has the ATO sent you transcripts
12         A. You have used the word "he helped",          12   that reflect those meetings?
13    helped means, when you are asking me that            13         A. Me personally or the company?
14    question, that I was involved with John in           14         Q. Good distinction, Dr. Wright, has
15    preparing documents that John aided me on. If you    15   the ATO sent your company transcripts of those
16    want to ask "did John prepare documents as the       16   meetings?
17    CFO, did he work the accountant, Ali, and the        17         A. Yes, we responded that there was
18    bookkeepers that we had employed, and do his job     18   erroneous material in those transcripts. The
19    as a CFO then the answer is yes. If you are          19   transcripts needed to be updated because the
20    asking -- implying that did he help me then the      20   transcription was highly inaccurate.
21    answer is no.                                        21         Q. Have you produced those
22         Q. Actually, Dr. Wright, I was asking           22   communications to us, Dr. Wright?
23    you if Clayton Utz, the law firm, did they assist    23         A. It is a criminal offence to produce
24    and draft documents that the companied submitted     24   those documents under Australian law; to do so
25    to the Australian Tax Office in connection with      25   would be a jail term. I am not legally permitted




                                                                                28 (Pages 106 to 109)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 29 of
                                           294
                                                Page 110                                                Page 112
 1    to do those documents and to even enquire to the      1   there and before I resigned as director of the
 2    tax office without authority and whatever else, is    2   companies.
 3    a crime.                                              3        Q. Dr. Wright, please tell me why you
 4         Q. So you have withheld documents from           4   withheld -- whether or not you withheld documents
 5    us that relate to corrections to the ATO              5   and the conversation you had with that solicitor
 6    transcripts; is that an accurate statement?           6   at Laxon Lex?
 7         A. That is not an accurate statement.            7        A. I have not withheld documents.
 8              MR. RIVERO: Object to the form.             8             MR. RIVERO: Object to the form.
 9    BY MR. FREEDMAN:                                      9   BY MR. FREEDMAN:
10         Q. Did you or did you not produce the           10        Q. What --
11    corrections to the Australian Tax Office             11             MR. RIVERO: Mr. Freedman, one wait
12    transcripts?                                         12   a moment. Your Honor, I am not sure you are on
13              MR. RIVERO: I object to this line          13   the phone, but I would need a break on this
14    of questions because it relates to questions about   14   subject as I am not fully appraised about your
15    production but go ahead and answer if you can,       15   ruling, so would need a few moments to consult
16    Dr. Wright.                                          16   with my co-counsel to understand the rulings and
17         A. Would you like me to discuss                 17   make a determination about assertion of any
18    conversations I had with my solicitors?              18   privilege. I understand there was a ruling which
19    BY MR. FREEDMAN:                                     19   may, and from Mr. Freedman's suggestion that the
20         Q. Which solicitors are you referring           20   ruling may make it that we cannot, but I need a
21    to?                                                  21   few minutes to consult with Miss McGovern if I can
22         MR. RIVERO: Dr. Wright, you cannot talk         22   find her, and I am trying to remember whose else
23    about conversations with your lawyers, but if you    23   was present. Is that where we are, Mr. Freedman?
24    can answer the questions go ahead.                   24             MR. FREEDMAN: I think so. I am
25         A. I can only do this if I talk about           25   happy to take a break.
                                                Page 111                                                Page 113
 1    conversations with my solicitors.                     1             MR. RIVERO: If I can maybe 10
 2    BY MR. FREEDMAN:                                      2   minutes to see if I can sort this out. The
 3         Q. Mr. Rivero, we need to know which             3   question that is pending is you want Mr. Wright to
 4    solicitors because the court has held that there      4   describe his conversation with John of Laxon Lex
 5    was not privilege with Andrew Summer and other        5   and the ATO transcripts?
 6    solicitors. We do not know which solicitors he is     6             MR. FREEDMAN: And corrections made
 7    referring. Shall we take a break.                     7   to them, that is correct.
 8              MR. RIVERO: Mr. Freedman, I have            8             MR. RIVERO: Give me about 10
 9    not instructed him not to answer anything other       9   minutes to see if I can sort that out.
10    than not to go into conversations. I have not        10         (A short recess from 4.39 p.m. to 4.49
11    heard you ask him which solicitors you are           11   p.m.)
12    referring to ask.                                    12             MR. RIVERO: Madam court reporter,
13    BY MR. FREEDMAN:                                     13   this is Andreas Rivero, can you hear me? As I had
14         Q. Dr. Wright, which solicitors are             14   an opportunity to consult with Miss McGovern and
15    you referring to?                                    15   persons involved in the production I want to be
16         A. The last part of that would be John          16   clear we have produced voluminous ATO transcript
17    of Laxon Lex and I do not remember -- I do not       17   records before last week, as to such records we
18    remember his actual name, the person working for     18   had asserted for which I understand assertion of
19    John at Laxon Lex.                                   19   privilege is overruled. We have produced among
20         Q. When did you consult John at Laxon           20   the documents that we produced last week, we have
21    Lex about this?                                      21   produced all ATO transcripts in Dr. Wright's
22         A. I do not remember the date.                  22   possession. Let me be clear, we have taken appeal
23         Q. Was it in the last six months or             23   on the ruling -- we have not yet taken an appeal
24    was it years ago?                                    24   on the ruling but we intend to and, unless we
25         A. It was when the companies were               25   produced it, unless there is an agreement as to




                                                                                29 (Pages 110 to 113)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 30 of
                                           294
                                               Page 114                                                 Page 116
 1    claw-back, we have produced the reservation that      1   it is that you are showing?
 2    we will attempt to claw back if we are successful     2               MR. FREEDMAN: A copy of the book
 3    and so those documents are in your possession,        3   entitled Satoshi's Vision published under the name
 4    Mr. Freedman, I do not know what your next            4   Craig Wright.
 5    question is.                                          5               MR. RIVERO: Is that the title,
 6              MR. FREEDMAN: Have you produced to          6   I have lost for the moment my -- just a moment, my
 7    us all communications correcting any ATO              7   text has stepped out, it was working perfectly
 8    transcript errors?                                    8   well before the break but now I am in charge -- I
 9              MR. RIVERO: Is that directed to me          9   do not think we need, it is just a matter of -- it
10    or Dr. Wright? Dr. Wright has not made the           10   is coming right now.
11    production.                                          11               MR. FREEDMAN: If you need to stop
12              MR. FREEDMAN: I do not know, Mr.           12   up let us know. Dr. Wright, can you go to page 11
13    Rivero. Please let him answer.                       13   of that file?
14              Dr. Wright, have you produced to us        14          A. I am at a page entitled "I am
15    any communications correcting any ATO transcript     15   Satoshi."
16    errors?                                              16          Q. Great. If you look three
17         A. I have not produced, my lawyers              17   paragraphs up from the bottom a paragraph starting
18    have produced.                                       18   "there was a secondary", do you see that?
19         Q. Did you receive advice from your             19               MR. RIVERO: Obviously I have to
20    lawyer John at Laxon Lex did you receive advice      20   have access to the page if you are going to ask
21    from the lawyer not to disclose the ATO              21   questions. Do you have another question you can
22    transcripts?                                         22   ask while I resolve this?
23         A. Yes.                                         23               MR. FREEDMAN: I do not. Let us
24         Q. Dr. Wright, would it be fair to say          24   take a break.
25    that you consider Dave Kleiman a friend for a long   25               MR. RIVERO: I do not agree to this
                                               Page 115                                                 Page 117
 1    time and one of the very few people you could ever    1   procedure. I am sure that you must have something
 2    keep trusting?                                        2   that you could go to. When it gets to 10 o'clock
 3          A. There are two questions; would you           3   at night, it is going to be very difficult to
 4    like me to answer them.                               4   proceed in this deposition, but go ahead; take a
 5          Q. I will break it down for you.                5   break.
 6    Would it be accurate to say that you considered       6          (A short recess at 4.55 p.m. to 4.58 p.m.)
 7    Dave Kleiman a friend for a long time?                7               MR. RIVERO: I just want to know
 8          A. Yes.                                         8   that I object to the conditions that apparently
 9          Q. Would it be accurate to say that             9   are prevailing now. Mr. Cohen is complaining he
10    you considered Dave Kleiman one of the very few      10   is too hot to keep his tie on. This is for trial
11    people you can keep trusting?                        11   testimony and I want my client testifying in a
12          A. I trust too many people so that is          12   suit and tie for appearance before the jury.
13    difficult. On a different thing I would say that     13   I object. Let us proceed.
14    Dave was one of the few people that I would say      14               MR. FREEDMAN: That creates a
15    I loved.                                             15   little bit of a problem. I need to --
16          Q. Did your choice of the name Satoshi         16               MR. RIVERO: You postponed this
17    have anything to do with Dave Kleiman?               17   multiple times, this was your show. To me it is
18          A. Not ever.                                   18   appalling these situation, let us just continue.
19               MR. RIVERO: Objection asked and           19               MR. BRENNER: Two things before we
20    answered.                                            20   continue, this is Andrew Brenner. You can object
21    BY MR. FREEDMAN:                                     21   to the deposition going forward in which case we
22          Q. I am going to upload into the share         22   have to adjourn it because when it comes to
23    file a copy of your book Satoshi's Vision. Can       23   impeach him at trial you are going to say the
24    you let me know when you have that up?               24   conditions were not fair. No one has turned the
25               MR. RIVERO: Can you say again what        25   heat up on purpose, Mr. Rivero, I can assure you




                                                                                30 (Pages 114 to 117)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 31 of
                                           294
                                               Page 118                                                Page 120
 1    of that. If you would like to deposition to          1   was adopted in both cases. David Kleiman was
 2    continue forward you have to say on the record       2   adopted and so was Satoshi. I admired the
 3    that you allowing it to continue forward. I am       3   characters in the book. It reminded me of a far
 4    not finished yet. You cannot object to the           4   more glorious and honorable period in banking, not
 5    conditions and then be able to say at the end of     5   something that we could go back to but something
 6    the day see, the conditions were not fair, he        6   we could remember when formulating Bitcoin.
 7    cannot be held to his testimony. We have to an       7   Pierpont Morgan was an interesting character and
 8    agreement one way or the other.                      8   one who proved himself through work."
 9              MR. RIVERO: Mr. Brenner, I have            9         Q. Is it not true that Dave Kleiman
10    not said that. I have said that if the conditions   10   did have to do with the name Satoshi?
11    force him to remove his tie, that is not my         11         A. It is not true.
12    preference for his appearance. I am not saying he   12         Q. Is there anything about the
13    cannot proceed. I am object to the conditions in    13   conditions in the room that are impeding your
14    the room. He ought to be able to make the           14   ability to testify truthfully today?
15    appearance that we wish him to. I continue in my    15         A. No, I can truthfully state things
16    objection, say proceed and fix the conditions, it   16   and I have been truthful in every statement I have
17    is your show.                                       17   made.
18              MR. BRENNER: So far he has his tie        18         Q. Was Satoshi Nakamoto a team?
19    on, if he needs to take it off, we can cross that   19         A. No, it was not.
20    bridge when we get there.                           20         Q. Was Dave Kleiman part of a team
21              MR. RIVERO: I already said that I         21   that formed Satoshi Nakamoto?
22    object to -- if his conditions are uncomfortable,   22         A. I just answered there was no team.
23    I am not saying that we cannot proceed with this    23              MR. RIVERO: Object to the form.
24    deposition.                                         24   BY MR. FREEDMAN:
25    BY MR. FREEDMAN:                                    25         Q. Did Satoshi Nakamoto die with
                                               Page 119                                                Page 121
 1         Q. Dr. Wright, do you have page 11 of           1   Dave's death?
 2    the Satoshi's Vision book open in front of you       2         A. Again, there was no team.
 3    before we took the break?                            3         Q. That is not what I asked. Did
 4         A. I certainly do.                              4   Satoshi Nakamoto die with Dave's death?
 5         Q. Is it still open?                            5             MR. RIVERO: Object to the form.
 6         A. I certainly do.                              6         A. Satoshi Nakamoto was myself. Dave
 7         Q. This is the first chapter of the             7   dying did not make me die. Dave was not a C-coder
 8    Satoshi's Vision book published under the name       8   and could not have coded Bitcoin. Dave did not
 9    Craig Wright?                                        9   have any academic qualifications at all and was
10         A. Yes, I see that.                            10   not able to write any of the academic aspects of
11         Q. Can you look up three paragraphs up         11   the Bitcoin. Dave was not trained in law, or
12    from the bottom, there is a paragraph -- sorry,     12   economics Dave was not trained in Poisson
13    I want to take one step back. Before the break      13   mathematics, statistics, he was not trained in
14    I asked you whether or not -- I quote from the      14   finance, monetary theory or any of the other
15    transcript: "Did your choice of the name Satoshi    15   aspects that make Bitcoin. No, Dave's death had
16    have anything to do with Dave Kleiman? Answer       16   nothing to do at any point with Satoshi; before or
17    never"; do you recall that?                         17   after Dave's death Dave had nothing to do with
18         A. Yes.                                        18   Satoshi.
19         Q. Can you read the paragraph "there           19         Q. Would it be fair to say that
20    was a secondary part of the name Satoshi" for the   20   Satoshi Nakamoto was a good coder?
21    record please?                                      21         A. No, it would not be fair to say
22         A. Yes. "There was a secondary part            22   that.
23    of the name Satoshi. Satoshi Sugiyama was adopted   23         Q. Would it be accurate to say that
24    by an American and given the name David Philips.    24   Satoshi Nakamoto was a good coder?
25    It comes from a book, the House of Morgan. David    25             MR. RIVERO: Object to the form.




                                                                               31 (Pages 118 to 121)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 32 of
                                           294
                                               Page 122                                                 Page 124
 1          A. No, I was not a good coder, I am             1         Q. Why is it not genuine?
 2    still not to a good coder, I am an adequate coder.    2         A. A series of e-mails from various
 3    I am academic, I used to teach C, C++, C#. The        3   people have been edited. I have noticed these --
 4    format and use of case statements within Bitcoin      4   I will not go into discussions with my lawyers --
 5    is, I would say, designed and architecturally         5   but analysis has been done on several e-mails and
 6    horrible but it was the best I could do. People       6   there are edits made to multiple e-mails from me,
 7    who work for me now are good coders they can do       7   both on the hotwire account that I was no longer
 8    things that I would love to have been able to do      8   able to access in April as well as purporting to
 9    in code.                                              9   be from myself, coming from a Brisbane address
10          Q. Would it be fair to say this your           10   when I was not there.
11    coding was crud?                                     11         Q. This is an e-mail RCJBR from 2014,
12          A. No, it would not be fair to say my          12   not from either of those accounts, so why do you
13    coding was crud. I self-deprecate at times but       13   believe this e-mail is not genuine?
14    the truth of the matter, if you want truth, that     14         A. (1) that is not what I just said.
15    is not crud although I have called myself a crud     15   I didn't say only hotwire, I said hotwire and
16    coder.                                               16   others, so you cannot say not from any of those
17          Q. Would it be fair to say that Dave           17   accounts because that is not correct. (2) this is
18    could edit code really well?                         18   not an e-mail, this is a part of an e-mail stream
19          A. No, Dave had no coding skills at            19   that comes from Ira.
20    all.                                                 20         Q. Dr. Wright, you produced this to
21          Q. Dr. Wright, I am going to upload            21   us, that is why it is Bates labeled DEFAUS 115933.
22    into the drop box what you produced in this          22              MR. RIVERO: Objection.
23    litigation as defense 115950; do you have that up?   23              MR. FREEDMAN: I do not think there
24               (Exhibit Defense 115950 referred          24   is much utility in us discussing this. Do you see
25    to)                                                  25   in the e-mail where it says "I had math skills and
                                               Page 123                                                 Page 125
 1          A. Yes.                                         1   some coding that frankly was crud".
 2          Q. Dr. Wright, do you recognize this            2         A. What I see is a document seized
 3    as an e-mail chain between yourself and Ira           3   from Australia after I had left Australia. This
 4    Kleiman?                                              4   is a document on machines that had nothing to do
 5          A. I see that it is an e-mail                   5   with me. What you have seized is evidence that
 6    purporting to be from Ira Kleiman to myself.          6   people in Australia were falsely accessing and
 7          Q. On or about March 11, 2014?                  7   altering e-mails, people who later ended up fired,
 8          A. I see that date on the e-mail.               8   and basically you are saying e-mails that you
 9          Q. Go down to e-mail on Friday March            9   purport to be real being held between people who
10    7, 2014 from you on the fourth page?                 10   had sought to shut down my companies, that were
11          A. I am on the fourth page.                    11   captured in Australia when I was no longer in
12          Q. You see the e-mail says: "Ira, what         12   Australia, when my computers were not in Australia
13    is true?"                                            13   that have been given to you, and you are saying
14          A. No, I see text that you are                 14   that they are from me when there was no way
15    purporting is an e-mail.                             15   I could have sent them.
16          Q. This is a copy of an e-mail that            16             MR. RIVERO: I am going to preserve
17    you produced to us?                                  17   an authenticity objection, but you need to answer
18          A. No, it is documents that come from          18   the questions about the documents. So, if go
19    machines that my lawyers were given. You are         19   ahead and answer the question, I will assert and
20    saying that it is from me. It is not from me.        20   preserve an authenticity objection to the use of
21          Q. Do you have any reason to believe           21   the documents. Please answer the questions.
22    these correspondence are not genuine?                22         A. I see a sentence that I did not
23          A. Yes.                                        23   type.
24          Q. What are those reasons?                     24   BY MR. FREEDMAN:
25          A. I have seen this before.                    25         Q. You can see the sentence where it




                                                                                32 (Pages 122 to 125)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 33 of
                                           294
                                               Page 126                                                  Page 128
 1    says "Dave could edit his way to hell and back"?      1   sentence.
 2          A. Yes.                                         2         MR. RIVERO: Objection to form,
 3          Q. Do you not agree with that                   3   argumentative. Please answer.
 4    statement now?                                        4         A. As I said, I did not write that
 5              MR. RIVERO: Objection to the form.          5   sentence.
 6          A. No, I do not agree with that                 6   BY MR. FREEDMAN:
 7    sentence.                                             7         Q. Where did your counsel get these
 8    BY MR. FREEDMAN:                                      8   documents if they did not come from you?
 9          Q. Did you type that?                           9         A. I believe that they were captured
10          A. I did not type that.                        10   from Australia, I do not know the exact machines
11              MR. RIVERO: Object to the form.            11   that they got them from. I did not, I was not
12    BY MR. FREEDMAN:                                     12   involved with all the sources that they got them
13          Q. Somebody else saved this e-mail?            13   from.
14          MR. RIVERO: Objection.                         14         Q. Did you have any e-mail
15          A. This is not an e-mail from me, this         15   communications with Ira?
16    is a machine copied from an Australian employee.     16         A. I had some, yes.
17          Q. What is the name of the Australian          17         Q. Is this one of those e-mail
18    employee?                                            18   communications you had with Ira?
19          A. I do not know, I do not know which          19             MR. RIVERO: Object to the form.
20    machine this comes from, I haven't been given        20         A. No, seeing as I did not type this
21    anything more than a number.                         21   e-mail it was not one of the ones I had with Ira.
22          Q. Do you see where it says Satoshi            22   BY MR. FREEDMAN:
23    was a team?                                          23         Q. Dr. Wright, did Dave Kleiman write
24          A. I see that.                                 24   the Bitcoin code?
25          Q. You just told me Satoshi was not a          25         A. Dave Kleiman could not code.
                                               Page 127                                                  Page 129
 1    team?                                                 1         Q. Dr. Wright, I am uploading to the
 2        A.      Satoshi was not a team.                   2   drop box two different files, control 1268220 and
 3        Q.      Why are you contradicting yourself?       3   control 1277609
 4               MR. RIVERO: Object to the form.            4         (Exhibits control 1268220 and control
 5          A. Again, you are seeking to have me            5   1277609 referred to)
 6    lie by saying that Satoshi was a team when Satoshi    6         Q. How am I supposed to know which
 7    was not a team. As I have said, this is not what      7   communications you had with Ira were real and
 8    I sent. You did not get this from me, you got it      8   which ones were not real?
 9    from an ex-staff member in Australia after I had      9         A. If you are going to ask me about
10    left the country from a machine I did not own.       10   the things that I said I did not or did not do,
11    BY MR. FREEDMAN:                                     11   then that is what generally you would do as part
12          Q. Actually we got this from you. Let          12   of your job. If I say no, I didn't have that,
13    us go to the second part of that sentence where it   13   then I say no, I didn't have that. You could also
14    says "without the other part of that team, he        14   analyze some of the documentation and where they
15    died". Do you see that?                              15   came from and sources, and things that did not
16               MR. RIVERO: Object to the form.           16   come from my computers would not be something that
17          A. I see that and I will state that,           17   I would trust.
18    no, you did not get this from me, you got it from    18         Q. The only way for us to know if this
19    my counsel.                                          19   is a real document is if you say that is accurate.
20    BY MR. FREEDMAN:                                     20              MR. RIVERO: Objection. Can you say
21          Q. Why did you write "without the              21   which document? I have lost track of the number
22    other part of that team, he died" if previously      22   we are talking about.
23    you just emphasized to me that Satoshi did not die   23              MR. FREEDMAN: DEFAUS 115950.
24    when Dave died?                                      24              MR. RIVERO: The same one.
25          A. Because I did not write that                25              MR. FREEDMAN: The same one.




                                                                                33 (Pages 126 to 129)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 34 of
                                           294
                                                Page 130                                                Page 132
 1    Dr. Wright ---                                        1   are showing Dr. Wright so you have to tell me so
 2          A. Yes.                                         2   I know what is going on.
 3    BY MR. FREEDMAN:                                      3   BY MR. FREEDMAN:
 4          Q. Are you saying the only way for us           4        Q. The documents I will do my best to
 5    to know if a document is real is if you say it is     5   make sure I reference them to you.
 6    real?                                                 6             MR. RIVERO: I want to make sure we
 7          A. That is not what I said, nor                 7   understand each other. I am looking at the
 8    implied.                                              8   document that you asked me to look at so I am not
 9              MR. RIVERO: Object to the form.             9   looking at the population of the share file at
10    BY MR. FREEDMAN:                                     10   that moment, I am looking at the document. You
11          Q. How else aside from your say-so can         11   have to tell me "we are changing documents" so
12    we know -- how else can we know, besides from your   12   I can stay with you.
13    say-so that a document you have produced to us is    13   BY MR. FREEDMAN:
14    real?                                                14        Q. Do you have those documents in
15              MR. RIVERO: Object to the form.            15   front of you now?
16          A. The document my counsel have                16        A. I have the two file names in front
17    produced from various sources and what you would     17   of me.
18    have is e-mails from Ira Kleiman and you would       18        Q. Can somebody please open them for
19    have to start analyzing some of those. The ones      19   Dr. Wright?
20    received, etc. Even then you would have to           20        A. I believe we can do one at a time,
21    analyze the source and other such things. You        21   not both.
22    would not pick e-mails that I had supposedly given   22        Q. Right.
23    you in a stream. You would pick the original, as     23             MR. RIVERO: That is how my
24    Mr. Ira Kleiman had, and start forensically          24   computer works.
25    examining that, looking at the source, the IP        25   BY MR. FREEDMAN:
                                                Page 131                                                Page 133
 1    address, where it was done, showing that I was in     1        Q. Let us do 1277609 first. I asked
 2    that location or whatever else, which is not this.    2   you if Dave wrote the Bitcoin code and I believe
 3    BY MR. FREEDMAN:                                      3   you said no, is that an accurate characterization
 4          Q. Are you aware that you are listed a          4   of your testimony?
 5    custodian for this document?                          5        A. Dave Kleiman did not write code.
 6              MR. RIVERO: Sorry, I could not              6        Q. Do you have that file in front of
 7    hear the question.                                    7   you now, Dr. Wright?
 8    BY MR. FREEDMAN:                                      8        A. I certainly do.
 9          Q. Are you aware that you are listed            9        Q. Do you see it; it is a tweet from
10    as the custodian for this document?                  10   somebody called Mike Relentless?
11              MR. RIVERO: Object to the form.            11        A. Yes.
12          A. No, I do not ----                           12        Q. "The real Satoshi wrote the White
13    BY MR. FREEDMAN:                                     13   Paper Dave Kleiman wrote the code, coders are not
14          Q. Do you see those two control files          14   inventors, left brain versus right brain; Satoshi
15    that have been upload to the share file?             15   was creative." Do you see there are four likes?
16          A. Not really. I see two files have            16        A. I see four likes, yes.
17    been uploaded but I do not see the files             17        Q. Do you see the like on the right
18    themselves, no.                                      18   most side?
19              MR. RIVERO: Mr. Freedman, you have         19        A. I see someone using my image.
20    to tell me what you are referring to. Are we         20        Q. Let us go to control 1268220; do
21    changing documents now?                              21   you have the document in front of you?
22              MR. FREEDMAN: We are changing              22        A. I am waiting.
23    documents control 1277609 and control 1268220.       23        Q. Did write this post?
24              MR. RIVERO: Bear in mind you               24             MR. RIVERO: I am also loading.
25    control this proceeding but I do not see what you    25   BY MR. FREEDMAN:




                                                                                34 (Pages 130 to 133)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 35 of
                                           294
                                                Page 134                                                   Page 136
 1          Q. I am not referencing. Did you like           1   that it is liked.
 2    this post?                                            2   BY MR. FREEDMAN:
 3          A. I do not know. If you are asking             3         Q. Did Dave Kleiman compile version
 4    whether the former account that I had Professor       4   0.1 of Bitcoin?
 5    Faustus like that thing, as I said, I was not the     5         A. No.
 6    sole person running the Bitcoin -- Twitter account    6         Q. Dr. Wright, I am uploading to the
 7    that I had. I do not run my social media. My          7   share files Kleiman 4288. Let me know when that
 8    linked-in page is run by Sebastian and I apologize    8   is up.
 9    I do not know the other person's name, which is       9               (Exhibit Kleiman 4288 referred to)
10    really terrible because they work for me.            10         Q. Is that up?
11          Q. Can we agree that your Professor            11         A. No, I'm still waiting. It is up.
12    Faustus account liked this tweet?                    12         Q. Do you recognize this e-mail?
13               MR. RIVERO: Object to the                 13               MR. RIVERO: I am looking for it.
14    documents, I do not know how this is captured,       14         A. No, I do not.
15    I do not know what that reflects, we do not have     15   BY MR. FREEDMAN:
16    the ability to open anything, I object to this       16         Q. Is this a real e-mail?
17    document 1277609. Dr. Wright answer if you can.      17               MR. RIVERO: Wait a moment, it has
18          A. Basically what you are saying is            18   to load for me. Please give me a moment to make
19    someone clicked on a Mike Relentless SV like from    19   sure I have it. Go ahead.
20    the past, followed by people like Vinny Lingham      20         A. It is a PDF.
21    and whatever else, and liked a comment by someone;   21   BY MR. FREEDMAN:
22    is that correct?                                     22         Q. Is it a PDF of an e-mail?
23    BY MR. FREEDMAN:                                     23         A. I do not know. It is a PDF of what
24          Q. I am just asking whether the Prof.          24   appears to be an e-mail, yes.
25    Fautus account that you said belonged to you liked   25         Q. Is it real?
                                                Page 135                                                   Page 137
 1    this tweet; simple question?                          1         A. I do not know, I cannot tell from a
 2          A. That is not what I said.                     2   PDF. If you are asking is it my e-mail, no.
 3               MR. RIVERO: Object to the form.            3         Q. On 10 May 2017 Ira wrote to you
 4          A. I did not say it belonged to me.             4   "I read that version 0.1 of Bitcoin was compiled
 5    I even said that the Facebook one did not belong      5   using Microsoft visual studio for windows and the
 6    to me. I said I used an account in conjunction        6   other day I came across that program in Dave's set
 7    with staff. That at no point did I say nor            7   of disks, it got me wondering if he compiled it";
 8    characterize that I owned the account. Please do      8   do you see that?
 9    not put words in my mouth.                            9         A. Yes.
10    BY MR. FREEDMAN:                                     10         Q. Do you see you respond back? "Yes,
11          Q. I understand that you claim you did         11   we both played(?), Dave compiled"?
12    not write any e-mail and you did not make any        12         A. You are saying this is an e-mail
13    posts, but all I am asking for this specific         13   from me. I stopped responding at all, well before
14    question is: did the Prof. Faustus account like      14   this, to Mr. Kleiman?
15    this tweet; yes or not?                              15         Q. The e-mail we looked at which was
16               MR. RIVERO: Objection move to             16   previously DEFAUS 115950 also came from Craig at
17    strike the product of the question. Answer if you    17   RCJBR.org e-mail account. We are now in 2017,
18    can.                                                 18   almost three years later, and you are still
19          A. I do not know the Prof. Faustus             19   claiming that someone else is writing this e-mail,
20    account was disabled quite some time ago by          20   is that accurate?
21    Twitter. As such, I am not able to say whether       21             MR. RIVERO: Objection,
22    that is the case or not. I do not know whether       22   mischaracterizing the testimony. Dr. Wright,
23    any of the staff members clicked on that, I do not   23   answer that if you can.
24    know whether they liked it, I do not know. All       24         A. Again, you are making the
25    I see is an image that shows my image and saying     25   Craig@            means that it came from the account.




                                                                                 35 (Pages 134 to 137)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 36 of
                                           294
                                                 Page 138                                                  Page 140
 1    You are mischaracterizing how e-mail works, you're      1   e-mail account, possibly Angela.
 2    failing to understand or accept that it is very         2         Q. Angela who, what is her last name?
 3    easy to spoof and forward e-mail or even that this      3         A. Demitrio, she was my EA,
 4    has been analyzed and that I have seen anything         4   I apologize if I am pronouncing it wrong, it has
 5    showing that it came from me.                           5   been many years.
 6    BY MR. FREEDMAN:                                        6         Q. Why would she have typed that?
 7          Q. This is not your ----                          7         A. She was my EA. I had requested
 8          A. Sorry, I did not hear.                         8   people to reach out to Louis Kleiman; Uyen Nguyen
 9          Q. Is this e-mail fake?                           9   had found Louis's contact details and I had
10          A. Looking at a PDF does not allow me            10   requested my staff to send an e-mail contacting
11    to say this e-mail is fake. Someone could have         11   him saying that Dave had shares in Coin-Exch, that
12    jumped on or hacked my machine, I do not know          12   his estate basically needs to transfer and that
13    that. I do know that we have a complaint with the      13   Mr. Kleiman, David Kleiman, was very important to
14    UK police about a hacking at the moment that has       14   me, he had been my best friend and to reach out to
15    occurred, and I also know that I cannot say            15   his family.
16    whether this is a doctored copy of an e-mail or a      16         Q. Angela came up with the idea that
17    hacked e-mail from a PDF.                              17   "Dave and I are two of the three key people behind
18          Q. Did you send this e-mail?                     18   Bitcoin"; is that your testimony?
19          A. No, I was not communicating with              19         A. No, that is not what I said.
20    Ira Kleiman.                                           20         Q. Did you tell Angela to write those
21          Q. Do you still have the e-mail                  21   words or the sub-state to those words?
22    address Craig@               ?                         22         A. No, I did not.
23          A. I have recently re-enabled that.              23         Q. Where did she understand to write
24          Q. When did you not have it?                     24   that?
25          A. It was disabled at the end of 2015,           25         A. My guess would be speaking to Uyen
                                                 Page 139                                                  Page 141
 1    I do not remember exactly when it was re-enabled.       1   Nguyen, possibly other people at the organization
 2          Q. Was Dave one of the three key                  2   at the time.
 3    people behind Bitcoin?                                  3         Q. Dr. Wright, I believe the record
 4          A. No.                                            4   will reflect that at your first deposition
 5          Q. I am uploading to the share file               5   I handed you this e-mail and I asked if you
 6    Kleiman 8178.                                           6   recognized it. You told me it was a printout of an
 7          (Exhibit Kleiman 8178 referred to)                7   e-mail and then I asked you "did you write" and
 8          A. It is still loading.                           8   you responded "I typed that". Is that your
 9          Q. Page 1.                                        9   testimony?
10          A. The e-mail is up.                             10         A. That is a mischaracterization. You
11          Q. Do you see an e-mail in the middle            11   asked me a particular sentence. You did not say
12    page February 11, 2014 from                            12   whether I typed that e-mail. You said a
13    Craigswright@              .com?                       13   particular sentence -- literally one sentence in
14          A. No, I do not see the e-mail I see             14   this e-mail -- and say "did you type that". In
15    the text that purports to be that from a forwarded     15   discussions with my lawyers, I typed that exact
16    document, Craigwright@               was a joint CEO   16   sentence. When discussing between Amanda ---
17    account.                                               17             MR. RIVERO: Dr. Wright, please do
18          Q. Do you see where it says "hello               18   not talk about discussions with your lawyers.
19    Louis, your son Dave and I are two of the three        19   Please answer.
20    key people behind Bitcoin"?                            20         A. Without going into the discussions,
21          A. Yes, I see that.                              21   we had -- I just need to formulate how I say it
22          Q. Did you type that?                            22   without saying my discussions -- I had pointed out
23          A. No, I did not.                                23   evidence that my lawyers -- I keep hitting
24          Q. Who typed it?                                 24   discussion points. I discussed that sentence and
25          A. If it was sent directly from my               25   I typed that sentence. I did not type the whole




                                                                                  36 (Pages 138 to 141)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 37 of
                                           294
                                               Page 142                                                  Page 144
 1    e-mail. As you know, and as you have pointed out      1   the correct answer to "did you type that
 2    yourself several times, I am overly literal. You      2   sentence?" Yes, because did "you type this" is
 3    asked me had I typed that sentence. Yes, I have       3   not the e-mail, it is a sentence. You did not say
 4    typed that sentence.                                  4   "did you type or did you create or did you produce
 5          Q. Did you mean it when you typed it?           5   that e-mail?"
 6          A. I meant to type what I typed when            6         Q. In response to my showing you an
 7    I was discussing evidence with my counsel. I did      7   e-mail and asking you whether or not you typed a
 8    not mean that I typed that e-mail.                    8   sentence of it you purposively misled me to think
 9               MR. RIVERO: Dr. Wright, I have to          9   that you had just typed one sentence of it in a
10    be careful that you do not waive privilege. Do       10   conversation with your lawyers but you did not
11    not discuss communications with counsel.             11   mean to answer that you had actually typed that
12    BY MR. FREEDMAN:                                     12   e-mail?
13          Q. Dr. Wright, I want to understand            13         A. You are again misconstruing my
14    what exactly it is you are telling me. I asked       14   answer. I have put you on notice that I have
15    you, and it says "hello Louis, your son Dave and     15   Asperger's, I have autism, I am literal, this is,
16    I" -- let me back up. I am going to read from the    16   under the American Disability Act, a registered
17    transcript for you.                                  17   disability. I have a disability. I am utterly
18          A. Please do.                                  18   literal. You have in this case pulled me up
19          Q. "Q. Do you recall reaching out to           19   saying "you are a very literal person,
20    Louis Kleiman in February 2014? A. I do not          20   Dr. Wright". You have many times made that
21    remember the exact date but some time around then,   21   statement. You recognize the complete literalness
22    yes. Q. I am handing you what we can mark as         22   of my answers. You asked me, as a disabled person
23    plaintiff's exhibit 2, this is documentary 83-23,    23   under the American Disability Act, whether a
24    do you recognize this e-mail on the second half of   24   disability I have is a problem for you, and you
25    page 2? A. I recognize the printout of the           25   are accusing me of lying because I do not look
                                               Page 143                                                  Page 145
 1    e-mail. By Mr. Freedman Q. It says 'hello             1   people in the eye, because that is part of my
 2    Louis, your son Dave and I are two of the three       2   disability, you are accusing me of lying because
 3    key people behind Bitcoin'. Did you write that?       3   well basically I literally answered the exact
 4    A. I typed that. Q. Who is the third person? A.       4   question that you asked me, literally. Is that
 5    It is one of those things. Ms. Marko. Okay.           5   what you are saying? Are you saying you are
 6    Dr. Wright is not in a position to answer that        6   objecting because of my disability and the fact
 7    question. We will provide a full some explanation     7   that I literally answer?
 8    to the court in camera." Do you recall that back      8         Q. Dr. Wright --
 9    and forth?                                            9              MR. RIVERO: Do me a favour, just
10          A. Which is exactly what I just told           10   answer the questions. I forgot what the question
11    you. I recollected my deposition correctly --        11   was, but just answer the question.
12          Q. I just asked if you recall the              12   BY MR. FREEDMAN:
13    testimony. Please keep your answer to what I am      13         Q. We will move on. Did you write
14    asking you.                                          14   that sentence in an e-mail to Louis Kleiman?
15          A. I am. Would you like me to answer           15         A. No.
16    or do you want to interrupt me again?                16         Q. Why did you tell the court you
17          Q. Go ahead, please answer.                    17   could not answer my question on who the third
18          A. It was exactly what I just told             18   person was because it involved issues of national
19    you. My recollection was completely correct of       19   security?
20    the first deposition. You asked me did I type        20         A. Because of the way you asked it.
21    that sentence? That is a question literally          21         Q. Explain that to me. What were the
22    meaning have I ever typed that sentence. In a        22   issues of national security that were called into
23    response to my lawyers where I said in the e-mail    23   question when I asked you who is the third person?
24    sentence -- which I will not discuss because my      24         A. If I am talking about people who
25    lawyer will object -- I typed that sentence. So,     25   had helped me then the other person was a person




                                                                                37 (Pages 142 to 145)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 38 of
                                           294
                                              Page 146                                                   Page 148
 1    in the UK. Did he help me code ----                   1             MR. FREEDMAN: Dr. Wright has now
 2         Q. I do not understand. Is the                   2   claimed that the e-mails he previously said were
 3    sentence "there are three people behind Bitcoin",     3   real and that in involved relevant admissions to
 4    true or false?                                        4   the partnership are complete fabrications, and
 5         A. Did they help me code? No. Did                5   that instead the three people he is actually
 6    they write the paper? No. Did two other people        6   referring to are two other people, we believe this
 7    help me in setting everything up? Yes.                7   is completely untrue and that this will go to
 8         Q. Two other people helped you set               8   Dr. Wright's credibility to the jury. His story
 9    everything up. One of them is Dave; who is the        9   is unbelievable.
10    third person?                                        10             JUDGE REINHARDT: The pending
11         A. I did not say one of them is Dave.           11   question was something to the effect was
12         Q. Who are the two people that helped           12   Dr. Wright a spy for the UK? That is completely
13    you set everything up, Dr. Wright?                   13   irrelevant.
14         A. Wing Commander Don Lynam, Order of           14             MR. RIVERO: That is the question
15    Australia, number 1. The other person works ----     15   I objected to, your Honor.
16         Q. Sorry, sorry I did not catch that.           16             JUDGE REINHARDT: I sustain that
17    Please repeat number 1; who is number 1?             17   relevance objection.
18         A. Wing Commander Donald Lynam,                 18   BY MR. FREEDMAN:
19    Australia Air Force, retired.                        19         Q. Dr. Wright, did you want -- do you
20         Q. Who is number 2?                             20   see in the e-mail to Louis Kleiman the third
21         A. Number 2 is a former GCHQ MI6                21   paragraph "know also that Dave was a key part of
22    operative who was killed by Russian agents who was   22   an invention that will revolutionize the world"?
23    working on the tracking of basically money           23         A. I see the comment and I see the
24    laundering funds that I had helped and talked to     24   reference to a link that I hate.
25    before his death here in the UK, named Gareth.       25         Q. Did you type that sentence to Louis
                                              Page 147                                                   Page 149
 1          Q. What is Gareth's last name?                  1   Kleiman?
 2          A. Am I allowed to answer these sort            2         A. No, I did not sent this e-mail;
 3    of things?                                            3   other people who worked for me may have.
 4              MR. RIVERO: Dr. Wright, I think             4         Q. Did you authorize them to send this
 5    this has already been ruled on by the court --        5   e-mail?
 6    I am pretty sure this was ruled on by the court,      6         A. I authorized them to reach out and
 7    and so I think you have to answer, I am not           7   send an e-mail. I did not review what was sent.
 8    instructing you not to answer.                        8         Q. Do you agree with the statement
 9              A. He went by Williams.                     9   that Dave was a key part of an "invention that
10    BY MR. FREEDMAN:                                     10   will revolutionize the world"?
11          Q. Gareth Williams?                            11         A. I believe that Dave was essential
12          A. That is one name he used.                   12   for me because, without Dave, I would not have
13          Q. So, Dr. Wright, were you a super            13   survived. I talked to Dave three, four times a
14    spy for the government?                              14   week, so Dave was essential because I would not
15              MR. RIVERO: Objection, judge               15   have kept my sanity without Dave. Dave was my
16    I have not in the entire time made a relevance       16   best friend and without Dave there to talk to
17    objection, but I think this was dealt with at the    17   literally I would have just quit earlier.
18    previous deposition, I am not sure how this          18         Q. Dr. Wright, did you need Dave's
19    question deals -- relates to the determination of    19   help to build Bitcoin?
20    the issues of this case, which is about the          20         A. I needed Dave's help as in
21    relationship between Dave Kleiman and Dr. Wright     21   listening to me, hearing me rant, someone to talk
22    and I would ask for a relevance ruling on that       22   to, to be a friend.
23    question.                                            23         Q. Did you need him to help, did you
24              JUDGE REINHARDT: Mr. Freedman, I           24   need his help to help you build Bitcoin?
25    will hear you.                                       25         A. I reiterate, I needed Dave's help




                                                                                38 (Pages 146 to 149)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 39 of
                                           294
                                               Page 150                                                Page 152
 1    because, if it was not for Dave, I would not have    1   please?
 2    stayed sane. I do not have many people like me,      2             MR. FREEDMAN: Would you like to
 3    I do not get on well with people, and to have        3   take a break now?
 4    someone who would sit there and listen to me, who    4         A. No, load this one first and then
 5    would treat me like I am human was actually          5   I will do it.
 6    important to me. At that time Dave was the only      6             MR. RIVERO: Has the temperature
 7    person who did in my entire life.                    7   improved at all?
 8          Q. You needed him to help you build            8         A. Not particularly.
 9    Bitcoin?                                             9             MR. RIVERO: Is it 52146?
10          A. I needed Dave to help in talking to        10             MR. FREEDMAN: 81546. Do you have
11    Dave, yes. I needed Dave as a friend.               11   that up?
12          Q. Was Dave an essential part of              12         A. I do.
13    creating Bitcoin?                                   13         Q. Do you see the e-mail from you to
14          A. I reiterate if it wasn't for Dave          14   Dave Kleiman?
15    I would have gone totally insane earlier. I had     15         A. I do.
16    no other friends. I had people who worked for me    16         Q. Is this a real e-mail?
17    -- I had people who did things for me, I had a      17         A. I sent something like this around
18    marriage that was falling apart, I had one friend   18   that time.
19    in the world, so, yes, I needed Dave.               19         Q. Did you send these exact words?
20          Q. Would Bitcoin have executed without        20         A. It looks like the words I sent,
21    Dave?                                               21   yes.
22          A. Again, I had one friend, one friend        22         Q. Let us take a break.
23    I talked to, one friend who I told what I was       23         (A short recess from 5.48 p.m. to 6.06
24    doing, one friend.                                  24   p.m.)
25          Q. So would Bitcoin have executed             25   BY MR. FREEDMAN:
                                               Page 151                                                Page 153
 1    without Dave?                                        1         Q. Dr. Wright, in your share file is
 2              MR. RIVERO: Object to the form.            2   the document defense 1369334; can you open that up
 3          A. I do not know whether I would have          3   for me?
 4    gone insane or not. Can I have a tissue please?      4              MR. RIVERO: Repeat.
 5    BY MR. FREEDMAN:                                     5              MR. FREEDMAN: Defense 1369334.
 6          Q. Was Dave an essential part of               6         (Exhibit Defense 1369334 referred to)
 7    creating Bitcoin?                                    7   BY MR. FREEDMAN:
 8              MR. RIVERO: Objection asked and            8         Q. Do you have that document up?
 9    answered.                                            9              MR. RIVERO: Just a moment, somehow
10          A. Dave was my friend.                        10   I lost my setting.
11    BY MR. FREEDMAN:                                    11              Okay. I found it.
12          Q. This is not what I asked. I asked          12   BY MR. FREEDMAN:
13    if he was an essential part of creating Bitcoin?    13         Q. Do you have that e-mail in front of
14              MR. RIVERO: Same objection.               14   you?
15          A. Dave did not write the Bitcoin             15         A. Yes.
16    White Paper, Dave did not code, Dave did not        16         Q. Is this an e-mail from Dave to you?
17    launch, Dave did not run nodes, Dave was in         17         A. No, it is an e-mail from me sending
18    hospital for the first few months. I did            18   something to Nicholas Mavrakis of Clayton Utz, my
19    everything I could to try and bring Dave into my    19   solicitor.
20    life more. Dave was my friend.                      20         Q. Let me break that down. If we go
21    BY MR. FREEDMAN:                                    21   to e-mail correspondence below the e-mail from you
22          Q. I am going to upload to the share          22   to your solicitor, does it reflect an e-mail chain
23    cloud Australia 81546?                              23   between you and Dave Kleiman?
24          (Exhibit Australia 81546 referred to)         24         A. Yes, that is what it appears to do,
25          A. After this one, can I have a break,        25   that looks familiar.




                                                                               39 (Pages 150 to 153)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 40 of
                                           294
                                                 Page 154                                                 Page 156
 1          Q. Did you send these e-mails that are           1   that way.
 2    attributed to you?                                     2         Q. Dr. Wright, can you go back to the
 3          A. This is from Dave Kleiman.                    3   Satoshi's Vision file in the dropbox, there is an
 4          Q. Below that, there are e-mails from            4   e-mail in front of it, Mr. Rivero.
 5    you, a chain of e-mails between you and Dave?          5              MR. RIVERO: Tell me what page.
 6          A. I have not seen the next one yet.             6              MR. FREEDMAN: I am loading it up
 7          Q. Specifically I would like you to              7   too this time.
 8    look at the e-mail that purports to come from you      8         A. It is loaded.
 9    on 27 December 2008 at 1.02 p.m.; do you see that      9   BY MR. FREEDMAN:
10    one?                                                  10         Q. Can you go to the top of page 12.
11          A. Yes. Keep scrolling please. Yes.             11   Are you there?
12          Q. Did you send this e-mail?                    12         A. Yes.
13          A. It looks familiar, yes.                      13         Q. The Satoshi's Vision book published
14          Q. Did you type "I need your help, you          14   under the name Craig Wright, correct?
15    edited my paper and now I need to have you aid me     15         A. Yes.
16    build this idea"?                                     16         Q. Can you read that paragraph for the
17          A. Yes, I asked Dave to help me.                17   record?
18          Q. Dr. Wright, I am going to ask you            18         A. Yes.
19    to pick up DEFAUS 115950 uploaded at 1.06 p.m..       19         Q. Please go ahead.
20    (Exhibit DEFAUS 115950 referred to)                   20         A. "The second question is easier to
21              MR. RIVERO: I am going back to my           21   answer. I wrote the White Paper. There was some
22    ---                                                   22   bits and pieces included which I had help with and
23    BY MR. FREEDMAN:                                      23   I had help editing, but the White Paper is
24          Q. Look at the upload time at 1.06              24   essentially my work. The matter of Satoshi being
25    p.m.                                                  25   an individual or group is a little more complex,
                                                 Page 155                                                 Page 157
 1               MR. RIVERO: You are attributing too         1   Satoshi was a public persona. I adopted a part
 2    much technical knowledge to me.                        2   that I played. Yet even though I would say
 3          A. I can attest for that.                        3   Satoshi was 90% me, other people helped, other
 4               MR. RIVERO: Say the number.                 4   people shaped the creation."
 5               MR. FREEDMAN: DEFAUS 115950.                5         Q. Do you agree with that statement?
 6               MR. RIVERO: I have an important             6         A. I do.
 7    birthday coming up, I just want to point that out.     7         Q. Can you take a look at DEFAUS
 8    I think I have it. Is it, you say 15950?               8   558940?
 9               MR. FREEDMAN: 115950.                       9   (Exhibit DEFAUS 558940 referred to)
10               MR. RIVERO: Thank you for your             10         Q. This is an e-mail from you to
11    patience.                                             11   Robert McGregor, yourself, Calvin Ayre, Ramona
12    BY MR. FREEDMAN:                                      12   Watts, with a CC to other people?
13          Q. Go to page 3 of that PDF for me,             13         A. Yes.
14    there you should see an e-mail from yourself on       14         Q. Did you send this e-mail?
15    Friday March 7, 2014 at 5.22 p.m., do you see         15         A. That looks like my e-mail.
16    that?                                                 16         Q. Do you see where it says "worst
17          A. I see that, yes.                             17   case is my communications with Dave"?
18          Q. Did you send that e-mail?                    18         A. Yes.
19          A. Sounds like something I would say.           19         Q. You see it says "the keys are on it
20          Q. Did you send it?                             20   as well"?
21          A. I cannot answer that. I said it              21         A. Yes.
22    sounds like something I would say.                    22         Q. What keys are you talking about?
23          Q. Is it fake?                                  23         A. I am talking about keys that are
24          A. Again, I do not know. But it                 24   encrypted files which this says AES256, so we are
25    sounds like something I would say -- or it reads      25   not -- what you are talking about there and what




                                                                                 40 (Pages 154 to 157)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 41 of
                                           294
                                              Page 158                                                   Page 160
 1    this is are two different things I believe. This      1   forwarding server, so I am trying to say it wrong,
 2    is general encryption keys to machines, to other      2   which is hard for me.
 3    things that we are talking about.                     3         Q. Let me rephrase it for you. What
 4          Q. Do they mean Bitcoin keys?                   4   e-mail address did Satoshi Nakamoto use to send an
 5          A. No.                                          5   e-mail to the Metzdowd Cryptography Server?
 6          Q. The keys to Bitcoin?                         6         A. The original e-mails that were
 7          A. No, Bitcoin does not use encryption          7   distributed, some of which got rejected, were GMX,
 8    at all, let alone AES256.                             8   the other later ones followed on Vistomail.
 9          Q. It says there are keys on it but             9         Q. So I am going to upload to the
10    the keys are AES256 encrypted, right?                10   dropbox the Bitcoin P2PE cash paper, which is the
11          A. It does not say there are Bitcoin           11   original e-mail from Satoshi Nakamoto to the
12    keys.                                                12   cryptography mailing list.
13          Q. Do you see under it says the e-mail         13             MR. RIVERO: Where is this? You
14    started in 2007 where "we discussed the idea,        14   are uploading it. The upload by date works.
15    sometimes digitally signed"?                         15         (Exhibit Bitcoin P2PE cash paper referred
16          A. Yes.                                        16   to)
17          Q. Is there a reason you have not              17   BY MR. FREEDMAN:
18    produced any e-mails for 2007 where you and Dave     18         Q. Do you see it?
19    are discussing the idea of Bitcoins?                 19         A. I see it.
20          A. I do not have all my e-mails.               20         Q. Do you recognize this is the
21                MR. RIVERO: Object to the form.          21   original message from Satoshi Nakamoto announcing
22    BY MR. FREEDMAN:                                     22   Bitcoin to the cryptography mailing list?
23          Q. There are e-mails you have not              23         A. I see it as the original one
24    produced?                                            24   linking the White Paper site.
25          A. That is not correct.                        25         Q. Do you see at the top the e-mail
                                              Page 159                                                   Page 161
 1          Q. There are e-mails you no longer              1   address used to send that out?
 2    have?                                                 2         A. Yes, the Vistomail address.
 3          A. In 2007 I used to work for BDO.              3         Q. Satoshi@vistomail.com?
 4    BDO is a chartered accountancy in Australia. That     4         A. Yes, as I said, the Vistomail
 5    organization has their own e-mail servers. I am       5   address.
 6    no longer a staff member at BDO, I have not been      6         Q. Is this the same e-mail address
 7    for many years, I do not know what happened to the    7   that Satoshi Nakamoto used to e-mail and release
 8    e-mails between 2007 and 2008 where I took a          8   the Bitcoin client to the cryptography mailing
 9    redundancy package and left BDO, so, no, I cannot     9   list?
10    give you something that I have no control over.      10         A. There was also -- sorry, the
11          Q. Do you know the e-mail address              11   cryptography client, is that -- can you repeat
12    Satoshi Nakamoto used to e-mail the Bitcoin White    12   that, sorry?
13    Paper?                                               13         Q. Yes, the Bitcoin version 0.1?
14          A. To whom?                                    14         A. Bitcoin version 0.1 was released at
15          Q. To the photography mailing list?            15   a later point -- 0.1, not -- sorry.
16          A. Yes.                                        16         Q. My question is what e-mail address
17          Q. Who was it?                                 17   did the Satoshi Nakamoto use to send that to the
18          A. The vista mail account was                  18   cryptography mailing list?
19    primarily used but the GMX account was used          19         A. The cryptography mailing list, all
20    earlier than that.                                   20   the Satoshi e-mails were the same.
21          Q. Which is the e-mail that sent the           21         Q. All the Satoshi@vistomail.com?
22    White Paper to the cryptography mailing list?        22         A. Yes.
23          A. I am having a problem in that that          23         Q. Is it not true that Dave Kleiman
24    is technically incorrect and I am trying to get      24   controlled that account?
25    around answering it correctly because it is a mail   25         A. No, it is not true and it is not




                                                                                41 (Pages 158 to 161)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 42 of
                                           294
                                                 Page 162                                                 Page 164
 1    possible either. Dave Kleiman was actually in          1   at Kleiman 0385767. Can you let me know when you
 2    hospital during the time.                              2   have that document up?
 3          Q. Dr. Wright, can you take a look at            3         (Exhibit Kleiman 0385767 referred to)
 4    DEFAUS 112712?                                         4         A. I have it in front of me.
 5          (Exhibit DEFAUS 112712 referred to)              5         Q. Do you recognize this as an e-mail
 6    Do you have that there?                                6   chain between you and Ira?
 7          A. I do not yet: I have a spinning               7         A. No, I was not communicating with
 8    thing. I have a white page. I have now the             8   Ira in 2017.
 9    e-mail.                                                9         Q. Do you see the e-mail from Ira at
10          Q. Can you go to the bottom of that             10   September 29, 2017 at 5.20 a.m.?
11    page, the page ending in 712, and you will see an     11         A. I believe Ira Kleiman was already
12    e-mail from Ira Kleiman on 15 February 2014 to        12   trying to take legal action against me and I was
13    Craig Wright at ACM.org; do you see that?             13   not communicating at all with Ira at this point.
14          A. Yes, I do.                                   14         Q. I just asked you if you saw the
15          Q. Do you see in the last paragraph             15   e-mail from Ira Kleiman at September 29, 2017 at
16    Mr. Kleiman asked you: "Can I ask if Dave played a    16   5.20 a.m.?
17    part in writing the original PDF under the Asian      17         A. I see this document.
18    alias."                                               18         Q. He is quoting your previous
19          A. Yes.                                         19   e-mails, "he had the Vistomail account, I had the
20          Q. Do you remember getting this                 20   GMX one"; do you see that?
21    e-mail?                                               21         A. No, I see that you have a document
22          A. I have received e-mails from Ira             22   in front of me.
23    and other people; I do not remember this              23         Q. Okay. Do you see that he poses the
24    particular e-mail, no.                                24   question: "Why do you tell me that Dave used the
25          Q. On top of that you respond back, do          25   Vistomail account when the Gizmodo article shows
                                                 Page 163                                                 Page 165
 1    you see your response at February 15, 2014 at          1   you using it to e-mail colleagues in January
 2    11.48?                                                 2   2014"; do you see that question?
 3           A. What is "Craig Wright A", sorry?             3         A. Yes.
 4           Q. You produced it, Dr. Wright.                 4         Q. Do you see the response that came
 5           A. I did not produce it. As I said,             5   from Craig Wright on September 29, 2017 at 1.38
 6    it is copied from Australian machines that were        6   a.m.?
 7    there after I left the country. That was given to      7         A. No, I see text on what is being
 8    my counsel, so ----                                    8   proposed to be an e-mail at a time when I was not
 9           Q. Did you send this e-mail                     9   in contact with Ira.
10    Dr. Wright?                                           10         Q. The response says "originally used,
11           A. No, I did not.                              11   is not what it was in 2014"; do you see that
12           Q. Do you see it says "He had the              12         A. It says "in '14"?
13    Vistomail account".                                   13         Q. "In '14"; do you see that?
14           A. I can see this has been typed, yes.         14         A. Yes.
15           Q. Do you see it says: "Dave was               15         Q. You understand why this appears as
16    involved with the PDF he had the Vistomail            16   if you had reconfirmed that Dave used the Satoshi
17    account, I had the GMX one"?                          17   Vistomail account back in 2009; do you not?
18           A. Yes, I see that says that.                  18         A. No, I see a document that has been
19           Q. You did not send that e-mail?               19   created, likely by Ira.
20           A. No, I did not.                              20         Q. Okay. I am going to ask you to
21           Q. Is it true that Dave had the                21   take a look at, in the share file, you will see
22    Vistomail account?                                    22   that it is titled "Z4", this is a blog entitled:
23           A. It is not true that Dave had the            23   "Cracked, inSecure and generally broken"; do you
24    Satoshi Vistomail account.                            24   recall that blog?
25           Q. I am going to ask you take a look           25         A. I am waiting for it to come up.




                                                                                 42 (Pages 162 to 165)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 43 of
                                           294
                                                Page 166                                                 Page 168
 1    Yes, I recall this blog.                              1   yes, I have lots of reasons to think many things
 2          Q. Do you recall this post?                     2   have been altered these days.
 3          A. I recall the post on the tracking            3         Q. Can you go to paragraph 3 on page 3
 4    project that I had on my ranch in Australia.          4   of 9 of the PDF of Defense 13697?
 5          Q. Can you go down to page 3 of 7 for           5         (Exhibit Defense 13697 referred to)
 6    me to the post that starts up Tuesday 30 April        6         A. Yes.
 7    2013, entitled "Dave Kleiman"?                        7         Q. Do you recall who the sender is
 8          A. Yes, I see that.                             8   under this agreement?
 9          Q. Do you see about three-quarters of           9         A. I will need to look at the first
10    the way down to the page there is a paragraph that   10   page again.
11    starts off "it was Dave's Vistomail account that     11         Q. Go back up to page 1 right at the
12    allowed me to start some of my more radical          12   top, I will help you. You can agree after I tell
13    ideas"?                                              13   you, do you see where it says "Dave Kleiman for
14          A. Yes.                                        14   W&K Info Defense LLV vendor"?
15          Q. Is this the Satoshi@Vistomail.com           15         A. Yes, I do.
16    account?                                             16         Q. The vendor is Dave Kleiman, W&K
17          A. No.                                         17   Info, correct?
18          Q. Which account was that?                     18         A. That is what it says, yes.
19          A. I do not remember the exact name.           19         Q. It says: "Hence the vendor will."
20    I haven't kept it.                                   20   The vendor is Dave Kleiman W&K, right?
21          Q. But you did write this; is that             21         A. Dave Kleiman, acting for W&K, yes.
22    correct?                                             22         Q. Look at (e); can you read that for
23          A. I did write this, that is correct.          23   me, please?
24          Q. Dr. Wright, I would like you to             24         A. Yes. "Transfer the Vistomail
25    take a look at Defense 13694?                        25   account."
                                                Page 167                                                 Page 169
 1          (Exhibit Defense 13694 referred to)             1          Q. Is this a contract where you claim
 2          A. It is up.                                    2   Dave is transferring the Satoshi Vistomail account
 3          Q. Do you recognize this is a contract          3   back to you?
 4    for the sale of shares for the company-owning         4          A. No, at no point. This was the
 5    business?                                             5   vistomail account associated for the W&K filing
 6          A. Can I scroll through, please? Keep           6   for what we were attempting to get for the
 7    going to the end.                                     7   Department of Homeland Security Contracts on other
 8          A. Yes, I recognize this document.              8   such things. This was not the Satoshi e-mail
 9          Q. Is this a real document?                     9   account.
10          A. This is a scan.                             10          Q. Please open defense 46731 for me.
11          Q. Did you sign the document, the              11   Go down to the last e-mail, an e-mail chain
12    original?                                            12   between you and Robert McGregor entitled with the
13          A. I signed a document, I have not             13   subject "Hal"?
14    checked it word for word or letter for letter or     14          A. There is that, yes, it is a bit --
15    whether it has been altered in any way.              15   it's a terrible scan in print though.
16          Q. Can you go -- do you have any               16          Q. The first e-mail: "Was he the
17    reason to think that this may have been altered?     17   first person other than you to run Bitcoin?" That
18          A. I have lots of reasons to think             18   is Robert McGregor on May 4, 2016; do you see
19    that everything had been altered. The e-mail for     19   that?
20    instance that you put up from 2015 between myself    20          A. Yes.
21    where you mentioned Mr. McGregor and other e-mails   21          Q. You respond at May 4, 2016 at 10.21
22    that you have put today have me from five years      22   "yes, and Dave"; do you see that?
23    ago saying my staff is hacking my computers and      23          A. Yes.
24    other people are hacking my computers. If people     24          Q. Did you write that e-mail?
25    have been hacking my computers for years then,       25          A. That looks like an e-mail I wrote,




                                                                                43 (Pages 166 to 169)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 44 of
                                           294
                                               Page 170                                                 Page 172
 1    yes.                                                  1   of 7?
 2          Q. And then Robert McGregor responds            2               MR. RIVERO: I have it next to
 3    on May 4, 2016 at 10.30 a.m. saying: "At the          3   Satoshi's Vision, if you do upload and have
 4    point Hal was running it, was he the first or         4   located it.
 5    Dave?"; do you see that question?                     5   BY MR. FREEDMAN:
 6          A. Yes.                                         6          Q. Dr. Wright, do you have that up?
 7          Q. You respond back "Dave, then Hal";           7          A. Something is -- there is a circle
 8    do you see that?                                      8   going around at the moment so I guess it is
 9          A. I do.                                        9   loading; 1 of 7.
10          Q. Did you write that?                         10               MR. RIVERO: I was saying that with
11          A. That looks like my e-mail, yes.             11   a little pride that I had gotten it first.
12          Q. Was Dave the second person to run           12   BY MR. FREEDMAN: Well done, Mr. Rivero.
13    Bitcoin?                                             13          A. Yes, I have that up.
14          A. As far as I know, when I released           14   BY MR. FREEDMAN:
15    the first code in October/November 2008, before it   15          Q. Can you go to page 6 for me. You
16    was publicly compiled or whatever else, I had a      16   should see an e-mail there on March 6, 2014 at
17    precompiled version that is not the current          17   5.12 p.m. from Craig S Wright; let me know when
18    version of Bitcoin, it was early alpha, that was     18   you have found that e-mail?
19    radically changed. That was run by Dave, by Hal      19          A. Yes. Scroll down a little bit
20    Finney, by my uncle, my ex-wife (without her         20   please. Yes, I see that.
21    understanding it), and credit, or one of the other   21          Q. Do you see where it says: "I will
22    guys in the early development of this. There was     22   send you some rather private early e-mails today
23    another person who ran a copy as well. I cannot      23   as long as you promise to delete after reading"?
24    remember his name; I apologize. If I remember it     24          A. I would never do that.
25    I will bring it up, but -- that code was then        25          Q. You did not write this e-mail?
                                               Page 171                                                 Page 173
 1    depreciated in November and relaunched with quite     1         A. No, I did not write that e-mail.
 2    a number of changes on 3rd January 2009. That         2         Q. That is another e-mail masquerading
 3    crashed and a new version was then launched on the    3   as you but not you?
 4    9th January 2009. Unfortunately at that point         4             MR. RIVERO: Object to the form.
 5    Dave was then hospitalized and could not run the      5   BY MR. FREEDMAN:
 6    live version of Bitcoin.                              6         Q. That is a bad question.
 7          Q. I am just asking if what you wrote           7         A. I would say ----
 8    in your e-mail is true, "Dave was the second          8         Q. Do you see the second sentence --
 9    person to run Bitcoin"; is that a true statement?     9   go ahead, Dr. Wright.
10          A. I believe I just answered it.               10         A. My answer would be you have a whole
11          Q. "Yes", the answer is "yes", he was          11   load of e-mails that come from Ira and other
12    the second person to run Bitcoin?                    12   people that seem to want money and seem to want to
13          A. He was the first person to run the          13   say a whole lot of stories that are not true.
14    code associated with Bitcoin that I know of. As      14   Keep going.
15    far as I know, my uncle did not do it at that        15         Q. The second sentence of that e-mail
16    stage, credit and Hal did not do it at that stage,   16   says: "Leave others to be Satoshi and leave Dave
17    my wife at the time did not do it at that stage.     17   not to be"; do you see that?
18    They did rerun some certain things later, so         18         A. Yes, I see that.
19    I believe, yes.                                      19         Q. Is your testimony today that you
20          Q. Dr. Wright, do you recall telling           20   did not send that e-mail; is that correct?
21    "Ira Kleiman to leave others to be Satoshi and       21         A. I did not send that e-mail.
22    Dave not to be"?                                     22         Q. Immediately after that you shared
23          A. No, I do not.                               23   e-mails with Ira that purport to show you and Dave
24          Q. Can you take a look at defense              24   collaborating to create Bitcoin; do you recall
25    115950. When that PDF opens please go to page 6      25   that?




                                                                                44 (Pages 170 to 173)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 45 of
                                           294
                                               Page 174                                                  Page 176
 1          A. I have seen things in my                     1         Q. Are you aware that Patrick Page has
 2    discussions with my counsel that purport to be        2   testified in his deposition that you did state to
 3    such e-mails, so I recall that, yes.                  3   him that Dave Kleiman was the creator of Bitcoin
 4          Q. So immediately after you sent that           4   and part of the team that created Bitcoin?
 5    to Ira you then sent e-mails to Ira reflecting        5              MR. RIVERO: Object to the form.
 6    private communications between Dave and you           6         A. I have not seen any testimony from
 7    purporting to show collaboration for a Bitcoin but    7   Mr. Page.
 8    you still maintain that original e-mail was not       8   BY MR. FREEDMAN:
 9    from you?                                             9         Q. What you say if you did see that
10              MR. RIVERO: Object to the form.            10   testimony; is he lying?
11          A. In looking through some of these            11              MR. RIVERO: Object to the form.
12    e-mails when I went through them, I had noted --     12         A. I have not seen any testimony from
13    can you scroll this one up for a second? Keep        13   Mr. Page.
14    going. Yes, what I see here appears to be, like      14   BY MR. FREEDMAN:
15    many others, bits tacked together. There are ones    15         Q. I understand. I am telling you
16    where it ends with my sign-off, where parts of       16   that the record will reflect it is there; is
17    e-mails in a thing from Ira, there are parts of      17   Mr. Page lying?
18    other things sent in a stream. Some of these that    18              MR. RIVERO: Object to the form.
19    are tacked together like that include sending from   19         A. I do not believe Mr. Page would be
20    my HTC, I use a Samsung, I have used a Samsung       20   lying. I believe if he has heard anything he
21    phone since 2011, I have all the receipts for        21   would misquote it thinking something more. More
22    every phone I have bought, they are on the Samsung   22   likely we have this human habit of seeing things
23    account. I also have one saying that I used an       23   in media and creating stories after the fact.
24    iPhone. I used an iPhone once in my life,            24   This is why leading questions are not allowable
25    I survived it one week, then I played golf. This     25   for police. For instance, a police officer is not
                                               Page 175                                                  Page 177
 1    was 2006. I beat the iPhone to death literally.       1   allowed to go "did you see the yellow car" because
 2    So, if you ever see e-mails from HTC they are not     2   that will lead the witness to believe that they
 3    mine, from iPhone they are not mine. Many of          3   saw a yellow car even though they initially
 4    these others are tacked together bits. Yes, I did     4   believed it was a red car. If you start having
 5    not send all this, that is correct.                   5   media things going "did Dave Kleiman invent
 6          Q. Dr. Wright do you recall talking to          6   Bitcoin", and media and everything like that for
 7    Patrick Page in 2014 about Dave Kleiman?              7   years would have been going up to Patrick and
 8          A. I talked to Patrick Page multiple            8   going "when Dave invented Bitcoin", so by now it
 9    times about Dave Kleiman.                             9   is quite fair that he believes that he heard that.
10          Q. Did you tell Patrick that Dave was          10   BY MR. FREEDMAN:
11    the creator of Bitcoin?                              11         Q. If you were to know that there was
12          A. No, I did not.                              12   a contemporaneous record of that statement made
13          Q. Did you tell Patrick that Bitcoin           13   around the time he heard it, would you revise your
14    was created by a group of people that included       14   answer?
15    Dave Kleiman?                                        15              MR. RIVERO: Object to the form.
16          A. That is not what I actually said,           16         A. No. People, once again, make
17    no.                                                  17   things that are not accurate, and, as you have
18          Q. What did you actually say?                  18   already demonstrated, when I say something, I am
19          A. I said Bitcoin -- sorry, Dave would         19   quite often misunderstood. I can be horribly
20    have some Bitcoin most likely on computers or        20   literal in what I say and other people have
21    wallets at his home. Dave is very important in my    21   implied sentences. I do not. So, I do the --
22    life. I said "I am working on Bitcoin, I have        22   someone phones "is your wife home", I will say
23    been creating solutions", I did not discuss the      23   "yes" and hang up type scenario, which is not
24    creator of Bitcoin. So, no, I was not hinting --     24   actually what you are implying. I am doing my
25    I was -- I was not hinting, he was.                  25   best to -- I know you want me to answer questions;




                                                                                45 (Pages 174 to 177)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 46 of
                                           294
                                                Page 178                                                 Page 180
 1    part of my brain logically gets the fact that you     1   so that even if any local machine fell over, got
 2    are going please read the question, but I still do    2   patched, whatever else, the others in that node
 3    not always click on and, unless you actually say      3   would keep going.
 4    the word "for the record", it goes over my head at    4         Q. By extension, anyone who was
 5    times.                                                5   running a machine could send and transmit
 6    BY MR. FREEDMAN:                                      6   information was helping provide a necessary
 7         Q. Dr. Wright, in the beginning of               7   service for Bitcoin?
 8    Bitcoin was it required for there to be a series      8         A. That is what nodes do. Nodes act
 9    of machines to send and transmit information          9   as an agent to the network, the network being
10    without ----                                         10   effectively myself as the issuer. The nodes would
11         A. I missed that.                               11   then be paid in relative amounts to provide the
12         Q. In beginning of Bitcoin was it               12   transmission etc. That was more than just home
13    required that there be a series of machines that     13   users. It would be the requirement at the time to
14    would send and transmit information without fail?    14   run multiple machines so that all of them would
15         A. I am not sure what you are actually          15   not go down. Any of those would be requiring
16    asking. "Without fail": the question is a bit        16   patching etc., and time stamping of all the
17    nebulous and I am not sure what you are asking       17   transactions that were being tested.
18    without going into a description of the answer of    18         Q. Dr. Wright, would be fair to say
19    Bitcoin. Can you please clarify that for me, I am    19   that you did all you could to hide information
20    sorry?                                               20   concerning the development of Bitcoin?
21         Q. Sure, why don't we open your book            21         A. No.
22    Satoshi's Vision on the Art of Bitcoin. Turn to      22             MR. RIVERO: Object to the form.
23    page 15.                                             23         A. No, I did not -- I did very little
24         A. It is being scrolled towards page            24   to hide the development of Bitcoin. I had
25    15.                                                  25   actually talked to a number of people in the
                                                Page 179                                                 Page 181
 1          Q. Under the words "the birth of                1   Australian Tax Office, I had set up arrangements,
 2    Bitcoin."                                             2   I had a formally issued warrant over intellectual
 3          A. Yes.                                         3   property, I had an accountant who recorded
 4          Q. Can you read that first paragraph            4   information for multiple companies, including
 5    for the record?                                       5   information defense. I had contacted, between
 6          A. Yes. So, in conjunction with what            6   2008 and 2013, the commissioner, the three deputy
 7    I explained later what we are doing: "It required     7   commissioners of the Australian Tax Office, senior
 8    a series of machines to send and transmit             8   officials of Oz industry, people within the US,
 9    information without fail. This is far more            9   people in the Australian military, people within
10    difficult than you imagine."                         10   the Australian Federal Police. I had talked to
11          Q. I do not see the conjunction "what          11   people working in the network area, the copyright
12    I explain later", my sentence starts with "a few     12   area of the Australian New South Wales Police whom
13    people understand"; can you start from there for     13   I had done work with taking down Pirate Bay and
14    the record?                                          14   tried to talk about Bitcoin with them.
15          A.     Yes. "Few people understands what       15   I discussed Bitcoin with Alan Granger, my partner
16    was required in the beginning of Bitcoin. It         16   at BDO. I attempted to have a meeting with three
17    required a series of machines to send and transmit   17   or four other partners at BDO telling them how
18    information without fail. This is far more           18   beneficial Bitcoin would be as a time-stamping and
19    difficult than you may imagine."                     19   notarization service and that it would basically
20          Q. So now let me re-ask the question,          20   revolutionize accounting. I had in 2007 started a
21    in the beginning of Bitcoin was required for there   21   mailing group and other group calls CAGS
22    to be a series of machines to send and transmit      22   (Compliance Audit Governance and Security), which
23    information without fail?                            23   I stopped because I was trolled relentlessly by
24          A. Yes. That required a group of               24   people who thought the idea of legislation over
25    machines as a small tight-knit cluster that I ran    25   money and all the rest was, let me say, an




                                                                                46 (Pages 178 to 181)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 47 of
                                           294
                                              Page 182                                                   Page 184
 1    anathema to what they wanted. I spoke to people       1         Q. Dr. Wright, can you go to Satoshi's
 2    in the UK, I spoke to people in FATF, I spoke to      2   Vision, the book published under your name.
 3    people in APRA, which is the Australian Prudential    3   I would like you to go to page 30. Three
 4    Regulatory Authority. I spoke to people in            4   paragraphs up from the bottom of page 30 ----
 5    multiple Islamic banking areas talking about the      5         A. Which is the start of that
 6    value of tokens. Would you like me to keep going?     6   paragraph?
 7    I can.                                                7         Q. Starts "some would always lose and
 8    BY MR. FREEDMAN:                                      8   I wanted to direct your attention to the middle:
 9          Q. Dr. Wright, all I asked you was a            9   "I did all I could to hide and suppress
10    yes or no question: would it be fair to say that     10   information concerning the development of Bitcoin
11    you did all you could to hide information            11   and much more"; do you see that?
12    concerning the development of Bitcoin. It would      12         A. I see that.
13    really help if you would try to answer the           13         Q. How is that consistent with your
14    questions posed because we have a limited amount     14   testimony today?
15    of time.                                             15         A. You are talking about two different
16          A. I believe that is answering the             16   time periods. I am talking about from 2015 on
17    questions posed. I do not believe that would be      17   here, I did everything to try and basically not
18    ----                                                 18   come out into the media between when people
19          Q. Let me change the question                  19   started talking about me in 2015 right up until
20    slightly. Would it be fair to say that you did       20   now, until 2017 I did everything to try and hide.
21    all you could to suppress information concerning     21   You are talking about two different things. Did
22    the development of Bitcoin?                          22   I, from the beginning of Bitcoin, hide and
23          A. No, I had communicated with people          23   suppress information, no, I should have. I wish
24    in Victoria, New South Wales, Queensland, the USA,   24   I had.
25    UK, Jordan, a number of other Member States, I had   25         Q. So you only started hiding and
                                              Page 183                                                   Page 185
 1    communicated with people in University of             1   suppressing in 2015?
 2    Newcastle, Northumbria University, Charles Sturt      2         A. Yes.
 3    University. I had multiple communications with        3              MR. RIVERO: Object to the form.
 4    many people. What I did not want to do is have a      4   BY MR. FREEDMAN:
 5    sort of people out there in things like LOLs or       5         Q. Did you do everything you could to
 6    anonymous know who I was.                             6   muddy the waters around Bitcoin's origin?
 7          Q. Do you think we might be able to             7         A. No, I did not.
 8    have a five minute break, and you have a              8              MR. RIVERO: Object to the form.
 9    conversation with Mr Wright, Mr. Rivero?              9   BY MR. FREEDMAN:
10              MR. RIVERO: Hold on one second.            10         Q. Can you turn to the next page of
11    Dr. Wright, do me a favor. I have objected to the    11   Satoshi's Vision, 31, the third paragraph: "I did
12    question. Try to answer the question. I do see       12   all I could to muddy the waters, I did all I could
13    you say "no", Mr. Freedman posed once again, and,    13   to stay private and have a life with parts that
14    Dr. Wright, if you could try to respond briefly      14   remain mine. Early on I could even put up the
15    I would appreciate it.                               15   false claims of fraud knowing that in the long
16    BY MR. FREEDMAN:                                     16   term it's not going to matter"; do you see that?
17          Q. Would it be fair to say you did all         17         A. Yes, I see two things that are
18    you could to suppress information concerning the     18   unrelated and you are trying to relate them.
19    development of Bitcoin?                              19         Q. How is it consistent with your
20              MR. RIVERO: Object to the form.            20   testimony that you did not try to muddy the waters
21    Dr. Wright, can you try to respond in a brief        21   around Bitcoin's origin?
22    fashion to that?                                     22         A. This does not say I did not tried
23          A. No, I did very little to suppress           23   to muddy the water around Bitcoin's origin. You
24    knowledge of Bitcoin.                                24   are adding implied words that are not implied.
25    BY MR. FREEDMAN:                                     25   There is no statement saying "I did all I could do




                                                                                47 (Pages 182 to 185)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 48 of
                                           294
                                              Page 186                                                  Page 188
 1    to muddy the waters concerning the creation of        1   GMT each day".
 2    Bitcoin". It saddens me. My right to privacy and      2              MR. FREEDMAN: Mr. Rivero, I would
 3    right to know about people talking about my life,     3   say that just we granted our request to extend it
 4    it was people basically hacking my wife's server,     4   for 12 hours; he did not set a time. I do not
 5    my children's servers. I didn't want people to        5   think it was her intention, though I do not know,
 6    know where I lived, where I worked, where             6   to limit the deposition to not more than 12 hours
 7    I studied. Right now I have just had to drop one      7   on the record, and that was also before this
 8    of my PhDs. The reason, not because I cannot          8   entire proceeding had to go forward through video.
 9    study it, not because I'm not doing well, but         9   As you can tell, as you yourself have apologized,
10    because that had probably around 100 complaints      10   there is a lot of delay associated with this and
11    that Craig Wright is doing two degrees               11   we are doing the best we can. If we past the time
12    simultaneously. I was allowed to, I went through     12   that you think appropriate JUDGE REINHARDT is on
13    everything in the board, and again, I have had a     13   the line.
14    call to go before the Dean to justify why I should   14              MR. RIVERO: Mr. Freedman, that is
15    be able to keep doing this and not get kicked out.   15   a district court order. I do not get to interpret
16    I have dropped one of my PhDs because people call    16   it and neither do you. I know you had a half hour
17    up and complain to the Dean endlessly saying "it     17   of technical difficulties, but the reason that we
18    is not right that Craig is enrolled in two           18   have had this postponed to this date was never
19    different degrees, he is going to cheat by doing     19   because of us. We opposed every extension, we did
20    two different things". My argument was I am doing    20   not create the virus either, nor did you. We got
21    law and mathematics. There is no overlap between     21   into this situation because you in effect sought
22    mathematics and law. Yet, I am still having to       22   an extension last week, which was denied; you
23    justify myself. Yes, I hid my address, I hid         23   communicated to us over the weekend you wanted to
24    where I was, I tried to hide, I tried to let no      24   seek another extension. We have never tried to
25    one know where my company was based, I tried to      25   postpone this. You do not get to interpret that,
                                              Page 187                                                  Page 189
 1    ensure that no one knew anything about my family.     1   if you want to make it an emergency application to
 2    I tried to stay as hidden as I could and yet          2   Judge Bloom to modify her order, I encourage you
 3    people still attack me. The one thing that I love     3   to do. What I am asking you simply, I am willing
 4    more than anything else which is studying is has      4   to be reasonable and recognize that there were
 5    been taken from me because people that I won't        5   some technical difficulties, I asked you when is
 6    even go into -- yes, I did, but that does not say     6   this concluded?
 7    I muddied the waters around Bitcoin, so do not try    7              MR. FREEDMAN: Mr. Rivero, let me
 8    and twist things.                                     8   clarify some statements you made on the report.
 9           Q. Let us just agree to disagree on            9   The reason I contacted your office to find out if
10    what the implication of that sentence is.            10   you would be amenable to the extension is because
11           A. No, I do not agree to disagree.            11   over the weekend Mr. Dolwich came down with
12               MR. RIVERO: Objection.                    12   symptoms consistent with Covid-19, so did
13               MR. FREEDMAN: Okay. Dr. Wright,           13   Mr. Roche. A partner in our New York City office
14    can you take a look at defense 65750.                14   also went to the hospital on Friday to be tested
15    (Exhibit Defense 65750 referred to)                  15   for symptoms for Covid-19. Mr. Brenner has had to
16               MR. RIVERO: Let me note for the           16   engage in self-isolation because a family member
17    record that it is now past 7pm London time. Can      17   of his has spiked a fever. Being that we could
18    I ask how much longer you intend to go?              18   not be in the same room and people were sick and
19               MR. FREEDMAN: Six hours on the            19   ill, I sought to see whether or not you would be
20    record.                                              20   amenable to an emergency extension. You said no
21               MR. RIVERO: That is not actually          21   and we did not seek it, and we have been doing our
22    the court's order. The court's order is quite        22   best to meet that time limit.
23    clear, and it is not six hours on the record, it     23              Mr. Rivero, let me finish. When,
24    is, I am reading it, it is "the defendant's          24   at some point, if you decide that the deposition
25    deposition shall take place from 1 p.m. GMT to 7pm   25   should stop, then I invite you to either instruct




                                                                                48 (Pages 186 to 189)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 49 of
                                           294
                                                Page 190                                                Page 192
 1    your client to walk out or ask the court who is on    1         Q. February 20, 2019?
 2    the phone to rule on this issue. Until then, let      2         A. I honestly do not remember, I do
 3    us please move forward.                               3   too many of these things, so, no.
 4               MR. RIVERO: Mr. Freedman, we have          4         Q. Open up the file that is entitled
 5    four people who were being tested on Friday;          5   Z10; do you have that in front of you.
 6    everyone is in the same situation. You sought a       6         (Exhibit Z10 referred to)
 7    further continuance of this deposition which was      7         A. Yes, I do.
 8    denied midweek last week. You told us that you        8         Q. Does this help refresh your
 9    were going to seek relief after today for the         9   recollection of whether or not you appeared on The
10    fourth time. We did not get into the situation.      10   Bad Crypto Podcast on 20/2/19?
11    We have in every instance wanted this to proceed     11         A. No, it does not, I do not remember
12    at earlier times because Mr. Wright's schedule is    12   this particular one.
13    extraordinarily complicated. I did not say again     13         Q. Do you remember being asked at that
14    stop the deposition, I asked a very reasonable       14   interview if you claimed to be Satoshi and
15    question: how long do you intend to proceed?         15   responding "I said I was part of the creation.
16               MR. FREEDMAN: I disagree with your        16   I also said if you have a partnership and someone
17    characterization of the order. It says clearly       17   dies it is no longer a partnership"?
18    that our motion is granted in part and denied in     18         A. Again I do not remember the
19    part. "The deposition and time limit of the          19   interview so, no, I do not remember.
20    defendant, Craig Wright, shall be extended to 12     20         Q. Do you recall the interviewer
21    hours in the course of two days." I understand       21   asking you: "So you are saying Satoshi Nakamoto
22    your position, Mr. Rivero; we are not going to       22   is a pseudonym for a group of at least two or more
23    agree. The best way to move forward is to allow      23   people that you were part of" and you responding
24    me to continue.                                      24   "um, I had help from Dave"?
25               MR. RIVERO: You are not answering.        25         A. No, I do not remember that
                                                Page 191                                                Page 193
 1    Go ahead.                                             1   interview at all.
 2    BY MR. FREEDMAN:                                      2         Q. Well, what do you think you meant
 3         Q. Dr. Wright, did you ever tell                 3   when you said "I had help from Dave"?
 4    anyone that you wanted to talk about exactly what     4         A. Again, I do not recall it so
 5    Dave's involvement in Bitcoin was to ensure there     5   I cannot say -- if you are saying I said that then
 6    were no conflicting views on that later?              6   when I say Dave helped me, as I said Dave helped
 7         A. That not what that says.                      7   me stay sane, Dave helped me basically get through
 8         Q. I asked you if you ever made that             8   life, Dave helped me as my best friend, Dave
 9    statement?                                            9   helped me at one point as my only friend.
10         A. No, that is my wife, I believe.              10         Q. What did you mean when you said you
11         Q. I did not ask you about any                  11   were part of the creation?
12    document yet. I just asked you if you made that      12         A. The third reference in the White
13    statement?                                           13   Paper by Mathias is the first widespread reference
14         A. No, that is my wife's statement, so          14   to a time chain which is now called blockchain.
15    you are asking me did I make a statement and         15   That actually references an earlier paper that I
16    I very much doubt that I made that statement, it     16   also referenced in the White Paper from 1991.
17    sounds like my wife. As the full statement you       17   That takes the use of distributing via what they
18    have made about Dave's creation of Bitcoin or        18   had as a newspaper of hashes, and binary tree
19    whatever else, conflicting views etc., so ----       19   which is now falsely named a Merkle tree, and
20         Q. Do you recall participating in an            20   taking all the timestamp data, the hashes thereof
21    interview on February 20, 2019 with The Bad Crypto   21   in a Merkle structure and broadcasting it. The
22    Podcast, for episode 242 entitled "is Craig Wright   22   original creation of that timestamp server, the
23    the real Satoshi"?                                   23   authors believed that it couldn't be distributed.
24         A. No, when was that? I do too many             24   They thought there was no secure way of doing a
25    of these things.                                     25   distributed timestamp server. Mathias and others,




                                                                                49 (Pages 190 to 193)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 50 of
                                           294
                                               Page 194                                                 Page 196
 1    when they created what was effectively the first      1   Asked and answered. You may answer.
 2    blockchain system, which is still used in many        2        A. The definition of partner is wide.
 3    early timestamp systems, so, no, I did not create     3   If you look at the definition under the thesaurus
 4    blockchain because it already existed. What I did     4   it means "friend, companion"; it also refers to
 5    was I took a timestamp solution for a time chain      5   partnership under law. If you are talking about
 6    and linked it to an economic system to create a       6   was Dave my partner, as in a partnership
 7    P2P network based on certain other networks that      7   arrangement in a business, no, Dave had never been
 8    existed at the time basically involving proof of      8   my partner in any business, I do not operate in
 9    work and other things. Mondo Mnet was a               9   partnerships under business. Dave was however my
10    distributed system, similar in some ways to          10   best friend, he was my online companion, the
11    eDonkey and others, that allowed a tokenization of   11   person I phoned, the person who helped ensure that
12    currency, but the creators of that system, which     12   my current wife and I are actually still married.
13    includes people like ZUKU, who do not like me,       13   So, depends on which partner. If you mean
14    wanted to create a more socialist version of what    14   business partner, not ever. If you mean my best
15    could have been Bitcoin, but that does not work      15   friend, yes.
16    because it is an economic solution. Effectively      16   BY MR. FREEDMAN:
17    the creation of Bitcoin is really a whole lot of     17        Q. Okay. Dr. Wright, can you open
18    other inventions that are tacked together. If it     18   1667372, one is an PDF, do not open that one,
19    was not for the creation of the blockchain, over a   19   which is just a slip sheet, you have to open the
20    decade before I created Bitcoin, then there would    20   other one. Do you know what this document is?
21    not be Bitcoin. Everyone says when I didn't          21        (Exhibit 1667372 referred to)
22    create blockchain that I am saying something         22        A. I am seeing a small circle with a
23    there, but the creation of blockchain was done       23   spinning blue thing. They have selected the file
24    originally as a proposed idea in 1991, and then      24   and I have an adobe symbol, now a spinning circle
25    extended in 1996, '97 and '98 with the final paper   25   thing again.
                                               Page 195                                                 Page 197
 1    in 1999. The launch of that system was then taken     1         Q. You were going to take the Excel
 2    by Vero-sign and RSA who currently use such a         2   and not the adobe.
 3    system to run a non-distributed timestamp server.     3         A. An Excel spreadsheet seems to be
 4    If I had said that all this is not mine, it is        4   loading. I see a file in front of me.
 5    because it is not. I did not invent blockchain.       5         Q. Do you recognize what the file is?
 6    Blockchain was actually an idea that existed          6         A. It would most likely be a
 7    already. What I used was a different system, a        7   communication log.
 8    timestamp server, a centralized single point of       8         Q. Is it a Skype communication log
 9    failure timestamp server that is incredibly           9   between you and Mark Ferrier?
10    non-robust that can easily fail. I used the          10         A. That is what it appears to be, yes.
11    survival analysis and survivability studies that I   11         Q. Can you look at 117?
12    had been doing in universities, such as Charles      12             THE COURT REPORTER: Sorry. Mark
13    Sturt, to create a distributed version of such a     13   who?
14    timestamp server and economically incentivize it     14         A. Ferrier.
15    to create M-net which is able to be run by           15   BY MR. FREEDMAN:
16    multiple parties in a way that does not require      16         Q. Look at line 17, please, Dr.
17    any of them to trust the others.                     17   Wright, and read that for the record.
18          Q. Do you think that because Dave died         18             MR. RIVERO: I object to the
19    you no longer have a partnership with him?           19   document which frankly I do not understand.
20               MR. RIVERO: Object to the form.           20   I believe there is a context around this. Go
21          A. I did not have a partnership with           21   ahead Dr. Wright.
22    Dave so it cannot end.                               22         A. The line starts: "Craig S Wright,
23    BY MR. FREEDMAN:                                     23   11.26.06, 12/2/2013 my partner, Dave, and I have
24          Q. Was Dave ever your partner?                 24   been working on something of value for a while now
25               MR. RIVERO: Object to the form.           25   so I guess how can you help me?"




                                                                                50 (Pages 194 to 197)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 51 of
                                           294
                                                Page 198                                                Page 200
 1    BY MR. FREEDMAN:                                      1   to be saying that someone is a business partner in
 2          Q. Dr. Wright, is this not you calling          2   a partnership. This is a difference between
 3    Dave Kleiman your partner?                            3   someone in a corporation and someone working with
 4          A. As I said he was my best friend, he          4   you and the other, so, no, you are
 5    helps me, yes.                                        5   mischaracterizing.
 6          Q. But not your business partner?               6   BY MR. FREEDMAN:
 7          A. No, he is not my business partner            7        Q. Dr. Wright, can I ask you to take a
 8    in this.                                              8   look at DEFAUS 550141?
 9          Q. Dr. Wright, can you scroll down for          9        (Exhibit DEFAUS 550141 referred to)
10    me to line 74?                                       10        Q. Before that document comes up, you
11          A. Yes.                                        11   called Dave your business partner in that
12          Q. Can you read that for the record?           12   document, correct?
13          A. "Craig S Wright 08.47.42, 10/4/2013         13        A. You are trying to confuse business
14    "no my partner, not my business partner Dave."       14   partner as someone I worked with, with a
15          Q. Dave was your business partner?             15   partnership. I called someone that term, that is
16              MR. RIVERO: Object to the form.            16   correct. That does not imply partnership by your
17          A. No, it says "my partner, not my             17   own evidence, because that is actually a
18    business partner."                                   18   discussion between different companies.
19    BY MR. FREEDMAN:                                     19   BY MR. FREEDMAN:
20          Q. Dave?                                       20        Q. Let me know when you have up DEFAUS
21          A. Yes.                                        21   550141. Do you recognize what this document is?
22          Q. Finish the sentence, "not my                22        A. Yes.
23    business partner, Dave"?                             23        Q. This is an e-mail correspondence
24          A. I said the sentence first off then          24   between Michelle Seven and yourself?
25    I repeated "my partner, not my business partner".    25        A. No.
                                                Page 199                                                Page 201
 1         Q. Can you go down with me to line               1         Q. What is it?
 2    100; do you recall the day Dave died?                 2         A. It is partly between there --
 3         A. Yes.                                          3   Michelle Seven was trying to blackmail me.
 4         Q. What date was that?                           4         Q. You take a look on Wednesday May
 5         A. I do not remember the exact date.             5   20, 2015 at 1.57 a.m., and e-mail from Craig S
 6         Q. Does April 26, 2013 ring a bell?              6   Wright; do you see that e-mail half way down the
 7         A. 26/27 something, because I am in              7   first page? Do you see that, Dr. Wright?
 8    Australia and travel I do not remember whether in     8         A. Yes.
 9    my time zone it was 26 or 27. I believe in            9         Q. Do you see in that e-mail you write
10    America it was the 26th, but I am not sure if that   10   "in the past Dave Kleiman was my best friend and
11    was the 27th in Australia.                           11   business partner, he died a couple of days ago."
12         Q. Can you read line 100 for the                12         A. No, I do not see where I write.
13    record?                                              13         Q. You do not see that?
14         A.    Yes. "My best friend and business         14         A. No, I do see that.
15    partner died a few days back."                       15         Q. Did you write that?
16         Q. Start from the beginning.                    16         A. No, I did not.
17         A. "100 Craig S Wright 14.28.41, 30             17         Q. Did somebody else write this
18    April 2013 sorry my best friend and business         18   e-mail?
19    partner died a few days back and I am in a class     19         A. This is most likely Uyen. Uyen was
20    right now."                                          20   at this point dealing with Michelle Seven.
21         Q. Dave was your business partner,              21   Michelle Seven was trying to blackmail me.
22    Dr. Wright?                                          22         Q. It was not you?
23         MR. RIVERO: Object to the form.                 23         A. That was blackmailed, yes, it was
24         A. No, I disagree, if you are in a              24   me that was blackmailed.
25    company using that terminology is still not going    25         Q. It was not you that sent this




                                                                                51 (Pages 198 to 201)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 52 of
                                           294
                                              Page 202                                                  Page 204
 1    message, is that a correct statement?                 1   that was a listed company in the country that I am
 2           A. That is not what you asked.                 2   now living. I was quite offended that the
 3           Q. I am asking it now, did you write           3   Americans arrested someone in a legally licensed
 4    that e-mail, did you send that e-mail?                4   company that was working for that I knew quite
 5           A. No, I just stated before, Uyen was          5   well. But what we are talking about here is risk
 6    actually acting for me against Michelle Seven, who    6   and the risk is directly related to gaming. Then
 7    was trying to blackmail me at this stage.             7   I wasn't American but Dave was, so that was a
 8           Q. Can you go back to Satoshi's Vision         8   problem. The funding here is talking about code
 9    the book published under your name for me? Let me     9   being sold out of countries, such as Costa Rica,
10    know when you get up to page 12, please?             10   for internet gambling.
11           A. May I ask if you can zoom in a             11          Q. Dr. Wright, open Defense 1597497,
12    little bit. Page 12, and it is zoomed so I can       12   do you have that in front of you?
13    see it.                                              13          A. I am waiting.
14           Q. Do you see the paragraph that              14          (Exhibit Defense 1597497 referred to)
15    starts off "in order to fund my work"?               15          A. Still looking for it, loading,
16           A. Yes.                                       16   whatever. Adobe symbol is coming up. The
17           Q. Can you read that first sentence           17   spinning circle quadrant thing is there with the
18    for the record please?                               18   little blue line around the circle going around.
19           A. "In order to fund my work, my              19              MR. RIVERO: While we are waiting
20    partner, Dave Kleiman, and I sold code that was      20   for this, I will note that it is now 7.30 p.m. in
21    using in gaming out of countries such as Costa       21   London, we have been on this teleconference for
22    Rica."                                               22   more than six hours and I ask again what is your
23           Q. You called Dave Kleiman your               23   expectation about how much long you have. Bear in
24    partner again?                                       24   mind there is no quarantine in London yet but all
25           A. Yes, once again Dave Kleiman was my        25   these folks need to get home in the same kinds of
                                              Page 203                                                  Page 205
 1    best friend.                                          1   conditions we are dealing with here. We have been
 2          Q. Then you say "Dave took the biggest          2   going half an hour longer than provided for in the
 3    risk", do you see that?                               3   original order that set this deposition. How long
 4          A. Yes.                                         4   have we been on the record for?
 5          Q. You say: "The mere issuing of CO1N           5             THE VIDEOGRAPHER: 4 hours 57
 6    was illegal, I wasn't American but Dave was so        6   minutes on the record.
 7    that was a problem." Do you see that?                 7             MR. COHEN: Just so everyone is
 8          A. Yes.                                         8   aware, because the comment that Mr. Rivero made,
 9          Q. Why was it a problem for Dave to             9   since we have been on the record the UK Government
10    issue CO1Ns if he was not your partner in the        10   has actually put the UK on lockdown. Whether that
11    creation of Bitcoin?                                 11   makes a difference for the purposes of this
12          A. You will find that you are taking           12   session today, I will leave that to others. But
13    that sentence in a different way than I do. "In      13   just given the comment that was made about
14    order to fund my work my partner Dave Kleiman and    14   quarantine, I thought I would update everyone on
15    I sold code that was used in gaming out of           15   the situation.
16    countries such as Costs Rica. Dave took the          16             MR. FREEDMAN: Can you let us know
17    biggest risk." The risk is gaming out of             17   what the advisory was because I am curious; we
18    countries such as Costa Rica. The problem with       18   have to keep public safety.
19    the American crack down in 2005 was that it made a   19             MR. COHEN: The advice was for
20    lot of activities on internet gaming illegal and     20   people to avoid public contact as much as
21    started actually actions against people who were     21   possible, not go to any social gatherings or
22    based outside of -- within US areas. I was there     22   restaurants or bars and to avoid travel, to travel
23    when the CEO of the Sporting Bet was arrested by     23   into work to the extent possible.
24    Americans when he touched down. Sporting Bet, who    24             MR. RIVERO: We cannot repair what
25    I used to contract to, was a British UK company,     25   happened today. I certainly hope on the continued




                                                                                52 (Pages 202 to 205)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 53 of
                                           294
                                              Page 206                                                   Page 208
 1    date we start properly, we minimize breaks.           1   can sort that out. The one thing that cannot
 2    Mr. Freedman, I think your position is                2   happen is folks there being put in danger or any
 3    unreasonable but I am not at this point               3   kind of health hazard. You said the UK has been
 4    instructing Dr. Wright not to answer anything.        4   put on lockdown. If you believe that your health
 5    You say we have another hour. I will be               5   or safety is at risk, that is a completely
 6    considering it as we go. Please ask your next         6   different story. I am not there, I do not know
 7    question.                                             7   what the story is.
 8         A. After this, I will need to have a             8              MR. COHEN: I do not believe that
 9    break, sorry.                                         9   anyone's health or safety in this room is at risk.
10    BY MR. FREEDMAN:                                     10   I was merely updating everyone on this call as to
11         Q. Do you recognize the e-mail in               11   the position because Mr. Rivero spoke about
12    front of you?                                        12   potential quarantine. Obviously since we started
13         A. I do.                                        13   this deposition the position had changed somewhat.
14         Q. Is this an e-mail from you to                14   We are here now so we may as well push on.
15    Kathryn Ungar of the New South Wales Police?         15              MR. RIVERO: I wanted to --
16         A. Yes.                                         16              JUDGE REINHARDT: Counsel, this is
17         Q. Dr. Wright, could you open up the            17   the judge. I have another appointment, I have to
18    next attachment, 01589197 -- sorry, no, that is      18   leave in 45 minutes, which will be 4.30 US time.
19    the wrong one. I need you to open 019 -- 1597500.    19   You can feel free to continue with the deposition.
20         (Exhibit 1597500 referred to)                   20   If there is any matters that need ruling I will
21         A. It is open.                                  21   deal with those when we reconvene on Wednesday.
22         Q. Do you recognize this is the                 22              MR. RIVERO: Thank you, your Honor.
23    attachment to the e-mail which is a witness          23   BY MR. FREEDMAN:
24    statement?                                           24         Q. Dr. Wright, if you could open
25         A. No, I can only see part of it.               25   defense 1667260 for me. Let me know when you have
                                              Page 207                                                   Page 209
 1    I will need to scroll through. It would appear to     1   that up?
 2    be my witness statement, yes.                         2         (Exhibit Defense 1667260 referred to)
 3          Q. And do you see on page 502 --                3         A. I have that up.
 4    sorry, not it is my turn for my technology to         4         Q. Do you recognize what this document
 5    glitch. Can you turn to page 503, paragraph 13.       5   is?
 6    It says: "Between March and April 2013 I had a        6         A. It is an evidence draft, that was
 7    number of communications with Mark via Skype, this    7   being drafted between myself and my solicitors.
 8    included voice calls but was mostly by text. In       8         Q. A draft of the witness statement we
 9    the course of conversations discussed with Mark       9   saw before?
10    the concept of a Bitcoin exchange by which smart     10         A. I cannot say whether it was the
11    contracts would be connected. This was an idea       11   witness statement before, but my solicitors and
12    that I had developed with my business partner Dave   12   I had been communicating and my solicitors were
13    Kleiman for a period of over a decade."              13   helping me write a document. I was engaged in
14          A. Yes.                                        14   going back and forwards with my solicitors, my
15          Q. Do you see that?                            15   lawyers, taking advice and basically writing a
16          A. Yes.                                        16   document.
17          Q. Is that in your statement?                  17         Q. Can you go to defense 1667263 in
18          A. It is.                                      18   the same document, a different page, page 4 of the
19          Q. Do you want to take the restroom            19   PDF.
20    break now?                                           20             MR. RIVERO: This is a draft.
21          A. Yes, please.                                21   Preserve all rights as to attorney/client
22          (Recess at 7.34 p.m. to 7.44 p.m.)             22   privilege. Go ahead.
23              MR. FREEDMAN: The one thing I want         23   BY MR. FREEDMAN:
24    to be clear on the record, Mr. Rivero and I have a   24         Q. Are you there?
25    disagreement over the amount of time we get and we   25         A. I am waiting for it to load. Yes,




                                                                                53 (Pages 206 to 209)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 54 of
                                           294
                                              Page 210                                                     Page 212
 1    there is a document on the screen.                    1   the administrative filings that he did not do.
 2          Q. Is this the same document you were           2        Q. Dr. Wright, did you and Dave keep
 3    in before down to page 4? Do you see page 4,          3   some of your work together secret?
 4    paragraph 20?                                         4        A. I had lots of things in my life
 5          A. I do.                                        5   that were secret, mainly -- not because I was
 6          Q. This is the same paragraph we                6   aiming to be secret or anything like this, the
 7    looked at in the witness statement before in 20 it    7   things I did with him I just didn't talk to people
 8    talks at the Bitcoin Exchange and has a statement     8   about. I did not talk to many people other than
 9    "this is an idea that I developed with my business    9   Dave and my now wife.
10    partner Dave Kleiman for a period of over a          10        Q. Can you open DEFAUS 112964 for me
11    decade." Do you see that?                            11   please. Let me know when that comes up?
12          A. I see that.                                 12        (Exhibit DEFAUS 112964)
13          Q. Underneath in bold, can you read            13        A. I have it up.
14    that sentence for the record, please?                14        Q. Can you go down to page DEFAUS
15          A. It is a heading that my lawyers put         15   112966 page 3 of the PDF, an e-mail from Craig
16    in saying: "I started developing smart contracts     16   Wright to Carter Conrad and Patrick Page, dated
17    in 2007. Dave and I worked on this for a number      17   February 12, 2014 at 5.21 a.m.; did you write this
18    of years up to 2011."                                18   e-mail.
19          Q. Is it true that Dave and you worked         19        A. This says from Patrick Page.
20    on smart contracts in 2007 to 2011?                  20        Q. It is loading for me. We are
21          A. I talked about smart contracts they         21   looking at the wrong e-mail. It is the e-mail
22    were not what is in Bitcoin. I had worked on the     22   from Craig Wright to Carter Conrad and Patrick
23    concept of what became part of a patent I filed      23   Page, dated February 12, 2014 at 5.21 a.m.
24    with Jamie Wilson and Dave had been my sounding      24        A. Yes, that is in front of me.
25    board on that.                                       25        Q. Did you write this e-mail?
                                              Page 211                                                     Page 213
 1          Q. Can you go down to paragraph 22 of           1         A. Yes, I did.
 2    the same document?                                    2         Q. Do you see it says "Dave and I ran
 3          A. Excuse me.                                   3   a project in the US, we ran it there, we kept what
 4          Q. Read the first paragraph -- the              4   we did secret."
 5    first sentence of paragraph 22 for the record         5         A. Yes, I do.
 6    please?                                               6         Q. You knew Dave kept your dealings
 7          A.     "The idea conceived by David and         7   between you a secret?
 8    me was to develop a system that integrated            8         A. That is not what I said.
 9    supervisory control and data acquisition SCADA        9         Q. I just asked, did you know that he
10    software and a Bitcoin Exchange. I had a strong      10   kept it secret?
11    interest in SCADA systems and published a book on    11         A. Again, I do not really know what
12    the topic that was released in February 2013."       12   Dave did.
13          Q. Dr. Wright, I just asked you to             13         Q. Do you know if Dave told his family
14    read the first sentence. Did you and David           14   about the Bitcoin?
15    conceive of this idea?                               15         A. I do not know what Dave did.
16          A. No, I conceived of the idea and in          16         Q. Did you ask Dave to keep Bitcoin a
17    2011 I invited David to be part of a number of       17   secret?
18    filings for papers I had been and research I had     18         A. No, I did not.
19    been doing that were listed with the Department of   19         Q. Do you see where it says "the
20    Homeland Security under the BAA processes. Dave      20   company he ran there mines Bitcoins?
21    was meant to run machines and help me control all    21         A. That would apply to W&K but, yes,
22    this, I had been talking about it with Dave, that    22   I see that.
23    was part of what W&K was meant to do. W&K would      23         Q. The next sentence that says: "The
24    have been funded by Department of Homeland           24   amount DK mined is far too large to e-mail"?
25    Security if Dave had successfully continued all      25         A. I see that.




                                                                                 54 (Pages 210 to 213)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 55 of
                                           294
                                              Page 214                                                  Page 216
 1          Q. "I know this is cryptic and I know           1   technical difficulty got resolved. Can you go to
 2    I gave Dave the shits with this and some of the       2   the document entitled "the fury."
 3    things we did in W&K but he was my best friend and    3              MR. RIVERO: Was this just
 4    I am not sure where else to contact." Do you see      4   uploaded?
 5    that?                                                 5              MR. FREEDMAN: Yes, it was just
 6          A. I see that.                                  6   uploaded.
 7          Q. Did you have a fight with Dave               7              MR. RIVERO: Yes, got it.
 8    Kleiman in April 2013 before he died?                 8   BY MR. FREEDMAN:
 9          A. No, I did not.                               9         Q. Let me know when you have it. Do
10          Q. We are having a technical issue             10   you have it up?
11    here. Let us come back to that while we work out     11         A. I have it up there now.
12    our technical issue.                                 12         Q. Do you recall you got in a fight
13             Where are all the places you mined          13   with Dave Kleiman in April 2013 you said "no"; do
14    Bitcoin before 2011?                                 14   you recall that?
15          A. Physical locations you mean or              15         A. Yes.
16    companies?                                           16         Q. Go to page 2 of 4 on that PDF, the
17          Q. Yes -- no physical locations?               17   paragraph starts in March 2013, do you see that?
18          A. Bagnue(?), machines running out of          18         A. I see that.
19    my farm, that was probably 50 kilometers west of     19         Q. Do you see the statement: "In
20    Port Macquarie up in the hinterland. It was lot      20   early April 2013 I had a fight with Dave. Money
21    3, By Barrow Road, Bagnue, 2446 Australia. When      21   was tight for both of us. Bitcoin was not easy to
22    I am saying this of course what I am saying I did    22   sell at that point, not in any quantity that
23    not mine Bitcoin companies I ran, I operated         23   mattered. The fight was the last time I ever
24    machines that mined for those to be specific.        24   spoke to Dave. Later April 2013 Dave died." Do
25    Liserow(?), 95 Woodview Avenue, that was in New      25   you see that?
                                              Page 215                                                  Page 217
 1    South Wales 2550. Tumbi Umbi, the Uniting Church,     1         A. Yes.
 2    Tumbi Umbi, the servers that I had installed when     2         Q. Did you or did you not have a fight
 3    I was acting as treasurer and other things in the     3   with Dave in April 2013?
 4    church parish ran Bitcoin code and software.          4         A. I did not really have a fight with
 5    Where else? Do you want other people who ran it       5   Dave. I yelled, I ranted, and so, by definition,
 6    for me or just mine?                                  6   I did not have a fight because Dave just sat there
 7         Q. Just the locations of where you               7   and listened to me. I complained about things.
 8    mined your Bitcoins?                                  8   I called some people at the Australian Tax Office
 9         A. Well, I did not mine my Bitcoin.              9   many names. They had basically agreed to settle
10    That is once again incorrect. Information Defense    10   the court case with me in November 2012, but they
11    PDY Limited was formed in January 2009. I was one    11   dicked around -- and the only way to put it is
12    of many shareholders in that company. I was the      12   dicked around -- and I was waiting around on the
13    CEO and I had staff and those staff also helped me   13   settlement, and meanwhile still fighting them
14    run machines. Everything mined by that company       14   trying to bankrupt me for the settlement that they
15    was initially, until July of that year when a        15   already agreed owed me money, and I was having
16    warrant was called, that company and then it went    16   some troubles with that because of them freezing
17    over to another company. So, are you specifically    17   my ability to get money with other things,
18    saying my Bitcoin, or are you saying basically       18   including liberty reserve, and money being seized
19    anything I did as a company?                         19   and the correct terminology would not be if I am
20         Q. Anything you did as a company?               20   going to be under oath and saying that fight
21              MR. RIVERO: Object to the form.            21   because fight would be two-sided. It was in some
22         A. Up until what period?                        22   ways worse than a fight because Dave stood, and
23    BY MR. FREEDMAN:                                     23   I do not know whether he was standing, he would be
24         Q. Well, why don't you take me through          24   sitting, Dave sat there and listened to me and
25    your -- stop that for a second. I see our            25   Dave put up with my rant and Dave listened to me




                                                                                55 (Pages 214 to 217)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 56 of
                                           294
                                               Page 218                                                 Page 220
 1    as I yelled and screamed and complained, not at       1   wrote to Michael Hardy on 27 January 2014 at 4.53
 2    him, at the world. The last thing I remember was      2   p.m.?
 3    yelling and screaming as he listened, which is        3        A. No, but I will continue for you on
 4    what he did a lot.                                    4   that one. I saw the e-mail that I dictated to
 5          Q. Dr. Wright, did you ever mine                5   Angela Demetriu, starts with D end with U and it
 6    Bitcoin with Dave Kleiman at any point?               6   is Greek, not trying to be awful, I am just having
 7          A. No. You do not mine Bitcoin with             7   a problem because I am tired pronouncing her name.
 8    someone.                                              8        Q. Your executive assistant?
 9          Q. Did you ever mine Bitcoin with W&K           9        A. Yes, my EA. So I basically
10    at any point?                                        10   transcribed and she typed it.
11          A. No, I was not with W&K.                     11        Q. Did you look it over before you
12          Q. Did you ever contract to mine               12   sent it?
13    Bitcoin in the United States prior to 2013?          13        A. Yes, I did. I know this one was
14          A. No, no Bitcoin was mined in the             14   what I asked her to write.
15    United States prior to 2013.                         15        Q. Do you see the second paragraph.
16          Q. Did you ever control Bitcoin that           16   Can you read that first sentence in the second
17    was mined in the United States?                      17   paragraph for me?
18          A. I do not know. I purchased Bitcoin          18        A. Yes.
19    in 2011, I do not know what the location of where    19        Q. It says: "The Bitcoin I control
20    it was mined would be. I did not ask, I bought it    20   was mined in the US for a foreign trust and
21    from an exchange, I have the receipts and the        21   company that was set up following the information
22    purchase material from that.                         22   defense incident and was prior to the reversal of
23          Q. Was the Bitcoin that you purchased          23   the foundless, reckless claim against me". Do you
24    mined for a foreign trust?                           24   see that?
25          A. No, it was not mined -- as far as           25        A. Yes, I see that.
                                               Page 219                                                 Page 221
 1    I know no. The mining of the Bitcoin that I           1        Q. You told me that the Bitcoin
 2    purchased was independent of anything I had to do     2   controlled was not mined in the US for foreign
 3    with me, it was purchased without knowledge on an     3   investor company?
 4    exchange that ran out of Russia which I then moved    4             MR. RIVERO: Object to the form.
 5    into a company that was put into a trust.             5        A. No, that is not correct.
 6         Q. Look at the defense 01097415?                 6   BY MR. FREEDMAN:
 7         (Exhibit Defense 01097415 referred to)           7        Q. Did you ever have Dave mine Bitcoin
 8         A. I am awaiting it now.                         8   for you?
 9              THE COURT REPORTER: Repeat the              9             MR. RIVERO: Object to the form.
10    number. We have it. Thank you.                       10        A. No.
11         A. It has loaded now.                           11   BY MR. FREEDMAN:
12    BY MR. FREEDMAN:                                     12        Q. Did Dave ever help you mine Bitcoin
13         Q. I am not actually seeing it.                 13   in the United States?
14              MR. RIVERO: It is a one-page               14             MR. RIVERO: Object to the form.
15    e-mail correct.                                      15        A. No, he did not.
16              MR. FREEDMAN: Should be, hold on.          16   BY MR. FREEDMAN:
17              MR. RIVERO: OK.                            17        Q. Did you ever have the private keys
18    BY MR. FREEDMAN:                                     18   to Bitcoin Dave mined?
19         Q. Dr. Wright do you recognize this             19        A. No, I did not.
20    e-mail as an e-mail you forwarded to Ms Watts on     20        Q. Did you ever move your mining
21    April 2, 2015?                                       21   process to Dave?
22         A. You will have to scroll down so              22        A. Sorry, what?
23    I can see it. Can you go up a little bit. Yes,       23        Q. Did you ever move your mining
24    I recognize this.                                    24   process to Dave?
25         Q. Do you see the e-mail that you               25        A. No, I did not.




                                                                                56 (Pages 218 to 221)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 57 of
                                           294
                                              Page 222                                                  Page 224
 1          Q. Did you ever have Dave mine Bitcoin          1   Jonathan Slater and Nicholas Mavrakis with a CC to
 2    in an overseas trust?                                 2   your wife, Ms Watts, is that correct?
 3          A. No, I did not.                               3         A. Yes, this is a communication ----
 4          Q. Did you ever have Dave mine Bitcoin          4         Q. There is no question pending. Do
 5    in overseas companies?                                5   you see underneath there it says "more to come"?
 6          A. No, I did not.                               6         A. I see the communications with my
 7          Q. Did you ever have access to the              7   lawyers in Australia, yes.
 8    private keys to Bitcoin Dave mined in overseas        8         Q. You forwarded this, this e-mail was
 9    trust?                                                9   a forward of e-mails below; is that an accurate
10          A. No, nor do I know whether Dave              10   characterization?
11    mined Bitcoin or not.                                11         A. I do not know, I haven't seen the
12              MR. RIVERO: Object to the form.            12   e-mails below.
13    BY MR. FREEDMAN:                                     13         Q. Go to the bottom, the very first
14          Q. Did you ever have access to the             14   e-mail in the chain.
15    private keys for Bitcoin Dave mined in overseas      15         A. Can I actually start from the top
16    companies?                                           16   and go down, so I can see it.
17          A. I do not know if Dave even mined            17         Q. The chronological order is reverse
18    Bitcoin in overseas companies which would make it    18   chronological order.
19    impossible for me to know anything about the keys.   19         A. If you want me to answer the
20          Q. Do you ever have access to private          20   question I have to do it in my way, so please
21    keys to Bitcoin that Dave created?                   21   scroll down slowly. You want me to answer whether
22          A. Dave didn't create Bitcoin.                 22   this is correct or whatever else, so please scroll
23          Q. Would it be fair to say you could           23   down; keep going, please. Yes.
24    not have given someone the private keys to Bitcoin   24         Q. Is this an e-mail -- I forgot the
25    Dave mined?                                          25   question I asked you. I asked you: you forwarded
                                              Page 223                                                  Page 225
 1          A. That would not be fair to say, and           1   this e-mail -- not sure that -- let me rephrase
 2    that is not accurate either.                          2   the question. Is it accurate to say that you
 3              MR. RIVERO: Object to the form.             3   forwarded correspondence between you and Mark
 4    BY MR. FREEDMAN:                                      4   Ferrier to the individuals listed at the top of
 5          Q. Would it be accurate to say you              5   this e-mail that we have already mentioned?
 6    could not have given someone the private keys to      6         A. Yes, that is accurate.
 7    Bitcoin that Dave mined?                              7         Q. Are these real e-mails between you
 8              MR. RIVERO: Object to the form.             8   and Mark Ferrier?
 9          A. It would be accurate because                 9         A. This is not an e-mail, it is a PDF.
10    I could not have given something I do not have.      10         Q. Does the PDF represent the e-mails
11    BY MR. FREEDMAN:                                     11   that you actually sent between you and Mark
12          Q. Was there any co-operation between          12   Ferrier -- sent and received between you and Mark
13    you and Dave to mine Bitcoin?                        13   Ferrier?
14          A. No, there was not.                          14         A. I would have to verify everything
15              MR. RIVERO: Objection asked and            15   in there, but it appears to be accurate from the
16    answered.                                            16   best of my recollection.
17    BY MR. FREEDMAN:                                     17         Q. At the bottom of the e-mail, the
18          Q. I am going to ask you to take a             18   very first e-mail from Mark Ferrier to you is at
19    look at defense 01597484; do you have it in front    19   5/23/2013 at 2.34 p.m., Mark says: "You are good
20    of you?                                              20   for it so it seems and these guys are waiting.
21          (Exhibit defense 01597484 referred to)         21   I have a great feeling about this. Once this is
22          A. I do now.                                   22   done the pain deal closes, we are going to have a
23          Q. The top of this e-mail, it is a             23   long profitable friendship. You do what you do
24    printout of an e-mail from you to John Cheshur,      24   and I will sell it. Mark." Do you see that?
25    who was CFO of the company, Alexander McCaughn,      25         A. Yes.




                                                                                57 (Pages 222 to 225)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 58 of
                                           294
                                               Page 226                                                 Page 228
 1           Q. Above that you say: "I will start           1   stays overseas, I just want to do things here"; do
 2    to send the addresses and get you the private         2   you see that?
 3    keys. I hope you understand that with this value      3         A. Yes.
 4    transaction I need to see the code before             4         Q. Mark responds: "Your loss mate.
 5    I release everything"; do you see that?               5   If it was me I would be finding a way to do what
 6           A. Yes, I do.                                  6   you want without letting others in"; do you see
 7           Q. Mark responds back to you and says          7   that?
 8    "Craig, so tell me where you got this stuff"; do      8         A. Yes.
 9    you see that?                                         9         Q. You respond back to Mark on 23 May
10           A. Yes.                                       10   2013 at 5.52 p.m.: "Well you get paid. The guys
11           Q. You respond back to him on 23 May          11   you have arranged get paid, you have cash, then
12    2013 at 5.09 p.m. "I have a trust overseas.          12   they have what they want and I have my code. If
13    I moved it and the mining process to Dave Kleiman    13   this works, we all win. I had Dave mine the
14    when I had a few issues with the tax people.         14   Bitcoin overseas and all it has cost is sunk.
15    I still do not trust them but I do want to do        15   I cannot miss what I have never had. I have never
16    things in Oz." Do you see that?                      16   touched the Bitcoin we recreated in the overseas
17           A. I see that.                                17   trust and companies and what I care about is
18           Q. Did you send that?                         18   making something more." Do you see that?
19           A. I did not send that one, but it is         19         A. Yes, which says I never received or
20    part of a series of communications that I sent as    20   had any Bitcoin that Dave may have had overseas.
21    e-mails that this represents.                        21         Q. In the e-mail below you said that
22           Q. This is the only fake e-mail that          22   you were going to send the private keys to the
23    we have reviewed so far?                             23   Bitcoin, Mark Ferrier asked you where you got it
24               MR. RIVERO: Object to the form.           24   from and you responded that you moved the mining
25           A. Sorry?                                     25   process to Dave Kleiman and this was Bitcoin that
                                               Page 227                                                 Page 229
 1    BY MR. FREEDMAN:                                      1   was mined in overseas trust, is that an accurate
 2          Q. You said you did not send this, who          2   characterization of the e-mail we just read?
 3    sent this?                                            3              MR. RIVERO: Object to the form.
 4          A. That is not what I just said.                4          A. No, it is not.
 5          Q. Did you send this e-mail to Mark             5   BY MR. FREEDMAN:
 6    Ferrier?                                              6          Q. Can you open up defense 1597598?
 7          A. As I said, the e-mail that this              7          (Exhibit Defense 1597598 referred to)
 8    relates to appears to be one that I sent to Mark      8          Q. Do you have that in front of you?
 9    Ferrier. I did not say that I did not send this       9          A. No, I do not.
10    e-mail.                                              10              MR. RIVERO: Do we have a page
11          Q. Did you send this e-mail to Mark            11   reference?
12    Ferrier; that is the question I am asking?           12              MR. FREEDMAN: First page, 1597598.
13          A. I sent an e-mail along these lines          13          A. Can I ask a quick question?
14    to Mark Ferrier, this is not an e-mail.              14   Andreas, how long do you want to make this because
15          Q. Is this a copy of that e-mail?              15   I still have 90 minutes to get home. I am rather
16          A. No, it is a PDF extract, it is an           16   tired now and I am sure everyone else is.
17    extract that would appear to be the e-mail.          17              MR. RIVERO: I would like to take
18          Q. All right. So Mark Ferrier                  18   that up in 10 minutes, if you are with me we will
19    responds he says "so why even do it here"; do you    19   address it in 10 minutes.
20    see that response?                                   20          A. I do not want to be driving home
21          A. Yes.                                        21   too late tonight.
22          Q. You respond back on 23rd May 2013           22          MR. RIVERO: I understand.
23    at 5.38 p.m.: "Well nothing is really here.          23   BY MR. FREEDMAN:
24    I understand that you are not keeping any Bitcoin    24          Q. Do you recognize this e-mail?
25    just payment in cash so it comes from overseas and   25          A. I know the e-mail. The people in




                                                                                58 (Pages 226 to 229)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 59 of
                                           294
                                              Page 230                                                 Page 232
 1    the e-mail I do not recognize off the top of my       1         Q. The second paragraph from the top,
 2    head, no.                                             2   three lines up from the bottom of that paragraph
 3         Q. This is you -- is this printout of            3   it says: "There weren't a lot of other machines
 4    an e-mail you forwarded to John Cheshur, a bunch      4   running Bitcoin in 2009. To my knowledge Dave ran
 5    of other folks and your wife Mrs. Watts, is that      5   one machine that is full-time and he ran three or
 6    accurate?                                             6   four on and off", do you see that?
 7         A. That would appear to be accurate,             7         A. Yes.
 8    yes.                                                  8             MR. RIVERO: What paragraph on 16?
 9         Q. Below it includes the e-mail from             9             MR. FREEDMAN: The second from the
10    accounts@mjfminingservices.com sent to you?          10   top.
11         A. Yes.                                         11   BY MR. FREEDMAN:
12         Q. On Thursday 15 August 2013,                  12         Q. You were aware that Dave Kleiman
13    correct?                                             13   was mining Bitcoin in 2009?
14         A. Yes.                                         14         A. No.
15         Q. It says: "Hello, we have accepted            15         Q. Can you look at DEFAUS 516701.
16    and verified the private keys sent to us below"      16         (Exhibit DEFAUS 516701 referred to)
17    and there is a list of Bitcoin addresses; is that    17         Q. Do you recognize this as an e-mail
18    accurate?                                            18   from you to somebody called Benjamin Wright?
19         A. I would not be able to say whether           19         A. Yes, Benjamin Wright is a US
20    they are accurate without looking at the company     20   attorney.
21    accounts.                                            21         Q. Do you see below that it appears to
22         Q. They purport -- they appear to be            22   be a printout of you forwarding an e-mail between
23    Bitcoin addresses right?                             23   you and Benjamin Wright that occurred to be a
24         A. Appearances can be deceptive.                24   Linked-In, do you see that?
25              MR. RIVERO: Object to the form.            25         A. Yes, you have to keep going down,
                                              Page 231                                                 Page 233
 1          A. If I can make a quick comment,               1   sorry. Yes.
 2    I think one of the things you are misunderstanding    2         Q. Did you send these messages?
 3    is that Mark Ferrier was working with Payne to        3         A. I cannot remember but it is
 4    mine gold, not Bitcoin -- physical gold. So there     4   possible I did. I was friends with Benjamin.
 5    are times when there are comments concerning gold     5         Q. Do you see on January 28, 2014 at
 6    and the mining of physical gold ore and there are     6   1.21 p.m. it says "Craig Steven Wright wrote,
 7    Bitcoin mining in similar sentences. So, I think      7   worth a try, the Winklevoss twins are right into
 8    my lack of clarity at times makes that a little       8   Bitcoin, Dave Kleiman and I started mining in
 9    bit confusing for people.                             9   2009...(reads to the words)... It is a shame Dave
10    BY MR. FREEDMAN:                                     10   died last year before fruition but all is moving
11          Q. Dr. Wright, did Dave mine Bitcoin           11   ahead"; do you see that?
12    in 2009?                                             12         A. I see that.
13          A. As far as I know now, no.                   13         Q. You did know Dave Kleiman mined
14          Q. Do you know about his mining set-up         14   Bitcoin in 2009?
15    at all?                                              15         A. No, I think the error you are
16          A. His what, sorry?                            16   making is that I had initially had a belief that
17          Q. His mining set-up?                          17   Dave was mining because when I talked to Dave the
18          A. The only thing Dave had set up in           18   things he told me were that, yes, he is running
19    2009 was a laptop.                                   19   the servers, and yes, he is doing things. That
20          Q. Can you go back to the Satoshi's            20   would have started from when he got out of
21    Vision book that was published under your name?      21   hospital in the end of February 2009, except what
22          A. Yes.                                        22   I later found out was that Dave had not wanted to
23          Q. Let me know when you have it up?            23   lie to me and had not told me the truth. Rather
24    Page 16?                                             24   than admitting that he was not able to run the
25          A. Yes.                                        25   laptop and software, as he kept telling me he was




                                                                                59 (Pages 230 to 233)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 60 of
                                           294
                                              Page 234                                                   Page 236
 1    doing, he had, because of his troubles with           1   e-mail from the Australian Tax Office which says:
 2    infections and whatever else, had been taking         2   "I have attached a transcript of your meeting with
 3    money I had been giving him and he had been           3   us on 18 February 2014. This is a transcribing by
 4    purchasing a combination of opiates and cocaine       4   Auscript." Do you see that?
 5    and barbiturates on Silk Road.                        5         A. I see that, yes.
 6          Q. Do you recall meeting with the ATO           6              MR. RIVERO: I do not know if the
 7    on several occasions?                                 7   -- sorry, go ahead.
 8          A. I met with the ATO on several                8   BY MR. FREEDMAN:
 9    occasions dating back to 1985.                        9         Q. Do you see that?
10          Q. Do you recall meeting with them on          10         A. I see that.
11    several occasions in 2014 and 2015?                  11         Q. It says: "Also please see attached
12          A. I have met with many people from            12   the minutes of our meeting on 26 February 2014,
13    the tax office and many people in other government   13   could you please review and advice of any errors
14    departments.                                         14   or omissions. If you are satisfied that the
15          Q. Do you recall meeting that took             15   minutes are an accurate reflection of the
16    place on February 18, 2014?                          16   discussion, please advice as such"; do you see
17          A. Not off the top of my head, no.             17   that?
18          Q. I want to go back for a second to           18         A. Yes.
19    DEFAUS 516701, the e-mail and the linked-in          19         Q. Can you go out and into defense
20    messages.                                            20   52514. Do you have the next e-mail in front of
21          Q. You know what, Dr. Wright, I am not         21   you?
22    sure we have time. Let us move on. Do you recall     22         (Exhibit Defense 52514 referred to)
23    meeting with the ATO on February 18, 2014?           23         A. No.
24          A. No, I do not remember the                   24         Q. Can we bring defense 52514 before
25    particular days when I met with the ATO.             25   Dr. Wright?
                                              Page 235                                                   Page 237
 1         Q. Do you recall that the ATO provided           1        A. Thank you.
 2    you with transcripts of the meetings?                 2        Q. Do you see that Dr. Wright?
 3         A. They gave my lawyers transcripts of           3        A. Yes.
 4    the meetings.                                         4        Q. This reports to be a report out of
 5         Q. And can you take a look at DEFAUS             5   an e-mail from you to Ramona Watts on June 24,
 6    00115519 for me?                                      6   2015 at 9.27 a.m.; do you see that?
 7         (Exhibit DEFAUS 00115519 referred to)            7        A. Yes.
 8             MR. RIVERO: 115179?                          8        Q. Here you make some corrections to
 9             MR. FREEDMAN: I said 115519.                 9   the 11 page doc, do you see that?
10             MR. RIVERO: Okay.                           10        A. No, I do not.
11    BY MR. FREEDMAN:                                     11        Q. Page 10, an 11-page doc,
12         Q. I do not think it is up yet.                 12   20140226MM.pdf, do you see that?
13             MR. RIVERO: I am not seeing it.             13        A. Yes, except your ----
14    BY MR. FREEDMAN:                                     14        Q. Dr. Wright, the question is if you
15         Q. Do you have it up there?                     15   saw it. Do you see it says the term "cores" is
16         A. I have an e-mail in front of me, or          16   used; do you see that?
17    what appears to be an e-mail or at least a PDF of    17        A. Yes.
18    an e-mail.                                           18        Q. This is in the 2013/2014 year, do
19         Q. It shows a PDF of an e-mail from             19   you see that?
20    John Cheshur to yourself on March 6, 2014; is that   20        A. Yes, I see this.
21    accurate?                                            21        Q. "I missed this as they transcribed
22         A. It is a PDF of an e-mail between             22   cores as chords", do you see that?
23    John Cheshur and my main corporate CEO e-mail, it    23        A. I see that.
24    is not myself.                                       24        Q. Is this an e-mail you sent?
25         Q. John Cheshur is forwarding an                25        A. No, it is a PDF of an e-mail




                                                                                60 (Pages 234 to 237)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 61 of
                                           294
                                               Page 238                                                Page 240
 1    I sent.                                              1              MR. RIVERO: Object to the form.
 2          Q. Dr. Wright, can you open defense            2         A. That is incorrect. What you are
 3    51769?                                               3   saying is taking an e-mail between myself and my
 4          (Exhibit Defense 51769 referred to)            4   wife, pointing out errors. What I did do was
 5               MR. RIVERO: Before this document          5   I went to my lawyers, I had conversations with my
 6    is used, I note my objection. Our intention to       6   Australian lawyers where we had pointed out many,
 7    seek exclusion of these documents in limine based    7   many errors in this. The errata for this document
 8    on expert testimony and so I think all the           8   was too large and the document is not admissible
 9    questioning is improper based on this transcript,    9   even in Australian processes because it is
10    but go ahead.                                       10   completely inaccurate.
11    BY MR. FREEDMAN:                                    11              MR. RIVERO: By allowing Dr. Wright
12          Q. Dr. Wright, this is the record of          12   to testify about these communications with
13    client contact we just referenced in your last      13   Australian counsel we are not waving our rights in
14    e-mail dated February 26, 2014, is it not?          14   the event that we are successful on appeal. We
15          A. I am still waiting for it to come          15   are trying to corporate to advance this discovery.
16    up on my screen.                                    16              MR. FREEDMAN: Top of the next
17          Q. When you do you will note it is 11         17   page, Dr. Wright, read the next paragraph in the
18    pages?                                              18   top of the next page?
19          A. I have a document in front of me.          19         A. "Craig Wright had mined a lot of
20    It is 11 pages.                                     20   Bitcoins. Craig Wright then took the Bitcoins and
21          Q. Is this titled "record of client           21   put them into a Seychelles trust. A bit of it was
22    contact" and dated 26 February 2014?                22   also put into Singapore. This was run out of an
23          A. 26 February 2014. It is a meeting          23   entity from the UK. Craig had gotten
24    between John Cheshur and Anne Wrightson.            24   approximately 1.1 million Bitcoins. There was a
25          Q. Do you see on defense 51770, the           25   point in time where he had around 10% of all the
                                               Page 239                                                Page 241
 1    bottom of the page, the last paragraph, read what    1   Bitcoins out there. Mr. Kleiman would have had a
 2    your CFO told the ATO.                               2   similar amount. However, Mr Kleiman passed away
 3          (Exhibit defense 51770 referred to)            3   during that time. He was a war veteran and he was
 4                MR. RIVERO: Object to the form.          4   wheelchair bound."
 5          A. I have to get to the page. I see            5         Q. Did you give this information to
 6    the last paragraph.                                  6   John Cheshur?
 7          Q. Can you read it for the record,             7         A. No, this is not an accurate
 8    please?                                              8   document and the commentary in it is not accurate,
 9          A. "JC: we understand. Craig Wright            9   and I was not involved at that time.
10    took the Bitcoin that he mined offshore. At the     10         Q. You did not correct that statement
11    time it was worth 3-4 cents. The total value of     11   when you e-mailed to Mrs. Watts, did you?
12    this was around $5,000. He then started up W&K      12             MR. RIVERO: Object to the form.
13    Info Defense LLC with Mr. Dave Kleiman. W&K was     13         A. The problem you are trying to do is
14    an entity created for the purpose of mining         14   catch me out going I did not correct it when
15    Bitcoins. Craig Wright is a forensic computer       15   I e-mailed Mrs. Watts because there is no
16    expert. He constantly updated himself attending     16   correcting it with Mrs. Watts in 2015. The
17    courses, workshops and training sessions. He is     17   corrections were made shortly after in 2014. This
18    also a university lecturer at Charles Sturt         18   document that had been sent to me by John, we
19    University and conducts courses. He even provides   19   discussed with our lawyers and had meetings with
20    services to some Australian government agencies,    20   the tax office stating, in 2014, that this was
21    including the ATO and the Defense Force. However,   21   erroneous. So, no, after the corrections had all
22    this is all done on a very high level."             22   already been made, I did not then go back to my
23          Q. You did not correct this statement         23   wife and go "make the corrections again".
24    "W&K was an entity created for the purpose of       24   BY MR. FREEDMAN:
25    mining Bitcoins"; did you?                          25         Q. Dr. Wright, let us look at the last




                                                                               61 (Pages 238 to 241)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 62 of
                                           294
                                              Page 242                                                 Page 244
 1    document before we break for the day. Can you         1        Q. Dave Kleiman?
 2    open DEFAUS 01859475?                                 2        A. Yes.
 3          (Exhibit DEFAUS 01859475 referred to)           3        Q. Can you read that e-mail for the
 4          A. I think we are getting an echo.              4   record?
 5    BY MR. FREEDMAN:                                      5        A. Yes. "No need. There are several
 6          Q. We are almost done. Let me know              6   others from October. If we come into any issues
 7    when you have DEFAUS 01859475?                        7   but we only need one. Your trust is in the
 8          A. It is loading now. There is an               8   Seychelles and you want to have noting known of
 9    e-mail "re UK designed by human".                     9   mine in P, so it should all be good. We only need
10          Q. Do you recognize this as an e-mail          10   one dormant and untraded company to sit as the
11    send by you to John Cheshur, Andrew Summer and Ms    11   owner of the Bitcoin we are mining into them.
12    Watts on April 2, 2014 at 9.20 a.m. Do you           12   I am assuming you do not want WKID to be a
13    recognize this e-mail?                               13   director. The Brits do not allow this -- sorry,
14          A. Can you scroll down? It looks               14   Brits do allow this."
15    familiar.                                            15   BY MR. FREEDMAN:
16          Q. Did you send this e-mail?                   16             MR. RIVERO: If there is no pending
17          A. Can you go back up again? Yes,              17   question, I am asking how much time has elapsed?
18    this looks familiar.                                 18             THE VIDEOGRAPHER: Six hours and
19          Q. Can you read this e-mail for the            19   three minutes.
20    record?                                              20             MR. RIVERO: Unless you have
21          A. Yes, I can. "Hello. We have the             21   another minute, we are now an hour and 46 minutes
22    e-mail from Dave below. This was from December       22   beyond the order and beyond total time as well.
23    2012. The simple answer is that we have and          23   Mr. Freedman, wrap it up right now.
24    control the company completely now. The              24             MR. FREEDMAN: Last question, Dr.
25    screenshot is the site in October 22, 2012, so       25   Wright. What did you take Dave Kleiman to mean
                                              Page 243                                                 Page 245
 1    Dave had been there at that point. There was a        1   when he said that "Bitcoin we are mining into
 2    risk from October 2012 when Dave reserved this and    2   them"?
 3    before it was paid for, but we have control fully.    3         A. Dave tried to assure me that he was
 4    The main thing here is that Dave mined all of this    4   still working and doing things. Dave had promised
 5    outside Australia and even if we had managed to       5   me that he was setting things up and that money
 6    screw this and somehow lose control of the            6   I had given him would be used for building
 7    company, it would still have been using overseas      7   machines and doing other work. That never
 8    right to BTC. I was not the person doing the          8   occurred. What I did not realize at the time,
 9    mining, Dave was."                                    9   because I trusted Dave implicitly, was that Dave
10          Q. Dr. Wright, is it not true that             10   basically was not saving money, Dave was spending
11    Dave did all the mining for you as Satoshi           11   all the money on cocaine, on barbiturates, on
12    Nakamoto?                                            12   painkillers, on opiates.
13          A. No, it is not.                              13             MR. RIVERO: We are concluding
14          Q. You wrote that though, did you not?         14   today. This is it. I am not -- we are concluding
15               MR. RIVERO: Objection.                    15   right now. I would like to say on the record, we
16          A. You are mischaracterizing what              16   are all now very aware that we are beyond today,
17    I just said once again. I did not say Dave mined     17   so the additional time should be discounted and
18    for me, and when I read that e-mail that is not      18   I am going to ask on the record that we start on
19    anything that I have just said.                      19   time, I am willing to start early if the judge is
20          Q. The e-mail below from Dave Kleiman,         20   available, or counsel, I am willing to start half
21    is that a real e-mail from Dave to you?              21   an hour or further early. We need to finish
22          A. Please scroll down so I can see.            22   within the time provided by district court order
23    Can I see the subject line, go up. Yes, it looks     23   on Wednesday. It is not right to have people, we
24    like an e-mail I have gotten in the past from        24   are in a circumstance that we all understand,
25    Mr. Kleiman.                                         25   having to travel at this time of night. That is




                                                                                62 (Pages 242 to 245)
     Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 63 of
                                           294
                                                Page 246                                                  Page 248
 1    my position. I am glad to discuss it with you,        1
 2    Mr. Freedman, but please make arrangements so we      2               CERTIFICATE OF COURT REPORTER
 3    can accomplish this within the time set out in the    3
 4    district court order and finish this on Wednesday.    4    I, Amy Coley, an Accredited Reporter, hereby
 5               I do not know if you have, I would
 6    like to have the time noted now as we conclude the
                                                            5   certify that Craig Wright was duly sworn, that I
 7    deposition.                                           6   took the Stenographic notes of the foregoing
 8               THE VIDEOGRAPHER: We have been on          7   deposition and that the transcript thereof is a
 9    the record for six hours and five minutes.            8   true and accurate record transcribed to the best
10          (Deposition concluded at 8.47 p.m.)             9   of my skill and ability. I further certify that I
11                                                         10   am neither counsel for, related to, nor employed
12                                                         11   by any of the parties to the action in which the
13
14
                                                           12   deposition was taken, and that I am not a relative
15                                                         13   or employee of any attorney or counsel employed by
16                                                         14   the parties hereto, nor financially or otherwise
17                                                         15   interested in the outcome of the action.
18                                                         16
19                                                         17
20                                                         21
21
                                                           22   Signed: ..................
22
23                                                         23   AMY COLEY
24                                                         24
25                                                         25
                                                Page 247                                                  Page 249
 1                CERTIFICATE OF WITNESS                    1
 2                                                          2                   ERRATA
 3     I, Craig Wright, am the witness in the foregoing     3
 4    deposition. I have read the foregoing and, having     4           Deposition of Craig Wright
 5    made such changes and corrections as I desired, I     5   (Please show all corrections on this page, not in
 6    certify that the transcript is a true and accurate    6             the transcript.)
 7    record of my responses to the questions put to me     7   Page/Line No.              Reason for change
 8    on 16 March, 2020.                                    8
 9                                                          9
10                                                         10
11                                                         11
12                                                         12
13     Signed: ...............                             13
14                                                         14
15     Name:      ..............                           15
16                                                         16
17                                                         17
18                                                         18
19                                                         19
20                                                         20   Signed: ..................
21                                                         21   Name: ...............
22                                                         22   Date: ..................
23                                                         23
24                                                         24
25                                                         25




                                                                                       63 (Pages 246 to 249)
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 64 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 65 of
                                      294
                                                                                          Page 2

      America 199:10    91:4,6 183:6       190:25             appraised 112:14     178:22
      American 20:7    answer 5:16        answers 20:13       appreciate         article 16:15,19
       119:24 144:16    10:21 19:2         64:17,20 68:11       183:15             164:25
       144:23 203:6     20:15 25:12        92:14 93:10        approach 37:12     articles 13:4
       203:19 204:7     26:9 27:11,21      95:14 98:14        appropriate          45:25
      Americans         39:5 44:15         144:22               188:12           Asian 162:17
       203:24 204:3     53:16 59:10,10    antigovernment      approximately      aside 130:11
      amount 22:18      59:14,15,15        18:13,14             240:24           asked 10:16
       23:16 182:14     61:9 64:4,12      Antonopoulos        APRA 182:3           20:13 21:22
       207:25 213:24    67:1,6,14 68:6     19:21              April 40:16 43:3     25:8,11,13
       241:2            68:24 69:1,2,3    anybody 66:6          57:6,17,19,24      42:10 44:1,4,12
      amounts 100:23    70:8,9,12 71:25   anyone's 208:9        63:11,14 124:8     88:19 98:14
       180:11           72:24 87:14       anyway 78:6           166:6 199:6,18     99:13 115:19
      Amy 1:22 2:24     88:15 94:6        apart 150:18          207:6 214:8        119:14 121:3
       4:13 248:4,23    95:19 96:1,15     aphasia 59:4,17       216:13,20,24       132:8 133:1
      analysis 65:3     98:17 99:14,25    apologies 21:25       217:3 219:21       141:5,7,11
       124:5 195:11     104:14,16,18       92:4                 242:12             142:3,14
      analyze 129:14    104:20,21         apologize 134:8     architecturally      143:12,20
       130:21           107:19,21          140:4 170:24         122:5              144:22 145:4
      analyzed 138:4    108:5,13          apologized 188:9    area 79:25 86:6      145:20,23
      analyzing 130:19  110:15,24         appalling 117:18      93:13 99:6         151:8,12,12
      anathema 182:1    111:9 114:13      apparently 117:8      181:11,12          154:17 162:16
      ancillary 88:13   115:4 119:16      appeal 113:22,23    areas 56:10 81:2     164:14 182:9
      Andreas 4:23      125:17,19,21       240:14               86:9 182:5         189:5 190:14
       113:13 229:14    128:3 134:17      appear 44:12          203:22             191:8,12
      Andresen 24:1     135:17 137:23      48:9 75:21 76:6    argue 17:16 82:2     192:13 196:1
       24:16,21,22      141:19 143:6       207:1 227:17       argument 104:13      202:2 211:13
      Andrew 2:15       143:13,15,17       230:7,22             186:20             213:9 220:14
       4:17 33:25 58:3  144:1,11,14       appearance          argumentative        223:15 224:25
       58:7 106:9,10    145:7,10,11,17     117:12 118:12        128:3              224:25 228:23
       108:25 111:5     147:2,7,8          118:15             Arivero@river...   asking 27:3
       117:20 242:11    155:21 156:21     appearances           2:20               42:13 47:24
      Andrés 2:21       171:11 173:10      4:14 230:24        arranged 26:25       48:5 52:17,18
      Angela 140:1,2    177:14,25         appeared 192:9        228:11             59:16 80:4,5
       140:16,20        178:18 182:13     appearing 45:24     arrangement          87:9,10 95:17
       220:5            183:12 196:1      appears 41:15         196:7              99:10,11
      angry 74:25 75:1  206:4 224:19       43:12 44:2 54:2    arrangements         107:13,20,22
       78:10,13         224:21 242:23      54:5 136:24          29:9 181:1         108:2,5,16
      Anne 238:24      answered 25:12      153:24 165:15        246:2              134:3,24
      annotation 71:7   28:6 65:5,6        174:14 197:10      arranging 27:7,8     135:13 137:2
      announced 19:25   87:13 115:20       225:15 227:8       arrested 203:23      143:14 144:7
      announcing        120:22 145:3       232:21 235:17        204:3              171:7 178:16
       160:21           151:9 171:10      application 189:1   arrived 48:2         178:17 189:3
      anonymity 21:17   196:1 223:16      apply 213:21        arse 45:3            191:15 192:21
      anonymous 7:4,6 answering 93:8      appointment         arse-hole 90:6       202:3 227:12
       7:8,20 21:17,20  159:25 182:16      208:17             art 3:4 12:16        244:17
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 66 of
                                      294
                                                                                           Page 3

      asks 41:25            51:10 52:7,10       151:24 159:4       165:6 170:3     basement 86:17
      aspects 86:4          52:11,12,16,18      166:4 199:8,11     201:5 212:17     86:19
        108:20 121:10       52:20 53:24         214:21 224:7       212:23 237:6    basically 11:1
        121:15              54:12 55:4,5        243:5              242:12           17:20 33:18
      Asperger's 23:5       56:7 206:18,23    Australian                            39:16,18 47:17
        144:15            attachments 51:6      105:19,25                 B         66:1 75:8 80:16
      assert 125:19         51:6 53:20,21       107:1,6,10,25     BAA 211:20        83:15 90:5
      asserted 113:18       68:1                108:7 109:24      back 8:16 10:2    103:6 125:8
      asserting 108:11    attack 20:4 187:3     110:11 126:16      11:20 14:17      134:18 140:12
      assertion 112:17    attempt 114:2         126:17 163:6       17:22 41:18      145:3 146:23
        113:18            attempted             181:1,7,9,10,12    46:11 61:19      181:19 184:17
      assertions 24:25      181:16              182:3 217:8        71:3 72:17 73:3  186:4 193:7
      assessment 95:5     attempting            236:1 239:20       73:20 90:7       194:8 209:15
      assist 107:23         103:24 169:6        240:6,9,13         106:19 114:2     215:18 217:9
      assistant 220:8     attend 44:21        AUS81546 3:14        119:13 120:5     220:9 245:10
      associated 18:1       60:20,23          authenticity         126:1 137:10    Bates 15:5,6,8
        29:18 47:20         108:25 109:3        125:17,20          142:16 143:8     42:21 54:14
        169:5 171:14      attended 27:1       author 9:18 98:3     154:21 156:2     64:18 71:4,11
        188:10              45:18 58:6          99:23 101:15       162:25 165:17    88:17 124:21
      assume 6:1 51:19      60:21 61:1          102:5              168:11 169:3    Bay 181:13
        64:23 84:1,2      attending 58:2      authority 110:2      170:7 199:15    BDO 159:3,4,6,9
        95:10               58:20 239:16        182:4              199:19 202:8     181:16,17
      assuming 41:16      attention 184:8     authorization        209:14 214:11   beach 83:23
        43:19 48:11,12    attest 155:3          67:17              226:7,11        Bear 131:24
        55:5 67:10        attorney 232:20     authorize 12:18      227:22 228:9     204:23
        244:12              248:13              149:4              231:20 234:9    beat 175:1
      assumption          attorney/client     authorized 149:6     234:18 241:22   beginning 85:22
        31:18 65:21         209:21            authors 193:23       242:17           89:21 178:7,12
        66:9              attributed 154:2    autism 144:15       background 82:3   179:16,21
      assumptions         attributing 155:1   autistic 23:4        83:15,21 84:6    184:22 199:16
        31:21             audibles 13:1       available 245:20    bad 173:6 191:21 begins 4:3 39:23
      assure 117:25       audibly 5:16        Avenue 2:8           192:10          behalf 2:24,25
        245:3             audit 107:7           214:25            Bagnue 214:18     106:15
      ATO 105:20            181:22            average 10:23        214:21          belief 233:16
        106:14,22         auditing 105:20     avoid 100:12        banking 120:4    believe 15:14
        109:1,4,6,11,15   auditor 106:25        205:20,22          182:5            20:20 45:13
        110:5 113:5,16    audits 105:25       awaiting 219:8      bankrupt 217:14   47:5 53:23
        113:21 114:7        106:4 108:1,8     awarded 85:21       barbiturates      60:11 66:5 80:4
        114:15,21         August 9:19         aware 131:4,9        234:5 245:11     87:13 99:10
        234:6,8,23,25       230:12              176:1 205:8       Barrow 214:21     101:19 123:21
        235:1 239:2,21    Auscript 236:4        232:12 245:16     bars 205:22       124:13 128:9
      attached 11:2       Australia 108:3     awful 220:6         based 11:13 53:9  132:20 133:2
        54:3,12 55:20       125:3,3,6,11,12   Ayre 28:13,15,16     56:16 80:5       141:3 148:6
        55:24 63:9          125:12 127:9        28:21 157:11       85:19 99:11      149:11 158:1
        67:25 236:2,11      128:10 146:15     a.m 33:24 43:18      186:25 194:7     164:11 171:10
      attachment            146:19 151:23       164:10,16          203:22 238:7,9   171:19 176:19
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 67 of
                                      294
                                                                                           Page 4

        176:20 177:2     117:15 169:14       180:7,20,24       Black's 7:6          40:15 41:6 43:2
        182:16,17        172:19 178:16       181:14,15,18      blatantly 89:15      43:10 67:5
        191:10 197:20    202:12 219:23       182:12,22         block 12:17 18:9     84:12 104:7
        199:9 208:4,8    231:9 240:21        183:19,24         blockchain 33:1      116:17 119:12
      believed 21:19    Bitcoin 3:4,15       184:10,22           55:10 100:10       162:10 184:4
        88:2 177:4       7:4,20 10:24        186:2 187:7         193:14 194:2,4     224:13 225:17
        193:23           12:16 16:16         191:5,18            194:19,22,23       232:2 239:1
      believes 177:9     17:1,4,6,10,10      194:15,17,20        195:5,6           bought 174:22
      bell 199:6         18:1,5,7,10,12      194:21 203:11     blog 11:24 12:21     218:20
      belong 135:5       18:13,16,22         207:10 210:8        13:4,5 16:17      Boulevard 2:18
      belonged 9:13      19:4,23 20:2,4      210:22 211:10       21:5 41:7         bound 241:4
        134:25 135:4     21:13 25:1          213:14,16           165:22,24         bowl 67:13
      belongs 9:14       35:19 47:16         214:14,23           166:1             box 122:22 129:2
      beneficial 181:18  52:13,20 53:6       215:4,9,18        blogs 9:20 10:10    bracket 31:4
      Benjamin 232:18    54:3 55:10          216:21 218:6,7      10:16 12:8,9      brackets 71:18
        232:19,23        69:11 72:12         218:9,13,14,16    Bloom 189:2         brain 133:14,14
        233:4            77:19,25 81:9       218:18,23         blue 196:23          178:1
      best 14:17 16:12   82:5 84:19          219:1 220:19        204:18            break 6:12,14
        41:3 122:6       87:23,25 88:2,4     221:1,7,12,18     Blvd 2:3             22:2 49:13
        132:4 140:14     88:7,8,10 93:13     222:1,4,8,11,15   board 186:13         54:23 55:2 58:9
        149:16 177:25    97:3 98:22,22       222:18,21,22        210:25             58:12 111:7
        188:11 189:22    99:16 100:9         222:24 223:7      Boies 1:17 2:12      112:13,25
        190:23 193:8     105:1 120:6         223:13 227:24       4:9                115:5 116:8,24
        196:10,14        121:8,11,15         228:14,16,20      bold 64:2,3,21       117:5 119:3,13
        198:4 199:14     122:4 128:24        228:23,25           68:17,18 70:3      151:25 152:3
        199:18 201:10    133:2 134:6         230:17,23           77:14,14,16        152:22 153:20
        203:1 214:3      136:4 137:4         231:4,7,11          79:8 82:7,8        183:8 206:9
        225:16 248:8     139:3,20            232:4,13 233:8      84:11 88:21        207:20 242:1
      Bet 203:23,24      140:18 143:3        233:14 239:10       91:12 92:25       breaks 206:1
      better 39:8 65:4   146:3 149:19        244:11 245:1        210:13            Brenner 2:15
        68:21 78:1       149:24 150:9      Bitcoins 17:13,13   bolded 64:5          4:17,17 117:19
        79:24 96:3,19    150:13,20,25        70:6 73:25          73:24              117:20 118:9
        98:24 99:5       151:7,13,15         158:19 213:20     book 9:18,22         118:18 189:15
      beyond 244:22      158:4,6,7,11        215:8 239:15        10:2,6,10,13,17   bridge 118:20
        244:22 245:16    159:12 160:10       239:25 240:20       10:19 11:21,24    brief 183:21
      big 12:17 40:18    160:15,22           240:20,24           11:25 12:1,4,5    briefly 183:14
        40:20 41:8       161:8,13,14         241:1               12:7,9,9,10,15    bring 15:13
        46:24 47:3,4,7   169:17 170:13     Bitcoin's 185:6       12:19 115:23       21:16 151:19
        60:10            170:18 171:6,9      185:21,23           116:2 119:2,8      170:25 236:24
      biggest 203:2,17   171:12,14         bits 156:22           119:25 120:3      Brisbane 124:9
      binary 193:18      173:24 174:7        174:15 175:4        156:13 178:21     British 20:7
      birth 6:25 179:1   175:11,13,19      blackmail 201:3       184:2 202:9        86:19 203:25
      birthday 155:7     175:20,22,24        201:21 202:7        211:11 231:21     Brits 244:13,14
      Biscayne 2:3       176:3,4 177:6,8   blackmailed         bookkeepers         broadcasting
      bit 13:22 21:15    178:8,12,19,22      201:23,24           107:18             193:21
        89:6 99:18       179:2,16,21       Blackstone 8:2      bottom 36:2         broader 24:16
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 68 of
                                      294
                                                                                            Page 5

      broken 165:23       26:19 27:16      cause 47:13           13:18,23,24       claim 68:22 96:4
      Brookes 30:13,25    29:16,24 52:13   CC 30:15 35:9         14:4,6,8,10,20      96:20 135:11
       31:5 43:3 45:20    53:3 106:6,17      37:20 48:14         16:4                169:1 220:23
       63:2               122:15 133:10      157:12 224:1      chapter 119:7       claimed 148:2
      BTC 243:8           145:22 193:14    CCed 30:17          character 120:7       192:14
      bucket 19:14        200:11,15          32:21 37:20       characterization    claiming 137:19
      build 40:6,7        202:23 215:16      50:21               48:20 133:3       claims 185:15
       149:19,24          217:8 232:18     CC's 37:16            190:17 224:10     clarify 23:6 47:2
       150:8 154:16     calling 198:2      centralized 195:8     229:2               178:19 189:8
      building 245:6    calls 181:21       cents 239:11        characterize 50:3   clarifying 32:12
      bullet 95:25        207:8            CEO 75:5 139:16       135:8             clarity 231:8
      bunch 30:15       calmer 79:25         203:23 215:13     characterizing      class 199:19
       230:4              99:6               235:23              66:2              claw 114:2
      business 167:5    calmest 41:12      certain 6:22 38:9   characters 120:3    claw-back 114:1
       196:7,8,9,14     calmly 61:10         60:14 86:8 95:2   charge 69:14        Clayton 106:3,6
       198:6,7,14,15    Calvin 28:13,15      101:20 103:5,5      116:8               106:9 107:4,23
       198:18,23,25       28:16,20,22,24     171:18 194:7      Charles 183:2         108:6,18,18
       199:14,18,21       157:11           certainly 6:15        195:12 239:18       153:18
       200:1,11,13      camera 6:10          119:4,6 133:8     chartered 159:4     Claytons 107:9
       201:11 207:12      57:23 67:13        205:25            cheat 186:19        clear 11:11,14
       210:9              75:17 143:8      CERTIFICATE         checked 167:14        22:25 56:24
      Buterin 33:20     campaign 62:2        247:1 248:2       checking 108:20       65:12 66:20
       35:18            capture 56:14      certify 247:6         108:21              93:7 101:5,25
                        captured 125:11      248:5,9           Cheshur 106:13        113:16,22
               C          128:9 134:14     CFO 106:16            106:16 109:3        187:23 207:24
      C 2:1 29:25 122:3 car 177:1,3,4        107:17,19           223:24 230:4      clearer 86:9
        122:3,3         care 36:17 95:8      223:25 239:2        235:20,23,25        100:7
      CAGS 181:21         95:10,11         chain 36:3 41:22      238:24 241:6      clearly 14:1,12
      Caley 29:24         102:13 228:17      43:2 123:3          242:11              55:12 190:17
        30:20 31:5,8,19 careful 26:21        153:22 154:5      chief 106:16,24     click 178:3
        31:24 32:2        142:10             164:6 169:11      children 46:12      clicked 134:19
        34:12,17,20     carry 9:3 49:15      193:14 194:5        47:18,19 48:3       135:23
        35:9 37:17 38:5 Carter 212:16,22     224:14            children's 186:5    client 117:11
        40:17 41:6      case 1:3 4:6       change 18:4 20:5    choice 103:9,10       161:8,11 190:1
        48:10 51:3,15     19:17 43:21        79:2 104:24         115:16 119:15       238:13,21
        51:19 58:3,6,21   117:21 122:4       105:6 182:19      chords 237:22       clipped 93:9
        58:24 59:24,24    135:22 144:18      249:7             chronological       closes 225:22
        60:3 62:22        147:20 157:17    changed 18:3          224:17,18         cloud 151:23
      Caley's 67:25       217:10             19:24 85:19       church 215:1,4      cluster 179:25
      call 15:3 17:12   cases 120:1          170:19 208:13     cipher 7:9          coach 100:16
        41:25 42:9,18   cash 160:10,15     changes 51:17       circle 172:7        coaching 95:2
        186:14,16         227:25 228:11      54:8 171:2          196:22,24           100:19
        208:10          catch 146:16         247:5               204:17,18         cocaine 234:4
      called 12:23 13:7   241:14           changing 131:21     circumstance          245:11
        13:14,18 14:4   category 20:23       131:22 132:11       245:24            code 17:21,24
        14:20 16:15     Catherine 62:25    channel 13:7,14     City 2:8 189:13       122:9,18
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 69 of
                                      294
                                                                                             Page 6

        128:24,25           92:5,8 123:18     communication         137:11 170:16    concerned 46:14
        133:2,5,13          128:8 129:16        27:25 41:22       complain 186:17      47:6,10
        146:1,5 151:16      154:8 165:25        197:7,8 224:3     complained         concerning
        170:15,25           173:11 184:18     communications        217:7 218:1        180:20 182:12
        171:14 202:20       214:11 224:5        34:13,18 81:12    complaining          182:21 183:18
        203:15 204:8        238:15 244:6        109:22 114:7        117:9              184:10 186:1
        215:4 226:4       comes 17:15           114:15 128:15     complaint 138:13     231:5
        228:12              117:22 119:25       128:18 129:7      complaints         conclude 246:6
      coded 121:8           124:19 126:20       142:11 157:17       186:10           concluded 189:6
      coder 82:3 83:8       200:10 212:11       174:6 183:3       complete 52:3        246:10
        121:20,24           227:25              207:7 224:6         144:21 148:4     concluding
        122:1,2,2,16      comfortable 93:8      226:20 240:12     completed 11:17      245:13,14
      coders 122:7        coming 8:10         companied             21:18            conditions 117:8
        133:13              24:17 25:25         107:24            completely 18:4      117:24 118:5,6
      coding 81:11          29:13 31:25       companies 39:25       18:7 88:12         118:10,13,16
        122:11,13,19        34:3 37:18          105:20,22           143:19 148:7       118:22 120:13
        125:1               38:22 46:2 47:7     106:2,5,8,11,14     148:12 208:5       205:1
      cogent 20:20          116:10 124:9        106:15,23           240:10 242:24    conduct 60:14
      Cohen 2:23 5:1,1      155:7 204:16        107:4 108:6       completeness         107:2
        49:7 117:9        Commander             111:25 112:2        53:10            conducts 239:19
        205:7,19 208:8      146:14,18           125:10 181:4      completion 85:23   conference 63:13
      coins 17:17,21,25   commenced 4:1         200:18 214:16     complex 156:25     conflicting 191:6
        18:23 20:22       comment 16:8,11       214:23 222:5      Compliance           191:19
        22:16,22 23:12      23:15 42:17         222:16,18           181:22           confounding
      Coin-Exch             52:9 58:4 74:7      228:17            complicated          40:3
        140:11              134:21 148:23     companion 196:4       65:12 190:13     confuse 200:13
      Coley 1:22 2:24       205:8,13 231:1      196:10            computational      confused 72:19
        4:13 248:4,23     commentary          company 37:13         86:2             confusing 231:9
      collaborating         241:8               38:25 40:8 61:8   computer 15:3      conjunction
        173:24            comments 52:12        75:4,18 102:14      81:4 132:24        135:6 179:6,11
      collaboration         231:5               105:11,24           239:15           connected 207:11
        174:7             commissioner          106:17 107:9      computers          connection 76:25
      collapse 102:6        181:6               109:13,15           125:12 129:16      107:6,25 108:8
        103:2             commissioners         186:25 199:25       167:23,24,25     connotation
      collapses 100:11      181:7               203:25 204:1,4      175:20             78:11
      colleagues 165:1    committee 68:20       213:20 215:12     concede 72:25      Conrad 212:16
      combination 9:7       96:2,18             215:14,16,17      conceding 72:20      212:22
        68:23 96:21       communicate           215:19,20         conceive 211:15    consecutive
        234:4               83:25               219:5 220:21      conceived 211:7      56:25
      come 7:9 13:4       communicated          221:3 223:25        211:16           consider 11:21
        25:3,5,9,20         182:23 183:1        230:20 242:24     concentrating        11:23 63:10
        26:15 27:2,4        188:23              243:7 244:10        59:19              114:25
        28:11,24 29:6     communicating       company-owni...     concept 207:10     considered 115:6
        33:11 38:15         81:10 138:19        167:4               210:23             115:10
        43:14 44:3,14       164:7,13          compile 136:3       concern 37:12,17   considering
        55:13 71:2 75:5     209:12            compiled 137:4,7      48:17              206:6
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 70 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 71 of
                                      294
                                                                                          Page 8

      created 17:12       cryptography        79:12,22,23,24    162:1,16           243:4,9,11,17
        72:12 88:23         159:22 160:5      80:12,15,16,18    163:15,21,23       243:20,21
        99:17 165:19        160:12,22         80:23 81:1,3,4    164:24 165:16      244:1,25 245:3
        175:14 176:4        161:8,11,18,19    81:11,12,13,15    166:7 168:13       245:4,9,9,10
        194:1,20          CSW 13:15           81:17,20,25       168:16,20,21      Dave's 100:6
        222:21 239:14       14:22 16:11       82:16,21 83:4,9   169:2,22 170:5     101:4 121:1,4
        239:24            culture 89:18       83:14,19 84:25    170:7,12,19        121:15,17
      creates 117:14      curious 205:17      85:10,12,17       171:5,8,22         137:6 149:18
      creating 77:19,24   currency 194:12     86:6,7,9,23       173:16,23          149:20,25
        98:22,22          current 170:17      87:1,3,11,18,20   174:6 175:7,9      166:11 191:5
        150:13 151:7        196:12            87:22,24 88:1     175:10,15,19       191:18
        151:13 175:23     currently 26:5      89:6,6,17,18      175:21 176:3      David 1:5 72:1
        176:23              195:2             90:16,17,18,20    177:5,8 192:24     119:24,25
      creation 87:23,25   custodian 131:5     96:7,23 99:1,3    193:3,6,6,7,8,8    120:1 140:13
        88:2,4,7,8,10       131:10            99:4,5,12,18,19   195:18,22,24       211:7,14,17
        108:19 157:4      CW 65:7,15 66:6     100:5,8 102:7     196:6,7,9         day 118:6 137:6
        186:1 191:18        93:8,15,24 97:7   102:19,25         197:23 198:3       188:1 199:2
        192:15 193:11       100:7 101:25      103:17 104:10     198:14,15,20       242:1
        193:22 194:17     CW's 95:6           104:11 114:25     198:23 199:2      days 60:25 168:2
        194:19,23         CYRULNIK 2:3        115:7,10,14,17    199:21 200:11      190:21 199:15
        203:11              2:7               119:16 120:9      201:10 202:20      199:19 201:11
      creative 133:15     C-coder 81:11       120:20 121:6,7    202:23,25          234:25
      creator 175:11        121:7             121:8,11,12,17    203:2,6,9,14,16   de 2:18
        175:24 176:3                          122:17,19         204:7 207:12      dead 33:3 79:13
      creators 194:12             D           126:1 127:24      210:10,17,19       99:2
      credibility 148:8   D 3:1 220:5         128:23,25         210:24 211:20     deal 38:19 83:22
      credit 68:22        daft 64:8           133:2,5,13        211:22,25          208:21 225:22
        75:13,14,20       danger 100:11       136:3 137:11      212:2,9 213:2,6   dealing 39:18,20
        76:6 96:4,20       208:2              139:2,19          213:12,13,15       79:25 99:6
        102:7 103:1,17    data 193:20         140:11,17         213:16 214:2,7     201:20 205:1
        104:10,11          211:9              142:15 143:2      216:13,20,24      dealings 213:6
        170:21 171:16     database 18:6       146:9,11          216:24 217:3,5    deals 147:19
      crime 19:12,19      date 6:25 17:10     147:21 148:21     217:6,22,24,25    dealt 147:17
        110:3              57:24 63:24        149:9,11,12,13    217:25 218:6      Dean 186:14,17
      criminal 20:6,9      111:22 123:8       149:14,15,15      221:7,12,18,21    death 121:1,4,15
        109:23             142:21 160:14      149:16 150:1,6    221:24 222:1,4     121:17 146:25
      criminals 19:13      188:18 199:4,5     150:10,11,11      222:8,10,15,17     175:1
      critical 93:13       206:1 249:22       150:12,14,19      222:21,22,25      decade 194:20
      critique 105:7,9    dated 212:16,23     150:21 151:1,6    223:7,13           207:13 210:11
      cross 118:19         238:14,22          151:10,15,16      226:13 228:13     decades 40:6
      crud 122:11,13      dating 234:9        151:16,17,17      228:20,25         December 154:9
        122:15,15         Dave 23:18,19,20    151:19,20         231:11,18          242:22
        125:1              23:20,22,23        152:14 153:16     232:4,12 233:8    deceptive 230:24
      cryptic 214:1        69:6,21,23 74:9    153:23 154:3,5    233:9,13,17,17    decide 19:10
      Crypto 191:21        74:20 76:10,16     154:17 157:17     233:22 239:13      189:24
        192:10             76:20,23,25        158:18 161:23     242:22 243:1,2    decided 46:10
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 72 of
                                      294
                                                                                               Page 9

      decisions 31:25      106:20 122:23       196:13            Dictionary 7:7       disagreement
      DEF 3:5,5,6,6,7,7    122:24 153:2,5    deposition 1:11     die 120:25 121:4       207:25
       3:8,8,9,9,10,10     153:6 166:25        4:1,4,9 5:3,11      121:7 127:23       disclose 114:21
       3:11,11,14,17       167:1 168:4,5       5:15 15:4 28:4    died 69:6 96:7,23    disconnect 27:13
       3:17,19,19,20       168:14 169:10       117:4,21 118:1      127:15,22,24       discounted
       3:20,21,22,23       171:24 181:5        118:24 141:4        195:18 199:2         245:17
      DEFAUS 124:21        187:14,15           143:11,20           199:15,19          discovery 240:15
       129:23 137:16       204:11,14           147:18 176:2        201:11 214:8       discuss 54:8
       154:19,20           208:25 209:2        187:25 188:6        216:24 233:10        63:14 110:17
       155:5 157:7,9       209:17 215:10       189:24 190:7      dies 192:17            142:11 143:24
       162:4,5 200:8,9     219:6,7 220:22      190:14,19         difference 40:8        175:23 246:1
       200:20 212:10       223:19,21           205:3 208:13        200:2 205:11       discussed 37:11
       212:12,14           229:6,7 236:19      208:19 246:7      different 27:9         48:3 51:17
       232:15,16           236:22,24           246:10 247:4        45:14 65:2 66:3      141:24 158:14
       234:19 235:5,7      238:2,4,25          248:7,12 249:4      78:11 86:1           181:15 207:9
       242:2,3,7           239:3,13,21       depreciated           115:13 129:2         241:19
      DEFAUS112712        defensive 65:8       171:1               158:1 184:15       discusses 36:4
       3:16               definition 25:19   deputy 181:6          184:21 186:19      discussing 26:23
      DEFAUS115519         25:21 196:2,3     describe 7:20         186:20 195:7         33:8,9,15,17
       3:22                217:5               23:2 45:25          200:18 203:13        35:11 46:1 60:3
      DEFAUS115950        degree 21:19         113:4               208:6 209:18         103:8 124:24
       3:15                83:11 85:18,24    described 20:24     difficult 10:22,24     141:16 142:7
      DEFAUS516701         86:22             description           11:7 15:7 65:8       158:19
       3:21               degrees 186:11       178:18              115:13 117:3       discussion 38:8
      DEFAUS550141         186:19            designed 122:5        179:10,19            141:24 200:18
       3:18               delay 48:18,22       242:9             difficulties           236:16
      defendant 1:9        188:10            desired 247:5         188:17 189:5       discussions 108:2
       190:20             delayed 47:25      details 140:9       difficulty 27:12       124:4 141:15
      Defendants 2:17      48:6              deteriorated 39:5     216:1                141:18,20,22
      defendant's         delete 172:23      determination       digital 7:10,11,14     174:2
       187:24             Delich 2:11 4:19     112:17 147:19     digitally 158:15     disingenuous
      defense 1:6 30:4     4:19              detour 71:2         direct 184:8           18:11 20:11
       32:6,13 35:3,23    Demetriu 220:5     develop 211:8       directed 114:9         23:8,10,13
       35:24 37:22,24     Demitrio 140:3     developed 75:19     directly 86:20       disks 137:7
       40:11,12 42:22     demonstrated         207:12 210:9        139:25 204:6       displayed 54:6
       42:23 49:2,3,18     177:18            developing          director 112:1       dissertation
       50:10,12 54:13     deMorgan             210:16              244:13               86:16
       54:16 55:24         106:17            development         disability 144:16    distinct 40:8
       57:5 62:17         denied 188:22        170:22 180:20       144:17,17,23       distinction
       63:17,18 67:5       190:8,18            180:24 182:12       144:24 145:2,6       109:14
       67:21,22 68:13     Department           182:22 183:19     disabled 135:20      distributed 17:25
       69:24 71:4          169:7 211:19        184:10              138:25 144:22        160:7 193:23
       73:20 77:14         211:24            Devin 2:6           disagree 18:22         193:25 194:10
       79:6 82:7 83:3     departments        dicked 217:11,12      38:20 73:10          195:13
       84:10 88:17         234:14            dictated 220:4        187:9,11           distributing
       92:12 98:9         depends 7:5 9:10   diction 13:21         190:16 199:24        193:17
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 73 of
                                      294
                                                                                          Page 10

      distribution 18:2     66:1               24:15 26:21        175:6 178:7        26:22,23,24
      district 1:1,1 4:6   documents 36:13     27:25 30:9 32:5    180:18 182:9       27:15,23 28:11
        188:15 245:22       56:16 60:6         35:21 36:22        183:11,14,21       28:14,21,25
        246:4               105:4 107:5,10     37:21 42:10,19     184:1 187:13       29:3 170:18,22
      DK 213:24             107:15,16,24       44:1,11 49:1,12    191:3 196:17       172:22 185:14
      doc 237:9,11          108:7,20,22        52:13,21 53:6      197:16,21          194:3 216:20
      docket 36:10          109:24 110:1,4     53:16,22 54:4      198:2,9 199:22     245:19,21
      doctored 138:16       112:4,7 113:20     54:11 55:9,21      200:7 201:7      earth 35:16
      document 15:5         114:3 123:18       57:3,10 58:2,6     204:11 206:4     easier 156:20
        16:14 30:6 51:5     125:18,21          58:20,24 60:10     206:17 208:24    easily 64:10
        52:3 53:1,2,9       128:8 131:21       62:15 66:7         211:13 212:2       195:10
        55:16 57:7 58:8     131:23 132:4       70:13,22 71:1      218:5 219:19     easy 138:3
        58:12 60:24         132:11,14          71:24 74:12        231:11 234:21      216:21
        61:2 63:19,22       134:14 238:7       77:13 79:5 82:6    236:25 237:2     echo 10:2 242:4
        65:17,20 66:9      doc.x 53:3          82:18 83:2 84:7    237:14 238:2     echoing 14:17
        66:17 67:23        doing 14:16         85:3 91:11         238:12 240:11    economic 194:6
        68:3 69:4 74:24     15:15 25:16        93:15 94:8         240:17 241:25      194:16
        79:6 84:24          35:14 36:19        95:13,24 96:14     243:10 244:24    economically
        88:16 92:12         40:6 62:1 72:14    98:20 99:22       draft 63:12         195:14
        93:22 98:3          73:15 85:17        100:13 102:17      107:24 209:6,8   economics
        99:23,24            108:13 150:24      103:2,14           209:20             121:12
        101:15 103:15       177:24 179:7       104:13 107:22     drafted 209:7     Economist 58:5
        103:22 104:7        186:9,11,15,19     108:4,11          drew 65:13        EC4A 1:18 4:10
        104:24 125:2,4      186:20 188:11      109:14,22         driving 100:7     edit 85:12 86:6
        129:19,21           189:21 193:24      110:16,22          101:6 102:1        122:18 126:1
        130:5,13,16         195:12 211:19      111:14 112:3       105:1 229:20     edited 9:21 10:13
        131:5,10 132:8      233:19 234:1       113:21 114:10     drop 122:22         11:24 12:21
        132:10 133:21       243:8 245:4,7      114:10,14,24       129:2 186:7        85:18,25 86:13
        134:17 139:16      dollars 19:7,9      116:12 119:1      dropbox 156:3       124:3 154:15
        153:2,8 164:2       64:9               122:21 123:2       160:10           editing 156:23
        164:17,21          Dolwich 189:11      124:20 128:23     dropped 186:16    editor 10:14
        165:18 167:8,9     dominated 65:9      129:1 130:1       drove 97:9        edits 124:6
        167:11,13          Don 146:14          132:1,19 133:7    drug 47:20        eDonkey 194:11
        191:12 196:20      Donald 146:18       134:17 136:6      due 75:14         Edwards 31:5
        197:19 200:10      dormant 244:10      137:22 141:3      duly 248:5          36:8 63:2
        200:12,21          doubt 31:12,15      141:17 142:9      dying 121:7       effect 148:11
        209:4,13,16,18      56:8 191:16        142:13 143:6                          188:21
        210:1,2 211:2      Doug 85:13          144:20 145:8               E        effectively 83:22
        216:2 238:5,19     Dr 1:12 3:3,4 4:4   146:13 147:4      e 2:1,1 3:1 29:25   180:10 194:1
        240:7,8 241:8       4:24,25 5:2,4,8    147:13,21           168:22 249:2      194:16
        241:18 242:1        6:13,24 7:1,3      148:1,8,12,19     EA 140:3,7 220:9 effort 24:16
      documentary           8:7 10:1 11:21     149:18 153:1      earlier 17:23       26:15 69:11
        142:23              12:22 14:19        154:18 156:2        103:14 149:17     93:13 97:3
      documentation         15:1,10,19         162:3 163:4,10      150:15 159:20   efforts 33:11
        37:1 129:14         16:13 18:21        166:24 171:20       190:12 193:15   either 18:10
      documenting           22:21 23:1,25      172:6 173:9       early 23:25 25:2    23:13 124:12
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 74 of
                                      294
                                                                                            Page 11

        162:1 188:20      entity 239:14,24    Excel 197:1,3        expert 238:8        123:3,5,8,9,12
        189:25 223:2        240:23            exchange 207:10        239:16            123:15,16
      elapsed 244:17      enunciate 13:25       210:8 211:10       experts 56:14       124:11,13,18
      Email 2:5,9,9,14    episode 191:22        218:21 219:4       explain 5:23        124:18,25
      emergency 189:1     equipment 13:20     exchanged 7:17         10:23 77:5        126:13,15
        189:20            equivalent 7:12     exchanges 19:19        145:21 179:12     128:14,17,21
      emphasized          Erik 19:5           exclusion 238:7      explained 179:7     135:12 136:12
        127:23            errata 240:7        Excuse 92:3          explanation         136:16,22,24
      employed 107:18     erroneous 109:18      211:3                143:7             137:2,12,15,17
        248:10,13           241:21            executed 150:20      explanations        137:19 138:1,3
      employee 126:16     error 22:19           150:25               11:3              138:9,11,16,17
        126:18 248:13       233:15            executive 220:8      express 45:5        138:18,21
      enabled 83:14       errors 114:8,16     exhibit 3:2 15:3,9   extend 188:3        139:10,11,14
      encourage 189:2       236:13 240:4,7      15:11,12 16:20     extended 85:20      140:1,10 141:5
      encouraged          Esq 2:6,10,11,15      21:4,5,6,7           190:20 194:25     141:7,12,14
        75:13               2:21,21,23          32:13 35:5,24      extension 76:22     142:1,8,24
      encrypted 157:24    essential 149:11      37:24 40:12          180:4 188:19      143:1,23 144:3
        158:10              149:14 150:12       42:23 49:3,10        188:22,24         144:5,7,12
      encryption 158:2      151:6,13            50:12 54:16,19       189:10,20         145:14 148:20
        158:7             essentially 100:4     57:5 62:17         extent 5:18         149:2,5,7
      ended 47:4 86:11      156:24              63:18 67:22          205:23            152:13,16
        102:14 125:7      estate 1:5 106:21     122:24 136:9       extra 49:17         153:13,16,17
      endlessly 186:17      140:12              139:7 142:23       extract 227:16,17   153:21,21,22
      ends 174:16         ES0052366 30:6        151:24 153:6       extraordinarily     154:8,12
      engage 65:23        et 4:5                154:20 157:9         190:13            155:14,18
        189:16            ethereum 33:1         160:15 162:5       ex-staff 127:9      156:4 157:10
      engaged 7:18        Europe 67:19          164:3 167:1        ex-wife 170:20      157:14,15
        209:13            European 20:8         168:5 187:15       eye 145:1           158:13 159:5
      engagements         event 60:10           192:6 196:21       E-gold 20:6         159:11,12,21
        107:2               72:25 240:14        200:9 204:14       e-mail 2:20 23:21   160:4,5,11,25
      England 1:18        evidence 125:5        206:20 209:2         30:12,25 31:13    161:6,7,16
      enquire 110:1         141:23 142:7        212:12 219:7         32:18 33:9,23     162:9,12,21,24
      enrolled 186:18       200:17 209:6        223:21 229:7         35:4,9 36:3,3,9   163:9,19 164:5
      ensure 24:25        evidentiary 11:1      232:16 235:7         37:14,15 38:2     164:9,15 165:1
        33:2 39:24        exact 128:10          236:22 238:4         40:16,16,22       165:8 167:19
        187:1 191:5         141:15 142:21       239:3 242:3          41:6 42:7,8,15    169:8,11,11,16
        196:11              145:3 152:19      exhibits 49:13,17      43:2,7,9 46:10    169:24,25
      entire 27:20 94:9     166:19 199:5        129:4                48:12,20 49:21    170:11 171:8
        147:16 150:7      exactly 70:6        existed 17:9,9         50:9,20 51:2,3    172:16,18,25
        188:8               73:25 75:10         194:4,8 195:6        51:14,19 52:8     173:1,2,15,20
      entitled 40:18,19     139:1 142:14      expanded 38:7          52:18 53:5,24     173:21 174:8
        41:8 52:20          143:10,18         expectation            54:1,13 55:3,7    200:23 201:5,6
        116:3,14            191:4               204:23               55:19,25 56:4,7   201:9,18 202:4
        165:22 166:7      examining           expected 60:13         62:20,21 68:1,1   202:4 206:11
        169:12 191:22       130:25            experiment             90:19,21,22,23    206:14,23
        192:4 216:2       examples 72:7         24:24                91:1,5,8 103:8    212:15,18,21
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 75 of
                                      294
                                                                                             Page 12

        212:21,25         Facebook 9:8,11       43:7 153:25         225:18 227:6,9      41:1
        213:24 219:15       9:14 135:5          154:13 242:15       227:12,14,18      fined 19:6
        219:20,20,25      facial 59:4,17,19     242:18              228:23 231:3      finish 27:9 59:12
        220:4 223:23      facilitate 19:12    family 85:14       fever 189:17           189:23 198:22
        223:24 224:8        29:13,20            140:15 187:1     fight 214:7            245:21 246:4
        224:14,24         fact 24:5 28:7        189:16 213:13       216:12,20,23      finished 58:15
        225:1,5,9,17,18     67:15 69:11       far 65:8 75:1         217:2,4,6,20,21     59:10 118:4
        226:22 227:5,7      79:2 88:1 101:5     79:24,24 93:9       217:22            Finney 81:10,12
        227:10,11,13        101:25 105:6        99:5,6 118:18    fighting 38:16         170:20
        227:14,15,17        145:6 176:23        120:3 170:14        217:13            fired 105:12
        228:21 229:2        178:1               171:15 179:9     file 15:11 16:14       125:7
        229:24,25         facts 6:22            179:18 213:24       32:5 35:2,22      firewalled 7:16
        230:1,4,9         fail 178:14,16        218:25 226:23       42:20 52:25       firm 106:5
        232:17,22           179:9,18,23         231:13              53:3,5,19 54:2       107:23 108:3,6
        234:19 235:16       195:10            farm 214:19           54:12 57:4        firms 35:13
        235:17,18,19      failing 138:2       fashion 183:22        62:16 63:16,20    first 7:13 26:18
        235:22,23         failure 195:9       FATF 19:16 20:8       63:20,21 67:21      31:4 40:16 43:2
        236:1,20 237:5    fair 5:21 24:18       182:2               107:2 115:23        43:3 63:10 64:3
        237:24,25           24:19 31:18       Faustus 8:24 9:5      116:13 131:15       65:2 68:6,13
        238:14 240:3        33:12 34:18         134:5,12            132:9,16 133:6      79:7 85:15,19
        242:9,10,13,16      35:8 37:7 38:10     135:14,19           139:5 153:1         85:25 86:10,13
        242:19,22           38:11,23 42:1     Fautus 134:25         156:3 165:21        91:17 92:25
        243:18,20,21        43:15,16 46:2,3   favor 183:11          192:4 196:23        99:21 119:7
        243:24 244:3        46:16,18 48:7     favour 145:9          197:4,5             133:1 141:4
      e-mailed 241:11       48:19 50:2,4,4    features 59:19     filed 210:23           143:20 151:18
        241:15              52:14 53:7        February 16:17     files 129:2 131:14     152:4 168:9
      e-mails 60:3          92:19,21 97:13      21:14 139:12        131:16,17           169:16,17
        124:2,5,6 125:7     101:17 114:24       142:20 162:12       136:7 157:24        170:4,15
        125:8 130:18        117:24 118:6        163:1 191:21     filing 169:5           171:13 172:11
        130:22 148:2        121:19,21           192:1 211:12     filings 211:18         179:4 193:13
        154:1,4,5           122:10,12,17        212:17,23           212:1               194:1 198:24
        158:18,20,23        177:9 180:18        233:21 234:16    final 16:22,24,25      201:7 202:17
        159:1,8 160:6       182:10,20           234:23 236:3        194:25              211:4,5,14
        161:20 162:22       183:17 222:23       236:12 238:14    Finally 6:16           220:16 224:13
        164:19 167:21       223:1               238:22,23        finance 121:14         225:18 229:12
        172:22 173:11     fairly 45:3 60:10   Federal 181:10     financial 40:17      fish 67:12
        173:23 174:3,5      75:9              feed 14:9             40:19 106:17      five 167:22 183:8
        174:12,17         fake 138:9,11       feedback 8:10         106:24              246:9
        175:2 224:9,12      155:23 226:22       9:1 50:1 51:16   financially          fix 118:16
        225:7,10          falling 150:18        85:20 92:18,25      248:14            Fleet 2:25 4:11
        226:21            falls 20:23         feel 208:19        find 51:16 63:9      Flexner 1:17
      e.g 97:8 100:8      false 17:20 89:16   feeling 225:21        67:3 86:17           2:12 4:10
                            146:4 185:15      fell 180:1            112:22 189:9      flip 83:22
              F           falsely 125:6       felt 93:8             203:12            Florida 1:1 2:4
      fabrications          193:19            Ferrier 197:9,14   finding 228:5           2:13,19 4:6
        148:4             familiar 12:22        225:4,8,12,13    fine 19:11 39:10     fluffier 76:21
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 76 of
                                      294
                                                                                           Page 13

      fluffy 76:25          105:10 108:10     forwarding 50:1     79:20 80:22         185:4,9 187:13
      folks 9:3 30:16       109:9 110:8         160:1 232:22      89:3 90:15          187:19 188:2
        204:25 208:2        112:8 120:23        235:25            91:21 92:10,23      188:14 189:7
        230:5               121:5,25 126:5    forwards 41:23      93:4 94:7,13,21     190:4,16 191:2
      follow 18:19 44:3     126:11 127:4        72:17 73:3        95:4,12,20          195:23 196:16
        44:13               127:16 128:2        209:14            97:15 98:2,7        197:15 198:1
      followed 134:20       128:19 130:9      fought 19:22,24     101:2,14,23         198:19 200:6
        160:8               130:15 131:11     found 140:9         102:4,11,16,23      200:19 205:16
      following 11:4        135:3 151:2         153:11 172:18     103:13 104:2        206:2,10
        99:24 105:7,9       158:21 173:4        233:22            104:22 105:5        207:23 208:23
        105:11 220:21       174:10 176:5      Foundation 22:3     105:15 108:24       209:23 215:23
      follows 7:14          176:11,18         foundless 220:23    109:10 110:9        216:5,8 219:12
      force 100:8 101:6     177:15 180:22     four 133:15,16      110:19 111:2,8      219:16,18
        102:1 105:1         183:20 185:3,8      149:13 181:17     111:13 112:9        221:6,11,16
        118:11 146:19       195:20,25           190:5 232:6       112:11,23,24        222:13 223:4
        239:21              198:16 199:23     fourth 123:10,11    113:6 114:4,6       223:11,17
      forces 83:19          215:21 221:4,9      190:10            114:12 115:21       227:1 229:5,12
      foregoing 247:3       221:14 222:12     frankly 125:1       116:2,11,23         229:23 231:10
        247:4 248:6         223:3,8 226:24      197:19            117:14 118:25       232:9,11 235:9
      foreign 218:24        229:3 230:25      fraud 185:15        120:24 124:23       235:11,14
        220:20 221:2        239:4 240:1       fraudster 19:6      125:24 126:8        236:8 238:11
      forensic 56:10,14     241:12            free 208:19         126:12 127:11       240:16 241:24
        239:15            formally 13:5       Freedman 2:3,6      127:20 128:6        242:5 244:15
      forensically          181:2               2:7 4:15,16 5:7   128:22 129:23       244:23,24
        130:24            format 122:4          9:25 10:5 11:17   129:25 130:3        246:2
      forgot 21:4         formed 120:21         11:18 12:2        130:10 131:3,8    Freedman's
        145:10 224:24       215:11              13:12 14:2,14     131:13,19,22        112:19
      forgotten 86:5      former 134:4          15:20,21 18:20    132:3,13,25       freeze 19:23
      form 10:20 11:9       146:21              20:12 21:22       133:25 134:23     freezing 217:16
        11:12,14,22       formulate 141:21      22:1 23:7 25:23   135:10 136:2      Friday 123:9
        17:19 19:1 23:3   formulating           28:2,5,9 30:7,8   136:15,21           155:15 189:14
        31:20 33:13         120:6               31:23 32:11,15    138:6 142:12        190:5
        34:15 38:13       forth 61:20 143:9     33:16 34:16,25    143:1 145:12      friend 69:5 80:18
        45:11 51:23       forum 81:9            36:16,22 38:21    147:10,24           96:7,22 114:25
        52:4 58:25 60:5   forward 42:11         39:3,8,12 41:4    148:1,18 151:5      115:7 140:14
        64:14 68:25         51:23,25 56:1       43:8,11 44:7,9    151:11,21           149:16,22
        71:21 74:21         65:7 117:21         51:8,13 52:1,6    152:2,10,25         150:11,18,22
        75:15 76:11,15      118:2,3 138:3       53:11,15 54:20    153:5,7,12          150:22,23,24
        77:2,23 78:9,17     188:8 190:3,23      55:1 57:2,9       154:23 155:5,9      151:10,20
        79:18 80:14         224:9               59:6,8,11 60:1    155:12 156:6,9      193:8,9 196:4
        89:2 91:20        forwarded 42:2,8      60:8 62:18        158:22 160:17       196:10,15
        92:20 93:2,25       42:14,18 51:3       64:15 67:4 68:4   172:5,12,14         198:4 199:14
        94:11,16 98:5       51:21 53:4 55:3     68:16 70:1        173:5 176:8,14      199:18 201:10
        101:11,18           139:15 219:20       71:23 73:19       177:10 178:6        203:1 214:3
        102:2,9 103:3       224:8,25 225:3      75:12 76:13,18    182:8 183:13      friends 150:16
        103:19 105:2        230:4               77:4,12 78:3      183:16,25           233:4
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 77 of
                                      294
                                                                                          Page 14

      friendship         Gareth's 147:1      40:15 48:24,25      28:19 30:2        Governance
        225:23           gatherings          51:6 57:16 63:7     31:21 32:4 35:1     181:22
      front 6:10 15:16     205:21            64:16 68:5          35:21 36:18,21    government
        30:10 49:18      Gavin 24:1,12,15    69:24 70:5 71:3     37:21 39:7          18:16 19:15
        50:18,19 57:7      24:20,22,23       71:10 73:20         46:23 47:3,8,15     20:2,7,7 35:20
        57:10 61:9,12    GCHQ 146:21         74:6 79:15          48:22,25 49:7       147:14 205:9
        62:3 63:23       general 11:7        84:10 89:4          50:10 52:2 61:8     234:13 239:20
        88:17 119:2        37:20 38:7        92:24 93:5          62:15 65:20       governments
        132:15,16          108:23 158:2      96:14 98:16         66:8 67:20 82:4     20:8
        133:6,21         generally 7:23      100:2 101:1         82:25 93:21       GQ 58:17
        153:13 156:4       78:23 129:11      108:12 110:15       104:13 106:19     Granger 181:15
        164:4,22 192:5     165:23            110:24 111:10       115:22 116:20     granted 188:3
        197:4 204:12     gentleman 27:16     116:12 117:2,4      117:3,21,23         190:18
        206:12 212:24      29:24             120:5 123:9         122:21 125:16     great 30:22 67:6
        223:19 229:8     genuine 123:22      124:4 125:18        129:9 132:2         73:15 116:16
        235:16 236:20      124:1,13          127:13 133:20       141:20 142:16       225:21
        238:19           getting 11:2        136:19 143:17       151:22 154:18     Greek 220:6
      frozen 19:18         12:14 15:6        148:7 153:20        154:21 160:9      Greg 35:17
      fruition 233:10      162:20 242:4      155:13 156:2        163:25 165:20     Gregory 39:21
      fuck 75:8          ghost 13:1          156:10,19           167:7 172:8       Greig 26:20 27:6
      fulfil 55:12       give 15:8 69:21     162:10 166:5        173:14 174:14     group 29:18 38:7
      fulfilling 43:14     72:9 75:13 79:3   167:16 168:3        177:5,7,8 178:2     90:5 97:12
      full 65:2 91:12      83:13 104:10      168:11 169:11       178:18 180:3        100:15 103:7
        143:7 191:17       113:8 136:18      171:25 172:15       182:6 185:16        156:25 175:14
      fully 112:14         159:10 241:5      173:9 177:1         186:19 190:9        179:24 181:21
        243:3            given 46:7,8        180:15 184:1,3      190:22 197:1        181:21 192:22
      full-time 232:5      56:11 119:24      186:14 187:6        199:25 204:18     groups 27:9
      fund 202:15,19       123:19 125:13     187:18 188:8        205:2 209:14      guess 62:1 70:11
        203:14             126:20 130:22     191:1 197:20        217:20 223:18       140:25 172:8
      funded 19:12         163:7 205:13      199:1 202:8         224:23 225:22       197:25
        211:24             222:24 223:6      205:21 206:6        228:22 232:25     guessed 41:11
      funding 204:8        223:10 245:6      209:17,22           241:14 245:18     guise 104:5
      funds 146:24       giving 72:7 92:18   211:1 212:14      gold 231:4,4,5,6    guy 82:4
      further 190:7        104:10 234:3      216:1,16          goldfish 67:12      guys 63:19
        245:21 248:9     Gizmodo 164:25      219:23 224:13     golf 174:25           170:22 225:20
      fury 216:2         glad 86:18,19       224:16 231:20     Goliath 72:1          228:10
      future 36:19         246:1             234:18 236:7      good 5:8,9,10
        89:15            glitch 207:5        236:19 238:10       86:7 109:14               H
                         glorious 120:4      241:22,23           121:20,24         habit 176:22
              G          GMT 187:25          242:17 243:23       122:1,2,7         hack 36:11
      gambling 204:10      188:1           goes 52:13,20         225:19 244:9      hacked 8:12,15
      gaming 202:21      GMX 91:3            53:6 54:3 55:9    Google 42:4          36:13 138:12
        203:15,17,20       159:19 160:7      178:4               83:23              138:17
        204:6              163:17 164:20   going 11:20 15:1    gossip 36:24 37:3   hacking 138:14
      Gareth 146:25      go 11:20 19:2       15:3,7 16:13      gotten 172:11        167:23,24,25
        147:11             20:1 22:11        21:3,3,16 25:16     240:23 243:24      186:4
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 78 of
                                      294
                                                                                          Page 15

      Hal 81:10,12       hearing 14:11,16      186:24             188:4,6 190:21   ignore 82:3 90:7
       169:13 170:4,7      149:21            hiding 184:25        204:22 205:5     ill 189:19
       170:19 171:16     Hearn 81:6,7        high 239:22          244:18 246:9     illegal 203:6,20
      half 83:10 85:15   heat 117:25         highly 109:20       House 119:25      image 133:19
       85:19 86:10,14    held 111:4 118:7    hinterland          HTC 174:20           135:25,25
       94:5 142:24         125:9               214:20             175:2            imagine 179:10
       188:16 201:6      hell 126:1          hinting 175:24      human 73:8           179:19
       205:2 245:20      hello 63:8 139:18     175:25             150:5 176:22     immediately
      hand 15:2 21:3       142:15 143:1      hip 81:8             242:9               173:22 174:4
       30:2 35:1 40:5      230:15 242:21     hire 29:11          humble 72:12      impeach 117:23
      handed 141:5       help 14:13 20:18    hired 31:9 83:24     73:7 75:21,24    impeding 120:13
      handing 21:5         29:12,20 65:22      105:12             76:6             implemented
       42:20 142:22        66:11 69:5,7,22   hit 34:19           humility 65:10       19:23
      hang 177:23          69:23 83:24       hitting 141:23      hundred 59:18     implication
      happen 18:19         85:10 96:6,8,22   hmm 34:1,1          hundreds 64:9        187:10
       29:9 208:2          96:24 107:9,20    hold 183:10                           implicitly 245:9
      happened 19:20       108:6 146:1,5,7     219:16                     I        implied 130:8
       20:3 23:17 27:5     149:19,20,23      home 175:21         Ian 26:20            177:21 185:24
       43:20 88:13         149:24,24,25        177:22 180:12     ICU 13:7,14,18       185:24
       94:25 159:7         150:8,10            204:25 229:15       14:4,20 15:23   imply 25:14
       205:25              154:14,17           229:20              16:4,9             200:16
      happening 27:5       156:22,23         Homeland 169:7      idea 7:8,9 33:21  implying 78:12
       43:21               168:12 182:13       211:20,24           34:19 66:14        96:10 107:20
      happens 20:1         192:8,24 193:3    honestly 192:2        67:15 74:18        177:24
      happy 49:14 83:7     197:25 211:21     Honor 11:16,19        76:9 77:7 91:16 important 69:12
       112:25              221:12              112:12 148:15       92:6,9 97:10       140:13 150:6
      hard 13:22 33:2    helped 72:13          208:22              99:20 140:16       155:6 175:21
       160:2               75:7 85:1,12      honorable 120:4       154:16 158:14   importantly
      harder 65:4          92:5,8 107:4,12   hope 205:25           158:19 181:24      65:13
      Hardy 220:1          107:13 108:16       226:3               194:24 195:6    impossible
      hashes 193:18,20     145:25 146:8      horrible 122:6        207:11 210:9       222:19
      hate 75:6 148:24     146:12,24         horribly 177:19       211:7,15,16     improper 104:15
      hazard 208:3         157:3 193:6,6,7   hospital 23:24      ideas 166:13         104:19 238:9
      head 178:4 230:2     193:8,9 196:11      81:13,14          identification    improved 152:7
       234:17              215:13              151:18 162:2        15:12 16:20     inaccurate 52:24
      header 71:18       helpful 36:10         189:14 233:21       21:7 32:14 35:5    109:20 240:10
      heading 210:15     helping 180:6       hospitalized 81:3     35:25 37:25     inaudible 71:16
      health 208:3,4,9     209:13              171:5               40:13 42:24        71:17,18 72:2
      hear 34:14 39:9    helps 198:5         hot 117:10            49:4 50:13      incentivize
       71:20 72:24       hereto 248:14       hotwire 106:18        54:17              195:14
       90:13 113:13      hi 43:5,10 54:7       124:7,15,15       identify 15:5     incident 220:22
       131:7 138:8       hid 186:23,23       hour 188:16         identities 7:17   include 85:24
       147:25            hidden 187:2          205:2 206:5       identity 7:10,13     174:19
      heard 32:9         hide 180:19,24        244:21 245:21       7:13,15 8:3     included 156:22
       111:11 176:20       182:11 184:9      hours 49:8          ignorant 18:10       175:14 207:8
       177:9,13            184:20,22           187:19,23           23:1,13         includes 194:13
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 79 of
                                      294
                                                                                              Page 16

        230:9               19:17 167:20      invent 177:5          162:22 164:6,8       111:19,20
      including 19:20       176:25 190:11       195:5               164:9,11,13,15       113:4 114:20
        62:24 64:10       instruct 189:25     invented 177:8        165:9,19             223:24 230:4
        85:13 105:23      instructed 111:9    inventing 90:8        171:21 173:11        235:20,23,25
        181:4 217:18      instructing 147:8   invention 73:10       173:23 174:5,5       238:24 241:6
        239:21              206:4               79:1,3 148:22       174:17               241:18 242:11
      incomplete 51:5     integrated 211:8      149:9             Irish 19:17          joint 139:16
        54:19             intellectual 40:6   inventions          irrelevant 148:13    Jon 58:3,6,21
      incorrect 78:6        181:2               100:10 194:18     Islamic 182:5        Jonathan 224:1
        108:17 159:24     intend 113:24       inventor 52:13      issuance 17:6        Jordan 182:25
        215:10 240:2        187:18 190:15       52:20 53:5 54:3   issue 36:17 47:12    Joseph 2:11 4:19
      incredibly 195:9    intended 44:20        55:10               47:13,21,22        journalists 66:22
      independent         intent 10:19        inventors 133:14      190:2 203:10       judge 2:23 6:7
        219:2             intention 188:5     investigate 84:6      214:10,12            11:8 18:17,18
      indicate 54:2         238:6             investor 221:3      issued 17:6,13,17      80:5 99:11
      indication 52:19    intentions 44:22    invite 33:19          17:21,22 18:4,9      147:15,24
      individual 17:9     interacted            189:25              18:23 20:22          148:10,16
        17:11 156:25        106:14,22         invited 211:17        22:17,17,22          188:12 189:2
      individuals 7:18    interest 211:11     involve 33:25         23:12,15 181:2       208:16,17
        20:24 38:10       interested 248:15     34:12 38:9        issuer 17:1,4,8,15     245:19
        225:4             interesting 120:7     39:24               180:10             Julio 2:21 4:24
      industry 181:8      interfere 36:21     involved 19:25      issues 49:9          July 215:15
      infections 234:2    internal 37:1         31:25 33:4,10       145:18,22          jumped 138:12
      Info 1:6 168:14     internet 10:25        34:17 44:16,17      147:20 226:14      June 237:5
        168:17 239:13       81:14 203:20        66:15 77:18,25      244:6              jury 6:6 117:12
      information 46:7      204:10              78:16,19,20       issuing 47:11          148:8
        80:2,6 99:9,11    interpret 101:24      97:7 98:21,23       203:5              justify 186:14,23
        106:20 178:9        188:15,25           107:14 113:15
        178:14 179:9      interrupt 59:9        128:12 145:18              J                   K
        179:18,23           143:16              148:3 163:16      jail 109:25          Kathryn 206:15
        180:6,19 181:4    interrupted 71:8      241:9             Jamie 210:24         Kauchemann
        181:5 182:11        71:9              involvement         January 17:7,23       62:25
        182:21 183:18     interview 57:23       47:16 191:5         165:1 171:2,4      keep 20:13 36:21
        184:10,23           58:17 61:21       involves 38:22,24     215:11 220:1        115:2,11
        215:10 220:21       65:3,5,9 66:12    involving 34:2        233:5               117:10 141:23
        241:5               191:21 192:14       37:6 194:8        Japanese 89:18        143:13 154:11
      informed 61:11        192:19 193:1      IP 130:25             89:20               167:6 173:14
      initially 177:3     interviewer 72:2    iPhone 174:24,24    JC 239:9              174:13 180:3
        215:15 233:16       192:20              175:1,3           Jdelich@rcfllp...     182:6 186:15
      initials 93:24      interviews 43:13    Ira 1:5 4:5 123:3     2:9                 205:18 212:2
      insane 150:15         44:20 45:9,12       123:6,12          job 73:15 107:2       213:16 224:23
        151:4               45:16,17 60:14      124:19 128:15       107:18 129:12       232:25
      inSecure 165:23       60:20,22,23         128:18,21         John 106:13,16       keeping 227:24
      inserted 99:24        61:1,4,6,15,16      129:7 130:18        106:25 107:14      keeps 78:24,25
      installed 215:2       65:24 68:12         130:24 137:3        107:15,16          kept 15:7 86:16
      instance 7:11 8:3     72:9                138:20 162:12       109:3 111:16        149:15 166:20
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 80 of
                                      294
                                                                                      Page 17

        213:3,6,10        166:7 168:13     99:2 104:3,20    known 67:12         224:7 235:3
        233:25            168:16,20,21     109:8 111:3,6      244:8             240:5,6 241:19
      key 19:22 79:22     171:21 175:7,9   114:4,12         knows 14:24       Laxon 111:17,19
        80:13,15 81:2     175:15 176:3     115:24 116:12      18:17             111:20 112:6
        81:20 83:19       177:5 198:3      117:7 126:19     Kyle 2:10           113:4 114:20
        99:3 139:2,20     201:10 202:20    126:19 128:10    Kyle@rcfllp.co... lay 44:19
        140:17 143:3      202:23,25        129:6,18 130:5     2:9             layout 43:12
        148:21 149:9      203:14 207:13    130:12,12                          layperson 65:12
      keys 18:17,18       210:10 214:8     132:2 134:3,9            L         lead 106:11
        157:19,22,23      216:13 218:6     134:14,15        L 29:25             177:2
        158:2,4,6,9,10    226:13 228:25    135:19,22,24     lab 66:2          leader 97:12
        158:12 221:17     232:12 233:8     135:24 136:7     label 15:5,6,8    leading 40:9 55:8
        222:8,15,19,21    233:13 239:13    136:23 137:1       21:4 64:18        55:22 97:8
        222:24 223:6      241:1,2 243:20   138:12,13,15       88:17             101:16 176:24
        226:3 228:22      243:25 244:1     142:1 148:21     labeled 42:21     leak 37:3,4
        230:16            244:25           151:3 155:24       71:4 124:21     leaked 36:14
      kicked 105:12      KLEIMAN038...     159:7,11 164:1   lack 231:8        leaks 36:4,25
        186:15            3:16             170:14 171:14    laptop 231:19     leap 67:6
      killed 146:22      knew 67:10        171:15 172:17      233:25          learn 73:6,6,7
      kilometers          85:17 187:1      177:11,25        large 213:24      leave 171:21
        214:19            204:4 213:6      183:6 186:3,6      240:8             173:16,16
      kind 36:10 208:3   knife 81:16       186:25 188:5     late 229:21         205:12 208:18
      kinds 204:25       know 5:19 6:13    188:16 196:20    launch 17:7       leaving 40:9
      Kingdom 1:19        8:13 11:10       200:20 202:10      151:17 195:1    lecturer 239:18
        4:11              12:12 13:19,21   205:16 208:6     launched 21:14    led 45:13 47:5
      Kleiman 1:5,6       14:8,12 20:14    208:25 212:11      171:3             97:9
        3:13,13 4:5       21:10,11 26:12   213:9,11,13,15   launderer 19:6    left 63:25 69:9
        69:6,21,23        26:19 28:18      214:1,1 216:9    laundering          97:1 125:3
        87:11,18,20       29:17 31:11,22   217:23 218:18      146:24            127:10 133:14
        96:8,23 114:25    32:2 34:23       218:19 219:1     law 7:6 17:5        159:9 163:7
        115:7,10,17       37:10,20 42:2    220:13 222:10      21:18 83:11     legal 2:24,25 4:12
        119:16 120:1,9    42:11 43:4       222:17,19          86:21 106:5       7:24 11:3 17:14
        120:20 123:4,6    46:17 52:10      224:11 229:25      107:23 108:3,6    108:18,20,21
        128:23,25         56:18,20 57:24   231:13,14,23       109:24 121:11     164:12
        130:18,24         59:24 62:8 64:8  233:13 234:21      186:21,22       legally 109:25
        133:5,13 136:3    64:18 67:13      236:6 242:6        196:5             204:3
        136:7,9 137:14    68:6 69:2 70:21  246:5            lawyer 106:11     legislation
        138:20 139:6,7    71:12 72:1,15   knowing 185:15      114:20,21         181:24
        140:8,13,13       73:21 76:2      knowledge 8:1       143:25          Leon 2:18
        142:20 145:14     78:15 79:14      16:12 28:12      lawyers 56:11,11 letter 167:14,14
        147:21 148:20     80:12,23 83:4    37:13 66:2,3       56:13 110:23    letters 12:17
        149:1 152:14      84:1,5,14 86:18  155:2 183:24       114:17 123:19   letting 228:6
        153:23 154:3      87:7 92:12       219:3 232:4        124:4 141:15    level 61:12 65:11
        161:23 162:1      93:19 94:25,25 knowledgeable        141:18,23         239:22
        162:12,16         95:1,2 96:5      18:22 19:4         143:23 144:10   Lex 111:17,19,21
        164:1,3,11,15     97:20,24 98:6    20:10              209:15 210:15     112:6 113:4
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 81 of
                                      294
                                                                                               Page 18

         114:20               160:22 161:9      load 72:11            162:3 163:25        145:14 148:20
      liberty 20:5            161:18,19           136:18 152:4        165:21 166:25       148:25
         217:18               230:17              173:11 209:25       168:9,22          Louis's 140:9
      licensed 204:3       listed 52:8 60:6     loaded 13:5           171:24 187:14     love 82:1 83:1
      lie 127:6 233:23        60:24 131:4,9       156:8 219:11        196:3 197:11        122:8 187:3
      life 80:20 150:7        204:1 211:19      loading 133:24        197:16 200:8      loved 81:22,24
         151:20 174:24        225:4               139:8 156:6         201:4 219:6         82:24 102:18
         175:22 185:13     listen 108:4           172:9 197:4         220:11 223:19       115:15
         186:3 193:8          150:4               204:15 212:20       232:15 235:5      lunch 58:9,13
         212:4             listened 72:23         242:8               241:25            lying 18:11 94:20
      liked 76:16,17,21       217:7,24,25       local 180:1         looked 137:15         144:25 145:2
         76:22,23 79:4        218:3             located 172:4         210:7               176:10,17,20
         134:12,21,25      listening 6:9        location 131:2      looking 38:17       Lynam 85:14
         135:24 136:1         149:21              218:19              52:22 55:2 71:5     146:14,18
      likes 133:15,16      literal 142:2        locations 214:15      75:17 130:25
      limine 238:7            144:15,18,19        214:17 215:7        132:7,9,10               M
      limit 188:6             177:20            lockdown 205:10       136:13 138:10     M 2:11
         189:22 190:19     literally 81:15        208:4               174:11 204:15     machine 126:16
      limitations 14:15       141:13 143:21     log 197:7,8           212:21 230:20      126:20 127:10
      limited 22:18           145:3,4,7         logically 178:1     looks 104:3          138:12 180:1,5
         182:14 215:11        149:17 175:1      LOLs 183:5            152:20 153:25      232:5
      Linda 2:25 4:11      literalness          London 1:18           154:13 157:15     machines 56:10
      line 8:10 9:2           144:21              4:10 26:7 43:18     169:25 170:11      56:14 123:19
         22:14 30:19       litigation 30:3        46:9 48:2           242:14,18          125:4 128:10
         39:22 73:14,24       32:6 35:3 37:22     187:17 204:21       243:23             158:2 163:6
         77:14,14,16          40:11 49:2          204:24            lose 65:14 184:7     178:9,13 179:8
         79:8 82:9 91:12      51:10 122:23      long 114:25           243:6              179:17,22,25
         91:13 110:13      little 13:22 17:23     115:7 172:23      loss 228:4           180:14 211:21
         188:13 197:16        26:10 27:12         185:15 190:15     lost 116:6 129:21    214:18,24
         197:22 198:10        72:19 89:5          204:23 205:3        153:10             215:14 232:3
         199:1,12             99:18 117:15        225:23 229:14     lot 20:16,17         245:7
         204:18 243:23        156:25 172:11     longer 124:7          33:18 60:3,6      Macquarie
      lines 40:24 61:1        172:19 180:23       125:11 159:1,6      69:5,6,10,21,23    214:20
         227:13 232:2         183:23 202:12       187:18 192:17       74:10 77:8,25     mad 78:8,10,11
      Lingham 134:20          204:18 219:23       195:19 205:2        96:6,8,22,24      Madam 113:12
      link 36:20 148:24       231:8             look 11:20 15:10      97:2 98:22        magic 10:25
      linked 194:6         live 14:9 73:16        18:8 22:12,13       173:13 188:10     magistrate 6:9
      linked-in 134:8         171:6               30:24 31:3 33:8     194:17 203:20     Magna 2:24,25
         232:24 234:19     lived 186:6            33:22 35:3 51:2     214:20 218:4       4:12
      linking 160:24       living 204:2           66:16 71:3,6        232:3 240:19      mail 159:18,25
      links 36:18          LLC 1:6 239:13         75:24 80:2,2      lots 47:8 167:18    mailing 84:20
      Liserow 214:25       LLM 85:17,21           88:18 95:24         168:1 212:4        159:15,22
      list 45:15,17           86:15               99:8,8 116:16     loudly 73:13         160:12,22
         57:20 84:20       LLP 1:17 2:3,7         119:11 132:8      Louis 139:19         161:8,18,19
         98:13 159:15         2:12,18 4:10        144:25 154:8        140:8 142:15       181:21
         159:22 160:12     LLV 168:14             154:24 157:7        142:20 143:2      main 235:23
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 82 of
                                      294
                                                                                        Page 19

       243:4             173:2              157:11 167:21      94:17,18,23       Mike 81:6,7
      maintain 174:8    Masters 85:24       169:12,18          181:16 234:6       133:10 134:19
      majority 17:17    mate 54:7 228:4     170:2              234:10,15,23      mildly 10:22
       18:24 20:23      material 109:18    McGregor's          236:2,12          military 181:9
       22:17,22 23:12    218:22             43:14 55:13        238:23            Mill 41:7
       84:25            math 124:25         102:24 103:9      meetings 25:24     million 17:8,9
      making 18:5       mathematician      mean 12:12 17:3     26:1,5,5,8,25      18:1 19:18
       66:20 69:11       82:2 83:8,12       43:5 69:13         37:11 62:5 73:2    240:24
       97:3 101:12      mathematics         72:25 78:10        75:2 94:5,25      millions 19:7,8
       103:5 137:24      86:7 121:13        89:23,25 142:5     109:1,3,7,12,16   mind 6:24 21:2
       228:18 233:16     186:21,22          142:8 144:11       235:2,4 241:19     59:21 131:24
      manage 16:6       Mathias 193:13      158:4 193:10      member 14:19        204:24
       41:11 43:24       193:25             196:13,14          31:8,19 127:9     minds 68:23
      managed 86:17     Matonis 58:3,6      214:15 244:25      159:6 182:25       96:21
       243:5             58:21             meaning 21:19       189:16            mine 69:5 70:7
      manner 28:16      matter 4:4 59:21    143:22            members 8:21        74:1 80:20 96:7
      mapping 59:20      116:9 122:14      means 7:25 17:5     9:17 135:23        96:23 101:13
      March 1:14 4:7     156:24 185:16      23:17 25:15       mentioned 21:16     175:3,3 185:14
       33:23,23 62:10   mattered 216:23     59:5 90:2,4        167:21 225:5       195:4 214:23
       62:13 63:24      matters 65:12       107:13 137:25     mentor 28:15,23     215:6,9 218:5,7
       67:24 123:7,9     208:20             196:4             mere 8:4 203:5      218:9,12 221:7
       155:15 172:16    Matthews 27:17     meant 74:18 77:7   merely 208:10       221:12 222:1,4
       207:6 216:17      27:22 28:1,10      78:15 80:12,23    merit 66:10         223:13 228:13
       235:20 247:8      32:19 33:23        83:4 142:6        Merkle 193:19       231:4,11 244:9
      mark 75:6,25       37:5 41:13,25      193:2 211:21       193:21            mined 74:8,9
       142:22 197:9      49:22 50:21        211:23            message 83:25       77:8 213:24
       197:12 207:7,9    53:4,23 54:1      media 4:3 8:22      160:21 202:1       214:13,24
       225:3,8,11,12     55:4,25 63:1       37:11 40:2,4      messages 233:2      215:8,14
       225:18,19,24     Mavrakis 153:18     45:10,12,24        234:20             218:14,17,20
       226:7 227:5,8     224:1              57:11,13,18,19    MESTRE 2:18         218:24,25
       227:11,14,18     Maxwell 35:12       57:20 60:4 61:9   met 23:25 24:2      220:20 221:2
       228:4,9,23        35:17 39:21        61:12 62:3,4       59:2 234:8,12      221:18 222:8
       231:3            McCaughn            63:4,10,22         234:25             222:11,15,17
      marked 15:12       223:25             67:24 75:3 94:9   Metanet 13:7,14     222:25 223:7
       16:20 21:6,7     McGovern            94:14 100:15       13:18 14:4,20      229:1 233:13
       32:13 35:5,24     112:21 113:14      101:9 105:11       15:23 16:9         239:10 240:19
       37:24 40:12      McGregor 29:3,5     134:7 176:23      Metzdowd 160:5      243:4,17
       42:23 49:3        29:8,11 41:23      177:5,6 184:18    Miami 2:4,13,19    mines 213:20
       50:12 54:16       42:7,11,14 44:2   medications 6:17   Michael 220:1      minimize 206:1
      marketed 12:11     44:13,16,25        6:21              Michelle 200:24    mining 219:1
       12:13             45:5 49:22        medium 13:4         201:3,20,21        221:20,23
      marking 21:4       62:25 78:22       meet 24:20,22       202:6              226:13 228:24
      Marko 143:5        81:19 101:9        189:22            Microsoft 137:5     231:6,7,14,17
      marriage 150:18    102:12,13,14      meeting 24:4,9     middle 59:9         232:13 233:8
      married 196:12     102:18 103:16      24:15 57:23        139:11 184:8       233:17 239:14
      masquerading       103:17,23          59:1 74:23,24     midweek 190:8       239:25 243:9
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 83 of
                                      294
                                                                                           Page 20

       243:11 244:11      moldy 86:19         186:1              134:9 140:2        needs 32:7 49:14
       245:1              moment 5:10        multipage 43:9      147:1,12             97:8 100:4,7
      minted 17:10         18:25 23:11       multiple 26:17      156:14 166:19        101:5,25
      minus 17:12          31:17 40:22        27:4,5 59:3        170:24 184:2         118:19 140:12
      minute 183:8         43:6 71:3 84:13    62:24 80:18        202:9 220:7        neither 188:16
       244:21              90:11 112:12       117:17 124:6       231:21 247:15        248:10
      minutes 41:25        116:6,6 132:10     175:8 180:14       249:21             net 89:22
       42:9 112:21         136:17,18          181:4 182:5       named 146:25        network 180:9,9
       113:2,9 205:6       138:14 153:9       183:3 195:16       193:19               181:11 194:7
       208:18 229:15       172:8             muting 90:14       names 76:2 94:4     networks 194:7
       229:18,19          moments 112:15     M-net 195:15        132:16 217:9       never 18:13 21:2
       236:12,15          Monday 1:14                           national 145:18       23:20,20,21,21
       244:19,21           31:6 45:24                N           145:22               69:19,19 74:13
       246:9              Mondo 194:9        N 2:1 3:1          nature 46:14          81:11 85:4 87:5
      mischaracteriz...   monetary 121:14    Nakamoto 22:5       89:20                87:15,16 88:1,6
       141:10             money 10:25         22:15 24:5,9,12   nChain 40:5           89:9,14 119:17
      mischaracteriz...    17:15 19:5,15      24:17 25:4,6,10   nCrypt 63:1           172:24 188:18
       103:21              47:20 146:23       25:25 26:2,16     nebulous 178:17       188:24 196:7
      mischaracteriz...    173:12 181:25      26:18 27:2        necessarily 20:16     228:15,15,19
       46:4 47:1           216:20 217:15      28:11,25 29:6      53:1                 245:7
       137:22 138:1        217:17,18          29:13 32:1        necessary 6:14      new 1:17 2:8 4:10
       200:5 243:16        234:3 245:5,10     33:11 34:3         20:20 180:6          18:5 26:7 54:19
      misconstrued         245:11             37:18 43:15       need 5:15,19 6:12     171:3 181:12
       7:22               monitor 4:8         44:3,14 46:2       14:10 33:3           182:24 189:13
      misconstruing       month 94:5          55:14 84:8         40:23 72:18          206:15 214:25
       144:13             months 111:23       86:24 87:4,12      73:4 75:2,6        Newcastle 183:2
      misled 144:8         151:18             87:19 90:19,21     87:24 88:5         news 46:24 47:3
      misquote 176:21     Morgan 119:25       96:2 102:7         93:10 100:11         47:4,7 89:22
      missed 80:1 99:7     120:7              120:18,21,25       104:24 111:3       newspaper
       178:11 237:21      morning 5:10        121:4,6,20,24      112:13,15,20         193:18
      misstates 44:5      motion 190:18       159:12 160:4       116:9,11           Nguyen 8:14
      mistake 66:20       mouth 135:9         160:11,21          117:15 125:17        26:20 27:7 37:6
       90:14              move 20:18          161:7,17           141:21 149:18        140:8 141:1
      misunderstand...     21:24 28:6 65:7    192:21 243:12      149:23,24          nice 75:17 89:7
       231:2               82:6 83:3 91:11   name 6:25 7:7       154:14,15            99:19
      misunderstood        135:16 145:13      8:12,24 9:9,12     168:9 204:25       nicer 76:21 90:8
       22:19 177:19        190:3,23           12:11,13,19        206:8,19 207:1     Nicholas 153:18
      mix 103:24           221:20,23          14:22,23 16:9      208:20 226:4         224:1
      mixing 103:23        234:22             21:20 30:19        244:5,7,9          Nick 29:24 30:19
      mixtures 11:4       moved 65:3          49:25 52:25        245:21               31:5,8,18,24
      MI6 146:21           219:4 226:13       53:3,5,21 54:3    needed 76:5           32:2 33:10,19
      Mnet 194:9           228:24             86:2,3,5,12,21     80:21 95:14          33:25 34:3,11
      mock 61:14,16       moving 233:10       111:18 115:16      109:19 149:20        35:9,12,17
       65:3,5,23 72:9     muddied 187:7       116:3 119:8,15     149:25 150:8         37:12,16 38:5
      model 59:20         muddy 185:6,12      119:20,23,24       150:10,11,19         39:14,19,20
      modify 189:2         185:20,23          120:10 126:17     needing 40:21         40:16 41:6,9,13
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 84 of
                                      294
                                                                                          Page 21

        41:18 48:10       126:21 129:21      195:20,25         October/Nove...       204:11 206:17
        51:3,15,19 58:3   146:15,17,17       197:18 198:16       170:15              206:19,21
        58:6,21,23        146:20,21          199:23 215:21     offence 109:23        208:24 212:10
        59:23,24 60:3     155:4 171:2        221:4,9,14        offended 204:2        229:6 238:2
        62:22 63:15       180:25 182:25      222:12 223:3,8    Offering 33:4         242:2
        67:25             207:7 210:17       226:24 229:3      office 26:7         opens 171:25
      Nicolasscottcal...  211:17 219:10      230:25 239:4        105:20 106:1      operate 196:8
        32:22            NY 2:8              240:1 241:12        107:1,3,6,11,25   operated 214:23
      Nigerian 36:5                        objected 11:9         108:8 110:2,11    operation 81:8
      night 117:3                O           56:24 148:15        181:1,7 189:9     operations 81:5
        245:25           oath 217:20         183:11              189:13 217:8      operative 146:22
      node 180:2         object 10:20      objecting 145:6       234:13 236:1      opiates 234:4
      nodes 17:12          11:22 17:19     objection 11:12       241:20              245:12
        18:19 151:17       19:1 34:15        11:15 14:7 19:1   officer 106:17,24   opinion 108:21
        180:8,8,10         38:13 44:5        23:3 25:11          176:25            opportune 49:11
      non-distributed      45:11 52:4 53:8   31:20 33:13       offices 1:16        opportunity
        195:3              58:25 60:5        34:22 51:4,12     officials 181:8       113:14
      non-robust           64:14 68:2,14     52:2 53:12        offshore 239:10     opposed 35:13
        195:10             68:25 71:21       70:17 73:14,17    OK 20:22 219:17       188:19
      Northumbria          74:21 75:15       77:3,3,9 78:9     okay 6:24 15:1      order 18:18
        85:18 86:13,16     76:11,15 77:2     90:12 92:7          45:19 46:20         56:25 146:14
        183:2              77:23 78:17       94:24 95:7,16       48:25 56:22,22      187:22,22
      notarization         79:18 80:14       97:14,19,23         62:21 143:5         188:15 189:2
        181:19             89:2 91:20        100:21 102:21       153:11 164:23       190:17 202:15
      note 64:17 66:17     92:20 93:2,25     115:19 118:16       165:20 187:13       202:19 203:14
        96:16 97:4         94:11,16 98:5     124:22 125:17       196:17 235:10       205:3 224:17
        99:23 187:16       101:11,18         125:20 126:5      omissions 236:14      224:18 244:22
        204:20 238:6       102:2,9 103:3     126:14 128:2      once 18:17 37:19      245:22 246:4
        238:17             103:19 104:13     129:20 135:16       38:6 59:1 88:5    ordinarily 11:15
      noted 11:8 53:12     105:2,10          137:21 147:15       174:24 177:16     ore 231:6
        90:12 174:12       108:10 109:9      147:17 148:17       183:13 202:25     organization
        246:6              110:8,13 112:8    151:8,14            215:10 225:21       9:17 29:16,16
      notes 26:9 57:13     117:8,13,20       187:12 223:15       243:17              29:20,25 36:9
        63:4,9 64:19       118:4,13,22       238:6 243:15      ones 27:1 33:1        36:12,14 37:2
        67:16 92:14        120:23 121:5    objections 11:13      128:21 129:8        40:9 105:13,14
        93:9 97:6 100:3    121:25 126:11   obviously 103:7       130:19 160:8        141:1 159:5
        248:6              127:4,16          116:19 208:12       174:15            origin 185:6,21
      notice 144:14        128:19 130:9    occasions 234:7,9   one-page 219:14       185:23
      noticed 124:3        130:15 131:11     234:11            online 196:10       original 17:22
      noting 244:8         134:13,16       occur 73:2          Ontier 2:23 5:2       56:4 97:10
      November 171:1       135:3 143:25    occurred 62:5       open 53:2 119:2       130:23 160:6
        217:10             151:2 158:21      138:15 232:23       119:5 132:18        160:11,21,23
      number 4:3,6         173:4 174:10      245:8               134:16 153:2        162:17 167:12
        15:9 54:15         176:5,11,18     October 7:2           169:10 178:21       174:8 193:22
        68:13 74:8         177:15 180:22     242:25 243:2        192:4 196:17        205:3
        95:25 106:11       183:20 185:3,8    244:6               196:18,19         originally 165:10
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 85 of
                                      294
                                                                                         Page 22

        194:24           91:12 92:11        193:13,15,16       129:11 145:1        195:21 196:5,6
      originator 100:8   96:12 98:8         194:25             148:21 149:9        200:2,15,16
        101:6 102:1      116:12,14,20      papers 80:3 99:9    150:12 151:6       partnerships
        105:1            119:1 123:10       211:18             151:13 157:1        196:9
      ought 118:14       123:11 134:8      paragraph 16:22     162:17 176:4       parts 81:4 85:23
      outcome 248:15     139:9,12           16:24,25 39:1      178:1 190:18        100:24 103:23
      outside 29:16,19   142:25 155:13      39:13,15,23        190:19 192:15       103:24 174:16
        29:24 35:19      156:5,10 162:8     64:21 65:15        192:23 193:11       174:17 185:13
        36:8 203:22      162:11,11          66:17,25 67:5      206:25 210:23      party 11:24
        243:5            166:5,10 168:3     68:18 70:3 71:7    211:17,23          passed 241:2
      Overall 93:11      168:10,11          71:11,14,24        226:20             passing 18:6
      overlap 186:21     171:25 172:15      84:12 88:21       participants 7:3    passion 65:13
      overly 142:2       175:7,8 176:1,7    91:14 92:25       participate 25:24   patched 180:2
      overruled 113:19   176:13,17,19       102:5 116:17      participating       patching 180:16
      overseas 46:11     178:23,24          119:12,19          191:20             patent 210:23
        57:23 222:2,5,8  184:3,4 185:10     148:21 156:16     particular 26:8     patenting 64:10
        222:15,18        201:7 202:10       162:15 166:10      26:13 69:5 96:6    patience 155:11
        226:12 227:25    202:12 207:3,5     168:3 179:4        96:22 100:17       Patrick 175:7,8
        228:1,14,16,20   209:18,18          184:6 185:11       141:11,13           175:10,13
        229:1 243:7      210:3,3 212:14     202:14 207:5       162:24 192:12       176:1 177:7
      overview 64:22     212:15,16,19       210:4,6 211:1,4    234:25              212:16,19,22
      over-talk 34:24    212:23 216:16      211:5 216:17      particularly        pause 11:9 18:25
      owed 217:15        229:10,12          220:15,17          152:8              pay 13:1
      owned 56:15        231:24 237:9       232:1,2,8 239:1   parties 4:13        payment 227:25
        135:8            237:11 239:1,5     239:6 240:17       195:16 248:11      Payne 231:3
      owner 244:11       240:17,18         paragraphs          248:14             PDF 136:20,22
      Oz 181:8 226:16    249:5              116:17 119:11     partly 8:20 201:2    136:23 137:2
      o'clock 117:2     pages 11:24         184:4             partner 74:8,19      138:10,17
      O'Hagan 58:3,7     238:18,20         parents 47:12,14    76:10 77:1          155:13 162:17
                        Page/Line 249:7     47:19              181:15 189:13       163:16 168:4
              P         paid 12:14         parish 215:4        195:24 196:2,6      171:25 196:18
      P 2:1,1 244:9      180:11 228:10     Park 2:8            196:8,13,14         209:19 212:15
      package 159:9      228:11 243:3      part 24:16 60:13    197:23 198:3,6      216:16 225:9
      Paez 2:21 4:24    pain 225:22         61:14 73:10        198:7,14,14,15      225:10 227:16
        5:6             painkillers         78:25 79:2,22      198:17,18,23        235:17,19,22
      page 3:2 21:18     245:12             80:13,15 81:21     198:25,25           237:25
        22:11,12,14     paper 7:15 17:24    83:11 85:12,16     199:15,19,21       PDY 215:11
        43:3 57:10,13    64:7 83:10         86:24 87:1,4,6     200:1,11,14        pending 113:3
        57:16,17 64:16   84:19 85:11,13     87:7,12,16,19      201:11 202:20       148:10 224:4
        64:19 67:5 68:5  85:15,19,23        87:21,23,25        202:24 203:10       244:16
        68:13 69:24,25   86:6,14 99:15      88:2,3,7,8 90:5    203:14 207:12      people 7:23 9:6
        71:4,5,7,10,13   133:13 146:6       99:3 102:14        210:10              10:25 12:6,13
        71:13 73:20,24   151:16 154:15      111:16 119:20     partners 181:17      15:14 16:6,8
        77:14 79:6,6,8   156:21,23          119:22 120:20     partnership          17:12 18:22
        82:7 83:2 84:10  159:13,22          124:18 127:13      148:4 192:16        19:4,11,12,13
        88:16,18,21      160:10,15,24       127:14,22          192:17 195:19       19:14,16,20
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 86 of
                                      294
                                                                                            Page 23

       20:10,22 21:17     175:14 177:16       106:12 109:13        46:23              155:7 161:15
       22:19 25:5,19      177:20 179:13     persons 113:15       plans 40:9           164:13 169:4
       26:2,3,11,14,23    179:15 180:25     person's 103:10      platform 21:15       170:4 171:4
       26:25 27:4         181:8,9,9,11,24     134:9                33:5               189:24 193:9
       30:18 32:21,24     182:1,2,3,4,23    petant 108:15        played 137:11        195:8 201:20
       32:25 33:19        183:1,4,5         PhDs 186:8,16          157:2 162:16       206:3 216:22
       34:7 35:12,18      184:18 186:3,4    Philips 119:24         174:25             218:6,10
       37:1 38:19,24      186:5,16 187:3    phone 2:19 42:3      please 21:1 28:1     240:25 243:1
       39:18,25 41:10     187:5 189:18        81:4 112:13          28:8 35:3 36:19   pointed 141:22
       44:20,23 47:16     190:5 192:23        174:21,22            40:22 41:21        142:1 240:6
       59:2,5 60:15       194:13 203:21       190:2                50:16 51:16       pointing 240:4
       61:5,7,19,22       205:20 212:7,8    phoned 196:11          52:5 59:8,12      points 38:14,20
       62:2,24 65:25      215:5 217:8       phones 177:22          63:8 64:25 70:5    141:24
       67:17 68:20,23     226:14 229:25     Photo 3:3              73:23 74:6        Poisson 86:6
       69:7,9,10 70:11    231:9 234:12      photograph             79:10,21 88:21     121:12
       70:24 72:5,7,9     234:13 245:23       15:19                89:4 91:13,22     police 138:14
       72:13,13,16       people's 66:3      photography            96:16 97:5         176:25,25
       73:2,6,9 75:1,6    101:13              159:15               98:17,18 100:2     181:10,12
       75:7,16,23,25     perfectly 116:7    phrase 26:12           108:4 112:3        206:15
       76:1,1,3,4,4,16   performance        physical 214:15        114:13 119:21     Ponce 2:18
       77:10,18,25        92:18,19 95:6,9     214:17 231:4,6       125:21 128:3      ponder 54:7
       78:20,22 79:1     period 27:20       pick 93:10             132:18 135:8      Ponzis 19:13
       79:11,25 81:18     120:4 207:13        130:22,23            136:18 141:17     poor 40:23,25
       81:19 83:24        210:10 215:22       154:19               141:19 142:18     populate 32:4
       84:3 85:13 90:9   periods 184:16     picked 65:5            143:13,17         populates 16:18
       94:4 95:1,1,2,9   permitted 109:25     73:16                146:17 151:4       35:4
       95:11 96:3,19     person 2:23 8:1    picture 16:1           152:1 154:11      population 132:9
       96:21,24 97:1,2    8:13 9:16 10:15   pieces 156:22          156:19 167:6      populous 11:7
       98:21,23,25        10:23 19:25       Pierpont 120:7         168:23 169:10     Port 214:20
       99:7,16 100:16     26:13 41:12       Pirate 181:13          171:25 172:20     portrayal 50:8
       100:22 101:1,9     59:16,20,22       place 91:17 99:21      178:2,19 190:3    posed 182:14,17
       101:22 103:5,7     80:17 83:9,15       187:25 234:16        197:16 202:10      183:13
       108:19 115:1       84:7 87:16 97:9   places 214:13          202:18 206:6      poses 164:23
       115:11,12,14       111:18 134:6      plaintiff 4:16,18      207:21 210:14     position 94:8
       122:6 124:3        143:4 144:19        4:20,22              211:6 212:11       143:6 190:22
       125:6,7,9          144:22 145:18     Plaintiffs 1:7 2:2     224:20,22,23       206:2 208:11
       134:20 139:3       145:23,25,25      plaintiff's 15:11      236:11,13,16       208:13 246:1
       139:20 140:8       146:10,15           142:23               239:8 243:22      possession
       140:17 141:1       150:7 169:17      plan 38:10,15,15       246:2 249:5        113:22 114:3
       143:3 145:1,24     170:12,23           38:18,20,23        plenty 72:8         possible 23:23
       146:3,6,8,12       171:9,12,13         39:24 40:2,3,4     pm 4:8               53:21 81:8,17
       148:5,6 149:3      196:11,11           43:14 44:2,13      Podcast 191:22       162:1 205:21
       150:2,3,16,17      243:8               44:16,17,18          192:10             205:23 233:4
       157:3,4,12        persona 157:1        55:13 60:4         point 6:6 39:6      possibly 140:1
       162:23 167:24     personal 1:5       planned 43:20          66:19 72:22        141:1
       167:24 173:12     personally         planning 43:22         121:16 135:7      post 3:4 21:13
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 87 of
                                      294
                                                                                            Page 24

       22:3,5,13 23:23     31:9,9,19 46:1      112:18 113:19      114:11              46:14 47:11,13
       133:23 134:2        46:5,15 47:11       142:10 209:22     Prof 8:24 9:5        52:13,21 53:6
       166:2,3,6           47:13,21,24        probably 78:1       134:24 135:14       54:4 55:9
      posted 22:22         48:1,6,19,22,23     98:24 186:10       135:19              105:24 157:1
       23:20,24            49:1 50:23          214:19            Professor 134:4      205:18,20
      posting 23:18,19     55:12,15,16,18     problem 117:15      134:11             publicly 21:21
       37:2                55:20 56:1,19       144:24 159:23     professors 85:15     24:17 25:3,9
      postpone 188:25      56:21 60:9          203:7,9,18        profile 15:22        26:15 170:16
      postponed            63:13               204:8 220:7       profit 19:8,9       publish 10:8
       117:16 188:18      presuming 103:5      241:13            profitable 225:23   published 9:19
      posts 12:21         presuppositions     procedure 117:1    profitably 40:7      10:7 16:16
       135:13              101:21             proceed 52:5       program 137:6        116:3 119:8
      potential 33:24     pretty 18:21 19:3    117:4,13          project 24:23        156:13 184:2
       208:12              46:24 147:6         118:13,16,23       26:19 93:13         202:9 211:11
      potentially 55:17   prevailing 117:9     190:11,15          97:9 166:4          231:21
      PR 29:11 83:24      previous 21:5       proceeding          213:3              publisher 12:1
       84:3 92:17 97:5     85:22 106:25        131:25 188:8      Prometheus          pulled 144:18
       97:11,21,24         147:18 164:18      proceeds 19:19      26:20              pumped 75:18
       102:24 104:6,8     previously 44:6      20:9              promise 172:23      punk 7:9
      practiced 65:6       56:24 104:4        process 221:21     promised 245:4      purchase 218:22
      precedents 29:12     127:22 137:16       221:24 226:13     promote 26:2        purchased
      precise 26:10        148:2               228:25            pronouncing          218:18,23
       27:15 28:19        price 75:18         processes 211:20    140:4 220:7         219:2,3
       42:12,13           pride 172:11         240:9             proof 194:8         purchasing 234:4
      precompiled         primarily 159:19    processing 7:17    properly 206:1      purport 125:9
       170:17             primary 26:11       produce 37:22      property 40:7        173:23 174:2
      predefined 23:16     26:14,25            40:10 56:6,9       181:3               230:22
      predetermined       prince 36:5          109:23 110:10     proposal 85:16      purporting 123:6
       22:18 23:16,17     print 169:15         144:4 163:5       proposed 165:8       123:15 124:8
      preference          printout 141:6      produced 30:3       194:24              174:7
       118:12              142:25 223:24       32:5 35:2,22      proposing 103:12    purports 139:15
      prepare 61:3,5       230:3 232:22        42:21 49:1 51:9   proved 120:8         154:8
       107:5,10,16        prior 106:18,20      51:10 52:4        proven 11:7         purpose 45:14
       108:7               218:13,15           54:19 56:11,12    provide 143:7        104:1 117:25
      preparing 25:3,9     220:22              56:13,25 57:4      180:6,11            239:14,24
       25:14,17,19,22     prison 20:1          109:21 113:16     provided 205:2      purposes 5:3
       25:22 107:15       privacy 186:2        113:19,20,21       235:1 245:22        15:4 205:11
      present 2:22 4:13   private 18:17        113:25 114:1,6    provides 239:19     purposively
       11:25 109:1,4       47:18 172:22        114:14,17,18      Prudential 182:3     144:8
       112:23              174:6 185:13        122:22 123:17     pseudonym           push 208:14
      presentation         221:17 222:8        124:20 130:13      88:24 89:17        put 45:12,16
       108:22              222:15,20,24        130:17 158:18      92:6,9 99:17        69:10 70:15,19
      preserve 125:16      223:6 226:2         158:24 163:4       192:22              97:2 135:9
       125:20 209:21       228:22 230:16      product 135:17     pseudonyms           144:14 167:20
      presidential 62:2   privilege 11:14     production          89:19               167:22 185:14
      press 29:20 31:4     108:11 111:5        110:15 113:15     public 18:17         205:10 208:2,4
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 88 of
                                      294
                                                                                           Page 25

        210:15 217:11      61:23 64:4,8,11    83:22 229:13       68:5,8,17,18,19     131:16 134:10
        217:25 219:5       67:1 68:6,15,18    231:1              68:24 69:1,3        182:13 194:17
        240:21,22          70:3 71:2 73:5    quickly 40:4        70:2,8,13,14,19     213:11 217:4
        247:7              73:18 78:1        quit 19:10 149:17   73:23 74:2,4        227:23
      putting 37:1         87:11 88:20       quite 45:8 64:10    77:13,20 79:7     reason 17:25
        43:22              93:12 95:25        66:21 74:8,9       79:15 82:8,13       18:15 31:12,15
      p.m 4:1 9:23,24      96:15 98:24        77:8 135:20        84:16 88:20,21      53:22 56:7 66:5
        10:3,4 54:24,25    99:25 104:15       171:1 177:9,19     88:25 91:12,18      123:21 158:17
        113:10,11          104:17,21          187:22 204:2,4     92:24 93:1,5        167:17 186:8
        117:6,6 152:23     105:18 107:14     quote 45:3 95:25    96:1,14,16 97:4     188:17 189:9
        152:24 154:9       108:5,12 113:3     96:11 119:14       98:16,17 99:22      249:7
        154:19,25          114:5 116:21      quoting 164:18      100:14 101:3      reasonable 189:4
        155:15 172:17      125:19 131:7                          119:19 137:4        190:14
        187:25 204:20      135:1,14,17                R          142:16 156:16     reasons 123:24
        207:22,22          143:7,21 145:4    R 2:1 249:2,2       168:22 178:2        167:18 168:1
        220:2 225:19       145:10,11,17      radical 166:12      179:4 197:17      recall 6:22 24:1,3
        226:12 227:23      145:23 147:19     radically 170:19    198:12 199:12       24:7 29:15,23
        228:10 233:6       147:23 148:11     ramifications       202:17 210:13       62:6,12 64:11
        246:10             148:14 156:20       17:14             211:4,14            68:7,9 69:15
      P2P 22:3 194:7       161:16 164:24     Ramona 37:9         220:16 229:2        74:11 78:4 80:7
      P2PE 3:15            165:2 170:5         46:9 49:22        239:1,7 240:17      82:17 89:8
        160:10,15          173:6 178:2,16      62:25 63:8        242:19 243:18       94:17,18,20
                           179:20 182:10       157:11 237:5      244:3 247:4         102:19 105:16
              Q            182:19 183:12     ran 84:3 170:23   reading 13:22         105:19 119:17
      quadrant 204:17      183:12 190:15       179:25 213:2,3    82:10 172:23        142:19 143:8
      qualifications       206:7 224:4,20      213:20 214:23     187:24              143:12 165:24
       121:9               224:25 225:2        215:4,5 219:4   reads 37:13           166:1,2,3 168:7
      quality 39:4         227:12 229:13       232:4,5           39:25 45:23,23      171:20 173:24
       40:23,24 41:1       237:14 244:17     ranch 166:4         66:21 155:25        174:3 175:6
      quantity 216:22      244:24            randomly 62:4       233:9               191:20 192:20
      quarantine          questioning        rant 80:17        real 31:13,16         193:4 199:2
       204:24 205:14       238:9               149:21 217:25     65:7 100:11         216:12,14
       208:12             questions 5:16     ranted 217:5        125:9 129:7,8       234:6,10,15,22
      Queensland           11:17 14:10       rat 66:2            129:19 130:5,6      235:1
       182:24              42:13 53:9 61:9   RCJBR 124:11        130:14 133:12     receipt 8:4
      question 5:19,20     61:19,22 62:3     RCJBR.org           136:16,25         receipts 174:21
       5:22 6:1 13:11      65:4,9 68:11        137:17            148:3 152:16        218:21
       20:14,15 21:1,2     98:13,17          reach 140:8,14      167:9 191:23      receive 67:14
       21:23 26:24         110:14,14,24        149:6             225:7 243:21        114:19,20
       27:12,14,21         115:3 116:21      reaching 142:19 realize 245:8         received 86:20
       28:1,6,8,20         125:18,21         read 9:15 12:7,8 really 27:11 33:3      130:20 162:22
       31:14 34:14,23      145:10 176:24       17:22 22:15       36:17 45:23         225:12 228:19
       39:5,10 40:23       177:25 182:14       37:2 40:21,23     48:18 53:24       receiving 34:10
       44:6,8,11 47:2      182:17 247:7        41:16 48:15,16    61:16 80:2,19     recess 49:11
       53:17 54:10        quick 41:25 42:8     48:21 63:5 64:3   82:4 86:3 99:8      54:24 113:10
       59:7,13,15          42:18 75:19         64:21,24 67:9     99:14 122:18        117:6 152:23
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 89 of
                                      294
                                                                                             Page 26

        207:22              198:12 199:13       206:20 209:2        48:2,6,19,23,24   remove 118:11
      reckless 220:23       202:18 205:4,6      219:7 223:21        49:1 50:23        removed 105:13
      recognize 16:18       205:9 207:24        229:7 232:16        51:16 55:12,15    repair 205:24
        16:21 30:12         210:14 211:5        235:7 236:22        55:16,18,20       repeat 5:25 13:10
        38:2 59:5,23,25     238:12,21           238:4 239:3         56:1,19,21 60:9     20:25 105:17
        68:7 123:2          239:7 242:20        242:3               161:7 226:5         146:17 153:4
        136:12 142:24       244:4 245:15      referring 43:9      released 84:20        161:11 219:9
        142:25 144:21       245:18 246:9        46:6 66:6 93:20     161:14 170:14     repeated 198:25
        160:20 164:5        247:7 248:8         110:20 111:7        211:12            rephrase 8:9
        167:3,8 189:4     recorded 62:7         111:12,15         Relentless 133:10     10:9 44:11
        197:5 200:21        66:13,15 67:15      131:20 148:6        134:19              160:3 225:1
        206:11,22           67:17 97:5        refers 196:4        relentlessly        replies 93:8
        209:4 219:19        181:3             reflect 10:19         181:23            reply 32:23 34:19
        219:24 229:24     recording 8:3         103:15 109:12     relevance 11:13       35:10 51:24
        230:1 232:17        66:15 67:11         141:4 153:22        147:16,22         report 189:8
        242:10,13           72:6                176:16              148:17              237:4
      recognized 59:16    records 113:17      reflecting 174:5    relevant 87:1       reporter 1:22
        141:6               113:17            reflection 236:15     148:3               2:24 4:12 6:5
      recollect 66:11     recreated 17:11     reflects 134:15     relief 190:9          6:10 8:17 13:10
      recollected           228:16            refresh 65:22       rely 6:2 36:18        20:25 66:23
        143:11            red 177:4             192:8             remain 185:14         73:15 105:17
      recollection 58:1   redundancy          registered 144:16   remains 33:2          113:12 197:12
        65:23 94:22         159:9             Regulatory 182:4    remember 5:14         219:9 248:2,4
        100:24 143:19     reference 65:18     Reinhardt 2:23        31:24 32:3        reports 237:4
        192:9 225:16        67:2 77:1 93:15     11:8 147:24         58:23 59:3,21     represent 4:14
      reconfirmed           132:5 148:24        148:10,16           59:22,23,25         106:3 225:10
        165:16              193:12,13           188:12 208:16       60:2,25 62:9      representation
      reconvene             229:11            reiterate 149:25      73:2 85:2 86:1      52:22
        208:21            referenced            150:14              86:3,4,15,21      representative
      record 4:3 6:25       193:16 238:13     rejected 160:7        91:24 94:1,2,3      1:5
        9:23,24 10:3,4    references          relate 110:5          94:4 95:17,18     represented
        11:11 28:8          193:15              185:18              95:22,23            106:6
        54:18 56:24       referencing 41:7    related 20:21         100:25 111:17     representing
        63:5 64:4,22        134:1               31:25 37:14         111:18,22           4:24 5:2
        68:18,20 70:3     referred 57:5         204:6 248:10        112:22 120:6      represents
        73:16,24 82:8       62:17 63:18       relates 36:4          139:1 142:21        226:21
        82:10 88:20,22      67:22 76:9,10       110:14 147:19       162:20,23         request 188:3
        91:13 93:1,6        122:24 129:5        227:8               166:19 170:24     requested 140:7
        96:1,9,17 98:18     136:9 139:7       relationship          170:24 192:2        140:10
        109:6 118:2         151:24 153:6        147:21              192:11,13,18      require 195:16
        119:21 141:3        154:20 157:9      relative 180:11       192:19,25         required 178:8
        156:17 176:16       160:15 162:5        248:12              199:5,8 218:2       178:13 179:7
        177:12 178:4        164:3 167:1       relaunched 171:1      233:3 234:24        179:16,17,21
        179:5,14            168:5 187:15      release 29:21       remembering           179:24
        187:17,20,23        192:6 196:21        31:9 46:1,5,15      59:19             requirement
        188:7 197:17        200:9 204:14        47:11,13,21,24    reminded 120:3        180:13
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 90 of
                                      294
                                                                                          Page 27

      requires 7:10         247:7               106:4 116:10      94:16,24 95:7     187:16,21
      requiring 180:15    responsible 84:8      132:22 133:14     95:16 97:14,19    188:2,14 189:7
      rerun 171:18          88:10,11,12         133:17 158:10     97:23 98:5        189:23 190:4
      research 1:6        responsive 20:17      168:11,20         100:21 101:11     190:22,25
        211:18            rest 7:16 181:25      184:19 186:2,3    101:18 102:2,9    195:20,25
      reservation         restate 52:2          186:7,18          102:21 103:3      197:18 198:16
        114:1             restaurants           199:20 227:18     103:19 104:12     199:23 204:19
      reserve 20:5          205:22              230:23 233:7      104:18 105:2      205:8,24
        217:18            restroom 6:14         243:8 244:23      105:10 108:10     207:24 208:11
      reserved 243:2        207:19              245:15,23         109:9 110:8,13    208:15,22
      resigned 112:1      retained 29:15      rights 209:21       110:22 111:3,8    209:20 215:21
      resolve 116:22        29:19               240:13            112:8,11 113:1    216:3,7 219:14
      resolved 216:1      retelling 104:25    ring 199:6          113:8,12,13       219:17 221:4,9
      respond 36:23       retire 83:23        risk 33:5 203:3     114:9,13          221:14 222:12
        56:5 61:23,24     retired 146:19        203:17,17         115:19,25         223:3,8,15
        73:5 75:3 84:21   return 75:19          204:5,6 208:5,9   116:5,19,25       226:24 229:3
        84:22 137:10      returns 107:2         243:2             117:7,16,25       229:10,17,22
        162:25 169:21     reveal 33:25        Rivero 2:18,21      118:9,21          230:25 232:8
        170:7 183:14        40:18,20 41:8       4:23,23 5:5       120:23 121:5      235:8,10,13
        183:21 226:11     reversal 220:22       10:20 11:9,16     121:25 124:22     236:6 238:5
        227:22 228:9      reverse 224:17        11:22 13:19,25    125:16 126:5      239:4 240:1,11
      responded 36:12     review 108:19         14:7,18 15:18     126:11,14         241:12 243:15
        51:18,20            149:7 236:13        17:19 18:25       127:4,16 128:2    244:16,20
        109:17 141:8      reviewed 226:23       21:22 23:3        128:19 129:20     245:13
        228:24            revise 177:13         25:11 27:24       129:24 130:9     Road 19:25
      responding 30:25    revolutionize         28:2,5 30:5       130:15 131:6      47:17 214:21
        34:8 72:4           148:22 149:10       31:20 32:9        131:11,19,24      234:5
        137:13 192:15       181:20              33:13 34:15,21    132:6,23         Rob 38:19 40:4
        192:23            re-ask 179:20         36:16 38:13       133:24 134:13     43:22 70:24
      responds 36:9       re-enabled            39:3,9 40:21      135:3,16          72:10 75:16
        37:5,10 41:13       138:23 139:1        41:2 43:8 44:5    136:13,17         76:1,2,3,4,5
        41:18,21 45:20    Rica 202:22           45:11 51:4,11     137:21 141:17     83:1,6,14,18,20
        46:13 48:10         203:16,18           52:1 53:8,13,14   142:9 145:9       83:21,24 90:4
        170:2 226:7         204:9               54:14,18 56:23    147:4,15          102:18,24
        227:19 228:4      Ridge's 106:21        57:6 58:25 59:8   148:14 151:2,8    103:9,16,17,22
      response 20:14      right 5:12 6:2        60:5 64:14 67:2   151:14 152:6,9    105:12,13
        42:6 51:23 74:2     10:9 12:16          68:2,14,25        153:4,9 154:21   Robert 29:2,5,8
        74:5 77:20          22:23 31:1,3        69:25 70:17       155:1,4,6,10      29:11 41:23
        79:16 82:13         33:4 34:9 39:10     71:21 73:12       156:4,5 158:21    42:7,11,14
        84:23 88:25         41:14,19 46:24      74:21 75:15       160:13 172:2      43:14 44:2,13
        91:18 96:5          48:10 51:21         76:11,15 77:2,9   172:10,12         44:25 45:2,5,7
        108:23 143:23       52:8,8 55:8,20      77:23 78:9,17     173:4 174:10      49:21 55:13
        144:6 163:1         60:14 65:10,10      79:18 80:14,25    176:5,11,18       62:25 81:19,22
        165:4,10            66:21 73:9          89:2 90:11        177:15 180:22     82:24 86:1
        227:20              90:19 97:6          91:20 92:7,20     183:9,10,20       157:11 169:12
      responses 103:6       100:6 101:4,10      93:2,25 94:11     185:3,8 187:12    169:18 170:2
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 91 of
                                      294
                                                                                            Page 28

      Rob's 40:9           saddens 186:2         120:25 121:4,6    118:23 123:20       230:15 232:3
      Roche 2:3,7,10       safe 48:3             121:16,18,20      125:8,13 127:6      233:6 236:1,11
        4:21,21 189:13     safety 205:18         121:24 126:22     130:4 134:18        237:15
      role 97:8 100:6        208:5,9             126:25 127:2,6    135:25 137:12     say-so 130:11,13
        101:4,16           sale 167:4            127:6,23          140:11 141:22     SCA 2:23 5:1
      room 9:3 59:18       Samsung 174:20        133:12,14         144:19 145:5,5    SCADA 211:9,11
        72:16 90:7           174:20,22           156:24 157:1,3    167:23 170:3      scan 43:7 167:10
        93:23 118:14       sane 150:2 193:7      159:12 160:4      172:10 174:23       169:15
        120:13 189:18      sanity 149:15         160:11,21         185:25 186:17     scenario 177:23
        208:9              sat 65:25 217:6       161:7,17,20       192:21 193:5      schedule 43:13
      round 36:14            217:24              163:24 165:16     194:22 200:1        45:9 190:12
      royal 39:17          satisfied 24:8,10     169:2,8 171:21    210:16 214:22     Schiller 1:17
      RSA 195:2              236:14              173:16 191:23     214:22 215:18       2:12 4:9
      rule 11:10,12        satisfy 24:4          192:14,21         215:18 217:20     schools 47:18
        53:9 190:2         Satoshi 22:5,13       243:11            240:3             scientist 55:9,22
      ruled 147:5,6          22:15 23:20       Satoshi's 9:18    says 12:15,17       scope 11:13
      rules 5:14 19:16       24:5,9,12,17        10:1,6 12:16      13:23 14:9        screamed 218:1
        20:8 104:14          25:3,6,9,25         115:23 116:3      15:25 23:12       screaming
      ruling 11:12           26:2,15,18 27:2     119:2,8 156:3     31:4 33:24          100:25 218:3
        112:15,18,20         28:11,25 29:6       156:13 172:3      39:14 41:5        screen 14:22,23
        113:23,24            29:13 32:1 33:2     178:22 184:1      45:22 46:25         21:8 38:1 54:6
        147:22 208:20        33:11 34:3          185:11 202:8      47:10 48:14,17      62:20 210:1
      rulings 112:16         37:18 38:23         231:20            51:15 54:7          238:16
      run 16:6 24:23         43:15 44:3,14     Satoshi@visto...    57:10 58:2,8,12   screening 13:14
        50:2 61:8 134:7      46:2 55:13 78:1     161:3,21          66:18 71:15,17    screenshot
        134:8 151:17         78:16,19 79:12      166:15            71:25 82:16         242:25
        169:17 170:12        79:12,23 80:24    saved 126:13        88:18 96:6        screw 243:6
        170:19 171:5,9       81:2,2,6,10,17    saving 245:10       98:11 100:4       scroll 22:10
        171:12,13            81:25 82:12,21    saw 42:3 65:6       101:3 123:12        41:20 42:4 43:1
        180:14 195:3         83:5,19 84:8        74:23 164:14      124:25 126:1        167:6 172:19
        195:15 211:21        86:24 87:4,12       177:3 209:9       126:22 127:14       174:13 198:9
        215:14 233:24        87:19 88:19         220:4 237:15      139:18 142:15       207:1 219:22
        240:22               89:7,24 90:3,16   saying 6:25 34:10   143:1 157:16        224:21,22
      running 8:13,21        90:17,18,21,23      35:15 36:12,23    157:19,24           242:14 243:22
        19:13 134:6          91:1,8 93:12        37:5,10 38:18     158:9,13          scrolled 178:24
        170:4 180:5          96:2 98:23 99:1     39:20 42:8        163:12,15,18      scrolling 154:11
        214:18 232:4         99:1,4,12,14,15     43:10 47:1 48:1   165:10,12         SE 2:13
        233:18               99:20 100:5,9       48:15 52:9        168:13,18,19      sea 61:12
      Russia 219:4           100:12 101:10       53:20 55:6        172:21 173:16     Sebastian 134:8
      Russian 146:22         101:16 102:7        56:12 69:15       190:17 191:7      SEC 19:7
                             102:19 103:1        72:8,17,21        194:21 198:17     second 22:14
               S             104:10,11           74:11 78:4,25     207:6 212:19        39:22 57:13
      S 2:1,3,15 8:7 9:9     115:16 116:15       80:7 82:17        213:2,19,23         65:1 66:16 67:4
        9:10 172:17          119:15,20,23        84:25 85:2 89:8   220:19 224:5        67:8 68:17 70:2
        197:22 198:13        119:23 120:2        91:24 100:12      225:19 226:7        71:2,11,14
        199:17 201:5         120:10,18,21        103:6,9 118:12    227:19 228:19       73:23 74:25
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 92 of
                                      294
                                                                                           Page 29

        82:7,8 84:11      72:2,3 84:11        202:14 203:3,7      19:15 125:2,5     sentence 39:23
        88:20 127:13      86:25 92:12,13      206:25 207:3        217:18              67:8 125:22,25
        142:24 156:20     92:15,16 95:8       207:15 210:3      selected 196:23       126:7 127:13
        170:12 171:8      96:8,11,11          210:11,12         self-deprecate        128:1,5 141:11
        171:12 173:8      98:11 101:7,8       213:2,19,22,25      122:13              141:13,13,16
        173:15 174:13     102:8,10 103:2      214:4,6 215:25    self-isolation        141:24,25
        183:10 215:25     103:4 113:2,9       216:17,18,19        189:16              142:3,4 143:21
        220:15,16         116:18 118:6        216:25 219:23     sell 40:5 216:22      143:22,24,25
        232:1,9 234:18    119:10 123:5,8      219:25 220:15       225:24              144:2,3,8,9
      secondary 83:7      123:12,14           220:24,25         selling 12:14         145:14 146:3
        116:18 119:20     124:24 125:2        224:5,6,16        send 138:18           148:25 173:8
        119:22            125:22,25           225:24 226:4,5      140:10 149:4,7      173:15 179:12
      seconds 92:4        126:22,24           226:9,16,17         152:19 154:1        187:10 198:22
      secret 212:3,5,6    127:15,17           227:20 228:2,6      154:12 155:18       198:24 202:17
        213:4,7,10,17     131:14,16,17        228:18 232:6        155:20 157:14       203:13 210:14
      section 7:15        131:25 133:9        232:21,24           160:4 161:1,17      211:5,14
        42:17 66:17       133:15,16,17        233:5,11,12         163:9,19            213:23 220:16
        92:13,17 96:16    133:19 135:25       236:4,5,9,10,11     172:22 173:20     sentences 177:21
        97:4 99:23        137:8,10            236:16 237:2,6      173:21 175:5        231:7
        100:3             139:11,14,14        237:9,12,15,16      178:9,14 179:8    separate 31:14
      secure 193:24       139:18,21           237:19,20,22        179:17,22         September
      securities 19:6     148:20,23,23        237:23 238:25       180:5 202:4         164:10,15
      security 145:19     152:13 154:9        239:5 243:22        226:2,18,19         165:5
        145:22 169:7      155:14,15,17        243:23              227:2,5,9,11      series 44:19
        181:22 211:20     157:16,19         seeing 32:10          228:22 233:2        124:2 178:8,13
        211:25            158:13 160:18       53:18 63:20         242:11,16           179:8,17,22
      see 6:9 17:1,25     160:19,23,25        78:18 128:20      sender 168:7          226:20
        30:17,20 31:4     162:11,13,15        176:22 196:22     sending 153:17      server 160:1,5
        32:7 33:5,6,7     163:1,12,14,15      219:13 235:13       174:19              186:4 193:22
        36:1,5,7,10       163:18 164:9      seek 19:11,14,16    senior 181:7          193:25 195:3,8
        37:14,15,16,19    164:17,20,21        35:18 188:24      sense 88:12 92:22     195:9,14
        38:5 39:1,13,15   164:23 165:2,4      189:21 190:9      sent 36:14 48:14    servers 159:5
        39:22 40:14       165:7,11,13,18      238:7               54:1 86:10          186:5 215:2
        41:5,9,10 42:3    165:21 166:8,9    seeking 12:1          107:5,10 108:7      233:19
        42:25 43:4        168:13 169:18       18:12 20:5          109:11,15         service 9:15
        45:19 46:10       169:22 170:5,8      25:14,15,18,20      125:15 127:8        180:7 181:19
        50:21,22 51:6     172:16,20,21        25:20 100:16        139:25 149:2,7    services 2:24
        51:14,18 53:2     173:8,17,18         127:5               152:17,20           4:12 239:20
        55:5 57:12,14     174:14 175:2      seen 42:5 48:12       159:21 174:4,5    session 62:9,12
        57:15,18,19,21    176:9 177:1         123:25 138:4        174:18 201:25       63:14,23 65:1,6
        57:22 58:4,5,8    179:11 183:12       154:6 174:1         220:12 225:11       66:19 67:9,24
        58:11,18,19       184:11,12           176:6,12            225:12 226:20       92:25 93:7 94:1
        63:12 64:2        185:16,17           224:11              227:3,8,13          94:4,10,15
        66:18 67:7,8      189:19 197:4      seizable 19:20        230:10,16           100:15 205:12
        69:12 71:8,9,11   201:6,7,9,12,13   seize 20:2,9          237:24 238:1      sessions 57:18,19
        71:14,15,25       201:14 202:13     seized 18:16          241:18              57:21 62:7
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 93 of
                                      294
                                                                                              Page 30

        66:12,13 84:4     shorter 93:9        sit 72:9 94:18         153:19,22           155:25 191:17
        100:23 239:17     shortly 21:14         150:4 244:10       solicitors 106:7    source 17:15,24
      session[s 63:10       241:17            site 160:24            110:18,20           130:21,25
      set 18:2 137:6      show 40:10 49:10      242:25               111:1,4,6,6,11    sources 20:6
        146:8,13 181:1      117:17 118:17     sitting 73:3 82:3      111:14 209:7        128:12 129:15
        188:4 205:3         173:23 174:7        217:24               209:11,12,14        130:17
        220:21 231:18       249:5             situation 46:4       solution 194:5,16   South 181:12
        246:3             showed 74:24          117:18 188:21      solutions 175:23      182:24 206:15
      setting 26:7        showing 67:16,16      190:6,10           somebody 23:12        215:1
        146:7 153:10        116:1 131:1         205:15               29:19 126:13      SOUTHERN 1:1
        245:5               132:1 138:5       situations 41:12       132:18 133:10     space 15:25 16:5
      settle 217:9          144:6             six 111:23 187:19      201:17 232:18       88:14
      settlement          shown 6:6             187:23 204:22      somewhat 208:13     speak 5:15 9:1
        217:13,14         shows 65:10           244:18 246:9       son 139:19            14:12 44:22
      set-up 231:14,17      104:8 135:25      skill 248:9            142:15 143:2        57:1 73:6 74:9
      Seven 200:24          164:25 235:19     skills 122:19        sorely 80:1 99:7      74:19 79:13
        201:3,20,21       shut 125:10           124:25             sorry 8:17 10:2       81:1 86:9 94:14
        202:6             sick 189:18         Skip 88:19             20:19 26:8          99:2
      Seychelles          side 133:18         Skype 197:8            34:14,21,24       speaking 73:13
        240:21 244:8      sign 167:11           207:7                39:4 48:21 49:5     81:3 140:25
      shame 233:9         signature 7:10,14   slack 13:24 14:3       50:15 58:14       specific 68:10
      shaped 157:4        Signatures 7:11       14:6,8,9,20,24       66:23 83:16         135:13 214:24
      share 15:11         signed 12:5           16:4                 86:4,22 108:15    specifically 29:23
        16:14 32:4 35:2     158:15 167:13     slag 14:8              119:12 131:6        81:20 106:8
        35:22 42:20         247:13 248:22     Slater 224:1           138:8 146:16        154:7 215:17
        54:12 57:4          249:20            slightly 47:25         146:16 161:10     specificity 52:3
        62:16 63:16,20    signing 12:3          182:20               161:12,15         speech 91:4,6
        63:20 67:20       sign-off 174:16     slip 196:19            163:3 175:19        104:12,16,19
        75:20 76:6        silent 94:9         slot 13:6,13,17,23     178:20 197:12       104:21
        115:22 131:15     Silk 19:25 47:17    slower 14:12           199:18 206:9      spelling 5:6
        132:9 136:7         234:5             slowly 40:7            206:18 207:4      spending 245:10
        139:5 151:22      similar 194:10        224:21               221:22 226:25     spiked 189:17
        153:1 165:21        231:7 241:2       small 7:7 8:4          231:16 233:1      spinning 162:7
      shared 173:22       Simon 2:23 5:1        100:23 179:25        236:7 244:13        196:23,24
      shareholders        simple 11:1           196:22             sort 75:8 104:9       204:17
        105:23,25           21:20 27:14       smart 207:10           108:21 113:2,9    spoke 79:23
        215:12              59:16 87:11         210:16,20,21         147:2 183:5         80:18,24 81:17
      shares 140:11         88:1,15 135:1     social 8:22 134:7      208:1               81:25 99:4
        167:4               242:23              205:21             sought 19:18          182:1,2,2,4
      sheet 196:19        simplest 96:13      socialist 194:14       38:25 60:15         208:11 216:24
      shits 214:2         simply 189:3        software 211:10        125:10 188:21     spokesman 82:4
      shoehorn 60:17      simultaneously        215:4 233:25         189:19 190:6      spoof 138:3
      shops 19:14           186:12            sold 202:20          sound 39:4 40:22    Sporting 203:23
      short 54:24         Singapore             203:15 204:9         40:24 73:9          203:24
        113:10 117:6        240:22            sole 17:8 134:6      sounding 210:24     spreadsheet
        152:23            single 195:8        solicitor 112:5      sounds 155:19,22      197:3
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 94 of
                                      294
                                                                                             Page 31

      spy 147:14            69:17,20 70:10    Stefan's 41:16      Sturt 183:2           129:6
        148:12              70:11 74:7,14     Stefan@               195:13 239:18     supposedly
      Square 1:17 4:10      74:16 76:7          41:17             subject 52:8 56:1     130:22
      staff 8:21 9:17       78:21,23 80:9     Stenographic          63:3 112:14       supposition
        26:6 37:10          82:20,22 85:6,8     248:6               169:13 243:23       76:14
        56:15 135:7,23      89:10,12,13,15    step 119:13         subjects 65:11,14   suppositions
        140:10 159:6        90:1 91:9 92:1    stepped 116:7       submit 54:8           76:12 93:22
        167:23 215:13       92:3 94:23        Steven 7:1 233:6    submitted 56:16       101:12
        215:13              103:22 104:23     stick 45:2            83:10 85:16,21    suppress 182:21
      stage 9:12 171:16     110:6,7 120:16    sticks 90:7           107:24 108:22       183:18,23
        171:16,17           126:4 144:21      stipulate 28:7      substance 10:18       184:9,23
        202:7               149:8 157:5       stipulated 27:24    sub-state 140:21    suppressing
      stamping 180:16       171:9 177:12      stone 18:2          successful 75:4       185:1
      stand 61:9,11         185:25 191:9      stood 217:22          114:2 240:14      sure 14:10,23
        62:2                191:13,14,15      stop 49:14,17       successfully          15:18 34:22
      standing 217:23       191:16,17           116:11 189:25       211:25              36:19 39:6
      stands 66:9           202:1 206:24        190:14 215:25     suddenly 39:4         46:20 53:14
      start 130:19,24       207:2,17 209:8    stopped 137:13      sufficient 8:5        56:23 73:12
        166:12 177:4        209:11 210:7,8      181:23            suggest 44:7          83:6 90:13
        179:13 184:5        216:19 239:23     stored 7:10         suggesting 67:11      112:12 117:1
        199:16 206:1        241:10            stories 173:13      suggestion 44:10      132:5,6 136:19
        224:15 226:1      statements            176:23              112:19              147:6,18
        245:18,19,20        103:15 104:4,5    story 16:16,23      Sugiyama 119:23       178:15,17,21
      started 6:16          122:4 189:8         40:17,19,19       suit 117:12           199:10 214:4
        158:14 181:20     states 1:1 4:6        41:7 50:2         Suite 2:3,8,13,18     225:1 229:16
        184:19,25           69:4 77:24          100:11 102:6      suits 104:1           234:22
        203:21 208:12       182:25 218:13       102:12 103:1      sum 10:18           survivability
        210:16 233:8        218:15,17           104:25 105:6,8    summarize             195:11
        233:20 239:12       221:13              148:8 208:6,7       100:13            survival 195:11
      starting 116:17     stating 241:20      strategic 31:25     Summer 106:9        survived 149:13
      starts 36:2 43:9    statistician 86:3   stream 73:16          106:10 108:25       174:25
        67:6 92:14        statistics 85:25      124:18 130:23       111:5 242:11      suspect 21:15
        166:6,11            121:13              174:18            Sunday 54:9         suspicion 74:22
        179:12 184:7      stay 132:12         Street 1:17 2:13    sunk 228:14         sustain 148:16
        197:22 202:15       185:13 187:2        4:10              super 147:13        SV 134:19
        216:17 220:5        193:7             strike 21:2 46:13   supervisor 85:18    swear 75:9
      state 4:14 19:1     stayed 150:2          135:17              86:13,22          sworn 5:4 248:5
        83:18 103:25      stays 228:1         strong 211:10       supervisors         symbol 196:24
        120:15 127:17     Stefan 27:17,22     stronger 97:8         85:20               204:16
        176:2               28:10 32:19       structure 193:21    supervisory         symptoms
      stated 34:22          33:22 34:6        studied 186:7         211:9               189:12,15
        38:15 44:6          41:13,18,24       studies 195:11      supplying 80:3      system 11:1 16:6
        73:13,17 202:5      49:22 50:20       studio 137:5          99:9                17:7 18:5,7,13
      statement 17:18       51:18 53:4,23     study 186:9         suppose 77:10         83:13 194:2,6
        31:10 42:14,16      54:1 55:3,25      studying 187:4        78:19               194:10,12
        58:11 62:22         63:1,1            stuff 90:8 226:8    supposed 43:17        195:1,3,7 211:8
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 95 of
                                      294
                                                                                          Page 32

      systems 40:7        149:21 181:14     teleconference       testimony 6:4       81:15 88:13
        194:3 211:11      191:4 212:7,8       204:21               102:20 117:11     95:2 100:17
      Szabo 33:10,19    talked 72:5 95:1    telephone 2:2,4        118:7 133:4       101:20 103:22
        33:25 34:3,11     146:24 149:13       2:17,23              137:22 140:18     117:19 120:15
        35:17 39:14,19    150:23 175:8      tell 16:18 61:7        141:9 143:13      122:8 129:10
        39:20             180:25 181:10       75:2 80:19           173:19 176:6      129:15 130:21
                          210:21 233:17       86:23 87:1,3,5       176:10,12         143:5 147:3
              T         talking 7:6 26:22     87:11,15,18,20       184:14 185:20     150:17 158:1,3
      T 249:2             34:2,6 38:18,18     87:22,24 88:3,6      238:8             168:1 169:8
      table 73:3          39:14,19 40:17      94:18 112:3        text 74:4 77:24     171:18 174:1
      tacked 174:15,19    41:9 72:17,21       131:20 132:1         82:16 84:24       174:18 176:22
        175:4 194:18      73:3 86:8           132:11 137:1         96:11 116:7       177:5,17 183:5
      tagged 47:17        129:22 145:24       140:20 145:16        123:14 139:15     184:21 185:17
      take 6:13 7:23,24   150:10 157:22       156:5 164:24         165:7 207:8       186:20 187:8
        15:10 20:3        157:23,25           168:12 175:10      thank 6:15 11:16    191:25 192:3
        22:13 33:22       158:3 175:6         175:13 188:9         11:19 32:11       194:9 212:4,7
        35:3 43:6 49:11   182:5 184:15        191:3 226:8          42:19 44:10       214:3 215:3
        49:13 51:2        184:16,19,21      telling 39:17 73:4     50:6,16 155:10    217:7,17
        54:22 64:8        186:3 196:5         75:23 97:11,18       208:22 219:10     226:16 228:1
        65:18 71:1,6      204:5,8 211:22      97:21,25             237:1             231:2 233:18
        101:16 111:7    talks 28:16 210:8     100:25 102:25      thanks 41:2         233:19 245:4,5
        112:25 116:24   tax 105:19 106:1      104:6 142:14         45:22 51:15     think 14:13 15:6
        117:4 118:19      106:25 107:1,3      171:20 176:15        63:15             27:14 33:3
        119:13 152:3      107:6,11,25         181:17 233:25      theory 121:14       36:18 37:12
        152:22 157:7      108:8 110:2,11    tells 18:9           thereof 193:20      54:13 57:25
        162:3 163:25      181:1,7 217:8     temper 65:14           248:7             72:7 73:14 77:6
        164:12 165:21     226:14 234:13     temperature          thesaurus 196:3     77:11 78:7
        166:25 171:24     236:1 241:20        152:6              thesis 85:21        83:21 90:2,4
        187:14,25       teach 122:3         ten 20:1             thing 19:9 33:3     95:9 108:13
        197:1 200:7     team 31:4,9,19      term 7:5 92:22         41:16 47:7        112:24 116:9
        201:4 207:19      93:12 95:3 97:7     109:25 185:16        61:25 62:3        124:23 144:8
        215:24 223:18     120:18,20,22        200:15 237:15        78:20 100:6       147:4,7,17
        229:17 235:5      121:2 126:23      terminology            101:4 103:6       155:8 167:17
        244:25            127:1,2,6,7,14      199:25 217:19        115:13 134:5      167:18 168:1
      taken 1:21 4:9      127:22 176:4      terms 9:15 11:3        162:8 174:17      183:7 188:5,12
        5:11 6:5 8:12   teams 103:6           17:5 65:7 93:11      187:3 196:23      193:2 195:18
        9:20 10:10      technical 49:8        95:14                196:25 204:17     206:2 231:2,7
        12:21 24:23       65:11 155:2       terrible 8:10          207:23 208:1      233:15 235:12
        113:22,23         188:17 189:5        33:21 134:10         218:2 231:18      238:8 242:4
        187:5 195:1       214:10,12           169:15               243:4           thinking 47:19
        248:12            216:1             tested 180:17        things 9:21 10:10   101:22 176:21
      takes 193:17      technically 78:6      189:14 190:5         10:23 19:22     third 11:24 53:13
      talk 48:8 73:9      108:17 159:24     testified 176:2        22:24 26:17       143:4 145:17
        80:17,20        technology 50:16    testify 6:18,20        27:5,6,7,8 42:5   145:23 146:10
        110:22,25         54:22 207:4         120:14 240:12        47:8 59:4 72:5    148:20 185:11
        141:18 149:16   Tel 2:14            testifying 117:11      72:11 75:8        193:12
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 96 of
                                      294
                                                                                             Page 33

      thought 33:20         190:10,19            18:3 182:6          62:12 63:4,10      205:22,22
        43:23 60:17         193:14 194:5,8     told 23:11 39:18      63:22 65:1         245:25
        83:1 102:6          199:9 207:25         43:20,23 45:2,5     66:13 67:24      traveling 46:11
        181:24 193:24       208:18 216:23        72:10 75:7,11       84:4 239:17        46:15
        205:14              234:22 239:11        75:23 76:5 84:2   transaction 7:7    treasurer 215:3
      thoughts 101:13       240:25 241:3,9       88:6 102:17         7:16 8:4 226:4   treat 150:5
      thousands 26:4        244:17,22            103:14 126:25     transactions       tree 193:18,19
        64:9                245:8,17,19,22       141:6 143:10        180:17           trial 117:10,23
      thread 36:4           245:25 246:3,6       143:18 150:23     transcribed        tribunals 108:23
      three 91:8 116:16   timeframe 26:22        190:8 213:13        66:18 67:9       tricky 65:14
        119:11 137:18     times 17:8 22:24       221:1 233:18        220:10 237:21    tried 61:7 181:14
        139:2,19            40:17,19 57:22       233:23 239:2        248:8              185:22 186:24
        140:17 143:2        59:3,18 80:18      tone 65:7 93:11     transcriber          186:24,25
        146:3 148:5         117:17 122:13        95:15               71:19              187:2 188:24
        149:13 181:6        142:2 144:20       tonight 229:21      transcribing         245:3
        181:16 184:3        149:13 175:9       top 22:12,14          236:3            trolled 181:23
        232:2,5 244:19      178:5 190:12         42:17 57:17       transcript 13:23   troubles 217:16
      three-quarters        231:5,8              63:25 64:17         13:23 72:20,23     234:1
        166:9             timestamp              71:12 79:8 81:9     73:1 113:16      troubling 67:18
      threw 61:19           193:20,22,25         88:18 156:10        114:8,15         true 31:10,13
      throw 61:22,23        194:3,5 195:3,8      160:25 162:25       119:15 142:17      42:14,16 56:4
      Thursday 63:11        195:9,14             168:12 223:23       236:2 238:9        103:25 104:11
        230:12            time-stamping          224:15 225:4        247:6 248:7        120:9,11
      tie 117:10,12         181:18               230:1 232:1,10      249:6              123:13 146:4
        118:11,18         tired 220:7            234:17 240:16     transcription        161:23,25
      tight 216:21          229:16               240:18              70:10,15,18,19     163:21,23
      tight-knit 179:25   tissue 151:4         topic 10:24           70:22 71:22        171:8,9 173:13
      time 4:8 6:12       title 53:1,2 55:11     211:12              72:6,14,15         210:19 243:10
        23:24 24:24         55:19,22 116:5     total 239:11          109:20             247:6 248:8
        25:2,8 26:6       titled 55:8 67:24      244:22            transcripts 63:9   trust 115:12
        45:8 47:9,17        165:22 238:21      totally 150:15        109:11,15,18       129:17 195:17
        49:11 53:13       today 4:7 6:17       touch 20:15           109:19 110:6       218:24 219:5
        69:10 78:24         69:18 74:15          28:13,20 29:2       110:12 113:5       220:20 222:2,9
        88:14 94:2,12       80:10 82:21        touched 203:24        113:21 114:22      226:12,15
        97:2 106:2          85:7,9 88:19         228:16              235:2,3            228:17 229:1
        115:1,7 132:20      89:11,13 99:13     tracing 11:4        transfer 140:12      240:21 244:7
        135:20 141:2        102:17 103:14      track 15:7            168:24           trusted 245:9
        142:21 147:16       120:14 167:22        129:21            transferring       trusting 115:2,11
        150:6 152:18        172:22 173:19      tracking 146:23       169:2            truth 79:3 122:14
        154:24 156:7        184:14 190:9         166:3             transmission         122:14 233:23
        162:2 165:8         205:12,25          trade 7:18            13:21 180:12     truthful 120:16
        171:17 177:13       245:14,16          trail 11:2          transmit 178:9     truthfully 120:14
        180:13,16         token 18:1           trained 61:11         178:14 179:8       120:15
        182:15 184:16     tokenization           121:11,12,13        179:17,22        try 10:23 14:15
        187:17 188:4        194:11             training 57:11,13     180:5              20:13,18 27:15
        188:11 189:22     tokens 17:8,9          61:17,18 62:6,9   travel 199:8         61:5 86:8 95:3
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 97 of
                                      294
                                                                                          Page 34

        96:3 151:19         131:16 132:16   64:3 74:3,4        updated 9:16                 V
        182:13 183:12       139:19 140:17   77:21 79:16          51:16 55:20       v 1:8 4:5
        183:14,21           143:2 146:6,8   210:13 224:5         56:1 57:25        valid 48:13
        184:17,20           146:12 148:6   understand 5:19       109:19 239:16     value 182:6
        185:20 187:7        158:1 184:15    5:20,24 6:3,4,8    updating 208:10       197:24 226:3
        233:7               184:21 185:17   6:8 13:22 39:6     upload 16:13          239:11
      trying 11:3,5         186:11,18,20    76:24 112:16         35:1,21 37:21     various 9:20
        14:17 24:24         190:21 192:22   112:18 113:18        50:10 54:11         10:10 45:10
        26:17 28:6 33:1   two-sided 217:21  132:7 135:11         62:15 67:20         56:10 124:2
        41:10 54:21       type 53:21,23     138:2 140:23         115:22 122:21       130:17
        68:21 75:9 96:4     125:23 126:9    142:13 146:2         131:15 151:22     Velvel 2:6 4:15
        96:4,20 98:4        126:10 128:20   165:15 176:15        154:24 160:9      Vel@rcfllp.com
        112:22 159:24       139:22 141:14   179:13 190:21        160:14 172:3        2:5
        160:1 164:12        141:25 142:6    197:19 226:3       uploaded 15:2       vendor 168:14,16
        185:18 200:13       143:20 144:1,2  227:24 229:22        131:17 154:19       168:19,20
        201:3,21 202:7      144:4 148:25    239:9 245:24         216:4,6           verified 230:16
        217:14 220:6        154:14 177:23  understanding       uploading 42:20     verify 225:14
        240:15 241:13     typed 53:20 85:4  27:13 170:21         57:3 63:16        Vero-sign 195:2
      Tuesday 57:17         139:24 140:6   understands           129:1 136:6       version 35:19
        166:6               141:8,12,15,25  48:17 179:15         139:5 160:14        89:7 99:19
      Tumbi 215:1,2         142:3,4,5,6,8  understood 6:1      upside 33:5           136:3 137:4
      turn 68:12 79:5       143:4,22,25     11:6 14:11         USA 7:12 182:24       161:13,14
        83:2 88:16          144:7,9,11     undertook 108:9     use 6:14 7:19,23      170:17,18
        92:11 98:8          163:14 220:10  underwent             10:16 11:3          171:3,6 194:14
        178:22 185:10                       105:25               12:18 14:22         195:13
        207:4,5                   U        unfortunately         15:24 46:17       versus 133:14
      turned 60:9         U 220:5           7:22 29:7 86:2       52:4 68:2 122:4   veteran 241:3
        117:24            UK 2:23 7:12      104:14 171:4         125:20 158:7      Victoria 30:13,25
      turns 73:1           47:18,21        Ungar 206:15          160:4 161:17        31:5 43:3,5
      tweet 133:9          138:14 146:1    United 1:1,19 4:5     174:20 193:17       63:2 182:24
        134:12 135:1       146:25 148:12    4:11 218:13,15       195:2             video 4:8 6:5
        135:15             182:2,25         218:17 221:13      useful 63:12          14:16 188:8
      tweets 9:4           203:25 205:9    Uniting 215:1       username 8:7        Videographer
      twice 87:13          205:10 208:3    universities        users 180:13          2:25 4:2,11
      twins 233:7          240:23 242:9     195:12             utility 124:24        205:5 244:18
      twist 187:8         um 192:24        university 86:21    utterly 88:12         246:8
      Twitter 8:6,19,23   Umbi 215:1,2      183:1,2,3            144:17            VIDEO-TAPED
        134:6 135:21      unbelievable      239:18,19          Utz 106:3,6,9         1:11
      two 38:14 40:3       148:9           unreasonable          107:4,23 108:6    views 191:6,19
        49:8,13,17        uncle 170:20      206:3                108:18,18         Vinny 134:20
        63:10,23 78:2      171:15          unrelated 185:18      153:18            virus 188:20
        78:16,18 90:25    uncomfortable    untraded 244:10     Uyen 8:13 26:20     Vision 9:19 10:1
        91:1,7 92:3        118:22          untrue 148:7          27:7 37:6 140:8     10:6 12:16
        98:24 103:21      uncommon 22:20 Upcoming 40:18          140:25 201:19       115:23 116:3
        115:3 117:19      underneath        40:20 41:8           201:19 202:5        119:2,8 156:3
        129:2 131:14       12:17 31:3 33:9 update 205:14
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 98 of
                                      294
                                                                                      Page 35

        156:13 172:3    81:18,20 82:5      66:15 150:14       174:25 188:22      233:7
        178:22 184:2    83:9,11,12         203:6 204:7        190:8             wish 118:15
        185:11 202:8    95:18 96:3,19     watched 72:10      weekend 188:23      184:23
        231:21          102:12 104:8,9    watching 14:9       189:11            withheld 110:4
      vista 159:18      107:16 113:3      water 185:23       went 147:9          112:4,4,7
      vistomail 91:3,6  113:15 117:7      waters 185:6,12     174:12 186:12     witness 59:9
        160:8 161:2,4   117:11 119:13      185:20 186:1       189:14 215:16      177:2 206:23
        163:13,16,22    122:14 132:6       187:7              240:5              207:2 209:8,11
        163:24 164:19   142:13 143:16     Watts 37:9,16      weren't 232:3       210:7 247:1,3
        164:25 165:17   148:19 155:7       41:24 45:20       west 214:19        WKID 244:12
        166:11 168:24   173:12,12          46:5,14 47:6,10   we'll 80:3         wonder 49:9
        169:2,5         177:25 183:4       47:24 49:22       we're 99:15        wondering 137:7
      visual 137:5      186:5 189:1        50:21 157:12      we've 88:19        Woodview
      Vitalik 33:19     207:19,23          219:20 224:2      wheelchair 241:4    214:25
        35:18           215:5 224:19       230:5 237:5       white 7:15 12:17   word 7:19,22
      voice 207:8       224:21 226:15      241:11,15,16       17:24 64:7         25:21 46:18
      voluminous        228:1,6,12         242:12             83:10 85:11,13     50:4 64:22
        113:16          229:14,20         waving 240:13       85:15,23 99:15     68:21 71:9
      Voorhees 19:5     234:18 244:8      way 18:4,8,10       133:12 151:16      88:11 92:22
                        244:12             24:11 26:12        156:21,23          96:3,19 107:12
              W        wanted 24:22        35:16 42:4         159:12,22          167:14,14
      W 2:10            25:5,7 26:2,11     61:10 65:10        160:24 162:8       178:4
      wait 112:11       27:1,3 33:19       68:3 69:8 73:5     193:12,16         words 26:13
       136:17           35:16 40:4 42:8    78:6 80:1 96:13   whoever's 92:19     28:18,19 37:14
      waiting 11:10     43:24 44:2,13      96:25 99:7        wide 196:2          40:1 42:12
       50:15 98:20      44:16,25 45:6      100:17 108:16     wider 45:24         45:23 66:22
       133:22 136:11    53:14 61:10        118:8 125:14      widespread          71:18 100:14
       165:25 204:13    68:10 69:12        126:1 129:18       193:13             101:24 102:10
       204:19 209:25    70:11,25 72:11     130:4 145:20      wife 37:9 41:24     135:9 140:21
       217:12 225:20    75:16,20 78:22     156:1 166:10       171:17 177:22      140:21 152:19
       238:15           83:12,18,20,21     167:15 190:23      191:10,17          152:20 179:1
      waive 142:10      90:5,13 95:1       193:24 195:16      196:12 212:9       185:24 233:9
      Wales 181:12      101:10,15,20       201:6 203:13       224:2 230:5       work 15:25 16:5
       182:24 206:15    102:13 103:16      217:11 224:20      240:4 241:23       30:22 33:10,20
       215:1            103:18 182:1       228:5             wife's 186:4        43:25 85:24
      walk 190:1        184:8 188:23      ways 194:10         191:14             93:10 95:14
      wallets 175:21    190:11 191:4       217:22            Williams 147:9      100:4 107:17
      want 15:18 18:15  194:14 208:15     web 89:21           147:11             120:8 122:7
       18:18 25:17      233:22            website 12:23      willing 100:17      134:10 156:24
       27:11 28:10,24 wanting 59:14        17:22              189:3 245:19       159:3 181:13
       29:5 34:11,21    78:24             Wednesday           245:20             194:9,15
       36:13,21 46:18 wants 49:16          201:4 208:21      Wilson 210:24       202:15,19
       47:19 48:18,23 war 241:3            245:23 246:4      win 228:13          203:14 205:23
       64:23 68:21     warrant 181:2      week 26:5 63:15    windows 137:5       212:3 214:11
       69:14 72:3 75:3  215:16             80:18 113:17      Wing 146:14,18      245:7
       75:4,5,24 78:20 wasn't 61:6         113:20 149:14     Winklevoss         worked 56:13
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 99 of
                                      294
                                                                                        Page 36

       100:9 106:3,8     52:14,21 53:6    183:9,11,14,21      220:14             zoom 50:16
       106:13,20         53:16,22 54:4    184:1 186:11       writing 81:9          202:11
       108:19 149:3      54:11 55:9,21    187:13 190:20       137:19 162:17      zoomed 32:8,16
       150:16 186:6      57:3,11 58:3,6   191:3,22            209:15               35:6 202:12
       200:14 210:17     58:20,24 60:10   196:17 197:17      written 9:11,21     Zuckerberg 75:6
       210:19,22         62:15 65:16,19   197:21,22           10:11 11:25          75:25
      working 31:6       66:7 70:13,22    198:2,9,13         wrong 49:25         ZUKU 194:13
       32:25 35:13       71:1,24 74:12    199:17,22           140:4 160:1        Z10 3:18 192:5,6
       76:2,3,5 111:18   77:13 79:5 82:6  200:7 201:6,7       206:19 212:21      Z4 165:22
       116:7 146:23      82:18 83:2 84:7  204:11 206:4       wrote 12:9 16:15
       175:22 181:11     85:3 87:2,6      206:17 208:24       22:15 30:22                $
       197:24 200:3      91:11 93:15,16   211:13 212:2        84:25 133:2,12     $5,000 239:12
       204:4 231:3       94:8 95:13,24    212:16,22           133:13 137:3       $50,000 19:7,11
       245:4             96:14 98:20      218:5 219:19        156:21 169:25
      works 18:11 42:4   99:22 100:13     231:11 232:18       171:7 220:1                0
       132:24 138:1      101:5 102:17     232:19,23           233:6 243:14       0.1 136:4 137:4
       146:15 160:14     103:2,14         233:6 234:21       W&K 1:6 168:14        161:13,14,15
       228:13            104:13 107:22    236:25 237:2        168:16,20,21       00115519 235:6,7
      workshops          108:4,11         237:14 238:2        169:5 211:23       01097415 3:20
       239:17            109:14,22        238:12 239:9        211:23 213:21        219:6,7
      world 148:22       110:16,22        239:15 240:11       214:3 218:9,11     01589197 206:18
       149:10 150:19     111:14 112:3     240:17,19,20        239:12,13,24       01597484 3:20
       218:2             113:3 114:10     241:25 243:10                            223:19,21
      worldwide 89:21    114:10,14,24     244:25 247:3               X           01859475 3:23
      worry 90:8         116:4,12 119:1   248:5 249:4        X 3:1                 242:2,3,7
      worse 217:22       119:9 122:21    Wrightson                               019 206:19
      worst 157:16       123:2 124:20     238:24                     Y           0385767 164:1,3
      worth 19:8,9       128:23 129:1    Wright's 113:21     Y 29:25             08.47.42 198:13
       233:7 239:11      130:1 132:1,19   148:8 190:12       year 215:15
                                                               233:10 237:18              1
      wrap 244:23        133:7 134:17    write 9:4,6 12:25
                                                             years 8:11 20:1     1 3:3 15:4,11,12
      Wright 1:9,12      136:6 137:22     13:1,3 65:17
                                                               69:6 96:7,23        38:14 67:24
       3:3,4 4:4,5,24    141:3,17 142:9   84:20 85:10
                                                               111:24 137:18       68:13 74:23
       4:25 5:2,4,8      142:13 143:6     93:17 121:10
                                                               140:5 159:7         95:25 124:14
       6:13,24 7:1,3     144:20 145:8     127:21,25
                                                               167:22,25           139:9 146:15
       8:7 9:9,10 10:1   146:13 147:4     128:4,23 133:5
                                                               177:7 210:18        146:17,17
       11:21 12:18,22    147:13,21        133:23 135:12
                                                             yelled 45:7 217:5     168:11 172:9
       14:19 15:1,10     148:1,12,19      140:20,23
                                                               218:1               187:25
       15:19 16:13       149:18 153:1     141:7 143:3
                                                             yelling 100:25      1st 40:16
       18:21 22:21       154:18 156:2     145:13 146:6
                                                               218:3             1.02 154:9
       23:1,25 24:15     156:14 162:3     151:15 166:21
                                                             yellow 177:1,3      1.06 154:19,24
       26:21 27:25       162:13 163:3,4   166:23 169:24
                                                             York 2:8 189:13     1.1 240:24
       30:9 32:5 35:21   163:10 165:5     170:10 172:25
                                                             young 89:19         1.21 233:6
       36:5,22 37:21     166:24 171:20    173:1 201:9,12
                                                                                 1.33 4:1,8
       40:18,20 41:8     172:6,17 173:9   201:15,17                 Z            1.38 165:5
       42:10,19 44:1     175:6 178:7      202:3 209:13
                                                             zone 199:9          1.42 9:23
       44:11 49:1,12     180:18 182:9     212:17,25
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 100 of
                                      294
                                                                                             Page 37

       1.55 9:24          1277609 129:3,5     172510 3:10         2.34 225:19           172:16 175:7
       1.56 10:3            131:23 133:1        63:17,18          20 88:16 191:21       212:17,23
       1.57 201:5           134:17            172523 3:10           192:1 201:5         220:1 233:5
       1.58 10:4          13 207:5              64:18 67:6          210:4,7             234:11,16,23
       10 7:15 71:10      13.00 58:10         172528 3:11         20/2/19 192:10        235:20 236:3
         113:1,8 117:2    13:00 58:18           67:21,22 68:13    200 2:3 3:18 26:6     236:12 238:14
         137:3 229:18     134 3:12,12         172533 69:24        2005 203:19           238:22,23
         229:19 237:11    1369334 3:14          73:21 77:15       2006 175:1            241:17,20
       10% 240:25           153:2,5,6         172534 79:7 82:7    2007 27:19 83:10      242:12
       10.21 169:21       13694 3:17          172537 71:11          85:16 158:14      20140226MM....
       10.30 170:3          166:25 167:1      172543 84:11          158:18 159:3,8      237:12
       10/4/2013 198:13   13697 168:4,5       172547 88:18          181:20 210:17     2015 8:16 27:6
       100 2:13 17:8      14 64:16,19         172551 92:12          210:20              105:21,22
         186:10 199:2       165:12,13         172552 98:9         2008 85:22 86:10      108:9 138:25
         199:12,17        14.28.41 199:17     172557 3:7 40:11      154:9 159:8         167:20 184:16
       1000 2:18          141 3:13            172559 50:11,12       170:15 181:6        184:19 185:1
       10016 2:8          144 3:13              55:24             2009 17:7,23          201:5 219:21
       11 116:12 119:1    15 3:3 83:2         172560 54:13          21:14 106:19        234:11 237:6
         123:7 139:12       162:12 163:1      172753 3:9 57:4,5     165:17 171:2,4      241:16
         237:9 238:17       178:23,25         1729560 54:16         215:11 231:12     2016 23:25 25:2
         238:20             230:12            1729562 3:8           231:19 232:4        26:22,23,24
       11-page 237:11     158 3:14            173 3:17              232:13 233:9        27:6,7,8,15,23
       11.26.06 197:23    159 3:14            173525 71:4           233:14,21           28:1,11,14,21
       11.30 58:5         15950 155:8         18 62:10 67:24      2011 174:21           28:25 29:3
       11.48 163:2        1597497 3:19          234:16,23           210:18,20           33:23 43:4,18
       112712 162:4,5       204:11,14           236:3               211:17 214:14       57:6,17 62:10
       112964 212:10,12   1597500 206:19      19 3:4                218:19              62:13 169:18
       112966 212:15        206:20            1910 2:8            2011/2012 19:21       169:21 170:3
       115179 235:8       1597598 3:21        195 3:17            2012 20:3 217:10    2017 137:3,17
       115519 235:9         229:6,7,12        1970 7:2              242:23,25           164:8,10,15
       115933 124:21      16 1:14 4:7 67:24   1985 234:9            243:2               165:5 184:20
       115950 3:11          84:10 231:24      1991 193:16         2013 166:7 181:6    2019 9:19 16:17
         122:23,24          232:8 247:8         194:24              199:6,18 207:6      191:21 192:1
         129:23 137:16    16:00 58:18         1994 89:21            211:12 214:8      2020 1:14 4:7
         154:19,20        161,179 3:15        1996 194:25           216:13,17,20        247:8
         155:5,9 171:25   1667260 3:19        1999 195:1            216:24 217:3      208 3:18
       117 197:11           208:25 209:2                            218:13,15         21 17:8 18:1
       12 73:14 156:10    1667263 209:17               2            226:12 227:22     213 3:19
         188:4,6 190:20   1667372 196:18      2 3:4 16:20 21:5      228:10 230:12     217 3:19
         202:10,12          196:21              38:16 43:18       2013/2014 237:18    22 62:13 63:24
         212:17,23        167 3:15              74:24 124:17      2014 105:20,22        211:1,5 242:25
       12.30 58:10        168 3:16              142:23,25           108:9 123:7,10    228 3:20
       12/2/2013 197:23   17 3:4 197:16         146:20,21           124:11 139:12     23 7:1 226:11
       1268220 129:2,4    170 3:16              216:16 219:21       142:20 155:15       228:9
         131:23 133:20    172509 3:9 62:16      242:12              162:12 163:1      23rd 227:22
       127 3:11             62:17             2nd 2:13              165:2,11          233 3:20
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 101 of
                                      294
                                                                                    Page 38

       238 3:21           357-3861 2:4        32:13             712 162:11
       24 92:11 237:5     36 3:5            52143 3:5 35:3      722110 3:8 49:3,6
       242 3:21 191:22    37 3:6            52146 3:6 35:23       49:18
       2446 214:21        39 3:6              35:24 152:9       72557 40:12
       245 3:22                             52148 3:6 37:23     74 198:10
       246 3:22                    4          37:24
       25 98:8            4 22:12 169:18,21 52169 32:9                   8
       252 3:23             170:3 205:5     52366 30:4          8 22:11,12,12
       2525 2:18            209:18 210:3,3 52372 3:7 42:22        71:4,5
       2550 215:1           216:16            42:23 49:2        8.47 246:10
       26 57:6,17,19      4.30 208:18       52514 3:22          81546 151:23,24
         199:6,9 236:12   4.39 113:10         236:20,22,24        152:10
         238:14,22,23     4.49 113:10       5500 2:3            8178 3:13 139:6,7
       26th 63:13         4.53 220:1        550141 200:8,9      83-23 142:23
         199:10           4.55 117:6          200:21
       26/27 199:7        4.58 117:6        552 98:10                   9
       27 154:9 199:9     41 3:7            558940 157:8,9      9 17:7 168:4
         220:1            4288 3:13 136:7,9 56 19:18            9th 171:4
       27th 57:24         44 3:7            57 205:5            9.20 242:12
         199:11           45 208:18         57372 43:9          9.27 237:6
       28 233:5           46 3:8 244:21     59 3:9 56:25        9.29 33:23
       2800 2:13          46731 169:10                          9:18-cv-80176-...
       29 3:5 43:3                                  6             1:3
         164:10,15                 5        6 69:24,25 73:20    90 41:25 42:9
         165:5            5 1:17 4:10 22:11   171:25 172:15       229:15
                            22:12 98:11       172:16 235:20     90% 157:3
                3         5.09 226:12       6-page 30:5         918-CV-80176...
       3 3:4 21:4,6,7     5.12 172:17       6.06 152:23           4:7
         91:14 155:13     5.20 164:10,16    60 57:1             95 214:25
         166:5 168:3,3    5.21 212:17,23    65 3:9              97 194:25
         212:15 214:21    5.22 155:15       65750 3:17          98 194:25
       3BF 1:18 4:10      5.38 227:23         187:14,15         99 2:8
       3rd 171:2          5.48 152:23       66 3:10
       3-4 239:11         5.52 228:10       69 3:10
       3.03 54:24         5/23/2013 225:19
       3.16 54:24         50 214:19                 7
       30 166:6 184:3,4   502 207:3         7 57:16,17 79:6
         199:17           503 207:5           123:10 155:15
       305 2:4            516701 232:15,16    166:5 172:1,9
       305-539-8400         234:19          7pm 187:17,25
         2:14             51769 238:3,4     7th 63:11
       305.445.2500       51770 238:25      7.30 43:18 204:20
         2:19               239:3           7.34 207:22
       31 185:11          52 3:8            7.44 207:22
       33131 2:4,13       52129 32:6,10     70 3:11
       33134 2:19         52139 3:5 32:11   71 73:14
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 102 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 103 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 104 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 105 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 106 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 107 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 108 of
                                      294
   Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 109 of
                                         294
Bitcoin P2P e-cash paper
Satoshi Nakamoto satoshi at vistomail.com
Fri Oct 31 14:10:00 EDT 2008

      Previous message: Fw: SHA-3 lounge
      Messages sorted by: [ date ] [ thread ] [ subject ] [ author ]

I've been working on a new electronic cash system that's fully
peer-to-peer, with no trusted third party.

The paper is available at:
http://www.bitcoin.org/bitcoin.pdf

The main properties:
 Double-spending is prevented with a peer-to-peer network.
 No mint or other trusted parties.
 Participants can be anonymous.
 New coins are made from Hashcash style proof-of-work.
 The proof-of-work for new coin generation also powers the
    network to prevent double-spending.

Bitcoin: A Peer-to-Peer Electronic Cash System

Abstract. A purely peer-to-peer version of electronic cash would
allow online payments to be sent directly from one party to another
without the burdens of going through a financial institution.
Digital signatures provide part of the solution, but the main
benefits are lost if a trusted party is still required to prevent
double-spending. We propose a solution to the double-spending
problem using a peer-to-peer network. The network timestamps
transactions by hashing them into an ongoing chain of hash-based
proof-of-work, forming a record that cannot be changed without
redoing the proof-of-work. The longest chain not only serves as
proof of the sequence of events witnessed, but proof that it came
from the largest pool of CPU power. As long as honest nodes control
the most CPU power on the network, they can generate the longest
chain and outpace any attackers. The network itself requires
minimal structure. Messages are broadcasted on a best effort basis,
and nodes can leave and rejoin the network at will, accepting the
longest proof-of-work chain as proof of what happened while they
were gone.

Full paper at:
http://www.bitcoin.org/bitcoin.pdf

Satoshi Nakamoto

---------------------------------------------------------------------
The Cryptography Mailing List
Unsubscribe by sending "unsubscribe cryptography" to majordomo at metzdowd.com



      Previous message: Fw: SHA-3 lounge
      Messages sorted by: [ date ] [ thread ] [ subject ] [ author ]

More information about the cryptography mailing list
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 110 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 111 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 112 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 113 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 114 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 115 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 116 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 117 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 118 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 119 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 120 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 121 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 122 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 123 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 124 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 125 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 126 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 127 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 128 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 129 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 130 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 131 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 132 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 133 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 134 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 135 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 136 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 137 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 138 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 139 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 140 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 141 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 142 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 143 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 144 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 145 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 146 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 147 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 148 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 149 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 150 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 151 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 152 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 153 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 154 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 155 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 156 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 157 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 158 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 159 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 160 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 161 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 162 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 163 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 164 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 165 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 166 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 167 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 168 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 169 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 170 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 171 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 172 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 173 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 174 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 175 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 176 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 177 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 178 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 179 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 180 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 181 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 182 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 183 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 184 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 185 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 186 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 187 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 188 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 189 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 190 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 191 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 192 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 193 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 194 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 195 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 196 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 197 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 198 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 199 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 200 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 201 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 202 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 203 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 204 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 205 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 206 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 207 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 208 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 209 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 210 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 211 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 212 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 213 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 214 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 215 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 216 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 217 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 218 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 219 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 220 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 221 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 222 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 223 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 224 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 225 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 226 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 227 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 228 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 229 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 230 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 231 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 232 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 233 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 234 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 235 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 236 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 237 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 238 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 239 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 240 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 241 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 242 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 243 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 244 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 245 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 246 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 247 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 248 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 249 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 250 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 251 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 252 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 253 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 254 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 255 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 256 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 257 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 258 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 259 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 260 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 261 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 262 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 263 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 264 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 265 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 266 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 267 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 268 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 269 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 270 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 271 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 272 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 273 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 274 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 275 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 276 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 277 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 278 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 279 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 280 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 281 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 282 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 283 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 284 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 285 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 286 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 287 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 288 of
                                      294
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 289 of
                                      294
3/10/2020
       Case     9:18-cv-80176-BB DocumentIs 550-4
                                            Craig WrightEntered
                                                         the Real Satoshi?
                                                                      on -FLSD
                                                                           The Bad Crypto
                                                                                   Docket Podcast
                                                                                              06/01/2020 Page 290 of
                                                           294
                are pleased to welcome the man who has claimed to be part of the team who
                 created the Bitcoin whitepaper… Satoshi Nakomoto.

                 Dr. Craig Wright says Bitcoin core is not true to his original vision, but Bitcoin
                 Cash SV is. He’s incredibly opinionated and doesn’t care what you think.
                 After all, he’s got a super phat stack of Bitcoin.

                 Join us for an insightful interview with the man who may or may not be the
                 genius behind Bitcoin. It’s the Satravis NataJoelo episode #242 of The Bad
                 Crypto Podcast.



                 Digitex
                 Digitex Futures, a non-custodial commission-free futures trading exchange,
                 has begun on-boarding traders to the Beta version of its platform.

                 The revolutionary trading platform which will eliminate all transactions fees,
                 as well as withdrawal & deposit fees. A total game-changer in the futures
                 market as no other platform allows traders to trade with zero-fees.

                 After completion of the Beta version, Digitex Futures will roll out to the public
                 in quarter two of this year, with ambitious plans for the rest of 2019.

                 These include the full incorporation of plasma technology into the exchange
                 to o er decentralized account balances, the o ering of additional futures
                 markets, spot trading, and a mobile app. Buy, Sell & Trade Digitex now!

                 Learn more here: Digitex Futures




                 Feature: Dr. Craig Wright
                 Dr. Craig Wright is an Australian computer scientist, businessman; and
                 inventor. He has been involved with Bitcoin since 2009 and is one of the                          2
                 earliest minds behind it. He also has over 20 years of experience in the elds
                 of information technology and security. Dr. Wright has been a lecturer and
                 researcher in Computer Science at Charles Stuart University, authored many
                 articles, academic papers, and books and spoke publicly at several
https://badcryptopodcast.com/2019/02/20/craig-wright-242/                                                              2/6
3/10/2020
       Case     9:18-cv-80176-BB DocumentIs 550-4
                                            Craig WrightEntered
                                                         the Real Satoshi?
                                                                      on -FLSD
                                                                           The Bad Crypto
                                                                                   Docket Podcast
                                                                                              06/01/2020 Page 291 of
                                                           294 conferences on IT, security, Bitcoin,

                                                                 and other cryptocurrency topics. Dr.
                                                                 Wright is Chief Scientist for nChain
                                                                 – the global leader in research and
                                                                 development of blockchain
                                                                 technologies. His vision is a world
                                                                 with wide-scale adoption of both the
                                                                 Bitcoin cryptocurrency and the
                 Bitcoin network as a transformative technology platform.

                 nChain is the global leader in research and development of blockchain
                 technologies.
                 We have designed and architected a blockchain infrastructure to transform
                 people’s lives and the way in which businesses operate. We see the full
                 extent of this disruption being achieved by maximising transactional velocity
                 on the BSV blockchain. In support of our mission, nChain is researching and
                 developing tools, protocols, and applications to support blockchain growth
                 worldwide.
                 nChain is also building a professional services unit, which will help business
                 clients design and implement blockchain projects using nChain’s intellectual-
                 property assets.
                 With a strong, diverse, and global team of researchers and developers
                 representing more than ten di erent nationalities, nChain’s team is ideally
                 resourced to support the drive towards global adoption of Bitcoin. Our team
                 is primarily based out of London, United Kingdom, with additional members
                 in other countries.

                     Craig Steven Wright – Wikipedia
                     Steven Wright – Wikipedia
                     Bitcoin’s Creator Satoshi Nakamoto Is Probably This Unknown Australian
                 Genius | WIRED
                                                                                                                   2
                     Dave Kleiman – Wikipedia
                     New Clues Suggest Craig Wright, Suspected Bitcoin Creator, May Be a
                 Hoaxer | WIRED
                     SGI denies links with alleged bitcoin founder Craig Wright | ZDNet

https://badcryptopodcast.com/2019/02/20/craig-wright-242/                                                              3/6
Case 9:18-cv-80176-BB Document 550-4 Entered on FLSD Docket 06/01/2020 Page 292 of
                                      294
3/10/2020
       Case     9:18-cv-80176-BB DocumentIs 550-4
                                            Craig WrightEntered
                                                         the Real Satoshi?
                                                                      on -FLSD
                                                                           The Bad Crypto
                                                                                   Docket Podcast
                                                                                              06/01/2020 Page 293 of
                Recent Posts                               294

                 Putting the Fun in Non-Fungible Tokens at NFT.NYC

                 Interview with Vitalik Buterin, Founder of Ethereum

                 India Lifts Ban on Cryptocurrency

                 India Lifts Ban on Cryptocurrency – Bad News For 3/6/2020

                 Blockchain Rising Stars of ETH Denver


                 Recent Comments
                 Louis on O the Blockchain with Jeremy Musighi

                 Erin Cell on Crypto Legend Andreas Antonopoulos Shares His Thoughts
                 About Stablecoins, and the Future of the Blockchain

                 Erin Cell on Will Twitter Decentralize? Bad News For 12/12/19

                 Erin Cell on You Can’t Hide Your Crypto Face

                 srozybd on How to Trade Crypto with Trader Cobb, Part 1


                 Ways to Connect with Bad Crypto
                 Facebook Page

                 Contact

                 Bad Crypto Mastermind

                 Telegram Group

                 BCP Newsletter

                 Call Us

                 Take Our BCP Survey


                 Other Places to Explore
                 Blog                                                                                              2
                 Episodes

                 News

                 Spotlight
https://badcryptopodcast.com/2019/02/20/craig-wright-242/                                                              5/6
3/10/2020
       Case     9:18-cv-80176-BB DocumentIs 550-4
                                            Craig WrightEntered
                                                         the Real Satoshi?
                                                                      on -FLSD
                                                                           The Bad Crypto
                                                                                   Docket Podcast
                                                                                              06/01/2020 Page 294 of
                The Crypto Chick                           294

                 BadBoysOfTech.com


                 What We’ve Been Talking About…
                  altcoin      altcoins         badcoin      bitcoin      bitcoin fork     bitcoin mining     bitshares       blockchain

                  charity      china      coinbase          crypto      cryptocurrency       crypto wallet     education       ethereum

                  exchange         future technology          gaming          government     ibm       ICO    ico spotlight

                  initial coin o ering          Interview     investing        Joel Comm      ledger      litecoin     live    lumens

                  mining       neo       news        research        ripple     security    stellar     tax    token      trade    trading

                  travis wright        trezor      World Crypto Con




                 Subscribe, Rate & Review
                 Apple Podcast

                 Google Podcast

                 Stitcher

                 Spotify




                         BLOG              EPISODES LISTEN CONTACT                                                     MEDIA
                                                   ADVERTISE

                                                                                          
                                       Copyright 2018 - BadCryptoPodcast - Privacy | Disclaimer




                                                                                                                                             2



https://badcryptopodcast.com/2019/02/20/craig-wright-242/                                                                                    6/6
